                 Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 1 of 264 Page ID
                                                  #:1004



                         1
                        KENDALL BRILL & KELLY LLP
                      2 Alan Jay Weil (63153)
                          ajweil@kbkfirm.com
                      3 Shauna   E. Woods (300339)
                          swoods@kbkfirm.com
                      4 10100 Santa Monica Blvd., Suite 1725
                        Los Angeles, California 90067
                      5 Telephone: 310.556.2700
                        Facsimile: 310.556.2705
                      6
                        FINNEGAN, HENDERSON, FARABOW,
                      7 GARRETT & DUNNER, LLP
                        Mark Sommers (pro hac vice forthcoming)
                      8 mark.sommers@finnegan.com
                        Patrick Rodgers (pro hac vice forthcoming)
                      9 patrick.rodgers@finnegan.com
                        901 New York Avenue, NW,
                     10 Washington, DC 20001-4413
                        Telephone: (202) 408-4064
                     11 Facsimile: (202) 408-4400
                        Morgan E. Smith (SBN 293503)
                     12 morgan.smith@finnegan.com
                        3300 Hillview Avenue
                     13 Palo Alto, CA 94304
                        Telephone: (650) 849-6600
                     14 Facsimile: (650) 849-6666
                     15 Attorneys for Specially Appearing
                        Defendant Le-Vel Brands, LLC
                     16
                     17                                UNITED STATES DISTRICT COURT
                     18                              CENTRAL DISTRICT OF CALIFORNIA
                     19                                      SOUTHERN DIVISION
                     20
                     21 THRIVE NATURAL CARE, INC.,                          Case No. 2:21-CV-02022-DOC-KES
                     22                       Plaintiff,                    DECLARATION OF MORGAN E.
                                                                            SMITH IN SUPPORT OF
                     23                  v.                                 OPPOSITION TO PLAINTIFF’S
                                                                            MOTION FOR PRELIMINARY
                     24 LE-VEL BRANDS, LLC,                                 INJUNCTION
                     25                       Defendant.                    Judge: Hon. David O. Carter
                                                                            Hearing Date: April 12, 2021
                     26                                                     Time: 8:30 a.m.
                                                                            Crtrm.: 9D
                     27
                     28                             REDACTED VERSION OF DOCUMENT
Kendall Brill
& Kelly LLP
                                                    PROPOSED TO BE FILED UNDER SEAL
10100 Santa Monica Blvd.
Suite 1725
                             603288558                                                   Case No. 2:21-CV-02022-DOC-KES
Los Ange les, CA 90067
                                                           DECLARATION OF MORGAN E. SMITH
                 Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 2 of 264 Page ID
                                                  #:1005



                         1                           DECLARATION OF MORGAN E. SMITH
                         2               I, Morgan E. Smith, declare as follows:
                         3               1.    I am an attorney at Finnegan, Henderson, Farabow, Garrett & Dunner
                         4 LLP and am counsel for Le-Vel Brands, LLC in this action. I make this declaration
                         5 in support of Le-Vel’s Brief in Opposition to Plaintiff’s Motion for Preliminary
                         6 Injunction. This declaration is based on my personal knowledge.
                         7               2.    Attached as Exhibit 1 to this declaration is a timeline of the operative
                         8 facts and dates relevant to Plaintiff’s Motion for Preliminary Injunction and Le-
                         9 Vel’s Opposition to Plaintiff’s Motion for Preliminary Injunction.
                     10                  3.    Attached as Exhibit 2 to this declaration are true and correct screen
                     11 captures of the Amway “Vitamins & Supplements - Nutrition - Shop” and “Skin
                     12 Care - Beauty - Shop” pages from the Amway United States website captured on
                     13 March 20, 2021. The pages shown in Exhibit 2 can be accessed at
                     14 https://www.amway.com/en_US/Shop/Nutrition/Vitamins-%26-Supplements/c/124
                     15 and https://www.amway.com/en_US/Shop/Beauty/Skin-Care/c/105, respectively.
                     16                  4.    Attached as Exhibit 3 to this declaration are true and correct screen
                     17 captures of the Arbonne “Nutrition” and “Skincare” pages from the Arbonne
                     18 website captured on March 19, 2021. The pages shown in Exhibit 3 can be accessed
                     19 at https://www.arbonne.com/Pws/homeoffice/store/AMUS/catalog/Nutrition and
                     20 https://www.arbonne.com/Pws/homeoffice/store/AMUS/catalog/Skincare,
                     21 respectively.
                     22                  5.    Attached as Exhibit 4 to this declaration are true and correct screen
                     23 captures of the Herbalife “Core Products” and “Skin & Hair Care” pages from the
                     24 Herbalife website captured on March 20, 2021. The pages shown in Exhibit 4 can
                     25 be accessed at https://catalog.herbalife.com/catalog/en-us/Core-Products and
                     26 https://catalog.herbalife.com/catalog/en-us/skin-hair-care, respectively.
                     27                  6.    Attached as Exhibit 5 to this declaration are true and correct screen
                     28 captures of the Isagenix “Natural Botanicals Skin Care - Isagenix Age-Defying
Kendall Brill
& Kelly LLP
10100 Santa Monica Blvd.
Suite 1725
                             603288558                                     1               Case No. 2:21-CV-02022-DOC-KES
Los Ange les, CA 90067
                                                             DECLARATION OF MORGAN E. SMITH
                 Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 3 of 264 Page ID
                                                  #:1006



                         1 Skincare Products Overview” pages from the Isagenix website captured on March
                         2 19, 2021. The pages shown in Exhibit 5 can be accessed at
                         3 https://www.isagenix.com/en-us/products/performance and
                         4 https://www.isagenix.com/en-us/products/personal-care, respectively.
                         5               7.    Attached as Exhibit 6 to this declaration are true and correct screen
                         6 captures of the Jeunesse Global “AM/PM” and “Luminesce” pages from the
                         7 Jeunesse Global website captured on March 19, 2021. The pages shown in Exhibit
                         8 6 can be accessed at https://www.jeunesseglobal.com/en-US/am/pmessentials and
                         9 https://www.jeunesseglobal.com/en-US/luminesce, respectively.
                     10                  8.    Attached as Exhibit 7 to this declaration are true and correct screen
                     11 captures of the Melaleuca “Product Store - Vitamins & Supplements” and “Product
                     12 Store - Beauty” pages from the Melaleuca website captured on March 20, 2021.
                     13 The pages shown in Exhibit 7 can be accessed at
                     14 https://www.melaleuca.com/ProductStore/content/category?c=2 and
                     15 https://www.melaleuca.com/productstore/categorylanding/30, respectively.
                     16                  9.    Attached as Exhibit 8 to this declaration are true and correct screen
                     17 captures of the Nikken “Kenzen Nutrition” and “True Elements® Marine Organic
                     18 Skincare” pages from the Nikken website captured on March 20, 2021. The pages
                     19 shown in Exhibit 8 can be accessed at
                     20 http://nettrax.myvoffice.com/nikkenusa/ShoppingCart/Shop.cfm?CurrPage=FrontPa
                     21 ge&NextPage=CategoryDetail&CategoryID=96&shiptocountry=USA&lng=eng
                     22 and
                     23 http://nettrax.myvoffice.com/nikkenusa/ShoppingCart/Shop.cfm?CurrPage=FrontPa
                     24 ge&NextPage=CategoryDetail&CategoryID=746&shiptocountry=USA&lng=eng,
                     25 respectively.
                     26                  10.   Attached as Exhibit 9 to this declaration are true and correct screen
                     27 captures of the Shaklee “Nutrition” and “Beauty” pages from the Shaklee U.S.
                     28 website captured on March 20, 2021. The pages shown in Exhibit 9 can be accessed
Kendall Brill
& Kelly LLP
10100 Santa Monica Blvd.
Suite 1725
                             603288558                                     2               Case No. 2:21-CV-02022-DOC-KES
Los Ange les, CA 90067
                                                             DECLARATION OF MORGAN E. SMITH
                 Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 4 of 264 Page ID
                                                  #:1007



                         1 at https://us.shaklee.com/Nutrition/c/100 and https://us.shaklee.com/Beauty/c/400,
                         2 respectively.
                         3               11.   Attached as Exhibit 10 to this declaration are true and correct screen
                         4 captures of the “Vitamins and Supplements - Department” and “Department - Skin
                         5 Care” pages from the GNC website captured on March 19, 2021. The pages shown
                         6 in Exhibit 10 can be accessed at https://www.gnc.com/vitamins-supplements/ and
                         7 https://www.gnc.com/beauty-skin-care/skin-care/, respectively.
                         8               12.   Attached as Exhibit 11 to this declaration are true and correct screen
                         9 captures of the “Vitamins & Natural Supplements” and “Natural Beauty & Skin
                     10 Care” pages from the The Vitamin Shoppe website captured on March 19, 2021.
                     11 The pages shown in Exhibit 11 can be accessed at
                     12 https://www.vitaminshoppe.com/c/vitamins-supplements and
                     13 https://www.vitaminshoppe.com/c/natural-beauty-skin, respectively.
                     14                  13.   Attached as Exhibit 12 to this declaration is a true and correct copy of
                     15 Plaintiff’s trademark registration certification, Reg. No. 4,467,942, for the mark
                     16 THRIVE, retrieved from the U.S. Patent and Trademark Office’s Trademark Status
                     17 & Document Retrieval System on March 21, 2021.
                     18                  14.   Attached as Exhibit 13 to this declaration is a true and correct screen
                     19 capture of the homepage of Plaintiff’s website, as archived on November 18, 2014
                     20 by web.archive.org, captured on March 21, 2021. The page shown in Exhibit 13 can
                     21 be accessed at http://web.archive.org/web/20141118130813if_/
                     22 https://thrivecare.co/#products.
                     23                  15.   Attached as Exhibit 14 to this declaration are true and correct screen
                     24 captures of Plaintiff’s social media posts as accessed on March 21, 2021. Exhibit 14
                     25 includes screen captures of an October 1, 2014 post from Plaintiff’s Instagram
                     26 account, an April 24, 2015 post from Plaintiff’s Facebook account, a June 17, 2015
                     27 post from Plaintiff’s Instagram account, and an April 23, 2019 post from Plaintiff’s
                     28 Instagram account. These posts can be accessed at
Kendall Brill
& Kelly LLP
10100 Santa Monica Blvd.
Suite 1725
                             603288558                                     3               Case No. 2:21-CV-02022-DOC-KES
Los Ange les, CA 90067
                                                             DECLARATION OF MORGAN E. SMITH
                 Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 5 of 264 Page ID
                                                  #:1008



                         1 https://www.instagram.com/p/tmo3EyA88b/,
                         2 https://www.facebook.com/thrivecare/photos/1592754427630615,
                         3 https://www.instagram.com/p/4DLMsPg8zl/,
                         4 https://www.instagram.com/p/BwmwyfyD0Q8/, respectively.
                         5               16.   Attached as Exhibit 15 to this declaration is a true and correct screen
                         6 capture of the homepage of Plaintiff’s website, as archived December 2, 2018, by
                         7 web.archive.org, captured on March 21, 2021. The page shown in Exhibit 15 can be
                         8 accessed at https://web.archive.org/web/20181202003025/https://thrivecare.co/.
                         9               17.   Attached as Exhibit 16 to this declaration are true and correct screen
                     10 captures of posts on Plaintiff’s Instagram account as accessed on March 21, 2021.
                     11 Exhibit 16 includes posts from: October 1, 2014; June 26, 2015; September 23,
                     12 2015; October 1, 2016; December 9, 2016; May 6, 2017; June 11, 2017; July 9,
                     13 2018; March 20, 2019; June 25, 2019; March 17, 2020; and June 12, 2020. These
                     14 posts can be accessed at https://www.instagram.com/p/tmrDOaA895/,
                     15 https://www.instagram.com/p/4aIZHUA8xG/,
                     16 https://www.instagram.com/p/7_iyBTA843/,
                     17 https://www.instagram.com/p/BLBx4UtjoQ9/,
                     18 https://www.instagram.com/p/BNzzWbJDzXV/,
                     19 https://www.instagram.com/p/BTwo_1Mj6A6/,
                     20 https://www.instagram.com/p/BVNdNmsjdZy/,
                     21 https://www.instagram.com/p/BlBlnJahmhW/,
                     22 https://www.instagram.com/p/BvPUp8ug2TG/, https://www.instagram.com/p/BzI-
                     23 3M4FYSh/, https://www.instagram.com/p/B92BJ90DfoV/, and
                     24 https://www.instagram.com/p/CBWPJkBnh3e/, respectively.
                     25                  18.   Attached as Exhibit 17 to this declaration are true and correct screen
                     26 captures of posts on Plaintiff’s Instagram account as accessed on March 21, 2021.
                     27 Exhibit 17 includes posts from December 28, 2020 and January 20, 2021. These
                     28 posts can be accessed at https://www.instagram.com/p/CJXQvZbBn38/ and
Kendall Brill
& Kelly LLP
10100 Santa Monica Blvd.
Suite 1725
                             603288558                                     4               Case No. 2:21-CV-02022-DOC-KES
Los Ange les, CA 90067
                                                             DECLARATION OF MORGAN E. SMITH
                 Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 6 of 264 Page ID
                                                  #:1009



                         1 https://www.instagram.com/p/CKSCSowsMgx/ respectively.
                         2               19.   Attached as Exhibit 18 to this declaration is a true and correct copy of
                         3 Plaintiff’s Trademark Application No. 85980517 for the mark THRIVE covering
                         4 various Class 3 goods, filed September 11, 2012, retrieved from the U.S. Patent and
                         5 Trademark Office’s Trademark Status & Document Retrieval System on March 21,
                         6 2021.
                         7               20.   Attached as Exhibit 19 to this declaration is a true and correct copy of
                         8 Defendant’s Petition to Cancel Plaintiff’s U.S. Trademark Reg. No. 4,467,942, filed
                         9 at the U.S. Patent and Trademark Office (“USPTO”) Trademark Trial and Appeal
                     10 Board the morning of March 22, 2021.
                     11                  21.   Attached as Exhibit 20 to this declaration is a true and correct screen
                     12 capture of a blog post on JD Supra titled “Highlights Part I of the Trademark
                     13 Modernization Act of 2020: Irreparable Harm and TTAB Inferior Officers” by Case
                     14 Collard and Lexie Ross, as captured on the JD Supra website on March 21, 2021.
                     15 The blog post shown in Exhibit 20 can be accessed at
                     16 https://www.jdsupra.com/legalnews/highlights-part-i-of-the-trademark-4121318/.
                     17                  22.   Attached as Exhibit 21 to this declaration is a true and correct copy of
                     18 the Complaint filed by Thrive Natural Care, Inc. in the case captioned Thrive
                     19 Natural Care, Inc. v. Thrive Causemetics, Inc., No. 2:20-cv-09091-PA-AS (C.D.
                     20 Cal. Oct. 2, 2020).
                     21                  I declare under penalty of perjury of the laws of the United States that the
                     22 foregoing is true and correct pursuant to 28 U.S.C. § 1746. This declaration was
                     23 executed on March 22, 2021 in San Jose, CA.
                     24
                     25
                     26
                     27                                                   Morgan E. Smith
                     28
Kendall Brill
& Kelly LLP
10100 Santa Monica Blvd
Suite 1725              ·
                             603288558                                     5               Case No. 2:21-CV-02022-DOC-KES
Los Ange les, CA 90067
                                                             DECLARATION OF MORGAN E. SMITH
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 7 of 264 Page ID
                                 #:1010




               Exhibit 1
          to the Declaration of
            Morgan E. Smith



  REDACTED VERSION OF
 DOCUMENT PROPOSED TO
   BE FILED UNDER SEAL
                                          Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 8 of 264 Page ID
                                                                           #:1011




            Le-Ve/ first introduces and               Sales ofLe-Vel's THRIVE
                                                                                                                         Le-Ve/ 's sales ofTHRIVE SKIN
               distributes THRIVE                  vitamins, including skin vitamin      Le-Ve/first sold THRIVE SKIN
                                                                                                                        exceed-        and overall sales of
               vitamins and shakes                     patches, exceeds -                      skincare products
                                                                                                                             THRIVE exceed-

                                                   September 4, 2013                           April 2019                      March 2021
Exhibit 1
Page 6




                September 11, 2012                    September S, 2013                                                            March S, 2021

                Filing date ofPlaintiff's THRIVE       Plaintiff's allegedfirst use of                                            Plaintifffiles Motion/ or
                           Application                    THRWE in commerce                                                    Preliminary Injunction against
                                                                                                                                Le-Ve/ 's THRIVE SKIN mark
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 9 of 264 Page ID
                                 #:1012




               Exhibit 2
          to the Declaration of
            Morgan E. Smith
012314542Case 2:21-cv-02022-DOC-KES6789Document
                                        7 ÿÿ 22-3
                                                      8ÿÿ8Filed
                                                              787 ÿÿ03/22/21
                                                                         ÿÿ 9ÿ Page
                                                                                      78ÿ89810 of 264                                                                                                                   Page ID
                           Start a Business        Our Story                                                     #:1013                                                        English •       Help •       & Sign In   •



                                                               SHOP PRODUCTS •        SHOP BRANDS •           AMPERKS"'                                         [    Soa,eh                             0. ]    'If?
                                                                                                                                                                  ~--------~



                          Home / Shop / Nutrition / Vitamins & Supplements




                          Vitamins & Supplements

                                                                                                                                                                                                         ~
                          1 - lt5 of 80 resu lts
                                                                                                              00                                                                   ITEMS PER PAGE




                                                                          80 RESULTS                                                                            SORT BY       (~ _"°
                                                                                                                                                                                   _ =_ (A-
                                                                                                                                                                                         _ Z_l _ _ _ _ _v~)
                             FILTERS                   Clear all


                                                                                                                                                                       i·h·fr!'i'llfW
                             CATEGORY                              +

                                                                   +



                                                                                               -
                             BRAND


                                                                                                 I]'
                             PRICE                                 +

                             PRODUCT AVAILABILITY
                             (3)                                   +
                                                                             n• by Nutrlllte™ Focus! - Topical            n• by Nutrlllte 1.,. Go Shield                  n* by Nutrilfte™ Go Shleld -
                                                                             Essential 011 Blend                          Effervescent Tablets                            Immunity Gummles
                             COLLECTIONS                           +

                             CERTIFICATIONS                        +
                                                                             *****
                                                                             Item# 121t560       (3)                      *****
                                                                                                                          Item# 121t931
                                                                                                                                             (15)                         *****
                                                                                                                                                                          Item# 121t555
                                                                                                                                                                                              (39)

                                                                             $20.00                                       $8.50                                           $16.50

                             CONCERNS                              +         AmPeri:sPoints
                                                                                                    ·'"'                  AmPeri:sPoints                      • 17        AmPerlcs Points                      • 33



                             PRODUCT PREFERENCES                   +         QUANTITY
                                                                                                   ~                      QUANTITY             ~                          QUANTITY             ~
                                                                             .., In Stock                                 .., In Stock                                    .., ,nstoc:k




                                                                                            Addtocc:irt                                  Add to cart                                     Addtocc:irt


                                                                             @   SHOPPING LIST                            @   SHOPPINGLIST             Q   DITTO,.        @    SHOPPINGLIST             Q   DITTO,.




                                                                                                                                                                                             .
                                                                             n• by Nutrlllte™ Hit Reset                   n• by Nutr111te'.,. Hit Reset Shots -           n• by Nutrillte™ Less Stress, More
                                                                             Effervescent Tablets                         Vitamin B & Milk Thistle Shot                   Yes - Relax Gummles




                                                                             *****
                                                                             Item# 121t932
                                                                                                 (17)
                                                                                                                          *****
                                                                                                                          Item# 121t937
                                                                                                                                             (38)
                                                                                                                                                                          *****
                                                                                                                                                                          Item# 121t505
                                                                                                                                                                                              (24)


                                                                             $10.00

                                                                             AmPeri:s Points                    • 20
                                                                                                                          $31.00

                                                                                                                          AmPe!1csPoints                     ..,          $16.50

                                                                                                                                                                          AmPerksPoints                        • 33



                                                                             QUANTITY              ~                      QUANTITY
                                                                                                                                               ~                          QUANTITY
                                                                                                                                                                                               ~
                                                                             .., In Stock                                 .., In Stock                                    .., ,nstoc:k




                                                                                            Addtoc:ort                                   Add to cart                                     Add t o cart


                                                                             @   SHOPPINGLIST             Q   DITTO,.     @   SHOPPINGLIST                                @    SHOPPINGLIST             Q   DITTO..




                                                                                                 RAYS
                                                                                                  FOR
                                                                                                 DAYS                                      - I'
                                                                                                                                             ;:
                                                                                            •-=
                                                                                            n:
                                                                                             .
                                                                             n• by Nutrlllte'.,. Rays for Days -
                                                                             Sunny Vitamin D Gummles
                                                                                                                                           - ~


                                                                                                                          n• by Nutr111te1.,. Rays for Days -
                                                                                                                          Sunny Topical Essential OJI Blend
                                                                                                                                                                                             .
                                                                                                                                                                          n• by Nutrillte™ Slay the Day -
                                                                                                                                                                          Focus Gummles




                                                                             *****
                                                                             Item# 121t501t
                                                                                                 (23)                     *****
                                                                                                                          Item # 121t561
                                                                                                                                             (0)                          *****
                                                                                                                                                                          Item# 121t556
                                                                                                                                                                                              (24)

                                                                             $16.50                                       $20.00                                          $16.50

                                                                             AmPeri:sPoints                     • 33      AmPeo:sPoints                      • 40         AmPerksPoints                        • 33



                                                                             QUANTITY
                                                                                                   ~                      QUANTITY
                                                                                                                                               ~                          QUANTITY
                                                                                                                                                                                               ~
                                                                             .., In Stock                                 .., In Stock                                    .., lnStoc:k

                                                                                                                                                  Exhibit 2
https://www.amway.com/en_US/Shop/Nutrition/Vitamins-%26-Supplements/c/124
                                                                                                                                                   Page 7
                                                                                                                                                                                                                                      21(
012314542Case 2:21-cv-02022-DOC-KES6789Document
                                        7 ÿÿ 22-3
                                                      8ÿÿ8Filed
                                                              787 ÿÿ03/22/21
                                                                         ÿÿ 9ÿ Page
                                                                                      78ÿ89811 of 264                                                                                Page ID
                                                                                      #:1014
                                                                 Add to cart                                Add to cart                                        Add to cart


                                                  E)   SHOPPING LIST           0   DITTO,.   E)   SHOPPING LIST                                 E)   SHOPPINGLIST




                                                                                                                            .~.
                                                                                                                            ·-.::::1>




                                                  n• by Nutrlllte™ Slay the Day -            n* by Nutrlllt e™ Sweet Oreoms -                   n* by Nutrillte™ Sweet Dreams -
                                                  Focus Shot                                 Sleep Topical Essential Oil Blend                  Sleep Gummles




                                                  *****
                                                  Item# 12't557 (7)                          *****
                                                                                             Item# 12't562 (¼)
                                                                                                                                                *****
                                                                                                                                                Item# 12't506
                                                                                                                                                                   (84)

                                                  $27.00                                     $20.00                                             $16.50

                                                  AmPerksPoints                      • 54    AmPeri::sPoints                            • 40    AmPerksPoints                    • 33



                                                  QUANTITY

                                                  ✓   In Stock
                                                                       c:==>                 QUANTITY

                                                                                             ✓   In Stock
                                                                                                                      c:==>                     QUANTITY

                                                                                                                                                ✓   In Stock
                                                                                                                                                                     c:==>
                                                                 Add to cart                                Add to cart                                        Add to cart


                                                  E)   SHOPPING LIST           0   DITTO""   E)   SHOPPINGLIST              0   DITTO""         E)   SHOPPING LIST




                                                  n• by Nutrlllte1"' Toke o Sec -                                                               Nutrlllte'"' All Plant Protein
                                                  Stress+ Sleep Tea                          n* by Nutrillte™ Turmeric Lotte                    Powder




                                                  *****
                                                  Item# 12't559
                                                                     (10)                    *****
                                                                                             Item# 12't9't1
                                                                                                                  (101)                         *****
                                                                                                                                                Item# 110't15
                                                                                                                                                                   (98)


                                                  $11.50                                     $27.00                                             $1t 5.00

                                                  AmPeri::sPoints                    .,,     AmPeri::sPoints                            • 54    AmPerksPoints                    • 90



                                                  QUANTITY


                                                  ✓   In Stock
                                                                       c:==>                 QUANTITY


                                                                                             ✓   In Stock
                                                                                                                      c:==>                     QUANTITY

                                                                                                                                                ✓   In Stock
                                                                                                                                                                     c:==>
                                                                 Add to cart                                Add to cart                                        Add to cart


                                                  E)   SHOPPING LIST           0   DITTO""   E)   SHOPPINGLIST              0   DITTO""         E)   SHOPPING LIST




                                                                                                               ;;go;:r...
                                                                                                            ---·
                                                                                                            ----- I

                                                  Nutrrllte™ Balance Within'"'               Nutrrlite™ Balanced Health
                                                  Problotlc                                  Omega                                              Nutrllite'"' Bone Health Pock




                                                  *****
                                                  Item# 120571
                                                                     (94)                    *****
                                                                                             Item# A8911t         (7)                           *****
                                                                                                                                                Item# 123362
                                                                                                                                                                   (53)

                                                  $1t1.00                                    $20.00                                             $109.00

                                                  AmPeri::sPoints                    • 82    AmPeri::sPoints                            • 1+0   AmPerks Points                   • 218



                                                  QUANTITY             c:==>                 QUANTITY                 c:==>                     QUANTITY             c:==>
                                                  ✓   In Stock                               ✓   In Stock                                       ✓   In Stock




                                                                 Add to cart                                Add to cart                                        Add to cart


                                                  E)   SHOPPING LIST           0   DITTO,.   E)   SHOPPING LIST                                 E)   SHOPPING LIST




                                                                                                                      Exhibit 2
https://www.amway.com/en_US/Shop/Nutrition/Vitamins-%26-Supplements/c/124
                                                                                                                       Page 8
                                                                                                                                                                                                   41(
012314542Case 2:21-cv-02022-DOC-KES6789Document
                                        7 ÿÿ 22-3
                                                      8ÿÿ8Filed
                                                              787 ÿÿ03/22/21
                                                                         ÿÿ 9ÿ Page
                                                                                      78ÿ89812 of 264                                                                              Page ID
                                                                                        #:1015
                                                                                                                     ®                                        wl
                                                  Nutrlllt e'"' Cal Mag D                      Nutrlllte'"' Carb Blocker                    Nutrlllte'"' Chewable Vita min E




                                                  *****
                                                  Item# 110610
                                                                       (60)                    ****
                                                                                               Item# 100193
                                                                                                                     (13)                   *****
                                                                                                                                            Item# A40 42
                                                                                                                                                               (62)


                                                  $39.00                                       $33.00                                       $1t3.00

                                                  AmPens Points                        • 78    AmPencs Points                       • 66    AmPerks Points                     • 86




                                                  QUANTITY                 ~                   QUANTITY               ~                     QUANTITY              ~
                                                  ., In Stock                                  ✓   In Stock                                 ✓   In Stock




                                                                  Add to cart                                 Add to cart                                  Add to cart


                                                  (±)   SHOPPING LIST           C,   DITTO""   E)    SHOPPINGLIST            O    DITTON    (±)   SHOPPINGLIST




                                                                                                        •
                                                                       I
                                                                                                                                            Nutrllite'"' C o nc entrat ed Fruit s
                                                  Nutrlllte0 " Choleste rol Health             Nutrlllte'"' C leorGuard                     a nd Veget a bles




                                                  *****
                                                  Item# 100070 (10)                            *****
                                                                                               Item# 102735 (¼)
                                                                                                                                            *****
                                                                                                                                            Item # 10061t8
                                                                                                                                                               (36)

                                                  $31.00                                       $21.00                                       $lf2.00

                                                  AmPeo:sPoints                        • 62    AmPeo:s Points                       • 42    AmPerks Points                     • 8lf




                                                  QUANTITY                 ~                   QUANTITY               ~                     QUANTITY              ~
                                                  ., In Stock                                  ., In Stock                                  ✓   In Stock




                                                                  Addtocc:irt                                 Addtoeort                                    Add to cart


                                                  E)    SHOPPING LIST           C,   DITTO"'   (±)   SHOPPINGLIST            C,   DITTO"'   (±)   SHOPPING LIST




                                                  Nutrlllte'"' Dally                           Nutrllite'"' Do lly                          Nutrllite'"' Digestive Enzyme




                                                  *****
                                                  Item# 12't't84
                                                                       (8)
                                                                                               *****
                                                                                               Item# A4230
                                                                                                                     (¼5)
                                                                                                                                            *****
                                                                                                                                            Item# A8903
                                                                                                                                                               (109)


                                                  $15.0 0                                      $1t0.00                                      $lf8.0 0

                                                  AmPefksPoints                        • JO    AmPencsPoints                        . .o    AmPerks Points                     • 96




                                                  QUANTITY
                                                                           ~                   QUANTITY
                                                                                                                      ~                     QUANTITY              ~
                                                  ..,, In Stock                                ., In Stock                                  ✓   In Stock




                                                                  Addtocc:irt                                 Addtocc:irt                                  Add to cart


                                                  E)    SHOPPING LIST           C,   DITTO,.   (±)   SHOPPINGLIST            Q    DITTO""   (±)   SHOPPINGLIST            (j DITTO""




                                                                                                                                                           .. @, -    •
                                                                                                                                            Nut rlllte'"' Double XT"'
                                                  Nutrrllte1"' Dou ble )(T"'                   Nutrrlite'"' Doub le X™                      Multlvltaml n - 31- Day Supply
                                                  MultM tamln - 10-day Supply                  Multlvftomln - 31-Day Refrll                 wit h Ca se




                                                  *****
                                                  Item# 123364         (9)                     *****
                                                                                               Item# A02 44
                                                                                                                     (351)                  *****
                                                                                                                                            Item# Alf300
                                                                                                                                                               (214)

                                                  $23.00                                       $59.00                                       $61.0 0

                                                  AmPerksPoints                        • l+6   AmPerl:sPoints                       • 118   AmPerks Points                     • 122




                                                                           ~                                          ~                                           ~
                                                                                                                         Exhibit 2
                                                  QUANTITY                                     QUANTITY                                     QUANTITY


https://www.amway.com/en_US/Shop/Nutrition/Vitamins-%26-Supplements/c/124
                                                                                                                          Page 9
                                                                                                                                                                                                 01(
012314542Case 2:21-cv-02022-DOC-KES6789Document
                                        7 ÿÿ 22-3
                                                      8ÿÿ8Filed
                                                              787 ÿÿ03/22/21
                                                                         ÿÿ 9ÿ Page
                                                                                      78ÿ89813 of 264                                                                     Page ID
                                                                                      #:1016
                                                  ..,, In Stock                             ..,, In Stock                                ..,, In Stock




                                                                  Add to cart                               Addtocort                                    Add to cart


                                                  @   SHOPPING LIST              C, omo..   @   SHOPPINGLIST                             @   SHOPP1NGLIST




                                                                  Cl t-UTRIUTF




                                                                    @                                                                                        @

                                                  Nutrlllte'M Fiber Powder                  Nut rllit e™ Garlic Heart Care               Nutrlllte™ Glucose Health




                                                  *****
                                                  Item # 102736
                                                                      (30)                  *****
                                                                                            Item# A5923         (56)                     *****
                                                                                                                                         Item# A8600
                                                                                                                                                             (19)

                                                  $28.00                                    $31+.00                                      $33.00

                                                  AmPens Points                      • 56   AmPensPoints                         • 68    AmPerks Points                • 66



                                                  QUANTITY                ~                 QUANTITY                ~                    QUANTITY                ~
                                                  ..,, In Stock                             ..,, In Stock                                ..,, In Stock




                                                                  Add to cart                               Add to cart                                  Add to cart


                                                  @   SHOPPING LIST              C, omo..   @   SHOPPINGLIST              C, omo..       @   SHOPP1NGLIST




                                                                                                                I                                            I
                                                  Nutrlllte™ Hair, Skin & Nail Health       Nutrllite™ Heart Health CoQ10                Nutrllite™ Heart Health Omega




                                                  *****
                                                  Item# A7553         (37)
                                                                                            *****
                                                                                            Item# A8601
                                                                                                                (10)
                                                                                                                                         *****
                                                                                                                                         Item# A8919         (8)

                                                  $25.00                                    $28.00                                       $35.00

                                                  AmPens Points                      • so   AmPens Points                        . 56    AmPerksPoints                 • ro

                                                  QUANTITY
                                                                          ~                 QUANTITY
                                                                                                                    ~                    QUANTITY
                                                                                                                                                                 ~
                                                  ..,, In Stock                             ..,, In Stock                                ..,, In Stock




                                                                  Add to cart                               Addtocort                                    Add to cart


                                                  @   SHOPPING LIST              C, omo..   @   SHOPPINGLIST              C, omo..       @   SHOPP1NGLIST




                                                                      I
                                                                                            Nut rllit e™ Immunity Defense Zinc
                                                  Nutrlllte™ Heart Health Pac k             + Holy Basil                                 Nutrlllte™ Immunity Echlnacea




                                                  *****
                                                  Item# 123367
                                                                      (25)                  *****
                                                                                            Item# 124692
                                                                                                                (9)
                                                                                                                                         *****
                                                                                                                                         Item# A5986
                                                                                                                                                             (18)


                                                  $125.00                                   $16.50                                       $33.00

                                                  AmPeri:s Points                   • 250   AmPeri:sPoints                       • 33    AmPerksPoints                 • 66



                                                  QUANTITY                ~                 QUANTITY
                                                                                                                    ~                    QUANTITY
                                                                                                                                                                 ~
                                                  ..,, In Stock                             ..,, In Stock                                ..,, In Stock




                                                                  Add to cart                               Addtocort                                    Add to cart


                                                  @   SHOPPING LIST                         @   SHOPPINGLIST              C,   DITTO,.   @   SHOPPINGLIST




                                                                                 •e•
                                                                     ·~
                                                                        -
                                                             ONUTR I UTE" 1

                                                        I
                                                        : ~
                                                        .:=""                •
                                                              -                                                     Exhibit 2
https://www.amway.com/en_US/Shop/Nutrition/Vitamins-%26-Supplements/c/124
                                                                                                                    Page 10
                                                                                                                                                                                        (1)
012314542Case 2:21-cv-02022-DOC-KES6789Document
                                        7 ÿÿ 22-3
                                                      8ÿÿ8Filed
                                                              787 ÿÿ03/22/21
                                                                         ÿÿ 9ÿ Page
                                                                                      78ÿ89814 of 264                                                                                                                                    Page ID
                                                                                          ----      ®II                     #:1017                      -· IR ®II                                         -·         ®
                                                                                                                                                                                                Nutr11ite'111 Joint Health - 30 Doy
                                                                                    Nutrlllte1111 Immunity Pack                           Nutrllite'111 Iron Folic                              Supply



                                                                                    *****
                                                                                    Item# 123843
                                                                                                       (2 1)                              *****
                                                                                                                                          Item# 1020't6 (l)
                                                                                                                                                                                                *****
                                                                                                                                                                                                Item# 10't664
                                                                                                                                                                                                                     (21)

                                                                                    $27.00

                                                                                    AmPerksPoints                          ... .
                                                                                                                                          $15.75

                                                                                                                                          AmPerlcsPoints                       . ,2
                                                                                                                                                                                                $32.00

                                                                                                                                                                                                AmPerksPoints                         .. ,

                                                                                    QUANTITY             c:==:)                           QUANTITY              c:==:)                          QUANTITY               c:==:)
                                                                                    ✓   lnStoek                                           -' lnStoek                                            ✓   lnStoek




                                                                                                   Add to cart                                            Add to cart                                          Addtocort


                                                                                    E)   SHOPPING LIST            C,     DITTO,.          (±) SHOPPING LIST             C,   orrro,.            @    SHOPPtNGLIST              ~ DITTO"'




                                                                                                       ®
                                                                                                                                          Nutrllite™ Kids Chewable
                                                                                    Nutrlllte™ Joint Health - 60 Doy                      Concentrated Fruits and
                                                                                    Supply                                                Vegetables                                            Nutrllite•M Kids Chewable Dally




                                                                                    *****
                                                                                    Item# 106964       (ti>)                              *****
                                                                                                                                          Item# 1003't6 (9)                                     *****
                                                                                                                                                                                                Item# 10't276        (l)

                                                                                    $58.00                                                $25.00                                                $15.75

                                                                                    AmPeJksPoints                          • 116          AmPeo:s Points                       • 50             AmPerks Points                        • 32




                                                                                    QUANTITY             c:==:)                           QUANTITY              c:==:)                          QUANTITY               c:==:)
                                                                                    ..,, lnStoek                                          ..; lnStoek                                           ✓   lnStoek




                                                                                                   Add to cart                                            Add to cart                                          Add to cart


                                                                                    E) SHOPPING LIST                                      @ SHOPPINGLIST                                        @    SHOPPINGLIST




                                                                                                                                                                                                                                 ~
                           1 - ltS of 80 results
                                                                                                                         0 0                                                                             ITEMS PER PAGE




                                                                                                                                    0
                                               Contact Us                                                                AMWAYPROMISE                                                               Start a Business
                                        Oursu~~~~~l~b',j

                                                Learn More>
                                                                                                                    Scitisfoctionwillolwoysbe ourgool.
                                                                                                                         andprotQctioo-ourpromiw.

                                                                                                                                l earn More>
                                                                                                                                                                                                           -,'°". >
                                                                                                                                                                                              $ell quc,~ty products tho\ people USG


                                                                                                                                                                                                        LeornMore




                                                                        FEATUR ED BRAN DS                      HELP CENTER                  COMPANY                          RE SOURCES

                                                                        Nutrilite                          All1W'Cly 10 / login             Our Story                        Portner Stores

                                                                       Artistry                            Shipping & Delivery              Amway Insider                    MobileApps

                                                                        XS                                 Orders & Returns                    Events                        Digital Cotalogs

                                                                       Amway Home                              DITTO""                      eo-m
                                                                        Satinique                          SeeAJI Topics                       Making a Difference

                                                                                                                                            AmwayGlobal.com




                                                                                                                       @000
                                                                                                                           US   T     English    T




                        Copyright C 2020 Amway Sit~ I Priwcy Notice I Tllrms of USG




                                                                                                                                                                Exhibit 2
https://www.amway.com/en_US/Shop/Nutrition/Vitamins-%26-Supplements/c/124
                                                                                                                                                                Page 11
                                                                                                                                                                                                                                                       (1(
012312324Case 2:21-cv-02022-DOC-KES                                                  5678ÿ ÿÿ22-3
                                                                                   Document      ÿÿ5ÿÿ
                                                                                                        Filed     ÿ87ÿ5Page
                                                                                                                03/22/21     15 of 264 Page ID
                           Start a Business      Our Story                                  #:1018                               &                                              English •     Help •           Sign In •



                                                             SHOP PRODUCTS •       SHOP BRANDS •             AMPERKS"'                                          [someh
                                                                                                                                                                 ~--------~
                                                                                                                                                                                                       Q ] '<f?
                          Home/ Shop / Beauty / Skin Core




                          Skin Care

                                                                                                                                                                                                        ~
                         1 - lt5 of 83 results
                                                                                                             0 0                                                                   ITEMS PER PAGE




                                                                        83 RESU LTS                                                                             SOIH BY       (~ _No
                                                                                                                                                                                   _ =_ (A_-Zl
                                                                                                                                                                                            ______                v~]
                            FILTERS                  Cleorall




                            C ATEG ORY                          +

                            BRAND                               +

                            PRICE                               +

                            PRODUCT AVAILABILITY                          Artistry Exact FltTM Beauty Balm               Arti stry Hydra - I/TM Fresh
                                                                +
                            (2)                                           Perfecting Primer                              Foaming C leonser                                Arti stry Hydro-I/TM Fresh Toner



                            COLLECTIO NS                        +
                                                                          *****
                                                                          Item# 118209        (7)                        *****
                                                                                                                         Item# 11761t2V
                                                                                                                                            (12)                          *****
                                                                                                                                                                          Item # 117644V (6)

                            CONC ERNS                           +         $33.00

                                                                          AmPerksPoints                        ...       $21.00

                                                                                                                         AmPerksPoints                       • 42
                                                                                                                                                                          $21.00

                                                                                                                                                                          AmPerlcs Points                     • 42



                                                                          QUANTITY              c:==)                    QUANTITY             c:==)                       QUANTITY             c:==)
                                                                          ✓    In Stock                                  ✓   In Stock                                     ✓   In Stock




                                                                                          Add to cart                                   Add to cart                                      Add to cart


                                                                          (±)   SHOPPINGLIST            C,   DITTO""     (±)   SHOPPINGLIST           C,   DITTO""        (±)   SHOPPINGLIST




                                                                          Artistry Hydro -VT.. Nourishing
                                                                          Gel Cream (for                                 Arti stry Hydro-I/TM Refreshing                  Arti stry Hydro-V™ Refreshing
                                                                          Combination/Normal Skin)                       Eye Gel Cream                                    Gel for Olly Skin




                                                                          *****
                                                                          Item # 117648V
                                                                                              (20)                       *****
                                                                                                                         Item# 117649V
                                                                                                                                            (19)
                                                                                                                                                                          ****
                                                                                                                                                                          Item# 117647V
                                                                                                                                                                                             (8)


                                                                          $1t0.00

                                                                          AmPerksPoints                        . .o
                                                                                                                         $33.00

                                                                                                                         AmPeri:sPoints                      ...          $36.00

                                                                                                                                                                          AmPerksPoints                       .,,
                                                                          QUANTITY              c:==)                    QUANTITY             c:==)                       QUANTITY             c:==)
                                                                          ✓    In Stock                                  ✓   In Stock                                     ✓   In Stock




                                                                                          Add to cart                                   Add to cart                                      Add to cart


                                                                          (±)   SHOPPING LIST           C,   DITTO""     (±)   SHOPPINGLIST           C,   DITTO""        (±)   SHOPPINGLIST           C,   DITTO""




                                                                                                                         Arti stry Hydro-I/TM System for                  Arti stry Hydro-I/TM System for
                                                                          Artistry Hydra-vrw Replenlshlng                Comblnotlon/Normol Skin with                     Dry Skin with Replenishlng
                                                                          Moisture Cream for Dry Skin                    Nourishing Gel Cream                             Moisture Cream




                                                                          *****
                                                                          Item# 117646V
                                                                                              (32)                       *****
                                                                                                                         Item# 119882V (37)
                                                                                                                                                                          *****
                                                                                                                                                                          Item# 120227V
                                                                                                                                                                                             (28)

                                                                          $36.00                                         $82.00                                           $78.00

                                                                          AmPerksPoints                        . ,,      AmPeri:sPoints                      • 164        AmPerlcsPoints                     ••56
                                                                          QUANTITY              c:==)                    QUANTITY             c:==)                       QUANTITY             c:==)
                                                                          ✓    In Stock                                  ✓   In Stock                                     ✓   In Stock



                                                                                                                                              Exhibit 2
https://www.amway.com/en_US/Shop/Beauty/Skin-Care/c/105
                                                                                                                                              Page 12
                                                                                                                                                                                                                           41%
012312324Case 2:21-cv-02022-DOC-KES                       5678ÿ ÿÿ22-3
                                                        Document      ÿÿ5ÿÿ
                                                                             Filed     ÿ87ÿ5Page
                                                                                     03/22/21     16 of 264 Page ID
                                                                 #:1019
                                                                Add to cart                                    Add to cart                                   Add to cart


                                                 E)   SHOPPINGLIST                             E)   SHOPPING LIST            C,   DITTO..    @    SHOPPtNGLIST             C,   DITTO,.




                                                                                               Artistry Ideal Radiance™
                                                 Artistry Hydra-V"'l System far                Illuminating CC Cream - Light                 Artistry Ideal Rodloncen,i
                                                 Oily Skin with Refreshing Gill                Medium                                        lllumlnotlng Foam Cleanser




                                                 *****
                                                 Item# 119881V
                                                                    (12)                       *****
                                                                                               Jtem # 118207
                                                                                                                   (10)                      *****
                                                                                                                                             Item# 119618V
                                                                                                                                                                 (18)

                                                 $78.00                                        $33.00                                        $35.00

                                                 AmPen:sPoints                      .,,.       AmPerir:sPoints                      . .6     AmPerlcs Points                      • 70



                                                 QUANTITY             c:==)                    QUANTITY                c:==)                 QUANTITY              c:==)
                                                 ..,, lnStoek                                  ..,, lnStoek                                  ..,, lnStoek



                                                                Add to cart                                    Add to cart                                   Add to cart


                                                 E)   SHOPPINGLIST            C,   DITTO,.     E)   SHOPPINGLIST                             @    SHOPPINGLIST             C,   DITTO,.




                                                                                                               IANCE




                                                 Artistry Idea l Radlance0 ~                   Artistry Ideal Radioncer"'
                                                 Illuminating MIiky Emu lslon                  Illuminating Moisture Cream                   Artistry Ideal Radiance™
                                                 (Moisturizer for Combination-to-              (Moisturizer for Normal-to-Dry                lllumlnotlng Softening Lotion
                                                 Oily Skln)                                    Skin)                                         (Toner)




                                                 *****
                                                 Item # 119621V
                                                                    (13)                       *****
                                                                                               Item # 119622V
                                                                                                                   (21)                      *****
                                                                                                                                             Item# 119619V
                                                                                                                                                                 (9)

                                                 $73.00                                        $67.00                                        $1t0.00

                                                 AmPen:sPoints                       . ,..,,   AmPerir:sPoints                      • 131+   AmPerks Points                       • 80



                                                 QUANTITY             c:==)                    QUANTITY                c:==)                 QUANTITY              c:==)
                                                 ..,, lnStoek                                  ..,, lnStoek                                  ..,, In Stock



                                                                Add to cart                                    Add to cart                                   Add to cart


                                                 E)   SHOPPING LIST           C,   DITTO""     @    SHOPPINGLIST             C,   DITTO,.    E)   SHOPPING LIST




                                                 Artistry ldeo l Radiance™ System
                                                 for Combination-to-Olly Skin                  Artistry Ideal Radiance™ System
                                                 with lllumlnating MIiky Emulslon              for Normal-to-Dry Skin with                   Artistry Ideal Radlancen,i UV
                                                 (Moisturizer)                                 Illuminating Moisture Cream                   Protect SPF 50•




                                                 *****
                                                 Item# 119690
                                                                    (10)                       *****
                                                                                               Item# 119691
                                                                                                                   (15)                      *****
                                                                                                                                             Item# 117809
                                                                                                                                                                 (28)

                                                 $1 1+8.00                                     $11+2.00                                      $1+3.00

                                                 AmPen:sPoints                      • 296      AmPerir:sPoints                     • 281+    AmPerks Points                       • 86



                                                 QUANTITY             c:==)                    QUANTITY                c:==)                 QUANTITY              c:==)
                                                 ..,, lnStoek                                  ..,, In Stock                                 ..,, lnStoek




                                                                Add to cart                                    Add to cart                                   Add to cart


                                                 E)   SHOPPING LIST           C,   DITTO""     E)   SHOPPINGLIST             C,   DITTO,.    @    SHOPPINGLIST




                                                                                                                       Exhibit 2
https://www.amway.com/en_US/Shop/Beauty/Skin-Care/c/105
                                                                                                                       Page 13
                                                                                                                                                                                          21%
012312324Case 2:21-cv-02022-DOC-KES                        5678ÿ ÿÿ22-3
                                                         Document      ÿÿ5ÿÿ
                                                                              Filed     ÿ87ÿ5Page
                                                                                      03/22/21     17 of 264 Page ID
                                                                  #:1020

                                                 Artistry Signat ure Select 0 " Anti-       Artistry Signature Select'M Anti-            Artistry Signature Select™ Anti-
                                                 Spot Ampllfler                             Spot Ampllfler and Base Serum                Wrinkle Amplifler




                                                 *****
                                                 Item# 121560V
                                                                   (5)                      *****
                                                                                            Item# 282717
                                                                                                              (28)                       *****
                                                                                                                                         Item# 121558V
                                                                                                                                                           (5)

                                                 $39.00                                     $72.00                                       $33.00

                                                 AmPeo:sPoints                      9 78    AmPeo:sPoints                     • 11.tlt   AmPerksPoints                9 66



                                                 QUANTITY           c==)                    QUANTITY            c==)                     QUANTITY            c==)
                                                 ., In Stock                                ., In Stock                                  ., In Stock




                                                               Add to cart                                Add to cart                                  Add to cart


                                                 (±)   SHOPPING UST          C,   DITTO""   (±)   SHOPPINGUST           C,   DITTO""     (±)   SHOPPING LIST




                                                 Artistry Signat ure Select™ Anti-                                                       Artistry Signature Select™
                                                 W rinkle Ampllfler and Base                Artistry Signature Select™                   Brightening Ampllfler and Base
                                                 Serum                                      Brigh t ening Ampllfler                      Serum




                                                 *****
                                                 Item # 282718
                                                                   (35)                     *****
                                                                                            Item# 121557V
                                                                                                              (3)                        *****
                                                                                                                                         Item # 282716
                                                                                                                                                           (5)

                                                 $66.00                                     $33.00                                       $66.00

                                                 AmPeo:sPoints                      • 132   AmPerll:sPoints                    9 66      AmPerksPoints                • 132



                                                 QUANTITY           c==)                    QUANTITY            c==)                     QUANTITY            c==)
                                                 ., In Stock                                ., In Stock                                  ., In Stock




                                                               Add to cart                                Add to cart                                  Add to cart


                                                 (±)   SHOPPING LIST         C,   DITTO,.   (±)   SHOPPINGUST           C,   DITTO""     (±)   SHOPPING LIST




                                                 Artistry Signature Select™                 Artistry Signature Select™                   Artistry Signature Select™
                                                 Brightening Bady Cream                     Brightening Mask                             Firming Ampllfler




                                                 ****
                                                 Item# 123862V
                                                                   (5)
                                                                                            *****
                                                                                            Item# 12231.t0V (8)                          *****
                                                                                                                                         Item# 121559V (3)

                                                 $31.00                                     $36.00                                       $39.00

                                                 AmPeo:sPoints                      9 62    AmPeo:sPoints                      9 72      AmPerksPoints                9 78



                                                 QUANTITY           c==)                    QUANTITY            c==)                     QUANTITY            c==)
                                                 ., In Stock                                ., In Stock                                  ., In Stock




                                                               Add to cart                                Add to cart                                  Add to cart


                                                 (±)   SHOPPING LIST                        (±)   SHOPPINGLIST          C,   DITTO""     (±)   SHOPPING LIST




                                                 Artistry Signature Select™
                                                 Firming Amplrfler and Base                 Artistry Signature Select'"'                 Artistry Signature Select™
                                                 Serum                                      Firming Body l atlon                         Firming Mask




                                                 *****
                                                 Item# 282719
                                                                   (13)                     *****
                                                                                            Item# 123861V
                                                                                                              (18)                       *****
                                                                                                                                         Item# 1223t+1V
                                                                                                                                                           (15)

                                                 $72.00                                     $38.00                                       $38.00

                                                                                                                 Exhibit 2
https://www.amway.com/en_US/Shop/Beauty/Skin-Care/c/105
                                                                                                                 Page 14
                                                                                                                                                                              01%
012312324Case 2:21-cv-02022-DOC-KES                        5678ÿ ÿÿ22-3
                                                         Document      ÿÿ5ÿÿ
                                                                              Filed     ÿ87ÿ5Page
                                                                                      03/22/21     18 of 264 Page ID
                                                 AmPerlcsPoints   #:1021             • 11ti+   AmPerlcsPoints                       • 76   AmPerks Points                       • 76



                                                 QUANTITY             ~                        QUANTITY             ~                      QUANTITY             ~
                                                 ✓   In Stock                                  ✓   In Stock                                ✓   In Stock




                                                                Add to cart                                   Add to cart                                 Add to cart


                                                 E)   SHOPPING LIST           C,   DITTO"'     E)   SHOPPING LIST                          E)   SHOPPING LIST           C,   DITTO"'




                                                 Arti stry Signature Select"''                 Artistry Signature Select'"'                Artistry Signature Select™
                                                 Hydrating Body Gel                            Hydrating Mask                              Hydration Amplifier




                                                 *****
                                                 Item# 123858V
                                                                    (13)                       *****
                                                                                               Item# 1223'+3V
                                                                                                                  (13)
                                                                                                                                           ****
                                                                                                                                           Item# 121556V
                                                                                                                                                              (4)


                                                 $23.00

                                                 AmPerlcsPoints                      • 46
                                                                                               $33.00

                                                                                               AmPerlcsPoints                      ...     $28.00

                                                                                                                                           AmPerksPoints                       • 56




                                                 QUANTITY
                                                                      ~                        QUANTITY
                                                                                                                    ~                      QUANTITY
                                                                                                                                                                ~
                                                 ✓   In Stock                                  ✓   In Stock                                ✓   In Stock




                                                                Add to cart                                   Add to cart                                 Add to cart


                                                 E)   SHOPPING LIST           C,   DITTO""     E)   SHOPPING LIST           C,   DITTO"'   E)   SHOPPING LIST




                                                 Artistry Signature Select™
                                                 Hydration Ampllfler and Base                  Artistry Signature Select™                  Artistry Signature Select™
                                                 Serum                                         Polishing Body Scrub                        Pollshlng Mask




                                                 *****
                                                 Item# 282715
                                                                    (16)                       *****
                                                                                               Item# 123860V
                                                                                                                  (10)                     *****
                                                                                                                                           Item# 122339V
                                                                                                                                                              (17)

                                                 $61.00                                        $30.00                                      $29.00

                                                 AmPerlcsPoints                      • 122     AmPerlcsPoints                      u o     AmPerksPoints                       •s•
                                                 QUANTITY
                                                                      ~                        QUANTITY
                                                                                                                    ~                      QUANTITY
                                                                                                                                                                ~
                                                 ✓   In Stock                                  ✓   In Stock                                ✓   In Stock




                                                                Add to cart                                   Add to cart                                 Add to cart


                                                 E)   SHOPPING LIST                            E)   SHOPPINGLIST            C)   DITTO"'   E)   SHOPPING LIST




                                                                                                                                           Artistry Studio'"' Clean Start
                                                 Artistry Signature Select™                    Artistry Signature Select™                  Mlcellar Makeup Remover+
                                                 Purifying Body Cleanser                       Purifying Mask                              Cleanser




                                                 *****
                                                 Item# 123859V
                                                                    (18)                       *****
                                                                                               Item# 122342V
                                                                                                                  (12)                     *****
                                                                                                                                           Item # 124811
                                                                                                                                                              (16)

                                                 $26.00                                        $29.00                                      $8.50

                                                 AmPen:sPoints                       • 52      AmPen:sPoints                       • 58    AmPerksPoints                        . ,,
                                                 QUANTITY
                                                                      ~                        QUANTITY
                                                                                                                    ~                      QUANTITY
                                                                                                                                                                ~
                                                 ✓   In Stock                                  ✓   In Stock                                ✓   In Stock




                                                                Addtocort                                     Add to cart                                 Add to cart


                                                                                                                    Exhibit 2
https://www.amway.com/en_US/Shop/Beauty/Skin-Care/c/105
                                                                                                                    Page 15
                                                                                                                                                                                       %1&
012312324Case 2:21-cv-02022-DOC-KES                                                                    5678ÿ ÿÿ22-3
                                                                                                     Document      ÿÿ5ÿÿ
                                                                                                                          Filed     ÿ87ÿ5Page
                                                                                                                                  03/22/21     19 of 264 Page ID
                                                                                            (!:)              #:1022
                                                                                                   SHOPPING LIST         (j DITTO""               (!:)   SHOPPINGLIST           (j DITTO,.            (!:)   SHOPPING LIST




                                                                                            Artistry Studio™ Every Doy I'm
                                                                                            Bubblfn' Cleanser + Skin                              Arti stry St udio™ Eye Look Rested                  Arti stry St udio™ Glow Boss
                                                                                            lnvlgora tor                                          De-Puffe r + Brightener                             Cleanser + Exfollato r




                                                                                            *****
                                                                                            Item# 12lt817
                                                                                                               (14)                               *****
                                                                                                                                                  Item# 12lt818
                                                                                                                                                                      (30)                            *****
                                                                                                                                                                                                      Item# 12lt812
                                                                                                                                                                                                                            (32)

                                                                                            $15.0 0                                               $30.00                                              $16.00

                                                                                            AmPeo:sPoints                        . 30             AmPeo:sPoints                      . .o             AmPerks Points                          • 32




                                                                                            QUANTITY
                                                                                                                c=J                               QUANTITY
                                                                                                                                                                        c=J                           QUANTITY                c=J
                                                                                            ✓   In Stock                                          ✓   In Stock                                        ✓   In Stock




                                                                                                           Add to cart                                            Add to cart                                         Add to cart


                                                                                            E)     SHOPPING UST                                   E)     SHOPPINGLIST                                 E)     SHOPPINGLIST




                                                                                                           ARTI STRY
                                                                                                            ST UDiO




                                                                                                                                                                                                      Arti stry Studio™ Rose All Day
                                                                                            Artistry Studio™ Hy dro-Prime                         Arti stry Studio'"' Pampered Pout                   Anti-Acne Toner+ Pore Refresher
                                                                                            light Hyd rator + Primer                              lip Balm + Overnig ht Mask                          1% Sallcyllc Acid Treatment



                                                                                            *****
                                                                                            Item# 12lt81lf
                                                                                                               (21)
                                                                                                                                                  *****
                                                                                                                                                  Item# 12lt819
                                                                                                                                                                      (37)
                                                                                                                                                                                                      *****
                                                                                                                                                                                                      Item# 12lt813
                                                                                                                                                                                                                            (9)


                                                                                            $25.00                                                $19.50                                              $15.0 0

                                                                                            AmPeo:sPoints                        • so             AmPeo:sPoints                      .,.              AmPerksPoints                           . ,o

                                                                                            QUANTITY


                                                                                            ✓   In Stock
                                                                                                                c=J                               QUANTITY


                                                                                                                                                  ✓   In Stock
                                                                                                                                                                        c=J                           QUANTITY


                                                                                                                                                                                                      ✓   In Stock
                                                                                                                                                                                                                              c=J
                                                                                                           Add to cart                                            Add to cart                                         Add to cart


                                                                                            E)     SHOPPING LIST                                  E)     SHOPPINGLIST                                 E)     SHOPPINGLIST




                           1 - lt5 of 83 results
                                                                                                                               0 0                                                                              ITEMS PER PAGE           EJ


                                                                                                                                          ®
                                              C ontact Us
                                       Our   su~~~f~
                                               Learn More>
                                                            =I~         bo,J
                                                                                                                               AMWAYPROMISE
                                                                                                                           Satisfoctionwill atwoys baOUfgool.
                                                                                                                               ondprot..ction - ourpromise.

                                                                                                                                    Learn Mor•>
                                                                                                                                                                                                          Start a Bus iness
                                                                                                                                                                                                    5'111 quo lity products thot pg,oplguse
                                                                                                                                                                                                                 --,dos.
                                                                                                                                                                                                               Learn More >




                                                                                FEATURED BRAN DS                      HELP CENTER                     COMPANY                      RESOURCES

                                                                                Nutrilite                             Amway ID / Login                Our Story                    Portner Stores

                                                                                Artistry                           Shipping & Delivery                Amway Insider                MoblleApps

                                                                                XS                                 Orders & Returns                                                Digital Catalogs

                                                                                Amway Home                            DITTO™                          Careers

                                                                                Satinique                          See All Topics                     Making a Difference

                                                                                                                                                      AmwayGlobol.com




                                                                                                                            @00~
                                                                                                                                 US •        English •




                        Cop,jright C 2020Amwoy Sit ~   I   PrivocyNotic11   I   T11m11 ofUse                                                                                                                                !       ~ ~ @
                                                                                                                                                                        Exhibit 2
https://www.amway.com/en_US/Shop/Beauty/Skin-Care/c/105
                                                                                                                                                                        Page 16
                                                                                                                                                                                                                                                     %1&
012312324Case 2:21-cv-02022-DOC-KES                   5678ÿ ÿÿ22-3
                                                    Document      ÿÿ5ÿÿ
                                                                         Filed     ÿ87ÿ5Page
                                                                                 03/22/21     20 of 264 Page ID
                                                             #:1023                                                 .




                                                                         Exhibit 2
https://www.amway.com/en_US/Shop/Beauty/Skin-Care/c/105
                                                                         Page 17
                                                                                                                    %1%
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 21 of 264 Page ID
                                  #:1024




                Exhibit 3
           to the Declaration of
             Morgan E. Smith
012314542Case 2:21-cv-02022-DOC-KES                                                           Document 22-3               67898Filed    ÿÿ9 03/22/21
                                                                                                                                                                        Page 22 of 264 Page ID
                                                                                                                  #:1025
                                                                              & Shipping delays due to enhanced safety and sanitation procedures for COVI D-19. Read more.
 Planned Maintenance Period: Saturday, March 20 th at 2:00 a.m EDT (March 19th , 11:00 p.m. PDT} for approx. 4 hours.
 During the maintenance period , the site will be unavailable. Thank you for your patience


                                                                                                                         News      I   Catalogue   I   Customer Service      I    B.E.S.T.    I   Reward Programs            I   Return Policy    I   About Arbonne


                                  c6 arbonne.                                                                                                                                                             SEARCH




                                                                                                                                                Shop   I   Login   I   Register   I   Your Accoun t I!]    I   Country/Language             I   Shopping Bag     LJ
                                                                  WHAT'S NEW           SKINCARE        BATH & BODY          MAKEUP                 NUTRITION               HAIR              SPECIAL OFFERS

                                                                                                                                                                                                    Order Destination
                                                                                                                                                                                              US     CA        NZ       UK         PL       AU

                                              Shop Home > Nutrition




                                                  INDEPENDENT                                                                             PREFERRED
                                                   CONSULTANT                 Become an Independent Consultant                              CLIENT                      Save 20-40% on your order!
                                                  REGISTRATION                and begin your business today.                             REGISTRATION                   Discounts, compl imentary products,
                                                                                                                                                                        FREE shipping, and other rewards'
                                                                                       START EARNING
                                                                                                                                                                                   START SAVING
                                                                              Learn More
                                                                                                                                                                        Learn More




                                             Nutrition



                                                                                                                                                BLACKBERRY FIZZ
                                                                                                                   IS AVAILABLE FOR A LIMITED TIME ONLY!
                                                                                                                                 SHOP NOW
                                                                                                                                            WHILE SUPPLIES LAST.


                                                                       COLLECTIONS                                  SHOP BY NEED                                                             SHOP BY CATEGORY

                                             ~I                    -------~l_•~I I
                                              A_11 _co_11_ec_1,o_n_s                                   All Needs                                           I• I I       All Catego"es                                                           H
                                                                                                                                                                                                                    P;1ge        ~
                                                                                                                                                                                                                                 View All




                                                      EnergyFizz Ginseng Fizz Sticks -                    NEWI Limited Edition! Spiced Rooibos                              EnergyFizz Ginseng Fizz Sticks - Citrus
                                                          Blackberry Flavor #2109                                    Tea Set #5404                                                      Flavor #2077
                                                  $57,00                                                  $47,00                                                            $57.00
                                                  $45.60                             P.H·lr •:1.13       $37.60                            1-H·IH+ii                        $45.60        C                         E-H·l:+1·i i


                                                                                                                              a;
                                                                                                                           a<bonne           ii
                                                                                                                                           11-·
                                                                                                                                       01                                                              a;

                                                                                                                     G utllcalt h           ,                                                      lie\ ; - .
                                                                                                                     ·--
                                                                                                                      -·:.·~~~=:~ 1'        1




                                                       EnergyFizz Ginseng Fizz Sticks -                     GutHealth Digestion & Microbiome
                                                         Pomegranate Flavor #2079                                    Support #2063                                                BeWell Superfood Greens #6232
                                                  $57,00                                                 $55.00                                                             $54.00
                                                  $45.60 (§                          P.i+irf:i.ji        $44.00 (§                                                          $43.20        C                         P.1+•:+Mi


                                                                                                                                                                                                      a;
                                                                                                                                                                                                    ,wbonne    . 1!,-.ff
                                                                                                                                                                                              ~lindl lcalth
                                                                                                                     ...........
                                                                                                                     Skin Elixir
                                                                                                                     ,                                                                                              II!!!1


                                                      NEW! Limited Edition! EnergyFizz
                                                      Ginseng Fizz Sticks - Lemon Lime                                                                                            MindHealth Focus Su per Powder
                                                               Flavor #2055                                  Skin Elixir Collagen Builder #6 105                                              #6102


                                                                                                                                                                                      Exhibit 3
                                                  $57.00                                                  $55 .00                                                           $57.00

https://www.arbonne.com/Pws/homeoffice/store/AMUS/catalog/Nutrition,272.aspx?itemsperpage=18
                                                                                                                                                                                      Page 18
                                                                                                                                                                                                                                                                      214
012314542Case 2:21-cv-02022-DOC-KES                                        Document 22-3    67898Filed ÿÿ9 03/22/21
                                                                                                                        Page 23 of 264 Page ID
                                 $45.60   (§)              l'J"i•trltl#       $44.00 (§) #:10261·1•1·•:-ttlW    $45.60 C   1·1•1·1:-1=nw




                                                                                                                                                           •

                                                                                 FeelFit Pea Protein Snack Bar - Iced
                                    SuperBoost Antioxidant Shot #6298                    Lemon Flavor #6094                           FeelFit Chews - Caramel Flavor #2067

                                   $90.00
                                 $72.00   (§)              P.i+irl+ii
                                                                                $30.00
                                                                                $24.00     C               1-H·irM}i
                                                                                                                                      $24.00
                                                                                                                                      $19.20    C            IH·l:+M    •

                                                         •                                         .....
                                                                                                    a;


                                                                                                           •

                                      FeelF it Chews - Chocolate Flavor                                                                  SleepWell Vegan Melatonin Spray
                                                   #2068                         FeelFit Chews - Lemon Flavor #6114                                  #6218

                                   $24.00                                       $24.00                                                $43.00
                                 $19.20                    P.H·lr•:l·i i        $19.20                     F·H•IH+ii                  $34.40    C            1-i+l:•l=Mi




                                           ~
                                                ~              -
                                    -
                                   Arbonne Bio--Hydria Herbal Tea #2081


                                   $ 12 -60
                                 $10.08   (§)
                                                           Pi+hrFli
                                                                                 Limited Edition! Ginseng Energy Fizz
                                                                                  Sticks - Blood Orange Flavor #2113
                                                                                Sold Out                         Not In Stock
                                                                                                                                        NEW! Limited Edition! Pea Protein
                                                                                                                                       Shake - Mint Chocolate Flavor #2965

                                                                                                                                      $79.00
                                                                                                                                      $63 .20   C            P.1+•:-i=Mi
                                                                                                                                                               Page   lliI2J

                                                               ABOUT ARBOlflE
                      CUSTOMER SERVICE                         LEADERSHIP                                  ARBONNE PROMISE                               1.800.ARBONNE

                      SHIPPING RATES                           OFFICES                                     INGREDIENTS GUIDE                             ARBONNEHEADQUARTERS
                                                                                                                                                         9400 JERONIMO RD. IRVINE,
                      GREEN WILL CALL                          OUR INDUSTRY                                DO NOT SELL MY                                CA92618
                                                                                                           INFORMATION
                      RETURN POLICY                            CAREERS
                                                                                                                                                         Q008®
                      B.E.S.T.                                 ARBONNECYCLE

                      ACCESSIBILITY                            FLOURISH FOUNDATION

                      CONTACT US                               CODE OF ETHICS




                                                                                                                                wli     we 010




                                          TERMS & CONDITIONS I PRIVACY POL ICY I SECURITY I OUR SUPPLY CHAIN I © 2020 ARBONNE INTERNATIONAL, LLC


                                                                                               COOkie Settings




                                                                                                                                            Exhibit 3
https://www.arbonne.com/Pws/homeoffice/store/AMUS/catalog/Nutrition,272.aspx?itemsperpage=18
                                                                                                                                            Page 19
                                                                                                                                                                                     414
012314542Case 2:21-cv-02022-DOC-KES                                                      Document 22-3               6789 Filed    ÿÿ03/22/21
                                                                                                                                              99                    Page 24 of 264 Page ID
                                                                                                             #:1027
                                                                         & Shipping delays due to enhanced safety and sanitation procedures for COVI D-19. Read more.
 Planned Maintenance Period: Saturday, March 20th at 2:00 a.m EDT (March 19th , 11:00 p.m. PDT} for approx. 4 hours.
 During the maintenance period , the site will be unavailable. Thank you for y our patience


                                                                                                                  News   I   Catalogue   I    Customer Service      I    B.E.S.T.    I   Reward Programs     I   Return Policy   I   About Arbonne


                                  c£, arbonne.                                                                                                                                                   SEARCH




                                                                                                                                     Shop     I   Login   I   Register   I   Your Account I!]    I   Country/Language    I   Shopping Bag       LJ
                                                                WHAT'S NEW         SKINCARE        BATH & BODY       MAKEUP              NUTRITION                HAIR              SPECIAL OFFERS

                                                                                                                                                                                           Order Destination
                                                                                                                                                                                     US     CA       NZ     UK     PL     AU

                                              Shop Home > Skincare




                                                INDEPENDENT                                                                      PREFERRED
                                                 CONSULTANT              Become an Independent Consultant                          CLIENT                      Save 20-40% on you r order!
                                                REGISTRATION             and begin your business today.                         REGISTRATION                   Discounts, compl imentary products,
                                                                                                                                                               FREE shipping, and other rewards!
                                                                                   START EARNING
                                                                                                                                                                          START SAVING
                                                                         Learn More
                                                                                                                                                               Learn More




                                              Skincare


                                                                Preferred Clients
                                                            Save up to 40 % off the SRP!
                                                            Unlock saving s as you shop!

                                                       COLLECTIONS                             SHOP BY NEED                       SHOP BY CATEGORY                                               SKIN TYPE
                                             IAll Collect,ons                 H I~     A_IIN
                                                                                           _eed_s_ _ _ _ _       ~I~•I I     All Categoroes                       I• I ~IAJ_l________~l~•I
                                                                                                                                                                                             Pog• [ 1 [ 2 [ 3 [ 4 [ 5 [

                                                                                                                                                                                                           View All




                                                  -Ge nius Nightly Resurfacing Pads &



                                                $73,50
                                                $58.80 (§
                                                                  Solution #4317


                                                                              E-i+lr•:1.i+
                                                                                                        RE9 Advanced Prepwork Gel Eye

                                                                                                       $6G,OO
                                                                                                     $35.00
                                                                                                     $28.00 (§
                                                                                                                Masks #4680


                                                                                                                                  f-H·i:-l{ii
                                                                                                                                                                    Arbon ne Bio-Hydria Herbal Tea #2081
                                                                                                                                                                     $4&00
                                                                                                                                                                   $12.60
                                                                                                                                                                   $10.08        C
                                                                                                                                                                                                          11-1-i:·Fli




                                                  - Arbonne Bio-Hyd ria Gel Cleanser



                                                 $16.80
                                                $13.44 @
                                                                      #8601


                                                                              E-i+lrM-ii              - Arbonne Bio-Hyd ria Liquid Serum



                                                                                                     $31.50
                                                                                                     $25.20 @
                                                                                                                      #8602


                                                                                                                                  E·H•irl+ii
                                                                                                                                                                    Arbonne Bio-Hydria Gel Cream #8603
                                                                                                                                                                     $4MG
                                                                                                                                                                   s2a.oo
                                                                                                                                                                   $22.40 @
                                                                                                                                                                                                          P.i·l·l:-f=MM




                                                 RE9 Adva nced Skin Revitalizing Facial
                                                                Sheet Mask #8220                        NEW ! Limited Edition! Du al Action                               NEW ! Lim ited Edition ! Charcoal
                                                  $4M8                                                           Facial Set #5412                                             Clarifying Facia l Set #5413

                                                 $7.50                        P.i+Fr •:1·i i         $77.00                                                        $54.00
                                                                                                                                                                             Exhibit 3
https://www.arbonne.com/Pws/homeoffice/store/AMUS/catalog/Skincare,199.aspx?itemsperpage=18
                                                                                                                                                                             Page 20
                                                                                                                                                                                                                                                     214
012314542Case 2:21-cv-02022-DOC-KES                                      Document 22-3  6789 Filed  ÿÿ03/22/21
                                                                                                          99       Page 25 of 264 Page ID
                                 $6.00    C                                 $61.60 C #:1028
                                                                                           ,.,.,.,i-r:nz $43.20 C    FP?JWWI




                                      NEW! AgeWell Silky Cleanser with         NEWI AgeWell Refreshing Toning Mist            NEWI AgeWell Collagen Nurturing
                                         Vegan Surfactants #8111                        with Vitamin B3 #8121                  Serum with 2% Bakuchiol #8131
                                   $46.00
                                 $36.80                             •
                                                          P.i+lr•:l·i
                                                                               $41.00
                                                                               $32.80                   E·H•lrM-ii
                                                                                                                            $70.00
                                                                                                                            $56.00                 EH·i:+'·ii




                                                                                                                              NEWI AgeWell Moisture Restoring
                                   NEW! AgeWell Enriching Eye Cream            NEWI AgeWell Intense Repairing Night          Cream with Broad Spectrum SPF 15
                                      with Caffeine+ Bakuchiol #8141              Cream with 2% Bakuchiol #8151                      Sunscreen #8161
                                   $67.00
                                 $53.60 i§)               P.i+irl+i •          $91.00
                                                                                   i§)
                                                                               $72.80                   P.i+irl+i   •       $70.00
                                                                                                                            $56.00    C            P.i+i:U:Mi




                                      NEW! AgeWell Moisture Restoring           NEW! AgeWell Firming Neck Cream
                                      Cream with 0.5% Bakuchiol #8160               with 0.5% Bakuchiol #8381               AgeWell Restoring (SPF 15) Set #8181

                                 $70.00                                        $90.00                                       $282.00
                                 $56.00 i§)               P.i+lrl:1-1¥         $72.00   C               E-i-l·i:·l:1.i+     $225.60   P            EH·l:-l=Mi
                                                                                                                                           Page [ 1 [ 2 [ 3 [ 4 [ 5 [




                      NEEDHBP?                                ABOur ARBOlflE                            DUR APPROACH                           FliDIIS
                      CUSTOMER SERVICE                        LEADERSH IP                               ARBONNE PROMISE                        1.800.ARBONNE

                      SHIPPING RATES                          OFFICES                                   INGREDIENTS GUIDE                      ARBONNE HEADQUARTERS
                                                                                                                                               9400 JERONIMO RD. IRVINE,
                      GREEN WILL CALL                         OUR INDUSTRY                              DO NOT SELL MY                         CA92618
                                                                                                        INFORMATION
                      RETLRN POLICY                           CAREERS
                                                                                                                                               0000®
                      B.E.S.T.                                ARBONNECYCLE

                      ACCESSIBILITY                           FLOURISH FOUNDATION

                      CONTACT US                              CODE OF ETHICS




                                           TERMS & CONDITIONS I PRIVACY POLICY I SECURITY I OUR SUPPLY CHAIN I © 2020 ARBONNE INTERNATIONAL, LLC


                                                                                            Cookie Settings




                                                                                                                                 Exhibit 3
https://www.arbonne.com/Pws/homeoffice/store/AMUS/catalog/Skincare,199.aspx?itemsperpage=18
                                                                                                                                 Page 21
                                                                                                                                                                           414
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 26 of 264 Page ID
                                  #:1029




                Exhibit 4
           to the Declaration of
             Morgan E. Smith
012312324Case 2:21-cv-02022-DOC-KES                                                          5678Filed
                                                                                 Document 22-3   ÿ76 03/22/21
                                                                                                              Page 27 of 264 Page ID
                                                                                        #:1030

                                                                                                                   67 67ÿ6 7 ÿÿ67 67 67;<=>?@A BC6    8 ÿ8
                                                                                                        3;/D

                         EFGHIJKÿMNKN>G=ÿ               SI==O@KOHÿFOKN?>ÿTF?JOfÿE>ON@OÿJG<KNJKÿQGIFÿPOFoN>?pOÿ/IKF?K?G<ÿ.<HOTO<HO<Kÿq?@KF?oIKGFÿpGFÿHOKN?>@f
                         ÿ87ÿ76 ÿ            Q     EFGHIJKÿ1^OF^?O_
                         EFGHIJKÿMNKN>G=                 MGFOÿEFGHIJK@                                                                                       !787ÿ76ÿÿ67 67>
                         MGFOÿEFGHIJK@                   W887ÿ-6 n78ÿÿ876 ÿ88(ÿ-ÿ6ÿ8ÿ6(ÿ67
                         5678ÿ76                       -ÿ66+ÿ6ÿ76#8ÿ-6 7ÿ8(ÿ5678ÿ76 
                                                         6 7ÿ-6 7ÿ6 -ÿÿ8ÿ87ÿ8#8(ÿ6ÿ-6 ÿ
                         PON>KAQÿRO?=AK                  8#8ÿ6 ÿ8
                         767 ÿ4
                          768
                         B87
                         +
                          767                        MGFOÿEFGHIJK@                                                       SAG_ÿ4>> EN=OÿmÿGpÿm
                         STOJ?N>?UOHÿ/IKF?K?G<                                                                               rsmtr
                         68#8ÿ&8
                         ' 8ÿ&8
                         &87ÿ&8
                         &8-ÿ"
                         78ÿV88
                         :7ÿ&8                        0GF`I>NÿaÿMO>>ÿ4JK?^NKGFb         0GF`I>Nÿdÿ3I>K?^?KN`?<      0GF`I>NÿmÿPON>KAQÿ3ON>
                                                                      cdefgh                      MG`T>Oiÿcdjfkl            /IKF?K?G<N>ÿSAN\Oÿ3?i
                         W68Xÿ&8                                                                                             ckafal
                         V8Xÿ&8
                         578Xÿ&8                MGFOÿEFGHIJK@                                                       SAG_ÿ4>> EN=OÿmÿGpÿm
                                                                                                                             rsmtr
                         ;<OF=QÿYÿ0?K<O@@
                         B87-ÿZÿ78
                         &8782[
                         &-76
                         S\?<ÿYÿPN?FÿMNFO
                         &878ÿ]')
                         &87ÿ"68ÿ:ÿZÿ:6 -ÿ578
                         B7 

   fl\ HERBALIFE
   WNUTRITION                                                                                                                    ./012345.1/
   8 ÿ8ÿ88ÿ!ÿ"#878ÿ$76ÿ5686
   %ÿ2324ÿ&878ÿ'876ÿ6ÿ"87(ÿ'ÿ)6ÿ7876 6ÿÿ68ÿ67ÿ
   7ÿ6 ÿ78ÿ876ÿ"ÿ*ÿ*887#8 ÿ"ÿ7 87+ÿ                                                           76 ÿ56
   76 ÿ8ÿ8,8 ÿ6ÿÿ8(ÿ8ÿ6878ÿ 8 (ÿ78ÿ8                                                         66#8766  766
   7687-ÿ6ÿ&878ÿ'876(ÿ'                                                                                      '"&878) 766


                          •
                                                                                                                                 7"8
   ®                                  ACCREDITED
                                      BUSINESS                                                                                   987ÿ6ÿ8
                           Ds~'ilF
   MEMBER
   u 11u :cr s1;u ,1NG
    ASS(JCL\T ION
                                            DIRECT SELLING                                                                         7#-ÿ6-
                                            EDUCATION FOUNDATION
                                                                                                                                 55 "ÿ 88ÿ)68
                                                                                                                                 *8 ÿ6-
                                                                                                                                 57887ÿ!678
                                                                                                                                 56ÿ
                                                                                                                                 "$5
                                                                                                                                 7:ÿ987ÿ6ÿ8
                                                                                                                                  87ÿ987


                                                                                                  Exhibit 4
1168786156181567876                                               Page 22
                                                                                                                                                                                                 412
012312324Case 2:21-cv-02022-DOC-KES                            5678Filed
                                                   Document 22-3   ÿ76 03/22/21
                                                                                Page 28 of 264 Page ID
                                                          #:1031




                                                          Exhibit 4
1168786156181567876       Page 23
                                                                                                          212
012312324Case 2:21-cv-02022-DOC-KES                                                       5678ÿFiled
                                                                               Document 22-3   ÿ 7ÿ03/22/21
                                                                                                            Page 29 of 264 Page ID
                                                                                      #:1032

                                                                                                                 777*ÿ78 878)ÿÿ777* 5*;<=>?@A B C    87)ÿ5
                                                                                                   3;/D

                         EFGHIJKÿMNKN>G=ÿ               SI==O@KOHÿFOKN?>ÿTF?JOjÿE>ON@OÿJG<KNJKÿQGIFÿPOF`N>?aOÿ/IKF?K?G<ÿ.<HOTO<HO<Kÿe?@KF?`IKGFÿaGFÿHOKN?>@j
                         ÿ5 ÿ)*ÿ          Q      EFGHIJKÿ1^OF^?O_
                         EFGHIJKÿMNKN>G=                 S\?<ÿZÿPN?FÿMNFO                                                                               ! )ÿÿÿ777* >
                         MGFOÿEFGHIJK@                   t*ÿÿ-*ÿ)-ÿ8)ÿÿ8*778ÿÿ8
                         ÿ6)*                      'ÿ-*ÿ678ÿ8)ÿ 7ÿu*7ÿÿ7ÿ8*78
                                                         ÿ6ÿ-*ÿ678ÿ-*ÿÿ 7vÿ!*
                         PON>KAQÿRO?=AK                  (*778ÿ)*ÿ ÿ-*ÿÿ 8ÿ78
                                                          787878ÿÿ -'ÿ-**ÿ 8
                         8*ÿ4
                         678
                         B8 8
                         58 6
                         6                           S\?<ÿZÿPN?FÿMNFO                                                  SAG_ÿ4>> EN=OÿgÿGaÿn
                         STOJ?N>?UOHÿ/IKF?K?G<                                                                             wxgm r n yw
                         777#ÿ 
                         &*8ÿ 
                            ÿ 
                            -ÿ"78
                         5ÿV 8 8
                         W 78ÿ                             POF`N>?aOÿSb./ÿcN@?J          POF`N>?aOÿSb./ÿcN@?J         POF`N>?aOÿSb./l
                                                              EFG=FNdÿ0GFÿ/GFdN>ÿKG         EFG=FNdÿ0GFÿ/GFdN>ÿKG       4H^N<JOHÿEFG=FNdÿ0GF
                         X8Yÿ                            eFQÿS\?<ÿfghijhk              1?>QÿS\?<ÿfghijhk         /GFdN>ÿKGÿeFQÿS\?<
                                                                                                                              fmmgjnh
                         V8Yÿ 
                         7)8Yÿ 
                         ;<OF=QÿZÿ0?K<O@@
                         B8-ÿÿ878
                           72[                             POF`N>?aOÿSb./l             POF`N>?aOÿSb./ÿD>K?dNKO     POF`N>?aOÿSb./ÿD>K?dNKO
                                                              4H^N<JOHÿEFG=FNdÿ0GF          EFG=FNdÿ0GFÿ/GFdN>ÿKG       EFG=FNdÿ0GFÿ/GFdN>ÿKG
                          -) 78                              /GFdN>ÿKGÿ1?>QÿS\?<             eFQÿS\?<ÿfmogjmh            1?>QÿS\?<ÿfmogjmh
                                                                    fmmgjnh
                         S\?<ÿZÿPN?FÿMNFO
                           7ÿ5]&(
                           ÿ"ÿW ÿÿW)-ÿ 
                         B87* 
                                                             POF`N>?aOÿSb./pÿ.<@KN<K        POF`N>?aOÿSb./lÿeN?>Q       POF`N>?aOÿSb./ÿSGGKA?<=
                                                               2O^ON>ÿcOFFQÿSJFI`          s>G_ÿ3G?@KIF?UOFÿfrkjqh       4>GOÿM>ON<@OFÿfmhjok
                                                                      fgqjrk

                                                         S\?<ÿZÿPN?FÿMNFO                                                  SAG_ÿ4>> EN=OÿgÿGaÿn
                                                                                                                           wxgm r n yw

  /1\ HERBALIFE
  WNUTRITION                                                                                                                  ./012345.1/
   7 ÿÿ58ÿ!ÿ"# ÿ$ ÿ878
   %ÿ2324ÿ 7ÿ&88 78 ÿÿ"7'ÿ&8ÿ(ÿ)*78ÿ78ÿÿÿ78
    ÿ7*ÿ 78ÿ778ÿ"ÿ+7ÿ+#)ÿ"ÿ ) 6ÿ8)                                                           6)*ÿ 
   )*ÿ7 ÿ,77)ÿ8ÿ7ÿ7'ÿ*8ÿ 7ÿ78)7)'ÿ ÿ                                                     77#)8*778
   -ÿÿ 7ÿ&88 78 'ÿ&8                                                                                       &"  7(*778


                          •
                                                                                                                              8"9
   ®
   MEMBER
                                      ACCREDITED
                                      BUSINESS                                                                                :ÿÿ
   l)IIU:CT Sl;IJ, ING
     ASS<X:L\TION

                           Dsrl'iJF         DIRECT SELLING                                                                    67#-ÿ67-
                                            EDUCATION FOUNDATION
                                                                                                                              6"ÿ5*8ÿ(7
                                                                                                                              +*8)ÿ67-
                                                                                                                               ÿ!*877
                                                                                                                              8ÿ
                                                                                               Exhibit 4
11 71 18515678 7                                             Page 24
                                                                                                                                                                                         412
012312324Case 2:21-cv-02022-DOC-KES                          5678ÿFiled
                                                  Document 22-3   ÿ 7ÿ03/22/21
                                                                                     Page 30 of 264 Page ID
                                                         #:1033            5 
                                                                           !"ÿ#ÿÿ
                                                                           5$7ÿ#




                                                          Exhibit 4
11 71 18515678 7        Page 25
                                                                                                               212
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 31 of 264 Page ID
                                  #:1034




                Exhibit 5
           to the Declaration of
             Morgan E. Smith
012314542Case 2:21-cv-02022-DOC-KES6789Document
                                       7 ÿ 22-3
                                                  ÿÿFiled
                                                            ÿ87803/22/21
                                                                     ÿ87 Page
                                                                                  ÿ832 of 264                                 Page ID
                                                                                                       #:1035
                                       ISAGEN IX                                                                     a_ 8
                            Shop          Feel Better     Eat Better     Move Better   Look Better   About       Ta ke O ur Q uit


                            HOME       I PRODUCTS I PERFORMANCE




                             Performance




                                         Paks & Systems
                                       lsagenix paks and systems are conveniently
                                   packaged to help you take the guesswork out
                                             of achieving your best results.




                                   NEW AMPED™ Next Level Pack
                                   Boost every aspect of your workout to get
                                   better results faster. This AMPED™ pack
                                   delivers what you need before, during, and
                                   after your workout so you can take your goals
                                   to the next level.


                                   I     BUILD YOUR SYSTEM




                                   AMPED™ Core Bundle
                                   The AMPEor 04 Core Bundle includes the two
                                   must-have products for anyone who wants to
                                   get the most out of their exercise: AMPED
                                   Nitro and AMPED Tri-Release Protein



                                   I     BUILD YOUR SYSTEM         I




                                         Individual Items
                                       Products you can integrate into your healthy
                                          (ifestyle to help you reach your goals




                                   AMPEQTM Tri Release Protein
                                   AMPEDTM Tri-Release Protein is designed to


                                                                                                     Exhibit 5
                                   help you get better results faster.


https://www.isagenix.com/en-us/products/performance
                                                                                                     Page 26
                                                                                                                                              210
012314542Case 2:21-cv-02022-DOC-KES6789Document
                                       7 ÿ 22-3
                                                  ÿÿFiled
                                                            ÿ87803/22/21
                                                                     ÿ87 Page
                                                                                  ÿ833 of 264                                                                                                                       Page ID
                                                                                                                      #:1036
                               I    CLICK HERE TO VIEW             I




                                AMPED™ BCAA Plus                                                    AMPED™ Repair                                                          AMPED™ Nitro

                                AMPED™ BCAA Plus (previously known as                               AMPED™ Repair is a post-workout                                        A pre-workout supplement that provides
                                AMPED Recover) is an elite intra-workout                            supplement that helps boost recovery, repair                           energy. strength, and f ocus for optimal
                                product!                                                            muscles. reduce soreness. and support better                           training·
                                                                                                    joint health so you can develop lean muscle
                                                                                                    and get ready for your next workout.·



                               I    CLICK HERE TO VIEW             I                                I   CLICK HERE TO VIEW                I                               I    CLICK HERE TO V1EW         I




                                        l~    ENJX                  -
                                                                          ._                                                                                                    -j ~-
                                        AMPED- NOx
                                        - - - --
                                                                          '""" "
                                                                          AMPED                                                                                                -c,-J=--
                                                                                                                                                                                   r-
                                                                          ~                                                                                                    _.,!_         ,_




                                AMPED™ NOX                                                          AMPED™ Power                                                           lsalean® PRO Shake

                                A pre-workout shot that supports rntrtc oxide                       AMPED Power is a pre-workout supplement                                Complete meal replacement for maximum lean
                                production, which mcreases blood flow and                           designed to prepare your body for better                               muscle building and boostmg metabolism. A
                                oxygen delivery to cells so your muscles can                        strength and power before exercise                                     premium protein blend with a superior BCAA
                                function efficiently and prevent fatigue                                                                                                   profile to naturally boost muscle growth and
                                                                                                                                                                           maintenance



                               I    CLICK HERE TO VIEW             I                                I   CLICK HERE TO VIEW                I                               I    CLICK HERE TO VIEW




                                AM PED™ Hydrate

                                Hydration and Nutrients for the Whole Family



                               I    CLIC K HERE TO VIE W           I




                             • Tiu stat~=t has not ~   ~aJuat~d by~ Food and On.Jg Admin;stration. Thi• product i• not inlM>~ to d1ac;inos~. tr~al ,~. or pr~~nt any d 1sus~




                                                                                                                   Exhibit 5
https://www.isagenix.com/en-us/products/performance
                                                                                                                   Page 27
                                                                                                                                                                                                                                    410
012314542Case 2:21-cv-02022-DOC-KES6789Document
                                       7 ÿ 22-3
                                                  ÿÿFiled
                                                            ÿ87803/22/21
                                                                     ÿ87 Page
                                                                                  ÿ834 of 264                                                                                                                                    Page ID
                                United States • English
                                                                                                                    #:1037

                             Corporate Careers                                Terms of Use

                             Help Center                                      Privacy and Cookie Policy
                                                                                                                                  We are proud members of the Direct Selling As.soc1atlon . To View the Code of Ethics by which we
                             Contact Us                                       Disclaimers                                         ab1deplease~. TofileabU'imessrnmplamt.pleaseema1l usat

                             Newsroom                                                                                             CQmp~~fl!.£.QIT!. lf'(Ouare unsatisfiedwiththeresolution, youmayescalate'(Our
                                                                                                                                  complaint to the DSA




                                     C /071 lsagen1x Worldwide. Inc A ll Rights Reserved No reproduction without pr,or wr itten perm,ss1on Unless otherw,se in dicated. all trademarks and product images displayed on th,s site are
                                     thepropertyof lsagernxWor1dwide.lnc




                                                                                                                 Exhibit 5
https://www.isagenix.com/en-us/products/performance
                                                                                                                 Page 28
                                                                                                                                                                                                                                                 010
012314542Case 2:21-cv-02022-DOC-KES
                              67897ÿ87Document
                                       7ÿÿ722-3
                                                     ÿÿ7Filed
                                                                 ÿ03/22/21
                                                                         ÿ7ÿPage
                                                                                          98ÿ35
                                                                                                !"of"#264                                                                               Page ID
                                                                                                         #:1038
                            (8 1SAGENIX                                                                                                                                       a_ 8
                            Shop          Feel Better     Eat Better     Move Better   Look Better    About                                                                Take Our Quiz


                            HOME       I PRODUCT!i I PERSONAL CARE




                             Personal Care + Beauty




                                                                                                                                     Paks & Systems
                                                                                                                                   lsagenix pales and systems are conveniently
                                                                                                                               packaged to help you take the guesswork out
                                                                                                                                         of achieving your best results.




                                                                                                                               Rejuvity® Skincare Paks/Systems
                                                                                                                               Feel good. look incredible w ith Rejuvity, which
                                                                                                                               combines nature and science for the ultimate
                                                                                                                               experience in hydration. illumination and
                                                                                                                               rejuvenation. Our skincare solutions work
                                                                                                                               synerg1stically to invigorate the skin


                                                                                                                               I    BUILD YO UR SYSTEM         I




                                   Beauty Afte rglow Bund le                               Beau ty B und le

                                   This hot beauty bundle can help boost your              Natural beauty relies on collagen
                                   collagen and your business



                                   I     CLI CK HERE TO V IE W                             I   CLI CK HERE TO V IEW      I




                                         Individual Items
                                       Products you can integrate into your healthy
                                          lifestyle to help you reach your goals




                                   Rejuvity ® Essential Youth Serum™
                                   Rich sea pearl powder will reveal dramatically
                                   resilient skm while Renewal C2C ComplexrM
                                   supports collagen and elastin. Feel and see the
                                   benefits with this exclusive formula


                                   I     CLIC K HERE TO V IE W       I




                                                                                                       Exhibit 5
https://www.isagenix.com/en-us/products/personal-care
                                                                                                       Page 29
                                                                                                                                                                                                     214
012314542Case 2:21-cv-02022-DOC-KES
                              67897ÿ87Document
                                       7ÿÿ722-3
                                                     ÿÿ7Filed
                                                                 ÿ03/22/21
                                                                         ÿ7ÿPage
                                                                                          98ÿ36
                                                                                                !"of"#264                                                                                                                                  Page ID
                                                                                                                         #:1039
                                Rejuv ity® Hydrating Toner                                             Rejuvity® Bamboo Exfoliating Polish                                     Rejuvity® Purifying Cleanser
                                Retain your skin's natural moisture with the                           Revitalize and refresh your skin with our                              Satisfy your skin with the unique hydrating
                                antioxidant power of vitamin C. This alcohol-                          powerf ul yet gentle bamboo exfoliator for                             technology In this cleanser. Revitalizing
                                free toner is specially formulated to cleanse                          luxurious spa-like results at home                                     antioxidant support will leave your face feeling
                                your pores and Improve skin tone for brighter.                                                                                                balanced. clean, and ready for the day
                                happier skin



                                I     CLI CK HERE TO V IE W                                            I    CLI CK HERE TO V IE W            I                                I    CLICK HERE TO VI EW               I




                                                         ,__
                                Rejuvity® Moisturizing Day Cream                                       Ultra Hydrating Hand and Body Cream                                     Rejuvity® Age-Defying Eye Cream
                                The Moisturizing Day Cream helps prov ide                              This rich formula is designed to provide deep.                         Awaken your eyes. Made with the exclusive
                                protection from the sun and maintain cellular                          all-day moisture                                                       lsaGen Illuminating Complex™. you·u notice a
                                hydration                                                                                                                                     decrease in the appearance of undereye
                                                                                                                                                                              puffiness to reveal brighter. more alert eyes



                                I     CLI CK HERE TO V IE W           I                                I    CLI CK HERE TO V IE W            I                                I    CLICK HERE TO V IEW               I




                                Refreshing Body Wash                                                   Rejuvity® Renewing Night Cream
                                Cleanse, refresh, and renew your skin with                             This luxuriously hydrating night treatment will
                                this Refreshing Body Wash.                                             leave your skin refreshed and renewed.



                                I     CLICK HERE TO V IE W                                             I    CLICK HERE TO V IE W             I




                              Quality and Integrity
                              Are Our Standards
                              We stand by our no-compromise policy. At
                             lsagenix. we select only the highest-quality
                             ingredients for our products. which are backed by
                              science. In addition. we conduct rigorous testing
                              and quality verification on au of our raw materials-
                              a process that is implemented from formulati ons to
                             finished products



                                 LE A RN MORE




                                    United States • English                                                                                                                                               @l        II!!     'I        a


                             Corporate Careers                                    Terms of Use                                          ___ ® __          .~ 11A 1ouNornoN              ! El
                             Help Center                                          Privacy and Cookie Policy
                                                                                                                                        We are proud members of the Direct Selling Association. To view the Code of Ethics by which we
                             Contact Us                                           Disclaimers                                          abideplease~.Tofileabusinesscomplaintpleaseemailusat

                             Newsroom                                                                                                  C 2 . m p ~ ~ ~ If you are unsatisfied with the resolution . you may escalate your
                                                                                                                                       complaint to the DSA




                                         0 2O21 ISilgenix Worldw ide. Inc. All Rights Reserved. No reproduction without prior written perrrns.smn. Unless otherwise indicated. all trademarts and product images displayed on this site are
                                        thepropertyoflsagenixWorldwide. lnc




                                                                                                                       Exhibit 5
https://www.isagenix.com/en-us/products/personal-care
                                                                                                                       Page 30
                                                                                                                                                                                                                                                        414
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 37 of 264 Page ID
                                  #:1040




                Exhibit 6
           to the Declaration of
             Morgan E. Smith
012314542Case 2:21-cv-02022-DOC-KES                         67897ÿ
                                                       Document  22-3
                                                                       6Filed
                                                                        ÿÿ03/22/21
                                                                                   ÿ6 Page 38 of 264 Page ID
                             W, JOIN OUR FAMILY                #:1041       O             Enable Acce~1btl1ty   O Support   Q Engl15h    t> Sign In



                                 '7nr'                                                                            Beauty    We!lness    Opportunity
                            JEU N ESSE'"




                                                         E S S E N T I A L S'"
                                         WAKE UP HAPPY. SLEEP RESTFULLY.
                                                            BUY NOW   LEARN MORE




                                                                      AM & PM Essentials'"




                                                                      $89.95 Buy Now Price


                                                                      D             I   ADD TO CART


                                                                      AM & PM ESSENTIALS are dietary supplements exclusively
                                                                      designed for your well•being. By targeting your body's morning
                                                                      and nighttime needs, AM & PM ESSENTIALS provides a
                                                                      balanced approach to improving your quality of life from the
                                                                      inside out.

                                                                      SIZE: 2 bottles • 120 Caplets
                                                                      "60 caplets per bottle

                                                                        BENEFITS                                                           0

                                                                        INGREDIENTS                                                        0

                                                                        USAGE                                                              0




                                                                      AM Essentials'"




                                                                      $44.98 Buy Now Price
                                                                       D Monthly SmartDelivery f)

                                                                      D I               ADD TO CART


                                                                      AM Essentials has 70 essential vitamins and key minerals to
                                                                      help you get up and go each morning.·

                                                                      StZE: 60 Caplets; 1 bottle

                                                                        INGREDIENTS                                                        0

                                                                        USAGE                                                              0




                                                                      PM Essentials '"




                                                                      $44.98 Buy Now Price
                                                                       D Monthly SmartDelivery f)



https://www.jeunesseglobal.com/en-US/am/pmessentials
                                                                Exhibit
                                                                     IJ7
                                                                Page 31
                                                                        6 I             AnnTnrAoT
                                                                                                                                                        -- 21$
                                                                                                                                                      Ci)
012314542Case 2:21-cv-02022-DOC-KES                           67897ÿ
                                                         Document  22-3
                                                                         6Filed
                                                                          ÿÿ03/22/21
                                                                                     ÿ6 Page 39 of 264 Page ID
                                                                 #:1042
                                                                                      Sweet dreams achieved nightly with the restorative nighttime
                                                                                      formula that provides more than 70 vitamins, minerals and
                                                                                      botanicals

                                                                                      SIZE: 60 Caplets; 1 bottle

                                                                                        IN GREDIENTS                                            0

                                                                                        USAGE                                                   0




                                                GET SERIOUS ABOUT YOUR VITAMINS
                                       Today's nutrient-poor foods only supply 27% of an adult's energy intake:•




                                                                                     AM Essentials
                                                                                     GET UP AND GO

                                                                                     Innovative daytime formula +
                                                                                     70 vitam ins, minera ls and
                                                                                     botanicals




                                                       AM ESSENTIALS INGREDIENTS

                                                     VITAMINS                                                       0
                                                     • Vitamin A (as retinyl palmitate and 85% as natural beta-
                                                       carotene)
                                                     • Vitamin C (as ascorbic acid and ascorbyl palmitate)
                                                     • Vitamin D (as cholecalciferol)
                                                     • Vitamin E (as d-alpha tocopheryl succinate and from mixed
                                                       natural tocopherols)
                                                     • Vitamin K (as phytonadione)
                                                     • Thiamin (as thiamin Hal)
                                                     • Riboflavin (as riboflavin and riboflavin-5-phosphate)
                                                     • Niacin (as niacinamide and niacin)
                                                     • Vitamin B6 (as pyridoxine HCl and pyridoxal -5 phosphate)

                                                                           Exhibit 6
                                                     • Folate <as Quatrefolic"' <6S)-5-methvltetrahvdrofolic acid


https://www.jeunesseglobal.com/en-US/am/pmessentials
                                                                           Page 32
                                                                                                                                                     41$
012314542Case 2:21-cv-02022-DOC-KES                            67897ÿ
                                                          Document  22-3
                                                                          6Filed
                                                                           ÿÿ03/22/21
                                                                                      ÿ6 Page 40 of 264 Page ID
                                                                  #:1043
                                                     glucosamine salt [vegan, shellfish-free])
                                                   • Vitamin 812 (as cyanocobalamin)
                                                                                                                                  ,-
                                                   • Biotin, Pantothenic acid (as D-calcium pantothenate)


                                                   MINERALS                                                             0


                                                   PROPRIETARY BLENDS                                                   0


                                                   OTHER INGREDIENTS                                                    0




                                                                                     PM Essentials
                                                                                      SWEET DREAMS A RE MADE OF THESE .

                                                                                     restorative nighttime formula +
                                                                                      77 vitamins, m inerals and botanicals'




                                                   PM ESSENTIALS INGREDIENTS

                                                   VITAMINS
                                                       Vitamin A (as retinyl palmitate and 85% as natural beta -
                                                       carotene)
                                                       Vitamin C (as ascorbic acid and ascorbyl palmitate)
                                                       Vitamin D (as cholecalciferol)
                                                       Vitamin E (as d-alpha tocopheryl succinate and from mixed
                                                       natural tocopherols)
                                                       Vitamin K (as phytonadione)
                                                       Thiamin (as thiamin Hal)
                                                       Riboflavin (as riboflavin and riboflavin-5-phosphate)
                                                       Niacin (as niacinamide and niacin)
                                                       Vitamin 86 (as pyridoxine HCI and pyridoxal-5-phosphate)
                                                       Folate (as Quatrefolic'" (65)-5-methyltetrahydrofolic acid
                                                       gtucosamine salt [vegan, shellfish-free))
                                                       Vitamin 812 (as cyanocobatamin)
                                                       Biotin
                                                       Pantothenic acid (as O-calcium pantothenate)


                                                   MINERALS                                                         0


                                                   PROPRIETARY BLENDS                                               0


                                                   OTHER INGREDIENTS                                                0




                                                                                           AM / PM is pa rt of the Y.E.5. Youth
                                                                                                 Enhancement System '"



                                                        SYSTEM                                      LEARN MORE


                                                                            Exhibit 6
https://www.jeunesseglobal.com/en-US/am/pmessentials
                                                                            Page 33
                                                                                                                                       01$
012314542Case 2:21-cv-02022-DOC-KES                                                                 67897ÿ
                                                                                               Document  22-3
                                                                                                               6Filed
                                                                                                                ÿÿ03/22/21
                                                                                                                           ÿ6 Page 41 of 264 Page ID
                                                                                                       #:1044


                                               "These statemems have not been evaluated by the Food and Drug Admin1strat1on. This product 1s not intended to diagnose, treat, cure, or m ItIga1e any disease

                                               /When combined w it h a sensible diet and regular exercise




                                               ·•us National Library of Medicine Nallonal   lnst1tu1es of Health: www.ncbinlm.mh gov/pubmed/11010933 /Survey Conducted by AADA.org_ www.adaa.org/workplace-
                                               stress-anx1ety -disorders-survey




                                                                                                 Am/Pm Essentials BLOGS




          Dr. Giampapa's personal tips for cell health                                      Get a good night's sleep with AM & PM                                                   Six ways to kick-start your AM
          May 3 2019                                                                        Essentials                                                                              Aug 11 2017
                                                                                            Aug 12 2017
          We all want our cells to age well. It's easy math: Healthy                                                                                                                Whether or not you have a great day has little do with
          cells= longer life. Dr. Vincent Giampapa, a board-certified                       One of the best ways to make sure you get a good night's                                which side of the bed you wake up on and a lot to do with
          physician, Nobel Prize nominee and member of the                                  sleep is to have a productive day. That's why AM & PM                                   how you wake up. A restful night, the right nutrition and a
          Jeunesse Scientific Advisory Board, has dedicated his                             Essentials give your body key vitamins and minerals: to                                 proper routine all determine how you'll feel both physically
          career to the study and practice of preventative medicine.                        help you get the most out of your day and night. For a little                           and emotionally. We created AM & PM Essentia ls'" to give
                                                                                            extra help, here are some other ways you can make sure


          Read More                                                                         Read More                                                                               Read More



                                                                                                                                                                                                                             Related Blog Posts




                                                                                                       WHAT'S TRENDING




                                                   ~np
                                          JEU N ESSE'"
                                           :::.c: · _e,..--e::e G ooa -+o c "9~
                                           __ c A ::, g-it: :i-s:,;;,~ed
                                                                                                                                    ooeoo                                       Start living your drea m s?

                                                                                                                                                                                   JOIN OUR FAMILY             I

                                                                           HOME     MARKETS           TERM S OF USE       PR IVACY POLICY         ACCESSIBILITY STATEMENT            CON TACT US




                                                                                                                      Exhibit 6
https://www.jeunesseglobal.com/en-US/am/pmessentials
                                                                                                                      Page 34
                                                                                                                                                                                                                                                   $1$
012314542Case 2:21-cv-02022-DOC-KES                                         Document6
                                                                                    789
                                                                                      22-3 ÿÿ
                                                                                             7 03/22/21
                                                                                             Filed ÿ66 Page 42 of 264 Page ID
                                     W, JOIN OUR FAM ILY                           #:1045                                 0 Encible Acce$S1btl1ty   0 Support   Q En g l15h    O S1 g n In


                                         '7n,e:-                                                                                                      Beauty    Wellness      Opport unity
                                   JEU N ESSE'"




                                                                  luminesce®                Youthful Sk i n Care




                                                                         RESULTS ARE A BEAUTIFUL THING
                                     The Luminesce skin care line restores youthful vitality and radiance to your skin, reduces the appearance of fine lines and wrinkles and
                                                                                            reveals your youthfu l glow.




                                                                                                 f=i'iihfi

              The Best Skin Of Your Life Starts Here
              Created by Dr. Nathan Newman , the Luminesce sk in care line features APT-200. This
              Advanced Polypeptide Technology contains more than 200 polypeptides that spark a
              "youth message" and help maintain the appearance of softer, smoother, younger skin.




                                                                                                                                 Polypeptides With A Purpose
                                                                                                                                 Advanced Polypept ide Technology :;; APT-200' ~

                                                                                                                                 APT-200 is the unique, dermatologist developed technology that
                                                                                                                                 sparks a "youth message" to your skin.




                                                                              Select A Luminesce Product



                                                                                                          LUMINESCE '~ cellular rejuvenation serum



                                                                                               Exhibit 6
https://www.jeunesseglobal.com/en-US/luminesce
                                                                                               Page 35
                                                                                                                                                                                                  21"
012314542Case 2:21-cv-02022-DOC-KES                    Document6
                                                               789
                                                                 22-3 ÿÿ
                                                                        7 03/22/21
                                                                        Filed ÿ66 Page 43 of 264 Page ID
                                                              #:1046
                                                                   $87.95 Buy Now Price
                                                                   D Monthly SmartDelivery 0


                                                                   D I           ADD TO CART


                                                                   Luminesce Cellular Rejuvenation Serum, featuring the highest
                                                                   concentration of the Jeunesse exclusive APT-200, brings out
                                                                   your skin's luminous glow. It revitalizes with botanical
                                                                   ingredients, including coconut and sweet potato root extracts.
                                                                     BENEF ITS                                                         0

                                                                     USAGE                                                             0




                                                                   Luminesce dai l y moisturizing complex




                                                                   $49.95 Buy Now Price
                                                                   D Monthly SmartDelivery 0


                                                                   D I           ADD TO CART



                                                                   Protect skin from premature aging with this high-performance
                                                                   moisturizer featuring broad spectrum SPF 30. Formulated for
                                                                   all skin types, this lightweight facia l lotion infuses skin with
                                                                   lasting hydration and works    to reduce fine lines and dryness
                                                                   with APT-200 and fruit and legume extracts.

                                                                     BENEF ITS                                                         0

                                                                     USAGE                                                             0




                                                                   Luminesce advanced night repair




                                                                   $69.95 Buy Now Price
                                                                   D Monthly SmartDelivery 0


                                                                   D I           ADD TO CART


                                                                   This refreshing night cream helps skin repair signs of aging -
                                                                   while you sleep. lt contains deeply hydrating, skin-conditioning
                                                                   ingredients and diminishes the look of fine lines with Jeunesse
                                                                   exclusive APT-200. Upon waking, skin looks more youthful and
                                                                   feels smoother.
                                                                     BENEF ITS                                                         0

                                                                     USAGE                                                             0




                                                                   Lumlnesce youth restoring cleanser
                                                 (lJ
                                                 u
                                                 VJ
                                                 (lJ
                                                 C                 $29.95 Buy Now Price

                                                 E                 D Monthly SmartDelivery 0
                                                 .2
                                                                   D I           ADD TO CART


                                                                   This gentle daily cleanser leaves skin looking brighter and
                                                                   feeling smoother. It works to sweep away and micro-exfoliate
                                                                   dead skin cells, prepping the skin for the ultimate benefits of
                                                                   the Luminesce skin care line.
                                                                     BENEF ITS                                                         0

                                                                     USAGE                                                             0




                                                                   Luminesce ultimate lifting masque
                                                 (lJ
                                                 u
                                                 VJ
                                                 (lJ
                                                                   $49.95 Buy Now Price
                                                 C
                                                 E                 D Monthly SmartDelivery 0
                                                 .2
                                                                   D I           ADD TO CART


                                                                   Create your own spa experience with this nourishing, lifting
                                                                   masque. Formulated with Jeunesse exclusive APT- 200, it peels

                                                              Exhibit 6
https://www.jeunesseglobal.com/en-US/luminesce
                                                              Page 36
                                                                                                                                           41"
012314542Case 2:21-cv-02022-DOC-KES                           Document6
                                                                      789
                                                                        22-3 ÿÿ
                                                                               7 03/22/21
                                                                               Filed ÿ66 Page 44 of 264 Page ID
                                                                     #:1047    youthful -looking appearance.

                                                                               I BENEF ITS                                                       0

                                                                               I USAGE                                                           0




                                                                               Luminesce essential body renewal




                                                                               $39.95 Buy Now Price
                                                                               D Monthly SmartDelivery 0

                                                                               D I           ADD TO CART


                                                                               Featuring Jeunesse Exclusive APT-200, this lightweight body
                                                                               lotion enriched with fruit and legume extracts moisturizes to
                                                                               nourish skin and reveal a skin tone. Formulated with ultra -
                                                                               hydrating ingredients, this luxe cream targets the signs of aging
                                                                               and provides long-lasting benefits from head to toe, giving you
                                                                               a youthful -looking glow.
                                                                                 BENEF ITS                                                       0

                                                                                USAGE                                                            0




                                                 ~
                                                                               Luminesce flawless skin brightener




                                                                               $94.95 Buy Now Price
                                                                               D Monthly SmartDelivery 0

                                                     a,
                                                     C:
                                                     E
                                                                               D I           ADD TO CART

                                                     .2
                                                                               This illuminating, non -greasy brightener features skin
                                                                               protectors, vitamin 83 and Jeunesse exclusive APT-200 to
                                                                               boost your youthfu l radiance. Ideal for all skin types and tones,
                                                                               the lightweight formula works to diffuse hyperpigmentation
                                                                               and imperfections as well as smooth skin for a youthful and
                                                                               radiant glow.
                                                                                 BENEF ITS                                                       0

                                                                                USAGE                                                            0




                                                                               Luminesce HydraShield mask




                                                                               $59.95 Buy Now Price
                                                                               D Monthly SmartDelivery O
                                                          lum,nesce
                                                                               D I           ADD TO CART


                                                                               The Luminesce HydraShield Mask helps minimize the effects of
                                                                               exposure to environmental aggressors and helps defend against
                                                                               free radicals. Made of coconut biocellulose, this mask includes
                                                                               powerful elements, including hydration and APT-200. Infused
                                                                               with antioxidant-rich shea butter and ultra-hydrating Asian
                                                                               grass root extract to visibly soothe and moisturize dull, tired
                                                                               skin, this mask works to purify and reveal a more radiant and
                                                                               youthful complexion.
                                                                               Size: S biocellulose sheet masks I S x 0.8oz / 2Sg pouches

                                                                                 BENEF ITS                                                       0

                                                                                USAGE                                                            0




                                             YES .        .
                                                                 YOUTH
                                                                 ENHANCEMENT
                                                               . SYSTEM
                                                                                            Luminesce is part of
                                                                                t he Y.E.S. Youth Enhancem ent System '"



                                                                                              VIEW ALL




                                                                       Exhibit 6
https://www.jeunesseglobal.com/en-US/luminesce
                                                                       Page 37
                                                                                                                                                     01"
012314542Case 2:21-cv-02022-DOC-KES                                                     Document6
                                                                                                789
                                                                                                  22-3 ÿÿ
                                                                                                         7 03/22/21
                                                                                                         Filed ÿ66 Page 45 of 264 Page ID
                                                                                               #:1048
                                            APT-200 is a trademark of Nathan Newman, MD.




                                                                                                   Luminesce BLOGS



          luminesce                                                                    lurn1r e' CE..:                                                         urn1r         e
                hydrashield mask
                                                                                                                                                               HydraShield
                                                                                                                                                               Mask



          Skin ca re is self-care: Take time to 'mask'                                Read y, set, g low: Winter ski n ca re                                  Three reasons you need the Luminesce
          Apr 17 2019                                                                 Jan 21 2019
                                                                                                                                                              HydraShield Mask
                                                                                                                                                              Oct 6 2017
          Cared -for, beautiful skin is truly an everyday endeavor.                   Now is not the time to throw caution to the wind - winter
          Cleansing, treatment and broad-spectrum SPF are steps                       winds, sun and snow mean tak ing extra precautions with                 After launching our newest Youth Enhancement System
          you can't skip, but did you know sheet masks are also a                     your beaut y routine to help keep weakened , dry and                    (Y.E.S.) product on the EXPO Elevate 2017 World Tour:
          '"skin care nonnegot iable" ? " Ever since becoming a market                prematurely-aged skin at bay. Whether you ' re embracing                Macau, we know you 're eager to learn more about the
          sensation nearly 10 years ago, facial masks have grown                      winter in the mountains, the desert or somewhere in                     Luminesce HydraShield Mask, and why this ultra-hydrating
                                                                                                                                                              mask is a must-have for your Luminesce regimen . That's


          Read More                                                                   Read Mo re                                                              Read Mo re



                                                                                                                                                                                                     Related Blog Posts




                                                                                                    what's trending




                                                   ~nr
                                           JEUNESSE'"
                                           : : ::::· ~e-..~e::e G ooa --too ng:
                                                                                                                     ooeoo                                  Start living your dreams?

                                                                                                                                                             JOIN OUR FAMILY     I
                                           __ c A =' g-it: =e:e,~ed




                                                                        HOME      MARKETS    TERMS OF USE     PRIVACY POLICY    ACC ESSIBILI TY STATEMENT      CON TACT US




                                                                                                            Exhibit 6
https://www.jeunesseglobal.com/en-US/luminesce
                                                                                                            Page 38
                                                                                                                                                                                                                          "1"
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 46 of 264 Page ID
                                  #:1049




                Exhibit 7
           to the Declaration of
             Morgan E. Smith
012312324Case 2:21-cv-02022-DOC-KES                                                      Document5622-3
                                                                                                   7ÿ97 7Filed
                                                                                                           ÿ03/22/21
                                                                                                                 ÿ7 Page 47 of 264 Page ID
                       '~f', Melcileuca         71"Wellness Company ·
                                                                                -,~...l ~·•·,:~ .
                                                                                                #:1050::I                          UNITED STATES • ENGLISH•




                                                                                                                                          ABOUTMELALEUCA
                                                                                                                                                                Create Your Online Acrount




                                                                              ;. .   .     - . , W,-~~--•J uslNESSCENlER
                                                                                         MARKE1PL.ACE         _•   _

                                             NUTRITION       MEDICINE




                                             Vitamins &                                  "' TEAM
                                             Supplements                             f.· MELALEUCA                     ·                          mber of the
                                                                                                               u to 10111 him as me
                                             CATEGORY                                Frank 1nv1tes yo                      Rowing Club.
                                             All Products                            Team Melaleuca

                             : i··
                                             Specialty Supplements                   Learn More & Join Today'          I. i
                             i,              Peak Performance Packs
                             ' 1 I           Savings Packs & Bundles
                              \ :·       I                                    Showing 48 of 92 products. Show All                                               sort by Relevance
                              I
                                     !       PRODUCT TYPE
                                \'            0   Immune System Support
                                                  (7J

                                              0   Multivitamins (23)
                                              0   Probiotic (9)
                                              0   St John's Wort (2)
                                              0   Supplements (3)
                                              0   Shakes ,sJ
                                              0   Snack Bars (3)
                                              D Single Oils   ,
                                              0   Moisturizer (1 1



                                             HEALTH INTEREST                     Vitality Multivitamin &                   Vitality Multivitamin &               Vitality Multivitamin &
                                                                                 Mineral '" Women                          Mlnerat"' Men                         Mineral"' 50+
                                              D Anti-Aging r
                                                                                 Item 400 I Size 60 tablets                Item 401 I Size 60 tablets            Item 402 1Size 60 tablets
                                              D   Beauty Supplements 1
                                              0   Bone and Joint f15J
                                              D   Brain r 'J)
                                              0   Cholesterol (6!                                                                                                             - - -
                                              0
                                              D
                                              D
                                                  Digestive T'
                                                  Eye rsJ
                                                  Hair, Skin & Nails r2 1                    Vitality
                                                                                                                                      \,11 1 1\
                                                                                                                                                        ·-        · ~
                                                                                                                                                                            \' •'"

                                              0   Heart /76)                                --=-
                                                                                            . 'a:"                                     ~- --~~ - ·(»,.                      ~.     __ ,.. ...   -
                                              D
                                              D
                                                  Immune Support r.10
                                                  Memory (7)                                 ~~                                       _, .        ---                   ~                           ·~
                                              0   Menopause 1)
                                              D   MetaboliC(m
                                                                                 Vitality Multivitamin &                   Vitality Essentlal Nutrition          Vitality Essential Nutrition Men
                                              D   Prenataltn
                                                                                 Mineral '": Prenatal                      Women Save $26.97                     Save $26.97
                                              0   Prostate (1 J
                                                                                 Item 403 1Size 60 tablets                 Item 1106 1Size 60 packets            Item 1107 I Size 60 packets
                                              0   Sleep and Mood (6!


                                                                                                                                                                                 -:-;... --
                                             AGE/GENDER SPECIFIC                              - ~--
                                              0 Women
                                              0   Men nJ                                                                                                                      FLORIFY
                                                                                                                                                                               for Kids
                                                                                                                                                                                 .~-
                                                                                            \,!, 1 1\
                                              O   Longevity 50+      1 'i")


~,~-     .
                                              0   Chi ldren's 17!
                                                                                             .. ·-~ · - .,.,,
             .~- '   '   .
                                              0   Capsule 'lJ
                                                                                                                                                                                                    I
                                              0   Drinks 111                     Vitality Essential Nutrition              FlorityllD Daily Probiotic            Florify® for Kids Probiotic
                                              0   SoftGels (1JJ                  longevity 50+ Save $26. 97
                                              0   Tablet 1J?J                    Item 11081 Size 60 packets                Item 4304 1Size 30 capsules           Item 4306 1Size 30 packets




                                             DIETARY NEED
                                              0 Gluten-Free "-
                                              0   Kosher '37J
                                              0   Low Glycemic 1J
                                                                                                                                      Replenex
                                                                                                                                        .,,..,_



                                                                                 Florityo!> Daily Probiotic 2-Pack         Replenexl!I Extra Strength            Replenexi!l Extra Strength
                             ,,                                                  Save $3.00
                                                                                 Item 11271 Size 2 products                Item 1 693 I Size 90 tablets
                                                                                                                                                                 J oint Health Drink Mix
                                                                                                                                                                 Item 4120 I Size 20 packets
                             ' 1 I
                              \- '
                              I
                                     I




.<;'~-   •
                                                                                 Replenexo!> Extra Strength 2-             K2-D3 Optimal Calcium                 Vitality Calcium Completel!I
                                                                                 Pack Save $4.00                           Delivery
             -~- ' ' '
                                                                                                              Exhibit 7
                                                                                 Item 885 1Size 2 products                 ltem 8405 I Sfze 30 so ft gels        Item 405 1Size120 tablets


https://www.melaleuca.com/ProductStore/content/category?c=2
                                                                                                              Page 39
                                                                                                                                                                                                         410
012312324Case 2:21-cv-02022-DOC-KES                     Document5622-3
                                                                  7ÿ97 7Filed
                                                                          ÿ03/22/21
                                                                                ÿ7 Page 48 of 264 Page ID
                                                               #:1051




                                                     Bone Health Pack with Vitality
                                                     Calcium Complete and K2-D3
                                                     Save $3.00
                                                     Item 30281 Size 2 products
                                                                                         Provexcv" Blood Pressure
                                                                                         Support

                                                                                         Item 2000 I S!ze 60 capsules
                                                                                                                         Phytomega® Cholesterol
                                                                                                                         Support

                                                                                                                         Item 21551 Size 120 softgels
                                                                                                                                                         '
                                                                                                                                                        f:....,.
                                                                                                                                                        :~
                                                                                                                                                        ......

                                                                                                                                                           I
                                                                                                                                                            I
                                                                                                                                                                    '
                                                                                                                                                                    '•
                                                                                                                                                                   ,1,.
                                                                                                                                                                   1,

                                                                                                                                                                   '!

                                                                                                                                                           :.
                                                                                                                                                          /

                                                                                                     Hair. Skin
                                                                                                      & Nails




                                                     CoQ1 O+ Cellular Energy             Hair, Skin & Nails              Methyl B Complex
                                                     Support
                                                     Item 21951 Size 30 softgels         Item 2397 I Size 30 capsules    Item 6897 I Size 30 tablets




                                                                -   -=-
                                                                 COLDWATU
                                                                 OMEGA·3




                                                     Vitality Coldwater Omega-3®         Omega-3 creme Dellght®-         Omega-3 creme Delight®-
                                                                                         Ume Sorbet                      Peach Mango Tango
                                                     Item 1545 I Size 60 softgels        ltem3123 ISize12oz              Item 3124 I Size 12 oz




                                                                 ,_,_.
                                                                -
                                                                ~~g:
                                                                  • ==-
                                                     NutraVlew9 Vlslon Support           NutraView® Vision Support 2-    Good Zymes"' Digestive
                                                                                         Pack Save $3 .00                Enzymes
                                                     Item 28551 Size 30 softgels         Item 11261 Size 2 products      Item 4302 1Size 60 capsules




                                                     Good Zymes .. Digestive             Gut Health Bundle Save $8 .00   Activate Immune Complex9 -




                                                                                                                                                         '
                                                     Enzymes 2-Pack Save $3 .00                                          lmmunity Booster
                                                     Item 1 l 341 Size 2 products        Item 12941 S!ze 3 products      Item 25621 Size 60 capsules
                                                                                                                                                                    '
                                                                                                                                                                    '•

                                                                                                                                                        i:....     :,.
                                                                                                                                                                   1,
                                                                                                                                                         ·,.
                                                                                                                                                         :~.
                                                                                                                                                        .....
                                                                                                                                                                   !
                                                                                                    Vitality                                                I
                                                                                                     - D3--                                                I
                                                                                                    < ·--· -~·


                                                     Activate-C Immune Complex"'         Vitality Vitamin 03             Unforgettables® Cognitive
                                                     - Immunity Booster Drink Mix                                        Health Support
                                                     Item 4545 I Size 20 packets         Item 2799 I Size 120 tablets    Item 8654 I Size 30 softgels




https://www.melaleuca.com/ProductStore/content/category?c=2
                                                                                    Exhibit 7
                                                                                    Page 40
                                                                                                                                   -Lummex

                                                                                                                                                                          210
012312324Case 2:21-cv-02022-DOC-KES                            Document5622-3
                                                                         7ÿ97 7Filed
                                                                      #:1052
                                                                                 ÿ03/22/21

                                                           Unforgettables• Cognitive
                                                           Health Support 2-Pack Save
                                                           $3 .00
                                                           Item 1131 I Size 2 products
                                                                                                              ·~·
                                                                                       ÿ7 Page 49 of 264 Page ID
                                                                                                               ~
                                                                                                       Acuity AZ.. Brain Health
                                                                                                      Support


                                                                                                       Item 8661 I Size 90 capsules
                                                                                                                                                 .--
                                                                                                                                       LuminexlZI Mood Support


                                                                                                                                       Item 2380 I Size 90 capsules




                                                                         EstrAval




                                                           EstrAval!I Menopause Support                ProstAvan® Prostate Support     Provex-Plus<!I Circulatory
                                                                                                                                       System Antioxidant
                                                           Item 2390 I Size 60 capsules                Item 20561 Size 30 softgels     ltem1411 I Slze30capsu!es




                                                           Recover Al'" Inflammatory                  CellWise® Broad Spectrum         Cran Barrier® Urinary Tract
                                                           Response Support                            Antioxidant                     Support
                                                           Item 7078 I Size 60 tablets                 Item 7780 I Size 60 tablets     Item 6025 I Size 60 chewables




                                                                         -
                                                                         11rrna111l
                                                                         OMEGA·3




                                                           Prenatal Omega-3,.                         CardiOmega EPA"'                 Peak Performance Metabolic
                                                                                                                                       Health Bundle save $118.91
                                                           Item 8545 I Size 90 softgels                Item 15481 Size 60 softgels     Item 13571 Size 3 products




                                                           Vltallty Pack: Women save                   Vitality Pack: Men Save $6.00   Vitality Pack: Prenatal Save
                                                           $6 .00                                                                      $6.00
                                                           Item 410 I Size 2 products                  ltem411 I Size 2 products       Item 41 3 I Size 2 products




                                Product Store   !ncomeSlaUstlCS                          About Melaleuca
                                Pnvacy Polley   Ingredients Phllosophy




                                                                                                                                                                       Jrlflf,f:i
                                sarety Notice



                                                       CONNECT WITH       us    CD @ @ @ ® 1 1
                                                                                             .uaw
                                                                                                                                                                       . . ..   •.:'_f ~ ';:'~
   ..~-. -.~-:- .                                                                                                                                                                - ~-:;'' :f__'f




                                                                                         Exhibit 7
https://www.melaleuca.com/ProductStore/content/category?c=2
                                                                                         Page 41
                                                                                                                                                                                            010
012312324Case 2:21-cv-02022-DOC-KES Document 22-3 56      7879 03/22/21
                           Ml l"l; ''
                                      IO
                                NUTRITION
                                         •· · •• ·
                        f', ea euca ,,~ •~ ~
                       '~
                                  1




                                Product Store
                                                  #:1053
                                                .f:
                                                         Filed

                                      71"WellnessCompany ·

                                               ~     LEARN    EAR~ _.,

                                                MEDICINE CABINET


                                                Beauty
                                                                              ..
                                                                          MAR~~lPLA~

                                                                     BEAUTY         HOUSEHOLD
                                                                                                ~~SINESS CENlER

                                                                                                        BATH & BODY
                                                                                                                   ti

                                                                                                                   Search
                                                                                                                         UNITED STATES • ENGLISH•




                                                                                                                             ABOUT MELALEUCA

                                                                                                                              ESSENTIAL OILS         EXTRA SAVINGS
                                                                                                                                                                   Page 50 of 264 Page ID
                                                                                                                                                      Create Your Online Acrount


                                                                                                                                                                         Q
                                                                                                                                                                                   Contact Us

                                                                                                                                                                                   SIGNIN




                                                                                                                                                                             LOGO GEAR
                                                                                                                                                                                                f
                                                                                                                                                                                                ••
                                                                                                                                                                                                ~'

                                                                                                                                                                                                '
                                                                                                                                                                                                     r




                               Vitamins & Supplements
                               Food & Weight Management                   3 Must-Haves for a

                               Cleaning & Laundry
                                                                     Healthy
                                                                                    Glow




                                                                         Peak Perfonnance             Lemon Brite 3- Pack                                        Bath Bars Pantl)' 3-
                                                                         Longevity so+                                                                           Pack




                                                                                                                         Turn Back
                                                                                                                         the Clock
                                                                                                                          with Timeless
                                                                                                                          Age-Defying Serum




                                                                                               Income Sta11stlcs                   About Melaleuca    SELECT REGI ON ANO LANGUAGE
                                                                   Privacy Polley              Ingredients PhllOsophy                                 IUnited States - EngUsh         v   I
                                                                   sarety Notice




                                                                                    CONNECTWITHUS            CI) ® @ @@                              I   L!-..~----
                                                                   C Copyright 2021 Me1a1euca Inc Al/ Rl'}hls Reserved




                                                                                               Exhibit 7
https://www.melaleuca.com/productstore/categorylanding/30
                                                                                               Page 42
                                                                                                                                                                                                         414
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 51 of 264 Page ID
                                  #:1054




                Exhibit 8
           to the Declaration of
             Morgan E. Smith
012312324Case 2:21-cv-02022-DOC-KES                                      Document 22-356
                                                                                       77Filed
                                                                                         89 03/22/21 Page 52 of 264 Page ID
                                                                                #:1055
                               ll1IWJ
                                ~ NIKKEN•
                                   I IICON III UVI ILSbrt ll
                                                                       Home     ShopNow           Join N1kken                                                       ,,.f_.,!. ~
                                                                                                                                                                    ....




                                      (•)o                ~       @
                                                                              Kenzen Nutrition
                                       CAN cart            USA c11rt
                                                                              Naturally better.

                                                                              Nikken believes - as you do - tllat the besl way 10 take care ol your nutnllonal needs. is the natural way So we createcl
                                                                              thefirstcompletepr09rambasedonor11aniciri11red1ents Theseec1n li0 thenutnt1onatgapsinyourctailydiet, to help you
                                            (Oltems) I Tollll:S0.00           · ea! nght" even when your meals may fall short of the mark Organic-Based Nutrition means that all in,;iredients are
                                                                              carefullychosenandtheor111miccontent 1s maxunized
                                            YiewCart/Cbeckout
                                                                              Nikken Kenzen® Wellness nu1n11on was founded on a whole-food philosophy These oroanic-based solutions bring you,
                                                                              dailyd1etevenclosertonature
                                   Search Products

                                   Yitw AHP rqduct§                                                                 ~~
                                                                                                                    Called "nature'sperfectlood," barleygras.sissaidtohavemorenulfilionlhanan~ual

                                  I /50 iiii Hi&JH f
                                  + PiMag!>WaterPacks
                                                                                                                    sef'nlg ofan~ other vegetable . The barley 11rass in organic Jade GreenZymes® is
                                                                                                                    beneffaalinhelpa,11
                                                                                                                    llfIA!U
                                     Water Pack 1 with Wall mount
                                     MicroJet
                                     Waler Pack 2 with Hand held
                                     MlcroJet

                                  i"i&ii-5ii st 'ifri
                                  + Kenko Sleep Products                                                             15553 JadeGreenzymes50-Se1VingJar                                     USS4230        [3
                                     Kenko PowerS leep Mask
                                     Kenko Dream® Comforter
                                     Kenko Dream® Light Comfo1ter
                                                                                                                     15555 JadeGreenzymesCapsules                                          USS4680        •
                                     Kenko Natures!® Custom
                                                                                             b't'i1113bleforA.u!OShlll.                                          MVfriii:M M3@1-i'IM
                                  + insoles
                                      Kenko mSteps®
                                                                                                                    Kenzen BDZ™
                                      Insoles Magnet Replacemenl Pack                                               •sonebuddiesareyourbestfnendslorWe " Ahouser~u1resastuldylramel01its
                                      Kenko mStrIdes®                                                               foundation The human body s frame Is the ske letal system, made up of bones lrom
                                  +Jewelry                                                                          skultotoes When the
                                      KenkoPowerBand®Wrlst                                                          OEIA!U
                                      Kenko PowerBand® Neck
                                      Kenko Perfect Link® II
                                      Kenko Perfect Link® II (Gold)
                                                                                                                    'l!!Kf!nzenBDZl/Slabf!I
                                      Kenko Heart Set
                                  + Magnetic Massage
                                      KenkoTouch®
                                                                                                                     15530 Kenzen BDzm - US                                                USS6600        [3
                                  + Magnetic Support
                                      Kenko MagFlex®                                  A                                                                          Mi·i·ftiifiM M31t#H'!M
                                      Kenko MagOuo®                                          Ava1lableforAu!OSh1D
                                      Kenko PowerChip®
                                      Kenko PowerMim®
                                  + support Wraps
                                      KenkoTherm® Ankle Wrap
                                      KenkoTherm® Back Belt                                                         Kenzen Bergisterol®ts a unique lomlulation maoe lrom Citrus belgamia Risso . an
                                      KenkoTherm® Elbow Wrap                                                        exdusiveslrainofthebergamotfrult. For~pinmalntaminglevelsoftriglycerldes,
                                      KenkoTherm® Knee Wrap                                                         bloodglucoseblood
                                      KenkoTherm® Wris t w,ap                                                       Ufil!!.!
                                      KenkoTherm Ouk® Tape
                                    CM Complu Cream
                                    Nikken ® Sport Socks
                                    Mag Crea tor""
                                    KenkoGround !>                                                                   17004 KenzenBe1gistero1®60                                            USS7150        •
                                  ii i'jj-j,j j ii;                                   A
                                  + PiMag!>WaterTechnology
                                     PIMag® Sport Botlle                                     A...aiiablef()l'AUIQShjQ                                            N ·H-ii!ifiMHW&i-MM
                                     PiMagWalerlall®
                                     PiMag M1cr0Jel® Shower System
                                    KenkoAlrPurlfler®                                                              ISoozlill..lll>Y~
                                  I i'ii hiH PIH fri diif-13
                                  - Kenzen Nutrition
                                                                                                                    Kenzen® Mega Daily 4 for Men includes natural herbs induding turmenc and g1een tea
                                                                                                                    extract and plants such as saw palmetto and Py~eum afncanum to help support a
                                                                                                                    heallhyp,rostate'Kenzen®
                                      Kenzen®Mega Dally 4                                                           OEIA!U
                                     Jade GreenZymes®
                                      Kenzen® Digestion Complex 4-20
                                      Kenzen® Omega G1een • OHA
                                      Kenzen®Joint
                                      Kenzen® Bone Healtl'I Pack
                                      Kenzen® lmmunil y
                                                                                                                     4626   Kenzen® Daily Pack Men                                         USS8800        13
                                      Kenzen Oaily Pack ro, Men
                                                                                      A
                                      Kenzen Oaity Pack for Women
                                      Kenzen® Clarity                                        Ava"lablefQIAUIQShjQ                                                M-Hihdi:M M3:tMiihM
                                      Kenzen Ten4® Energy Drink Mix
                                      Kenzen® Cleanse & Detox
                                      Kenzen Lactolerrin® 2 0                                                       ISoozlill..lll>Y Pack for Women
                                      Kenzen® Calcium Complex
                                      Kenzen Bergiste,ol®60                                                         Kenzen® Mega Daily 4® for Women includes a blend o! tradibonal herbs such as 111een
                                                                                                                    tea,dongquaiand11rapeseedextracttoass1slinmode1alulgcommoneffectsol
                                      Kenzen Super Cia11a Powder us
                                                                                                                    premenstrual syndrome and
                                      Kenzen BDZ""
                                      Kenzen Vilal Balance® Meal                                                    llfIA!U
                                      Vanilla Replacement Mix
                                      Kenzen Tota l Vegan Drink Mix - us
                                  + True Elements® Marine Organic
                                    Skincare
                                      Tfue Elements® Velvet Cleansing
                                                                                                                     4627   Kenzen® Dally Pack Women                                       USS8800        13
                                      MIik
                                     T1ue Elements® Rel1estllng Ton i c               A
                                      Lotion
                                     T1ue Elements® Youth Activ Serum
                                                                                             A'lailableforAu!OSh!I!.                                             MVihii:MM31t&ifi!M
                                     True Elements®Nourishin11 Face
                                      Cream
                                     True Elements Radiance Scrub                                                   Kenzen I actofemn® 2 0
                                  + True Elements® Hair Care                                                        Lactolemnisaprotein whosemainbiologicallunctionistob111dandtransport11on _an
                                      True Elements®Shampoo                                                         essenti;llminerallhathelpsl'lemogloblflcanyoxygenfromlhe lungstotherestofthe
                                      True Elements®Condlt1oner                                                     body Lactose-free
                                  + Personal Care                                                                   llfIA!U
                                      Kenzen Hand Sanitizer
                                      Kenzen Face Masks
                                      Kenzen Surface Cleaner and 1efill
                                   ACCESSORIES &
                                   REPLACEMENTS
                                  + fillers & Components
                                                                                                                     15700 Kenzenlaciolerrin®20US                                          USS5390        •
                                      PiMag® Deluxe Countertop &
                                      Under Counter Wa ter System Filter
                                      PiMag® Deluxe Countertop
                                                                                             b't'aiilble'orA.utosti!II.                                          MVfriii:M M3@1-i'IM
                                      Diverter Valve
                                      P1Mag«I Aqua Pour® Gravity Waler
                                      Systems Components                                                            Ke.nz..e.n...S_lllll....C.@g~
                                      PiMag® Aqua Pour® Express Filter                                              Kenzen Super Ciaga Powder has a~ the goodness of the juice but With only 10 calones
                                      & Carafe                                                                      perservmg Th1ssuperfrurtantloxidanlmcx 1snaturallysweetenedwrtllorganlc
                                      P1Mag MicroJel® Replacement                                                   monkfrurtwtllchissupersweet
                                      FIiter CartrId11e
                                      P1Mag® Optimizer II Ring &                                                    OEIA!U
                                      Pitcher
                                      PIMag® Sport Bollie Filters/Spouts
                                      PiMagai Ultra Shower System
                                      Replacement Filter
                                      PiMaglll WalerlallZ System
                                      Components
                                                                                                                     17003 Kenzen SuperCiaga Powder- US                                    USS5360        [3
                                      KenkoAir Purifier HEPAliller pack
                                      PIMag Sport Bollie Replacement
                                     C,p
                                                                                      A                                                                          Mi·i·ftiifiM M3##H'!M
                                                                                             ffll11labletorAutoshl(J
                                  + Product-Re lated Accessories
                                     Mix & Go Shaker
                                     KenkoGround grounding cord
                                    Air Wellness Power 5 Replacement
                                                                                                                    Kenzen Ien4® Energy....P..ar!k..MJ
                                    Filler                                                                          New formula and packag lfl!II Wake up your body and mind the healthy way Kenzen
                                                                                                                    Ten"® is now made wrtll USDAcefbfied o,ganic Ingredients. comaIns no sugar and is
                                    Air Wellness® Powersm Pro Filter                    te                          only8calOJiespe1seM'lll
                                    Pack
                                                                                                                    Ufil!!.!
                                   S PECIAL OFFERS I WHILE
                                   SUPPLIES LA ST

                                   KenkoTherm Ouk® Tape. Black

                                  +water is life: Special Water Packs                                                16000 Kenzen Ten"® Energy Drink Mix                                   USS5780        •
                                    2WallShowersPack
                                    2 Sport Bollles Pac~
                                    2Waterfalls Pack
                                                                                                                     16020 Ten4 (3r012Promo)                                               USS106.00      •
                                    2 Handheld Showers Pack
                                                                                      A
                                   TIIA.INING AND SELF                                       Ava,lableforAutoshiQ                                                M-Hh!ii:M M31t&tihM
                                   DEVELOPMENT

                                   Humans Being Moreonline for
                                   Consultant                                                                       Kenzen Total Vegan PUnk Mix - US
                                   Humans Being Moreonline 101                                                      What's a parent to do if the kicls wont 110 near a vegetable, especially a nutrient-dense

                                                                                                                                                                                                                Exhibit 8
                                   customer                                                                         11reen, leafy one? Nddcen has the sokltlOfl wrlh Kenzen®Total Vegan Onnk Mill



http://nettrax.myvoffice.com/nikkenusa/ShoppingCart/Shop.cfm?
                                                                                                                                                                                                                Page 43
                                                                                                                                                                                                                            410
CurrPage=FrontPage&NextPage=CategoryDetail&CategoryID=96&shiptocountry=USA&lng=eng
012312324Case 2:21-cv-02022-DOC-KES               Document 22-356
                                                                77Filed
                                                                  89 03/22/21 Page 53 of 264 Page ID
                                                         #:1056
                                                       ..:.:,
                                                                                    FormulatedWlthOlljjalllC
                                                                                    llfIA!U

                                                       . .... --
                                                                                     15401 Kel\len Total Vegan Onnli:: t.tbc- US                            USS6490         [3

                                                               Ava•lablelorAutosh 111                                              MHltiifiMMM#i-i':M
                                                                                    Kenzen \Jital Balance® Meal Vanilla B e ~
                                                                                    Kenzen Vital Balance® Meal Replacement Mix IS designed to help bum fa~ lllllp
                                                                                    manage weiglll, build muscle, boost metabolism. l)fomote healthy brain fundlon and
                                                                                    e~minatetoxinsinthebooy * OUr
                                                                                    l!lC!A!U




                                                                                                                                                            US$9790         [3
                                                        A
                                                               Ma,1ablerorAutos11112                                               N ·t+IMifiM Mi:t!H':M




                                                         --
                                                                                    Kenzen® Clanty
                                                                                    Whetheryou·reastudent wt1owantstoexcel inscllool, al)fofess1011alwt101equues
                                                                                    quick thinkinQ on the job, a seniof wtlo wants lo mamtam memO!Y and locus. or anyone
                                                                                    wtlorequrresmental
                                                                                    llfIA!U
                                                            Cl;arity




                                                                                     15461 Kel\lenClanty                                                    USS5360        •
                                                        ..0.
                                                               AvallableforAutosh111.                                              MH•riifiM MM#H':M
                                                                                    Kenzen® cieanse & Detox
                                                                                    Supportsheaftlly iveraru! we19h!Theimportanceolliverheatlhcannotbeovers1a1ed
                                                                                    as it is vrtal to sttStaImn9 life Cle arise & Detox contains a blerHI ol 100'!. organK:
                                                                                    lngredienlslormulatedto
                                                                                    l!lC!A!U




                                                                                                                                                            USS 52.30       [3
                                                        A
                                                               Ava,1ablerorAutoshiQ                                                N ·t+IUii:H Hilib...l:M
                                                                                    Kenzen® lmmunil'll
                                                                                    Mushrooms have been employed by herbalists for ceflluries- some species have
                                                                                    beenuse<lasfarbackas3,000BC Morerecentfy. studieshavebeendevOledlothe
                                                                                    relationship between mushrooms and
                                                                                    llfIA!U




                                                                                     1512    Kenzenlmmunity1--ct                                            USS4400         G
                                                        ..0.
                                                               Available{o[AIJ)OSh!ll.                                             M-Hihii:MM3:i&ii'!M
                                                                                    ~
                                                                                    The Hi',jh Potency CM Complex wi Kenzen Joint rs an advanced formulation that
                                                                                    nulntionallysupportscollagen . boneandconnectrvetissuerepa1r Thisformu!ahasa
                                                                                    h19hconcentrationofcelyl
                                                                                    llfIA!U




                                                                                     15141 Kenzen®J01nt                                                     USS4680         [3

                                                               Av11 1lable'orA11t®t11°                                             M-Fii-iii:M MdttNl-i'IM
                                                                                    Kenzen® Bone Health Pack
                                                                                    · sonebuijdlesare vourbestfnendsf0flife " Ahouserequ1resastu1dy'lfamel01its
                                                                                    foundation. The human body°s frame Is the skeletal system, made up of bones lfom
                                                                                    skultotoes When the
                                                                                    llfIA!U

                                                                                    '!!I ™            1!1 KenzencaIoorncom~



                                                                                     4450    Kenzen® Bone Health Pack US                                    USS7980         [3

                                                        ..0.                                                                       N ·HitiHM MM#H':M
                                                               Ava1lablf!forAIJt0Sh!II.


                                                                                    Kenzen® Calcium Comnm:
                                                                                    Konzen® calcium Complex is formulated to suppoft bone health with naturaav s001ced
                                                                                    caldumthatiseasiertoabsorblhanelemen!al calcium Theaddiliooolkeyminerals
                                                                                    enhancescalciumabsorpllon
                                                                                    l!lC!A!U




                                                                                     15585 Kenzen Calcium Complex us                                        US$2160         [3
                                                        A
                                                               Ava!/ilbleforAutosh!ll.                                             N ·Hihii:MM3:i#TihM
                                                                                    ~~~
                                                                                    New studies shoW tha1 ltlere are four enzyme g1oups critical to the digestive process
                                                                                    Manydlgestrveprodudsonthemarlletcontamonlyoneortwooflhesenotable
                                                                                    enzymegroupsandOOnotprcvide
                                                                                    llfIA!U




                                                                                     1547 1 Kenzen® Dlgesoon Complex 4-20                                   USS5780         [3

                                                                                                                                   M#ihii:MM31'&if'!M
                                                                                    ~gtl@ily_A
                                                                                    Kenzen® Ml!lla Daily 4 is far more than a multiv~amm supplement. Formulated with
                                                                                    orlJilnie ve,;ietables, Ml!9a Daily 4 gives you an known types of water-soluble and !at-
                                                                                    sollble antioxidants, as
                                                                                    llfIA!U




                                                                                     1568    Kenzen® Mega Daily 4 Women                                     USS4810         [3
                                                                                     1569    Ke!llen® Ml!9a Daily 4 Men                                     USS4810         [3

                                                                                                                                   N ·t+ltiifiM M31t#M':M
                                                                                                                                                                                 Exhibit 8
                                                               Avs111able 1orAut®h10


http://nettrax.myvoffice.com/nikkenusa/ShoppingCart/Shop.cfm?
                                                                                                                                                                                 Page 44
                                                                                                                                                                                             210
CurrPage=FrontPage&NextPage=CategoryDetail&CategoryID=96&shiptocountry=USA&lng=eng
012312324Case 2:21-cv-02022-DOC-KES                                   Document 22-356
                                                                                    77Filed
                                                                                      89 03/22/21 Page 54 of 264 Page ID
                                                                             #:1057
                                                                                                         ~ a Green + PHA
                                                                                                         Nottuno fishy he<e Orneoa fatty acids are necessary !Of malfltatmno health These
                                                                                                         compounds cannot be produced by the bo(fy and mus! be coos urned in the dle1.· There
                                                                                                         aremanyome11asupplementson
                                                                                                         llfJA!U




                                                                                                          15472 Kenzerl®OmeoaGreen•DHA                                      USS4810       •
                                                                                 A
                                                                                       A'laitable{orAUIOShlQ                                       M-Hiiiii:MM3:IGll'!M

                                    Certificat10ns/Affiliations   rermsandCondtt10ns   ~                 ~


                                   Cl 2021 Nikkenloc.Allrightsreserved.




                                                                                                                                                                                                Exhibit 8
http://nettrax.myvoffice.com/nikkenusa/ShoppingCart/Shop.cfm?
                                                                                                                                                                                                Page 45
                                                                                                                                                                                                            010
CurrPage=FrontPage&NextPage=CategoryDetail&CategoryID=96&shiptocountry=USA&lng=eng
012312324Case 2:21-cv-02022-DOC-KES                                          Document 22-356
                                                                                           77Filed
                                                                                             89 03/22/21 Page 55 of 264 Page ID
                                                                                    #:1058
                               ~ 111tON1lt
                                     NIKKEN•                             Home    ShopNow        JomN1kken                                                       ,,.f_.-!,      ~
                               lllWJ       UWIILSbrt ll                                                                                                         ....

                                                                                                                                                U,   e()fv,,   .SI   ~



                                                             ~      @
                                                                                True Elements® Marine Organic Skincare
                                                              USA cart


                                                                                                                Ime Elements Badiaoce Scrub
                                                    s,                                                          Tllis11ent1elacialscrubissurta~eforvirtualyalslantypes,indudinolhosewrtll
                                              (Oltems) I Tollll:S0.00                                           sensitive skin FEATURES ANO BENEFITS •Buffs skin, leavno a smooth and 1eline<I
                                                                                                                feeHn11•0Xyoenatesskm
                                              YiewCart/Cbeckout                                                 lilllill

                                     Seard1Pl'Odocts                     p
                                     YiewAJI Products
                                                                                                                                                                                      USS2350           [3

                                    I i90 iffii!tl iiJ Mf                            n..                                                                       Mt+li·!it:MMHi#H':M
                                                                                           AvailableforAulOSh!Q
                                    + PiMag!l Water Packs
                                       Water Pack 1 with Wall mount
                                       MicroJet
                                       Water Pack 2 wi th Hand held                                             Joie Elements® Nounshiog ~
                                       MicroJet                                                                 TO DEEPLY NOURISH SKIN she a butter, marine m1nefals and trace elements help

                                    I ifil·I iP!iHH
                                    • Kenko Sleep Products
                                                                                                                restorethebarrierfunctionoltheslon,providenutritionandsupptymoisturetothe
                                                                                                                upperlayersollheepidemlis
                                                                                                                lilllill
                                       Kenko PowerSteep Mask
                                       Kenko Dream® Comrorte1
                                       Kenko Dream® Light Comlo1ter
                                       Kenko Natures!® Custom
                                       Pillowcase
                                       KenkoTherm®Cocoon
                                                                                                                 2044   NourishiflgFaceC,eam                                          USS5640       •
                                       Kenko Natures!® Custom Pillow
                                    +Insoles
                                       Kenko msteps®
                                                                                                                                                               MMll-iii:MM31'GM'IM
                                       Insoles. Magnet Replacemenl Pack
                                       Kenko mstrides®
                                    + Jewelry                                                                   True Elements® Refreshing~
                                       Kenko PowerBand® Wrist
                                       Kenko Power8and411 Neck                             II                   TO PERFECT YOUR CLEANSING ROUTINE this soft tooic lotion pelfects makeup
                                                                                                                removal. Lam1naflil extract together Wllh sodium-i9hl , spray-dned seaw;i1er activate
                                       Kenko Perfect link® II                                                   celulclrexchangesand
                                       Kenko Perfect link® II {Gold)
                                                                                                                llilllli
                                       Kenko Heart Sel
                                    + Magnetic Massage
                                       KenkoToucMI>
                                    • Magnetic Support
                                       Kenko Magflex®
                                       Kenko MagOuo®
                                                                                                                 2041   RelreshinaT01WcLollon                                         US$3450       •
                                       Kenko PowerChip®
                                       Kenko PowerMin i®                             A                                                                         MMl/iii:MM3@M'!M
                                                                                           A'lilllableforAY)OSh!ll.
                                    • SupportWr.1ps
                                       KenkoTherm®Ankle Wrap
                                       KenkoTherm® Back Belt
                                       KenkoTherm®ElbowWrap                                                     True Elements® Velvet Cleansing Milk
                                       KenkoTherm® Knee Wrap
                                       KenkoTherm® Wris t w ,ap
                                       KenkoTherm Ouk® Tape
                                                                                           II                   TO REMOVE THE EFFECTS OF THE DAY True Elements® Velvet Cleansng Milk
                                                                                                                gently1emovesimpun~esandmakeupwhilerespectmg1henaturalbalanceofskln
                                                                                                                Theseaweedextractslaminaiia, chondrus
                                     CM Complex Cr eam                                                          llilllli
                                     Nikken ® Spon Socks
                                     MagCreator 111
                                     KenkoGround tl

                                    I! Pi HII!;
                                    • PiMag V WaterTechnology
                                                                                                                 2040   VelvelCleans1ngMilk                                           USSJ810       •
                                       PiMagai Sport Bollie
                                                                                     A
                                       PiMagWaleilall411
                                       PIMag MicroJet® Shower System
                                                                                           A'la•lableforAU)OSh!ll.                                             M#Ulii:M Mi@ii'!M
                                     KenkoAirPurifier®

                                    I Mliifrl ffij!fH Miiili                                                    True Elements® Youth Act1v Serum
                                                                                                                SUPPORT FOR NATURAL FIRMNESS this serom concenlrates several active
                                        Kenzen®Mega Daily 4                                                     ingredientstoreinlorcelheslon. Ulvaalgaeshmulcltethecellutarmetaboismand
                                       Jade G1eenZymes®                                                         synlhesisofelastinfibersThehyalu1onic
                                        Kenzen® Dlges1ion Complex 4·20                                          llilllli
                                        Kenzen® Omega G1een + DHA
                                        Kenzen®Jolnt
                                        Kenzen®Bone Health Pac k
                                        Kenzen® Immuni ty
                                        Kenzen Daily Pack ro, Men
                                        Kenzen Oai!y Pack ror Women
                                                                                                                                                                                      USS4950       •
                                        Kenzen®Clarity
                                                                                     A
                                        Kenzen Ten4® Energy Dr ink Mix
                                        Kenzen® Cleanse & Detox
                                                                                           A'la®bleforAUIOSh!I!.                                               M ·i+il-iii:MM3:i&if'!M
                                        Kenzen Lactoferrin® 2.0
                                        Kenzen® Calcium Complex
                                        Kenzen Bergisterol41160
                                        Kenzen Super C1aga Powder us
                                        Kenzen 802 111
                                        Kenzen Vilal Balance® Meal
                                        Vanilla Replacement Mix
                                        Kenzen Total Vegan Drink Mix - US
                                    - True Elements® Marine Organic
                                      Skincare
                                       T1ue Elements® Velvet Cleansing
                                        Milk
                                       T1ue Elements® Refreshing Tonic
                                        Lotion
                                       T1ue Elements® Youth Activ Serum
                                       True Elements®Nourish ing Face
                                        Cream
                                        True Elements Radiance Scrub
                                    + True Elements® Hair Care
                                        Tfue Elements® Shampoo
                                        Tfue Elements®Condit1oner
                                    • Personal Care
                                        Kenzen Hand Sanitizer
                                        Kenzen Face Masks
                                        Kenzen Surface Cleaner and 1elill
                                     ACCESSORIES &
                                     REPLACEMENTS
                                    + fillers & Components
                                        PiMaglP Deluxe Countertop &
                                        Under Counter Water System Filter
                                        PiMaglP Deluxe Countertop
                                        Oiverter Valve
                                        P1Mag® Aqua Pour® Gravity Water
                                        Systems Components
                                        PiMag® Aqua Pour® Express Filter
                                        & Carafe
                                        P1Mag MicroJet® Replacement
                                        FIiter Cartridge
                                        P1Mage Optimizar II Ring &
                                        Pitcher
                                        PIMaglP Sport Bollie FIiters /Spouts
                                        PiMaglP Ultra Shower System
                                        Replacement Filter
                                        PiMaglP Waterfall® System
                                        Components
                                        KenkoAlr Purifier HEPA filler pack
                                        PIMag Sport Boll ie Replacement
                                        Cap
                                    + Product-Re lated Accessories
                                        Mix & Go Shaker
                                        KenkoGround grounding cord
                                      Air Wellness Power 5 Replacement
                                      Filler
                                      Air Wellness® Powers no Pro Filter
                                      Pack
                                     SPECIAL OFFER S I WHILE
                                     SUPPLIES LA ST

                                      KenkoTherm Ouk® Tape - Black
                                      KalkeiWatch
                                    • water ls LIie: Special Waler Packs
                                       2Wall Showers Pack
                                       2 Sporl Bottles Pack
                                       2WaterlallsPack
                                       2 Handheld Showers Pack
                                     TRAINING ANO SELF
                                     DEVELOPMENT
                                     Humans Being Moreonllne l or
                                     Consultant



                                                                                                                                                                                                             Exhibit 8
                                     Humans Being More onllne lor



                                                                                                                                                                                                                         412
                                     Customer



http://nettrax.myvoffice.com/nikkenusa/ShoppingCart/Shop.cfm?
CurrPage=FrontPage&NextPage=CategoryDetail&CategoryID=746&shiptocountry=USA&lng=eng
                                                                                                                                                                                                             Page 46
012312324Case 2:21-cv-02022-DOC-KES                                     Document 22-356
                                                                                      77Filed
                                                                                        89 03/22/21 Page 56 of 264 Page ID
                                                                               #:1059
                                    CertrfieatiOns/AffiliatiOns     TerrnsandCon®10ns   ~-   ~


                                   Cl 2021 Nikkenloc. Allriglltsreserved.




                                                                                                          Exhibit 8
http://nettrax.myvoffice.com/nikkenusa/ShoppingCart/Shop.cfm?
                                                                                                          Page 47
                                                                                                                             212
CurrPage=FrontPage&NextPage=CategoryDetail&CategoryID=746&shiptocountry=USA&lng=eng
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 57 of 264 Page ID
                                  #:1060




                Exhibit 9
           to the Declaration of
             Morgan E. Smith
012312324Case 2:21-cv-02022-DOC-KES                                            Document5678979 ÿÿ
                                                                                        22-3       ÿ03/22/21
                                                                                                 Filed   ÿ97  Page 58 of 264 Page ID
                                                                                      #:1061                                                       J. t.OG IN       ~ CART O       . . US   v      ENGLISH    v


                                                                    FREE Organic~ BoosW with Your First Order of $200-+ Ends 3/31


                                                                                      #2021Reset Set your 2021 wellness goals. LEARN MORE



                                Shaklee-                                                      SHOP         ABOUT US       MEOLOGY PERSONAL PLAN       BECOME A MEMBER
                                                                                                                                                                                      Product Seorch

                                                                                                                                                                                 BECOME A DISTRIBUTOR
                                                                                                                                                                                                             Q.



                                                          Nutrition            Healthy Weight               Beauty         Sports        Green Home                 +
                                 Home/Nutrition



                                BEST SELLERS

                                NEW ARRIVALS
                                PROVE 1T CHALLENGE

                                1-+ ESSENTIAL NUTRITION
                                                                               !Naturally
                                                                                   . . Nourishing.If )
                                  NUTRITION REGIMENS           '
                                                               i




                                  NEW UFESHAKE
                                                               ~! l)elightfully Decadent.
                                                               J~ EiiliiF
                                -+2 TARGETED SOLUTIONS    -
                                                               ,t-i'_,'I:..,, •
                                                               I
                                                                           .
                                                                                                                                                                        20g           24             69


                                                                   Prove It Challenge
                                  •AGINGWEU



                                  • BONE & JOINT



                                  •OIGESTIVEHEAlTH


                                                                           "'="
                                                                      Challenge"'




                                                                                                                       1+ Essential Nutrition

                                                                   Nutrition Regimens




                                                                                             i.                                                                     •~r"___
                                                                                                                                                                -        ~_:..

                                                                           ~It                 Immunity               Vitalizing Pion       Life Pion"'         Shoklee 180®                   RxfOJo
                                                                      Challenge"'            Challenge Plan                                                      Shake It Off               Healthier Life®
                                  •TURMERIC                                                                                                                        Bundle




                                -+3 VITAMIN & MINERAL
                                BOOSTS
                                                                   Multivitamins




                                                                                                                                                                                                 -
                                CHILDREN'S NUTRITION




                                                                    -·---• ===
                                                                           :.:-
                                                                                ·=
                                                                       Vitolizer"'           Vitolizer"' Men          Vitolizer"' Gold      Vito-Leo®           Vito-Leo® Men               Vito -Leo Gold®
                                                                        Women                                                                Women




                                                                   New Life Shake




                                                                        .r...                      .t...
                                                                       I                          I
                                                                      LifeShoke"'             Life Shake'"             Life Shake"'
                                                                      Plant Protein           Say Protein              Family Pock



                                                                   All Protein Shakes




                                                                        r...
                                                                                                   .....
                                                                                                      ~
                                                                                                                      ~                     ft"                                                 a.
                                                                       I                                                                                                                             II
                                                                      LifeShoke"'             Life Shake"'             Life Shake"'       Energizing Say               Instant              Shaklee® Meal
                                                                      Plant Protein           Say Protein              Family Pock           Protein                Protein® Say               Shakes
                                                                                                                                                                         Mix



                                                                   Prenatal




                                                                    =-:-.:..:~~•
                                                                       Vitolizer"'                Iron PlusC          OsteoMotrix®
                                                                                                                                             =-·,
                                                                                                                                          OmegoGuord®                Vito-Leo®
                                                                                                                                                                                                 -
                                                                                                                                                                                                Sustained
                                                                        Women                      Complex                                                            Women                      Release
                                                                                                                                                                                                VitolMog®




                                                                                                           Exhibit 9
https://us.shaklee.com/Nutrition/c/100
                                                                                                           Page 48
                                                                                                                                                                                                                  41"
012312324Case 2:21-cv-02022-DOC-KES                  Document5678979 ÿÿ
                                                              22-3       ÿ03/22/21
                                                                       Filed   ÿ97  Page 59 of 264 Page ID
                                                            #:1062
                                                                                  +2 Targeted Solutions

                                         +Aging Well




                                                 Vivix®          MindWorks®
                                                                                     -=~
                                                                                  CarotoMax®      Healt hy
                                                                                                                .', '
                                                                                                                  Healthy
                                                                                                 Solutions     Solutions Plus
                                                                                                 Regimen



                                         + 81ood Sugar




                                                 - -
                                                Glucose            Glucose
                                               Reg ulation        RegulotiOf"I
                                               Complex             Complex"
                                                Kosher•



                                         + Bone & Joint




                                                --~
                                                =- -~
                                               Advanced          Ost ea Matrix®   Chewable Cal
                                                                                                  -
                                                                                                 Pain Relief   Joint & Muscle
                                              Joint Health                          Mag Plus     Complex"       Poin Cream
                                               Complex•




                                         + Cleanse     & Detox




                                                                    -             _;-,
                                             7-Doy Healthy        UverOTX®         live Clean
                                                Cleanse            Complex            Pack



                                         + Digestive Health




                                               EZ- Gest®
                                                                                     -
                                                                                     --~
                                                                                    Stomach
                                                                                             i
                                                                                    Soothing
                                                                                   Complex'



                                         + Energy




                                                                    -
                                                                     -
                                                                    - -,   I




                                             Performance"'       CorEnergy®
                                             Energy Chews



                                         + Eye




                                                 -- ··'·
                                              Coro toMax®




                                         +   Fiber




                                             Shaklee Fiber
                                                 Plan®



                                         + G reens




                                                                                     -
                                                                                     --  ":',
                                                                                          .:.
                                                                                        i
                                             Organic Greens       FlovoMox®          Alfalfa
                                                Booster                             Complex

                                                                        Exhibit 9
https://us.shaklee.com/Nutrition/c/100
                                                                        Page 49
                                                                                                                                21"
012312324Case 2:21-cv-02022-DOC-KES                Document5678979 ÿÿ
                                                            22-3       ÿ03/22/21
                                                                     Filed   ÿ97  Page 60 of 264 Page ID
                                                          #:1063
                                         + Heart Health




                                               ~ --~
                                           CoOHeort®
                                                                 - ;:_i-
                                                                 = -:t
                                                                 -i
                                                             Blood Pressure     Cholesterol
                                                                                                    -:_1
                                                                                                  SmortHeort
                                                                                                             i
                                                                                                                        -~
                                                                                                                    -;-;~
                                                                                                                  SmartHeort
                                                                                                                                      -
                                                                                                                                      =-·,
                                                                                                                                  Vegon Omega-
                                           withQ-Trol®                          Reduction        Blood Pressure   Cholesterol           3
                                                                                 Complex'           Regimen        Regimen



                                                                                                                                              SeeMo<•



                                         + Immunity




                                           =- t i"
                                           ~-- ' 0
                                           Triple Defense    Shokleekids"'
                                                                                  - -1 -1 -
                                                                                  =...1.
                                                                                        -~
                                                                                NutriFeron®
                                                                                                    --
                                                                                                    ..,..

                                                                                                 Chewable Vita-
                                                                                                                     .,..

                                                                                                                   Sustained
                                                                                                                                     ·-c::-•:'.
                                                                                                                                    Defend&
                                                                                                                                             ~

                                                Boost            Supe,                               C®           Release Vito-   Resist Complex
                                                               Immunity                                                C®




                                         + Men·s Health
                                                                                                                                              --
                                              - -
                                              :::.- .•.
                                              ~      :
                                           Sow Palmetto      Vita -l ea® Men   Vrtalizer"' Men
                                             Complex



                                         + Mind




                                           MindWorks@        Mental Acuity

                                                                 '""""'
                                         +Omega




                                              -
                                          Vegan Omego-       OmegaGuard®
                                                   3




                                              -
                                         + Probiotics




                                           Optifloro®DI       Optiflora®
                                                             Prebiotic and
                                                             Pearl Probiotic



                                         + Sleep




                                           Gentle Sleep
                                            Complex'



                                         + Stress   & Mood




                                               - .,              -
                                                                 =- ..t.

                                           Stress Relief       Moodlift@
                                            Complex·           Complex



                                         + Turmeric




                                              -
                                              - -··
                                          Turmeric Boost


                                                                     Exhibit 9
https://us.shaklee.com/Nutrition/c/100
                                                                     Page 50
                                                                                                                                                        01"
012312324Case 2:21-cv-02022-DOC-KES                                   Document5678979 ÿÿ
                                                                               22-3       ÿ03/22/21
                                                                                        Filed   ÿ97  Page 61 of 264 Page ID
                                                                             #:1064
                                                              + Women·s Health




                                                                   - -
                                                                GlAComplex                  Menopause
                                                                                                                      = ~.:!5
                                                                                                                      =
                                                                                                                                  •
                                                                                                                        Vita!izer"'
                                                                                             Balance                     Women
                                                                                            Complex'



                                                              +3 Vitamin & Mineral Boosts




                                                                   -
                                                                 B-Complex               Chewoble Vita-                 Sustained            Vita-03®             VrtaminE
                                                                                                                                                                                 ~J
                                                                                                                                                                             Garlic Complex
                                                                                             C®                        Releose Vrta-
                                                                                                                            C®




                                                              C hildren's Nutrition




                                                                                                                                               -
                                                                Shakleekids,..            Shakleekids,..              Shaklee® Meal         Shakleekids"'
                                                                    Supe,                 Mighty Smort®                  Shakes             lncredivites®
                                                                  Immunity                   Choice




                     SUBSCRIBE and
                     news.
                                     never miss out on member perks, newest releases and health                                        Enter Email Address
                                                                                                                                                                                     1111
                                About Shaklee                                                                                                     Support

                                The Shaklee Difference®                          No Animal Testing                                                Customer Service

                                Current Offers                                   Sustainability                                                   Shipping & Return Policy

                                                                                                                                                  Stay Connected
                                Athletes                                         Beyond Organic
                                                                                                                                                  Naturally Blog
                                Proud Adherent of the DSA Code of Ethics         Non-G MO Policy

                                Careers                                          Clinical Studies & Ingredient Glossary

                                Leadership                                       Accessibility Statement




                                                                                            DSA Member                BBB A+ Roting


                                                           Terms&~bons       I   Privocyl'\:,licy   I   legal   I Copynght•ShokleeCorporotioo2000-2021~R;ghtsl?ese<Ved




                                                                                                        Exhibit 9
https://us.shaklee.com/Nutrition/c/100
                                                                                                        Page 51
                                                                                                                                                                                              "1"
012312324Case 2:21-cv-02022-DOC-KES                                       Document 56789ÿÿFiled
                                                                                   22-3   766ÿ03/22/21
                                                                                                   ÿ96   Page 62 of 264 Page ID
                                                                                 #:1065



                    Shaklee·                                                     SHOP    ABOUT US      MEOLOGY PERSONAL PLAN     BECOME A MEMBER
                                                                                                                                                          Product Saarch

                                                                                                                                                     BECOME A DISTRIBUTOR
                                                                                                                                                                               0.


                                               Nut rit ion        Healthy Weight           Beauty        Sports       Green Home         +
                     Home / Beauty



                    BEST SELLERS

                    NEW ARRIVALS
                                                                   RADIANCE C+E
                    YOUTH®


                      ANTI -AGING COLLECTION
                                                                   Glow fron1 the
                      HYDRATING COLLECTION
                                                                   Inside Out
                                                                                                                      (
                      PERSONALIZED REGIMEN
                                                                   Powered by 20% v it ami n C a nd
                      PERFECTING MAKEUP
                                                                   rasp berry ce ll ext ract
                      ACCESSORIES

                                                                   F+IIHE
                    ENFUSELLE

                    SHAKLEE BABY

                    PROSANTE

                    DAILY CARE                                                                                   YOUTH®

                                                       Anti-Aging Collec t ion




                                                                                                           I
                                                                                                           iL
                                                              YOUTH®              YOUTH®               YOUTH®            YOUTH®            YOUTH®               YOUTH®
                                                             Advanced           Restoring Eye          Activating      Luminous Gel     Perfecting Skin        Advanced
                                                             Anti-Aging          Treatment               Serum          Oil Cleanser         Toner            Renewal Night
                                                              Regimen                                                                                            Cream




                                                                                                                                                                           See More



                                                       Hydrating Collection




                                                                    ~j
                                                                   :=]
                                                               YOUTH®             YOUTH®                YOUTH®           YOUTH®           YOUTH®                YOUTH®
                                                              Advanced            Moisture            Moisture Lock    Hydrating Gel    Purifying Clay       Perfecting Skin
                                                              Hydration          Activating            Doy Cream          Mask               Mask                Toner
                                                              Regimen              Serum




                                                                                                                                                                           See More



                                                       Personalized Regimen




                                                              YOUTH®
                                                             Personalized
                                                              Regimen



                                                       Perfecting Makeup




                                                         YOUTH® Lash              YOUTH®
                                                          Revitalizing          Activating BB
                                                                 and               Cream
                                                             Conditioning
                                                              Mascara

                                                                                         Exhibit 9
https://us.shaklee.com/Beauty/c/400
                                                                                         Page 52
                                                                                                                                                                                      410
012312324Case 2:21-cv-02022-DOC-KES                                Document 56789ÿÿFiled
                                                                            22-3   766ÿ03/22/21
                                                                                            ÿ96   Page 63 of 264 Page ID
                                                                          #:1066
                                                   Accessories




                                                       YOUTH®
                                                     Activating BB
                                                     Cream Expert
                                                      Applicator
                                                                           YOUTH® Mesh
                                                                           Corry- All Bag
                                                                                            flJ
                                                                                              YOUTH®
                                                                                              Spotulo
                                                                                                                     YOUTH®
                                                                                                                    Gauze Pods
                                                                                                                                    E  YOUTH®
                                                                                                                                      Cosmetics
                                                                                                                                        Wedge
                                                                                                                                                       YOUTH® Spray
                                                                                                                                                          Bottle


                                                         Brush



                                                   Enfuselle




                                                                                                 I

                                                        Gentle
                                                     Cleansing Bar
                                                                               Uttro
                                                                            Moisturizing
                                                                                                ~
                                                                                             Eye Makeup
                                                                                              Remover
                                                                                                                   Hond & Body
                                                                                                                     Lotion
                                                                                                                                     Moisturizing
                                                                                                                                     Shower Gel
                                                                                                                                                       Lip Treatment
                                                                                                                                                           SPF15
                                                                            Shea Butter
                                                                              Cream




                                                                                                                                                                See More



                                                   Shaklee Baby




                                                     Shakleebaby           Shakleebaby      Shakleebaby
                                                     Gentle Wash            Soothing        Massage Oil
                                                                              Lotion



                                                   ProSante




                                                      ProSante®             ProSante®        ProSante®              ProSante®
                                                      Nourishing           Long-Lasting      Revitalizing          Replenishing
                                                        Scalp             Finishing Spray     Shampoo              Conditioner
                                                      Treatment



                                                   Da ily Care




                                                                              •                                           .
                                                    Meadow Blend
                                                    Cleansing bar
                                                                                l'J
                                                                            Desert Wind
                                                                              Roll-On
                                                                           Antiperspirant
                                                                                                 ~
                                                                                            Antlpersplront
                                                                                                Cream
                                                                                                                   Joint & Muscle
                                                                                                                    Pain Cream            -
                                                                                                                                    Herbal Blend
                                                                                                                                    Multi- Purpose
                                                                                                                                       Cream




                       SUBSCRIBE and never miss out on member perks, newest
                       releases and health news.
                                                                                                            Enter Email Address
                                                                                                                                                    FffoHI
                    About Shaklee                                                                                        Support

                    The Shaklee Difference®                          No Animal Test ing                                  Customer Service

                    Current Offers                                   Sustalnabl llty                                     Sh ipping & Return Polley
                                                                                                                         Stay Connected
                    Athletes                                         Beyond Organic
                                                                                                                         Naturally Blog
                    Proud Adherent of t he DSA Code of Ethics        Non-GMO Polley
                                                                                       Exhibit 9
https://us.shaklee.com/Beauty/c/400
                                                                                       Page 53
                                                                                                                                                                           210
012312324Case 2:21-cv-02022-DOC-KES                        Document 56789ÿÿFiled
                                                                    22-3   766ÿ03/22/21
                                                                                    ÿ96   Page 64 of 264 Page ID
                                                                  #:1067
                    Careers                                Clinical Stud ies & Ingredient Glossary

                    Leadership                             Accessibility Statement




                                                                      DSA Member             BBB A+ Rating


                                      Im ms & Cond1t1ons   l'f 1vacy Polley   I ogol   Copyright • Shakloo Corpmot1on :xxxJ :?071 1\1 1flights l~osrnvod




                                                                                Exhibit 9
https://us.shaklee.com/Beauty/c/400
                                                                                Page 54
                                                                                                                                                           010
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 65 of 264 Page ID
                                  #:1068




             Exhibit 10
           to the Declaration of
             Morgan E. Smith
012314542Case 2:21-cv-02022-DOC-KES                                                            6789ÿ ÿ22-3
                                                                                              Document    ÿ699Filed
                                                                                                                  03/22/21
                                                                                                                        ÿÿ9ÿÿ
                                                                                                                                      Page 66 of 264 Page ID
                                                                                       ®               #:1069        Auto-D elive r & Sav e 10,._ I Le ar n M or•



                                  GNC
                                  LIVE WELL                          DEPARTMENTS                BRA NDS   GO AL S        LIVE WELL              SALE                             What can we help you nncr?                                  Q
                                  -    JJICf fJ J 5 -




          Vitamins &
          Supp lements
                                                                                                                                                                                            BUY 1, GET 1 50%
          VitaminsA-Z

          FishOil&omegas

          Sexual Health                                                                                                                                                                           OFF!
          Minerals
                                                                                                                                                                                       Buy 1, get 1 50% off our best immune support during our
          Join t Support                                                                                                                                                                        Summer Goa ls Sale , happening now!
          Antioxidants

          Specialty Supplements

          Vitapal<Programs
                                                                                                                                                                                                                            EH·+

                                                                                                                                                                                                           Vitamin D-3
                                                                                                                                                                                                                                Vitami n C
                                                                                                                                                                                                                                ::""...::-   .-   GNC

                                                                                                                                                                                                                                                  Zinc
                                                                                                                                                                                                           ------•
                                                                                                                                                                                                                  • ••
                                                                                                                                                                                                             ••
                                                                                                                                                                                                           -- -- •11 --         ==- ~. .-         1:..-:...




                                      Featured Fo r Yo u




                                        AlaniNuSelfBalance?owd,er-             GNC Me<,ja Mene 50 Plus         GNC Triple SUenQth Fish Oil                     GNC Mega Men9 Healthy                           GNCMegaMen4'
                                              RainboWCandy                                                                                                  TestosteroneVrtapak9Program



                                             ***** .,,                          ****tI "'"                          ****t, ,,..,                                    *****"'"                                  ****tI """
                                                    $59.99                            $39.9 9                           $49.99                                         $79.99                                      $29.99




                                      Best Se llers




                                           GNC MeQa Men- 50 P1us              GNCTripleSttength FishOil        AlaniNuBalanceCapsules                               NugeniX-Total.-T                 GNC Mega Men- 50 Plus Vitapak9
                                                                                                                                                                                                               Pfogram



                                             ****tI "'"                         ****tI ...,                         ****tI ,., ,                                    *****"""                                  ****tI ""
                                                    $39.99                            $49.99                            $49.99                                         $64.99                                      $44.99




                                  GET STARTED WITH FREE                                  ACCOUNT          NEED HELP?                            ABOUTGNC                                    FOLLOW US
                                  CASH BACK REWARDS.
                                  Join myGNC Rewards today!
                                                                                         Check Order
                                   Enter VourEma1I                    rs::!                                                                                                                 ACCESSIBILITY

                                                                                                                                                                                            Enable Accessibility
                                                                                                          GNC Leaming Center                    Accessibility Statement
                                  REFER A FRIEND AN D GET $10 OFF
                                                                                                                                                                                            If you are 1/Sflg a screen reade, and am having
                                  YOUR NEXT PURCHASE OF $75+!                                             COVlD-19 Updates
                                                                                                                                                                                            problems using this website, please ca l 1-B77-6NC
                                                                                                                                                Satisfaction Guarantee                      4700 fora-.sistance.

                                                                                                                                                                                                  Helpusour&r,iwtusyotUfuodbad[+J




                                                                                                                                                GNClnternationalWebsiles



                                                                                                              Exhibit 10
https://www.gnc.com/vitamins-supplements/
                                                                                                              Page 55
                                                                                                                                                                                                                                                              214
012314542Case 2:21-cv-02022-DOC-KES          6789ÿ ÿ22-3
                                            Document    ÿ699Filed
                                                                03/22/21
                                                                      ÿÿ9ÿÿ
                                                                                    Page 67 of 264 Page ID
                                                     #:1070                 GiflCarcJs


                                              C 19972021GNCHoldngs.UC   ~     ~




                                                             Exhibit 10
https://www.gnc.com/vitamins-supplements/
                                                             Page 56
                                                                                                             414
012314542Case 2:21-cv-02022-DOC-KES                                                                  67822-3
                                                                                               Document 9 7 ÿFiled
                                                                                                              ÿÿ903/22/21
                                                                                                                      7ÿÿ Page 68 of 264 Page ID
                                                                                         ®            #:1071        Auto-D elive r & Sav e 10,._ I Le ar n M o re



                         GNC
                         LIV E WELL                               DEPARTMENTS                  BRANDS   GOAL S            LIVE WELL             SALE                                What can we help you nncJ?                               Q
                             -    JJICf fJ J5 -



                          Departments I Beauty & Skin care I Skin Care



                         -       DEPARTMENTS                 SKIN CARE
                             "' Beauty&SkinCare               FEATURED FOR YO U                                                                                                                                                        1- 49 of 49
                                 Colla,;ien

                                 Skin Care
                                       FaceMasks&Scrubs



                                       Facia1Moi5turtzers

                                       Skin Clarity



                                       Up Care

                                 Hair Care

                                 Beauiy Supplements

                                 Body Care
                                                               GNC Vitamins E. A & D Moisturizing       GNC Vitamin c Motswrizlng Oeam                    GNC Aloe vera Motswrizlng Oeam                    Codeage Beauty Tonic Supplement
                                 Aromalherapy                                  Cream
                                 CBD
                                                                                                              ****"tt ,••                                           ****"tt ""'                                    ***** ""
                         + BRAND                                             Sim2oz(sl                              Siz<12ollsl                                                                                  Sizol~/XISe<w,gs~
                                                                                                                                                                                                                         ~


                         +       PRICE                                        $2 .99                                 $2.99                                               $2.99                                          $29.99
                                                                         Free Shipping $49-t                   Free ShippinQ $49+                                   Free Shipping $49-;                             Free Shippirl(I $49+
                         +       FLAVOR


                         + PRODUCT FORM
                         + GENDER
                         +       STORE AVAILABILITY


                                                                                  i                                             -··
                                                                                                                                =-
                                                                                                                                                                             5
                                                                                                                                                                             •'
                                                                                 0                                                                                           t
                                                                    GNC Vitamin E Ointment                  Thank~ Goat Gel Cleanser                         GNC Skin Gel with Aloe Vera                     source Vital Apothecary Charcoal
                                                                                                                                                                                                                        Clay Mask



                                                                         ***** ""
                                                                              Slle2oZ(sj
                                                                                                               *****"'                                              ***** "'
                                                                                                                                                            SizQ3oZISl/3SeMngs~Containef
                                                                                                                                                                                                                    *****"'
                                                                                                                                                                                                                        Size2.2oZ(sj



                                                                              $2.99                                  $19.99                                              $2.99                                          $24.99
                                                                         Free Shipping $49+                    Free Shipping $49 •                                  Free Shipping $49+                              Free Shipping S49 •




                                                                                                                                                                                                                     eos




                                                                cooeage Hydrolyzed COiiagen +            Thayerse Lavende1 Witch Hazel                     source Vila! Apolhecary Ageless                          eos- Up Balm - Mint
                                                                              Peptides                                                                                  Algae Mask




                                                                                                              ***** """'                                            *****"
                                                                             $24.99                                  $9.99                                               $24.99                                          $3.99
                                                                         Free Shipping $49+                    Free Shipping $49+                                   Free Shipping $49-1-                            Free Shipping$49+




                                                                                         -                                                                                                                       ........
                                                                Thank~ Goat Day + Night Cream                 GNC Vrtamin    e Skin Oil                  s-atZone Sweat Wipes Dis~ble                      The Grandpa Soap Co. Thvio,:-Acne
                                                                                                                                                                        Body Wipes                                   Treatment Soap



                                                                         *****"                               ****"tt ""
                                                                                                                Siz11~ftuid oooc'-'(s)
                                                                                                                                                                    *****"
                                                                                                                                                                       Sin,12WIJK'C5'
                                                                                                                                                                                                                   ***** ""
                                                                             $29.99                                  $11.99                                                 $7.99                                        $4.99
                                                                         Free Shipping $49-t                   Free ShippinQ $49+                                   Free Shipping $49-;                             Free Shippino $49+




                                                                                                                                                                        I
                                                                Thaye ~ Cucumber Witch Hazel            Nourish Ofgan1c• Moisturizing Shea                 Ttlank'"GoaL SunReca,,,ery Mask                   Thayef~ Rose Pelal W~ch Hazel
                                                                                                                     Buner



                                                                      ***** """'                              ***** ""'                                             *****"                                         ***** """'
                                                                                                              Exhibit 10
                                                                                                                                                                                                                                                     210
                                                               Sire1211uidouncets)llRavorsA...ailablQ              Siza5-2o2(sl                                                                             Sizal21kridouncQ!5113FlawtsAvaiablQ



https://www.gnc.com/beauty-skin-care/skin-care/
                                                                                                              Page 57
012314542Case 2:21-cv-02022-DOC-KES                                             67822-3
                                                                          Document 9 7 ÿFiled
                                                                                         ÿÿ903/22/21
                                                                                                 7ÿÿ Page 69 of 264 Page ID
                                                                                 #:1072
                                                          $9.99                                 $9.97                                $25.99                                  $9.99
                                                   Free Shipping $49-t                   Free Shipping $49+                     Free Shipping $49-t                    Free Shippi ng $4!h




                                              NOW- Hyaluronic Acid Firmi ng        BaskOrganicsL-LysineOintment         Source Vitcll Apothecary Watermelon    Source Vrta1 Apothecary Prickly Pear
                                                       serum                                                                          seed Oil                      Olt -Bol:anica l Col ectioo



                                                   *****'''                              ***** "''
                                                                                               SiN\Ol(51
                                                                                                                                *****.                                *****"
                                                         $19.99                                $6.49                                 $25.99                                 $25.99
                                                   Free Shipping $49--+                  Free Sh ippill(I $49 +                 Free Shipping $49-;                    Free Shippirl(I $49+




                                             Source Yna1 Apothecary Acne &        Source Vital Apothecary RestOfative    Source Vlt.11 Apothecary Lavender     Source Vital Apolhecary Algae Deep
                                                     Blemistllnfus.ion                         Infusion                                Cleanser                              Cleanse



                                                   *****"
                                                        Silf!0.41L<>l..
                                                                                         ***** "'
                                                                                              Size0.411.oi.
                                                                                                                                *****"
                                                                                                                                    Sin,8.39fl.Ol-
                                                                                                                                                                      *****"
                                                        $28.99                                $28.99                                 $29.99                                 $36.99
                                                   Free Shipping $49+                    FreeShippinQ $49+                      Free Shipping $49-t                    Free Shipping $49+




                                            Source Vitiiil Apothecary lmmacu1e•




                                                   ***** "
                                                            Elixir
                                                                                   Way of Win Shave Set Pre-Shilve,
                                                                                       Aftershave and Beard Oil




                                                                                         *****"'
                                                                                                                                     - ~
                                                                                                                          Wi't'f ol Will 28 Energy Hydrating
                                                                                                                                     Face Spray



                                                                                                                                *****"
                                                                                                                                                                WayolWill21DrySkinFaceToner




                                                                                                                                                                       ***** "
                                                         $31.99                               $55.99                                  $19.99                                $28.99
                                                   Free Shipping $49+                    FreeShippincJ $49 +                    Free Shipping $49-+                    Free Shippirl(I $49+




                                                           40
                                                                                                                                                                              '
                                                                                                                                                                              10

                                            Way of Will 40 Face and Body Sl)fay
                                                                                                 ,-,
                                                                                  Way of Will 20 Sensitive Skin Face    WayofWill15DfySklnFacese,um             WayofWill 10 sensitive Skin Face
                                                                                                                                                                              serum


                                                   *****"Sile 2oZ(sj
                                                                                         *****"'
                                                                                               Size\Ol(sl
                                                                                                                                *****"SizelOl(sj
                                                                                                                                                                      *****"Site loztsl


                                                        $26.99                                $28.99                                 $25.99                                 $25.99
                                                   Free Shipping $49•                    Free Shipping $49 •                    Free Shipping $49-t                    Free Shippi ng$49•




                                                          '
                                                          14

                                            Way ofWill 14 Oity Skin Face Serum
                                                                                                '
                                                                                                24

                                                                                  Way ofWill 24 Afte,shave Splash -
                                                                                                                                       '25

                                                                                                                          Way of Wil 25 Beard Oil - Black         Way of Wil 23 Pre Shave OH -
                                                                                        Spearmint + Eucalyptus                 Spruce -t Black Pepper                Eucalyptus-,. Rosemary



                                                   *****"                                *****"'                                *****"                                *****"
                                                                                                                                                                          Sizel9onk$!


                                                        $25.99                                $24.99                                 $24.99                                 $24.99
                                                   Free Shipping $49+                    Free Sh ipping $49-t                   Free Shipping $49+                     Free Shippi ng $49+




                                                                                         Exhibit 10
https://www.gnc.com/beauty-skin-care/skin-care/
                                                                                         Page 58
                                                                                                                                                                                                      410
012314542Case 2:21-cv-02022-DOC-KES                                                        67822-3
                                                                                     Document 9 7 ÿFiled
                                                                                                    ÿÿ903/22/21
                                                                                                            7ÿÿ Page 70 of 264 Page ID
                                                                                            #:1073
                                                                                                                                                                                                                           -
                                                      Fusion Naturals• Glowing Beauty                     Sprayo1ogye Acne Tonic                       Than k~ Goat Light Face MolsWllSer                 Thank"' Goat Hydration Mask
                                                                      Ooo



                                                             *****"
                                                                  Size2Pack(sl
                                                                                                            *****"
                                                                                                    Siz1113811.oz. l l805eMnQsl'efCootainef
                                                                                                                                                               *****"'                                          *****"
                                                                   $54.99                                         $30.00                                            $29.99                                          $25.99
                                                      Special Bundle Pric.ig, re,;iularty a                 Free Shipping S49 •                                Free Shipping $49•                               Free Shipping S49 •
                                                                 $l48Value
                                                             Free Shipping $49+




                                                                            -
                                                     Thank'" Goat Detox and Purify Mask




                                                             *****"
                                                                                                                   -
                                                                                                           NOW" Grape seed Oil




                                                                                                            ***** "'
                                                                                                                                                            NOW" \Je<;jetable Glycerin




                                                                                                                                                               *****"'                                          ***** "
                                                                                                              Siz11,nuidounce(s)                                Siz11 ,nuidounc«sJ


                                                                   $25.99                                          $4.99                                                $4.99                                       $23.99
                                                             Free Shipping $49+                             Free Shipping S49 •                                Free Shipping $49+                               Free Shipping S49 •




                                                                  --  =
                                                                    - ~::


                                                           NOW" Vegetable Glycerin




                                                             ***** ro
                                                              Siz111611uidouncets)


                                                                    $8.99
                                                             Free Shipping $49•




                                                                                                                                                                                                                               1 - 49 of 49


                         GET STARTED WITH FREE                                   ACCOUNT              NEED HELP?                              ABOUTGNC                                   FOUOWUS
                         CASH BACK REWARDS.
                                                                                 My Account
                         Join myGNC Rewards todayl


                          EnterYourEma11                   ~
                                                                                                      Sile-Map
                                                                                                                                                                                         ACCESSIBILITY

                                                                                                                                                                                         Enable Accessibility
                                                                                                      GNC Leam ing center                     Accessibility statement
                          REFER A FRIEND AND GET $10 OFF
                                                                                                                                                                                         If you are us.lg a screen reader and are h3vrlg
                          YOUR NEXT PURCHASE OF $75+!                                                 COV1D-19Up<Sates                        Price Match Guarantee
                                                                                                                                                                                         problems using this website, please cal 1-877.GNC-
                                                                                                                                              Satisfaction Guarantee                     4700 for assistance


                                                                                                                                                                                               Help us out& give us your feedback [+]




                                                                                                                                              GNC International Websites

                                                                                                                                              GNC Live Well Foundation·

                                                                                                                                              Gi1tcarc1s


                                                                                              cm1.2021GNC~LLC              ~                    ~




                                                                                                           Exhibit 10
https://www.gnc.com/beauty-skin-care/skin-care/
                                                                                                           Page 59
                                                                                                                                                                                                                                              010
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 71 of 264 Page ID
                                  #:1074




             Exhibit 11
           to the Declaration of
             Morgan E. Smith
012314542Case 2:21-cv-02022-DOC-KES 67
                                     89 7 ÿ9 ÿ922-3
                                    Document     89ÿFiled
                                                             803/22/21
                                                                 ÿÿÿ6789 7ÿ 72 of 264
                                                                                Page                                                                                                                                                                                     Page ID
                          Free shipping on S25+, ot pick:up in-stote.                                                            #:1075               Yoo'r~ Shopping: D•kot• Crossing W• •hington DC   .., Auto D~livuy Hult hy A.w•nh ..,           Wh• t'• Good ..,



                             ,   , THE VITA M IN SHOPPE"                                        --------------~til-•_
                                                                               L I, . _ . _ " _ "
                                                                                                                                                                                                            @)
                                                                                                                                                                                                        Storelocalot
                                                                                                                                                                                                                                    8
                                                                                                                                                                                                                         Signln/Register


                                   Vi tamins&
                                  Supplements
                                                            Prote in&
                                                             Fitness
                                                                            Digestion
                                                                                                     Healthy
                                                                                                     Weight
                                                                                                                       Superfoods&
                                                                                                                        Groceries
                                                                                                                                          Herbs&Natural
                                                                                                                                             Remedies
                                                                                                                                                                      Natural Beauty&
                                                                                                                                                                            Skin
                                                                                                                                                                                                  Ill              Brands
                                                                                                                                                                                                                                      V Health
                                                                                                                                                                                                                                       Solutioos
                                                                                                                                                                                                                                                              Deats




                  Vitamins and Supplements
                  The benefits of a regular vitamin and supplement regime are endless. Shop our selection of vitamins and supp,lements to support continuous health and wellness.



                  Vitamins&.Supple menU
                                                                                                                                                                                             EXTENDED!
                      Supplements (1060)

                      Condition Specific (1036)                                                                                                                   20%OFF $150
                      LetterVitamins(S64)                                                                                                                           15% OFF $100 I 10% OFF $75 *
                      Minerals(416)
                                                                                                                                                                             PLUS FREE SHIPPING
                      Multivitamins(4D4)
                                                                                                                                                                  Online Only I Use Code: COMPETES
                         Popular(283)

                      Children'sHealth(182)

                  Filter Products

                  Brand
                                                                                                                                                                                                                                              FiiHE
                  [ Searchfor8rand
                                                                                Displaying 1 - 48 of 3670                                                                          Sortby:    I   Featured                                              VI[:!]           •
                   OtheVitamin Shoppe

                   OGardenoflife
                                                                                                    Auto Delivery S.lve 10%             l?IIC>       ZS% Off· See Sale Prke In Cart                                         AutoDeliverySave10%

                   OSotgar

                   ONaturesWay

                   O Rainbow Light Nutritional Systems                                                                                                                                                                          I
                   s~More +
                                                                                                                                                                                                                                           D3
                  Product Form

                   • Capsules
                   • Tablets
                                                                               ~Vitamin Shop~                                                                                                                ~Vitamin Shop~
                   OSoftgels
                                                                               Zi nc - Immune Support - 50 MG (300                        Collagen Peptides Powder - Unflavored (28                          Vitamin 03 - Immune Support & Bone
                   • Powder                                                    Capsules)                                                  Servings)                                                          Health· 5,000 IU (200 Softgels)
                   OVeganCapsules

                   s~More+
                                                                               ****1l l291                                                ****11 (2313)                                                      ****1l l76)
                                                                                                                                          4Sizes                                                             8Strengths j MoreSizes

                  Serving Size
                                                                                $24.99                                                    $42.99 <D                                                          $14.99
                                                                               (S0.oa&,rving)                                             (S1S4/Sffving)                                                     {S0.07/St-rvmg)
                   O1CAPSULE

                   O1SOFTGEL

                   01                                                          HEE In-Stew Pick Up                    111111              FREESh1pp111g(D
                                                                                                                                          FREEln-Ston!PKkUp                   111111                         FREE In-Storto Pick Up                     111111


                                                                                                       -
                   O1TA8LET

                   02 TA8L£TS                                                         Buy 2, Get 15% Off or Buy l, Get 20% Off                          Auto Delivery Save 10%                            l!ZIC>        Auto Delivery Save 10%




                                                                                                                                                                                                                                          •
                   s~Mote+


                  Strength                                              +

                  Flavor                                                +

                  Specialty Diet                                        +

                  Specialty                                             +

                  Gender                                                +
                                                                               ~Vitamin Shop~
                  lifeStage(People)                                     +      l-Tyrosine -Amino Acid To Support Mental                   Ultimate Omega - 1,280 MG Omega-3 -                                Vitam in Code Raw Whole Food
                                                                               Alertness & Brain Function - 500 MG (300                   Lemon (180 Softgels)                                               Multivitamin For Wome n SO & Wiser (240
                  More Ways To Shop                                     +      Capsu les)                                                                                                                    Vegetaria n Capsu les)

                                                                               ***** 131                                                  ***** (SS)                                                         ***** i53f
                  Size                                                  +                                                                 2Strengt hs l MoreSizes

                  Color                                                 +       $29.99 <D                                                 $59.99                                                             $57.39      Sal,   p,., (D
                                                                               (S0.l~rving)                                               (S0.67/Seiving)                                                    RegS69.99 SavtS12.60(18%off}
                  Scent                                                 +

                  Number Of Servings                                    +
                                                                               fREEShipf>ing(D
                                                                               fRHln-SlcwPick:Up                      111111              fREESh,pping(D
                                                                                                                                          FREE ln-Ston!PickUp                 111111                         FREESh,pping(D
                                                                                                                                                                                                             FREE ln-StortPickUp                        111111
                  Price                                                 +
                                                                                                    Auto 0elivery S.lve 10%                             Auto Delivery Save 10%                                              AutoDeliverySave10%
                  Rating                                                +

                  Price Per Serving                                     +



                                                                                                        ULTIMATE                                                                                                                        UBlQ UI NOL
                                                                                                        MAN° 50+                                                                                                                          CoQ-10


                                                                                                                                                                                                                                        ii.id
                                                                               Tt~VitaminShop~                                            Nt-wChap~r                                                         ~Vita min Shop~
                                                                                Ultimate Man 50+ High Potency                             Organic Multivitamin For Every Woman                               Ubiquinol CoQ-10- Su pports
                                                                                Multivitam in&. Multimineral (180 Tablets)                40+ • W ho le-Food Complex• Once Daily                             Card iovascu lar Health &. Ene rgy
                                                                                                                                          (72Tablets)                                                        Product ion - 100 MG (120 Softgels)

                                                                               ***** !30)                                                 ***** (19)                                                         ***** i9)
                                                                                                                                                                                                             SStrengths j MoreSizes


                                                                                $25.99                                                    $54.99                                                             $57.99
                                                                                                                              Exhibit 11
https://www.vitaminshoppe.com/c/vitamins-supplements
                                                                                                                              Page 60
                                                                                                                                                                                                                                                                                   21$
012314542Case 2:21-cv-02022-DOC-KES 67
                                     89 7 ÿ9 ÿ922-3
                                    Document     89ÿFiled
                                                             803/22/21
                                                                 ÿÿÿ6789 7ÿ 73 of 264
                                                                                Page                                                                                                                  Page ID
                                                                                          #:1076
                                                                                                                                                       I
                                                                                       1111                                         1111                                                    1111
                                               FREEShipping(D                                   FREESh ipping(D                                            FREEShipping(D
                                               FRHln·St,-PickUp                                 FREE In-Store Pick Up                                      FREE In-Store Pick Up




                                                             Auto Delivery Save 10%                  ~ Auto Delivery Save 10%                              am~        Auto Delivery Save 10%




                                                                      OMEGA-3
                                                                      FISH OIL




                                               TtleVit.1min Shoppe                              Garden Of l ife                                            Garden Of Lile
                                               Omega 3 Fish Oil · EPA 600mg/ DHA 240mg          Mykind Organics Whole Food Multivitamin                    Vitam in Code Raw Whole Food Zinc (60
                                               - Supports Cardiovascular, Brain&. Eye           For Women• Once Da ily (60 Vegan                           Vegan Capsules)
                                               Health -1200mg Per Serving (180 Softgels)        Tablets)
                                               ***** (31)                                       ****1'.:z- 1S8)                                            ****-t1 (33f
                                               4 StrengthslMoreSizes


                                               $39.99                                           $37.79 s,,.,,..(D                                          $11.99 s.,.,,..(D
                                               (S0.2l/Serving)                                  RegS41 .99 SaveS4.20(10%off)                               RegS14.99 SaveS3.00(20"'off)




                                                                                       1111                                         1111                                                    1111
                                               f RH Shipf>ing(D                                 FRH Shipping(D
                                               fRHln-S1,-PickUp                                 FREE In-Store Pick Up                                      FREE ln-StOfePickUp




                                                                                               mm~         Auto Delivery Save 10%                          am~        AutoDeliverySave10%




                                                                                                                                                                            ·.;,/ ·~~
                                                                                                                                                                            "~
                                                                                                                                                                              ~    _~--
                                                                                                                                                                                   ,....



                                                                          D3
                                                                     SO MCC(2000 1U)


                                                                      1-== 1

                                               Ttl<!Vitamin Shoppe                              Garden Of l ife                                            Garden Of Lift
                                               Vitamin D3 - Bone Health&. Immune                Vitamin Code Raw Whole Food                                Myki nd Orga nics Whole Food Multivit am in
                                               Support• 2,000 IU (100 Softgels)                 Multivitamin For Men SO&. Wiser (240                       For Women 40+ (120 Vegan Tablets)
                                                                                                Vegetarian Capsules)
                                               ****"1 (92)                                      ****""1 122)                                               ***** 13Bf
                                               SStrengthslMoreSizes                                                                                        2Flavors l MoreSizes


                                               $7.99                                            $57.39      Sa lePnc.e<D                                   $60.89 s,1. ,,•• (D
                                               (S0.08/Serving)                                  RegS69.99 SaveS12.60(18"' offl                             Reg$62 .99 SaveSZ.10(3%off)




                                                                                       1111                                         1111                                                    1111
                                                                                                FRHSh ipping(D                                             FREE Shipping(D
                                               fREEln·St,-PickUp                                FREE In-Store Pick Up                                      FREE In-Store Pick Up




                                                             Auto Delivery Save 10%




                                                                       -
                                                                      ALPHALIPOIC
                                                                         ACID
                                                                                                                   -
                                                                                                                  Auto Delivery Save 10%




                                                                                                                   m
                                                                                                                                                           am~        AutoDelive rySave10%




                                                                       t=
                                                                                                                   ~
                                               TMVit.1min Shoppe                                llteVitamin Shoppe                                         Nu~ni•
                                               Alpha Lipoic Acid 600 Mg -Ant ioxida nt          Vitamin C - Immune Support-1 ,000 MG                       Natural Testosterone Booster For Men (90
                                               (120 Vegetarian Capsules)                        (300 Softgels)                                             Capsules)


                                               ***** (16)                                       ***** 131)                                                 ***** 127f
                                               4StrengthslMoreSizes


                                               $34.99                                           $19.99                                                     $57.99     SalePrict
                                               (S0.29/Serving)                                  (S0.13/Sefving)                                            RegSS9.99 SaveS2.00(3%off)




                                                                                       1111                                         1111                                                    1111
                                               fRH Shipping(D                                                                                              fREE Shipping(D
                                               f REEln·St,-PickUp                               fREE ln·StorePickUp                                        FREEln·StorePickUp




                                                             Auto Delivery Save 10%                  ~ Auto Delivery Save 10%                                               AutoDeliverySave 10%




                                               TMVit.1min Shoppe                                Garden Of l ife                                            NuuruWJtV
                                               Vitamin B-Complex 100 (100 Vegetaria n           Vitamin Code Grow Bone Sme.m..Wilb                         Alive! Once Daily Women's 50+
                                               Capsu les)                                       Raw Whole Food Plant Calc ium±                             Multivitamin• Ultra Potency (60 Tablets)
                                                                                                Ele menta l St rontium• 30-0 ay.2!.! RR-IY....(U ...
                                               ***** (27)                                       ****""1 142)                                               ***** i56)
                                               2 Ravors I More Sizes


                                               $19.99
                                                                                        Exhibit$44.11
                                                                                                    79                                                     $22.99

                                                                                                                                                                                                                41$
                                                                                                            Sa le Price <D



https://www.vitaminshoppe.com/c/vitamins-supplements
                                                                                        Page 61
012314542Case 2:21-cv-02022-DOC-KES 67
                                     89 7 ÿ9 ÿ922-3
                                    Document     89ÿFiled
                                                             803/22/21
                                                                 ÿÿÿ6789 7ÿ 74 of 264
                                                                                Page                                                                                                    Page ID



                                                                                     -                                                -                                           -
                                               (S0.2~rving)                                #:1077
                                                                                                Reg549.99      SaveS5.20(10"-offl              {SO.l~rv,ng)


                                                                                                FREESh ipping(D
                                               FREE In-St. - l>d. Ui>                           FREE ln-St.-PKkUp                              FREEln-StorePKkUp




                                              Bl~         Auto Delivery Save 10%               Bl~        Auto Delivery Save 10%




                                                                                                                                                                    -
                                                                                                                                                             Auto0eliverySave10%




                                               G11rden0flofe                                    G,rden0fl1fe                                   The Vitamin Shoppe
                                               Vitamin Code Raw Whole Food                      Mykind Organics Whole Food Gummy               Super Omega-3 Fish Oil - Supports
                                               Multivitamin For Women {120 Vegeta rian          Multivitamin For Women• Organic Berry          Cardiovascular Health&. Brain Health -
                                               Capsules)                                        (120 Vega n Gummies)                           900mg EPA&. OHA Per Serving (120 ..
                                               *****154)                                        ***** 1371                                     ****"'1 (401
                                                                                                2Flavors lMoreSizes                            2Strengths j MoreSizes




                                                                                     -                                                -                                           -
                                               $35, 99     S11l~ l>ric~ G)                      $25.19     Sa l~l>ric~G)                       $34.99
                                               Reg $44.99    Save 59 00 {20"- off)              Reg$29.99      SaveS-4.80( 16"-off)            {S0.29/Serving)


                                               FREE ShippingG)                                  FREE Sh ippingG)                               FREE ShippingG)
                                               fREEln-St.-PickUp                                FREE ln-St.-PKkUp                              FREEln-St.-PickUp




                                                                 Auto Delivery Save 10%              ~ Auto Delivery Save 10%                 - ~ Auto Delivery Save 10%




                                               The Vitamin Shoppe                               Ancient Nutrition                              Rainbow Light Nutrition.I\ S~ems
                                               Quercetin With Bromelain For Seasonal            Multi Collagen Protein Powder •                Women's One Multivitamin With
                                               Support {60 Capsules)                            Unflavored (45 Servings)                       Probiotics - Once Daily (120 Tablets)


                                               *****(8)                                         ***** 1342)
                                                                                                ]FlavorslMoreSizes
                                                                                                                                               •••••m



                                                                                     -                                                -                                           -
                                               $11.99                                           $39.96     Sa lePrice                          $39.99
                                               (S0.2~rving)                                     Reg$47.99      SaveSS.03(17'!1,off)            {S0.33/Serving)


                                                                                                FREEShippingG)                                 FREEShippingG)
                                               FRHln-S1.-PickUp                                 FREEln-St.-PKkUp                               FREEln-St.-PickUp




                                                                 Auto Delivery Save 10%              ~ Auto Delivery Save 10%                 -~            8uy0nt!', Get One 50% Off




                                               The Vitamin Shoppe                               Garden Of life                                 TraceMineralsRHearch
                                               Liquid Vitamin 0 3 •Citrus• Easy                 Vitamin Code Raw Vitamin C • 500 MG            No! Muscle Cramps• Electrolyte Balance
                                               Absorption - 5,000 IU (1 Fluid Ounce)            Whole Food Vitamin C With Bioftavonoids        Nighttime Support (4.06 Fluid Ounces)
                                                                                                (120 Vegan Capsules)
                                               ***** (58)                                       ***** 146)                                     ***** (2)
                                               ]StrengthslMoreSizes




                                                                                     -                                                -                                           -
                                               $11.99                                           $25.19     Sa lePrice©                         $14.99 <D
                                               (SO.OS/Serving)                                  RegS28.99      SaveSl80(13%off)                {S0.25/Serv,ng)




                                               FRHln-St.-PickUp                                 FREESh ipping(D                                FREEln-St.-PickUp




                                              Bl~         AutoDeliverySave10%                                    Auto Delivery Save 10%                      Auto0eliverySave10%




                                                                                                                                                                                  •
                                                                                                                                                                    ULTIMATE
                                                                                                                                                                      MAN 11
                                                                                                                                                                    ~
                                                                                                                                                                    ~

                                                                    * ..-i~
                                                                    --   ---@
                                               G11rden0f l 1fe                                  Natures Way                                    The Vitamin Shoppe
                                               Vitamin Code Raw Vitamin B-Complex •             Alive! Once Daily Men 's SO+ Multiv itamin•    Ult imate Man High Potency Multivitamin&.
                                               High Potency Whole Food Formula (120             Ultra Potency (60 Tablets)                     Multimineral (180 Tablets)
                                               Vegan Capsules)
                                               ***** 138)                                       *****120)                                      *****159)

                                                                                          Exhibit 11
https://www.vitaminshoppe.com/c/vitamins-supplements
                                                                                          Page 62
                                                                                                                                                                                                  01$
012314542Case 2:21-cv-02022-DOC-KES 67
                                     89 7 ÿ9 ÿ922-3
                                    Document     89ÿFiled
                                                             803/22/21
                                                                 ÿÿÿ6789 7ÿ 75 of 264
                                                                                Page                                                                                                                 Page ID
                                               $31.99      SalePriceCD                     #:1078
                                                                                               $22.99                                               $25.99
                                               RegS39.99 SaveSS.00(20'!1.off)                    (S0.~ng)                                           (S0.29/Sming)




                                                                                   11111                                                   11111                                                 11111
                                               fRH Sh,pf>lng(D                                                                                      FREE Sh1pp1ng (D
                                               FREE In-Store Piel Up                             FREE In-Store Pock Up                              FREE In-Store Pick Up




                                                                Auto Delivery S.ave 10%




                                                                       BIOTIN
                                                                       10,000MCG


                                                                       ~
                                                                                                                       -
                                                                                                                Auto Delivery Save 10%




                                                                                                                        TR1PI.ESTR£ NCTH
                                                                                                                       GLUCOSAMINE
                                                                                                                       CHONDROITIN



                                                                                                                         ~
                                                                                                                          WITI-IMSM
                                                                                                                                                                     AutoDeliverySavel0o/o




                                               ~Vitamin Shop~                                    ~Vitamin Shop~                                     ~Vita min Shop~
                                               Biotin For Hair, Skin&. Nails Support -           Triple Strength Glucosamine Chondroitin            Zinc - Immune Support - 50 MG (100
                                               10,000 MCG (120 Capsules)                         With MSM - Supports Joint, Mobility&.              Capsules)
                                                                                                 Flexibility (120 Tablets)

                                               ****-11 1121                                     ***** 1551                                          *****1271
                                               6Strengths l MoreSizes                            3Sttengt hs l MoreSizes


                                               $19.99                                            $37.99                                             $9.99
                                               (50.17/Serving)                                   (S0.6J/Serving)                                    (S0.l OIServ,ng)




                                                                                   11111                                                   11111                                                 11111
                                                                                                 FREESh ipping(D
                                               FRHln•StorePiclUp                                 FREE In-Store Pock Up                              FREE In-Store Pick Up




                                              Bl~         Auto Delivery Save 10%                                Auto Delivery Save 10%             1!11~       Auto Delivery Save 10%




                                                                                                                                                                            Womeo'sOne
                                                                                                                                                                         <a   •-"C'~ -

                                               GardenOf L,f@                                     NeoCell Corporation                                Rainbow Light Nutritiona l S~ems
                                               Mykind Organics Whole Food Multivitam in          Super Collagen Powder - Hair, Skin, Na ils,        Women's One Multivitamin With
                                               For Men - Once Daily (60 Vegan Tablets)           Joints, Bones - Unflavored {20 Servings)           Probiotics - Once Daily (60 Tablets)


                                               ***** (16)                                       ****-11 1721                                        *****151
                                                                                                 3FlavorslMoreSizes


                                               $37.79      SalePriceCD                           $19.99                                             $19.99      SalePric,<D
                                               RegS41.99 SaveS-4.20(10'!1.off)                   (S1.00/Serving)                                    RegS24.99 S,mSS.00(20'K.off)




                                                                                   11111                                                   11111                                                 11111
                                               FRHShipping(D
                                               FREE In-Store Piel Up                             FREE In-Store Pock Up                              FREE In-Store Pock Up




                                              Bl~         AutoDeliverySave10%                         ~ Auto Delivery Save 10%                     1!11~       Auto Delivery Save 10%




                                                                                                                                                                         P EP TI D ES -
                                                                                                                                                                              lOo;, 'lll!lVIH~


                                                                                                                                                                         - ·-··'"       -:r.
                                                                                                                                                                             ··· •-:..:,.;.;:


                                               Garden Of Life                                    G•rden0fl1fe                                       Garden Of Lil,
                                               Vita min Code Raw Vit.;imin B-Complex -           Vitamin Code Raw Whole Food Vitamin 0 3            Grass Fed Collagen Peptides Powder For
                                               High Potency Whole Food Formula (60               - 2,000 IU (120 Veget arian Capsules)              Hair, Skin, Nails 8. Joints - Bovine Type I&.
                                               Vegan Capsules)                                                                                      Ill - Unflavored (28 Servings)
                                               ***** (24)                                       ***** 1281                                          *****(41)
                                                                                                 2 FlavorslMoreSizei.                               3 Flavors I More Sizes


                                               $17.59      Sale Price (D                         $31.99     Sa leP,iceCD                            $34.39      5.lle Price (1)
                                               RegS21.99 SaveS-4.40(20'!1.off)                   RegS39.99 SaveSS.00(20'11,off)                     Reg S42.99 Sa v, SB.60(20% off)




                                                                                   11111                                                   11111                                                 11111
                                                                                                 FREESh ,pping(D                                    FREESh,pp1ng(D
                                               fRH ln-StoreP,clUp                                FREE In-Store Pock Up                              FREE ln-StorePKkUp




                                                                Auto Delivery Save 10%                          Auto Delivery Save 10%             1!11~       Auto Delivery Save 10%




                                               ~Vitamin Shop~                                    ~Vitamin Shop~                                     Garden Of Lil,
                                               Vita min C - Easy To Swa llow - Immune            B12 Methylcobalamin - Energy Production            Dr. Formulated Organic Kids+ Probiotics 5
                                               Support- 1,000 MG (100 Softgels)                  &. Nervous System Support-1 ,000 MCG -             Billion - Berry Cherry (30 Chewables)
                                                                                                 Black Che rry (120 Lozenges)

                                               ***** 1241                                       ***** 1221                                          ****-11 191
                                                                                          Exhibit 11
                                                                                                                                                    3Strengths l MoreSizes



https://www.vitaminshoppe.com/c/vitamins-supplements
                                                                                          Page 63
                                                                                                                                                                                                               $1%
012314542Case 2:21-cv-02022-DOC-KES 67
                                     89 7 ÿ9 ÿ922-3
                                    Document     89ÿFiled
                                                             803/22/21
                                                                 ÿÿÿ6789 7ÿ 76 of 264
                                                                                Page                                                                                                                                                                                Page ID
                                                                                         $7.99
                                                                                                                                                #:1079
                                                                                                                                                    $13.99                                                    $19.99      ,.,.,,.,<D
                                                                                        (SO.l~rving)                                                       (SO.ll!SNving)                                     Reg $24.99 S;mS5.00(20%offl



                                                                                        FREE In-Store Pick Up                    11111                     FREE ln-Sto«PickUp             11111               FREE In-Store Pick Up              11111
                                                                                     DI~            Auto Delivery Save 10%                                              Auto Delivery Save 10%                              Auto Delivery Save1 0%




                                                                                                                  ~~'0 3
                                                                                                                VITAM I N                                                       BIOTIN
                                                                                                                                                                                S000MCG
                                                                                                                 io,ooo'nJ


                                                                                                           ~
                                                                                                                                                           ~Vitamin Shop~
                                                                                         Natural Vitamin 03 • 10,000 IU (120                               Biotin• Supports Healthy Hair, Skin&. Nails        Women's Multivitamin Gummy - Energy
                                                                                         Softgels)                                                         • 5,000 MCG (120 Capsules)                         Metabolism&. Bone Support - Berry (150
                                                                                                                                                                                                              Gummies)

                                                                                        *****1131                                                          *****1391                                          *****111)
                                                                                         7Strength s lMoreSizes                                            6Strengt hs l MoreS izes                           2 Flavors I M ore Sizes


                                                                                         $16.99 SalePriceCD                                                $15.99                                             $17.99
                                                                                         Reg S19.99 Sa"ttS3.00(15%off)                                     (S0.13/SNving)                                     (S0.24~,vmg)




                                                                                        HEEln-StorePicl,Up                       11111                     FRE[ ln-StorePKkUp             11111               FREEln-StDrl'PKkUp                 11111
                                                                                     ltems per page:         48 v                                                                                            01      02       03        04         77         Next )




                     Vitamins and supplements

                     In a perfect world, you'd obtain all of the essential micronutrients your body needs through food. But with so many nutrients and daily requirements to keep troek of, being sure thot your diet is up to the challenge can be hard
                     The right vitamins, minerals, and dietary supplements can help to provide your body with the nutrition it requires to fu11Ction at its best Learn more about the many vitamins and supplements you'll find at The Vit;imin Shoppe,
                     ;ind how they can support your personal he;ilth di"ld wellness go;ils.

                          Vitamins and Multivitamins

                     Vitamins come in a range of options. You can take specific ~                  - such as vitamin C or vitamin 03, for targeted benefits. For certain vitamin groups, you can take a vitamin complex that i11Cludes all the variations of thot
                     vitamin, like vitamin B complex. A ~                meanwhile, combines ;i number of vi tamins and may also include minerals and other dietary nutrients.
                     Different vitamins are available to fill in multiple nutritional gaps. These are just a few of the areas that vitamins can offer support for.
                        • Energylevels
                        • Memoryandfocus
                        • Immune system fu11Ction
                        • Skin,hair,al"ldnailhealth

                          Supplements

                     As opposed to the narrower wortd of vitamins. the term "supplement " covers a lot more ground. Supplements can contain a range of important nutrients
                       • Vitamins. whether il"ldividual or in combination
                       • ~ such as magnesium. calcium. iron. or others
                       • Essential fatty acids like omega-3
                       • Essential amino oeids like lysine al"ld tryptophan
                       • Other beneficial supplements like collagen and CoQ-10


                     Choose vitamins or supplements based on a specific health objective
                     Many vitamin and supplement options are formulated to support specific health goals. and can even be tailored to the unique needs of men and women. For example. si11Ce women tend to lose bone density at a quicker rate
                     than men. women·s health supplements will often contain higher amounts of calcium. Some men·s health supplements. meanwhile. contain ingredients like saw palmetto for prostate health and L-arginine to promote blood
                     flow. You'll find a huge selection of ~ ~ I ! : ~ in our assortment

                     Where ta buy quality vitamins and supplements

                     The Vitamin Shoppe is your definitive source for high-quality supplements to help you maintain a healthy lifestyle. After all. it's right there in our name! Browse our large selection of vitamins ;ind dietary supplements from top-
                     rated brands or our own exclusive lines. Find deals on vitamins including free shipping, BOGO offers. and mix-and-match. Shop conveniently from home. or visit your local The Vitamin Sh9p~ today.




                                                                                                                    Sorry, Chat is not available right now.
                                                                                                                    You can directly Contac t Us      >




                   Home • Vitamins & Supplements




                    Site M;ip I 0 202 1 The Vit;imin Shoppe®
                                                                                                                                                                                                                                             O   v1tam1nange11
                    Sbt~nts made an this website have not been ev.:,luated by the U.S. food ;,nd Dru1 Administr.:,tion. These products .:,re not
                    intended to diagnose. treaL cure or prevent arrv disease Information provided by this website or this CDfTlPiMlY is not a sub5titute
                    forindividu.llmedicaladvice.




                                                                                                                                          Exhibit 11
https://www.vitaminshoppe.com/c/vitamins-supplements/N-cp99hx
                                                                                                                                          Page 64
                                                                                                                                                                                                                                                                              $1$
012314542Case 2:21-cv-02022-DOC-KES                                                                        67897ÿ7922-3
                                                                                                         Document   8ÿÿÿFiled
                                                                                                                              7ÿÿÿ87ÿPage
                                                                                                                                     03/22/21        77 of 264 Page ID
                                                                                                                  #:1080
                                                                                               --------------~'°-·-
                           Free shippingonS25+,orpickup in-store.                                                                                       Yoo're Shopping: D•ko t a Crossing Washington DC .., Auto Delivery Hult hy Aw•rds ..,      What 's Good ..,


                                                                                                                                                                                                            ®                    8
                              ,   , THE VITA MIN SHOPPE"                       L I,
                                                                                  _ .. _ "   _"
                                                                                                                                                                                                       StoreLocalOf       Signln/Register


                                       Vitamins &
                                      Supplements
                                                         Protein &
                                                          Fitness
                                                                            Digestion
                                                                                                     Healthy
                                                                                                     Weig ht
                                                                                                                     Superfoods8.
                                                                                                                      Groceries
                                                                                                                                           He rbs8.Natural
                                                                                                                                               Remedies
                                                                                                                                                                        Natural Beauty 8.
                                                                                                                                                                              Skin
                                                                                                                                                                                                   Ill             Brands
                                                                                                                                                                                                                                     V Health
                                                                                                                                                                                                                                      Solutions
                                                                                                                                                                                                                                                          Deals


                                                        QD                                                               Buy One, Get One 50% Off Quest                                                                  (8

                   Natural Beauty 8.. Skin
                   Natural BHuty & Skin
                                                                                                                                                                                              EXTENDED !
                        SkinCare(403)

                         Facia1Care(307)                                                                                                                            20%OFF $150
                        Aromat herapy (300)                                                                                                                           15% OFF $100 I 10% OFF $75 *
                         Hair( 182)
                                                                                                                                                                               PLUS FREE SHIPPING
                        Ora1Care(1 15)
                                                                                                                                                                    O nli ne O nly I Use Code: COMPETES
                   Filte r Product s

                   Brand


                   I   Searchfor8rand
                                                                     °' I
                    O the Vitamin Shoppe
                                                                                Displaying 1 - 48 of 1284                                                                            Sort by: [     Featured
                   • South Of France
                    D Nubian Heritage
                    0 Gra ndpas Soap Company                                 Bl~               Auto Delive ry Save 10%                                                                                                      AutoDeliverySave10%

                    OAura Cacia

                    See More+


                   Product Form

                    OBarSoap

                   • Liquid
                   • on
                    OCream

                   • serum                                                                                                                 The\/ibm1nShoppe                                                  The Vita min Shopp,:,
                                                                               Vi tami n E Stick For Lips&. Eye Areas (3.5                 DMAE Lift ing Beauty Serum - Fi rms 8.                            Hyalu ro nic Ac id Booster Serum -
                    See More+                                                  Grams)                                                      Tightens Skin (1 Ounce Serum)                                     Moisturizes, Rejuvenates 8. Restores (1
                                                                                                                                                                                                             Ounce Serum)
                   Serving Size
                                                                               ***** 1131                                                  ***** ISi                                                         *****1231
                    01 BAR SOAP




                                                                                                                    -                                                           -                                                                    -
                    0 1 PIECE                                                  $3.59          Sale Pri<, (D                                $1.99     S.t,Price                                               $9.99
                    06,25 0 2                                                   RegS4.49 S.veS0.90(20% off)                                RegS7.97 Save SS.98(75%off)

                    01 PACKET

                    0 1 FACE MASK                                              HEEln-StorePICl,Up                                          FREE ln-StorePKkUp                                                FREE In-Store Pick Up

                    See More+


                   Strength                                           +
                                                                                                   Auto Delivery Save 10%                                Auto Delivery Save 10%                           1!11~         Auto Delivery Save 10%


                   Flavor                                             +

                                                                      +

                   Specialty                                          +

                   Gender                                             +

                   Mo~ Ways To Shop                                   +

                   Sin                                                +                                                                    Mad Hipp"'                                                        l 1fe.f lo HealthCar~
                                                                                Luminous Night Cream Wi t h Purple Carrot                  Vitamin C Serum - 8 Ac t ives Wi t h Konjac                       Organic Pure Rosehip Seed Oil - Cold
                   Color                                              +        + Vitamin C • Brightening (1 .7 Ounces)                     Root, Ferulic &. Hyaluronic Add (1 .02 Fluid                      Pressed Skin Care • Replenishes&. Restores
                                                                                                                                           Ounces)                                                           (1 Fluid Ounce)
                   Scent                                              +         Bethefirstto Review                                        ***** 161                                                         ****"h (371

                   Number Of Servings                                 +




                                                                                                                    -                                                           -                                                                    -
                                                                               $21.99                                                      $29.99                                                            $9.67 ,.,.,..«
                   Price                                              +                                                                                                                                      Reg S11 .99    S.:m S2.32 (19% offl


                   Rating                                             +                                                                    FREESh,pping (D
                                                                               f RHln-StorePickUp                                          FREE In-Store Pick Up                                             FREE In-Store Pick Up
                   Price Per Serving                                  +


                                                                             - ~ Buy One, Ge tOne SOo/o Off                                              Auto Delivery Save 10%                           - ~ Buy One, Get One 50% Off



                                                                                             ___   ,__
                                                                                                   IH (:-,:l
                                                                                              GRAND
                                                                                               SOAP~
                                                                                              r _ -M &ALT




                                                                                             1~
                                                                                              ::1.=---


                                                                               G,andp,asSoapComf>,)ny
                                                                                Epsom Salt Bar Soap For Face&. Body•                       Raw Shea Butter Body Wash With                                    French Milled Oval Soap W ith Organic
                                                                                Deep Cleanse (4.25 Ounces)                                 Frankincense&. Myrrh (13 Flu id Ounces)                           Shea Butter • Lemon Verbena (6 Ounces )


                                                                               ***** (1)                                                   ***** (14)                                                        ***** 14)
                                                                                                                                                                                                             12ScentslMoreSizes


                                                                                $4.99 CD                                                   $8.99                                                             $3.99 CD


                                                                                                                            Exhibit 11
https://www.vitaminshoppe.com/c/natural-beauty-skin
                                                                                                                            Page 65
                                                                                                                                                                                                                                                                      21'
012314542Case 2:21-cv-02022-DOC-KES                                     67897ÿ7922-3
                                                                      Document   8ÿÿÿFiled
                                                                                           7ÿÿÿ87ÿPage
                                                                                                  03/22/21        78 of 264 Page ID
                                                                               #:1081
                                                HHln·Sto,ePickUp                1111         FREE ln-Sto,ePickUp             1111        FREEln·Sto,ePickUp           1111
                                                              Auto Delivery Save 10%                       Auto Delivery Save 10%       - ~ Buy Olle, Get One 50% Off




                                                                                                   ~ ---~....
                                                Th.,y,,                                      Nub ian Heritage                            Grandpas Soap Company
                                                W itch Hazel Facial Mist - Aloe Vera         Goat's Milk & Chai Bar Soap W ith Rose      Charcoal Bar Soap For Face & Body -
                                                Formula - Coconut Water (8 Ounces)           Extract(SOunces)                            Detoxify (4.25 Ounces)


                                                Be theFirsttoReview                          ***** 112)                                  ***** 13)
                                                l Scen tslMore Sizes                          11ScentsI MoreSizes


                                                $10.99                                       $4.99                                       $4.99 <D



                                                f RH ln-S10<ePickUp             1111         fREE ln-Sto,ePickUp             1111        FREEln-Sto,ePickUp           1111
                                               DI~        Auto Delivery Save 10%            - ~ Buy One, Get One 50% Off                               AutoOetiverySave10%




                                                Tea Tree Blemish Touch Stick (0.31 Flu id
                                                Ounces)


                                                ***** (7)
                                                                                             Grandpas Soap Company
                                                                                                                     -
                                                                                             Witch Hazel Shampoo With Lavender
                                                                                             Flower&. Coconut Oil• Clarifying For All
                                                                                             Ha ir Types (8 Fluid Ounces)

                                                                                             ***** !2)
                                                                                                                                         The Vitamin Shoppe
                                                                                                                                         Bentonite Clay 100% Natural Powder•
                                                                                                                                         Sooth ing Facia l Mask For Healthy V ibrant
                                                                                                                                         Skin&. Deep Cleans Pores (16 Ounces)

                                                                                                                                         *****{4)

                                                $6.40     SalePria                           $7.99 <D                                    $7.99
                                                Reg$9.99 S.,yeS3S9!36"'offl




                                                fRH ln·Sto,ePickUp              1111                                         1111        FREEln·Sto,ePickUp           1111
                                                              Auto Delivery S.ve 10%                       Auto Delivery Save 10%                      AutoOetiverySave10%




                                                l ife-floHeatu,ca,e                          The Vitamin Shoppe
                                                Pure Almond Oil• Cold Pressed & Hexane       V itamin E, A&. D Beauty Creme•              18-ln-1 Hemp Pure-Castile Soap• Made
                                                Free Skin Care (16 Fluid Ounces)             Moisturizes&. Rejuvinates (2 Ounces)        With Organic Oils - Lavender (8 Fluid
                                                                                                                                         Ounces)

                                                ***** (8)                                    ***** '17)                                  ***** W
                                                                                                                                         23Sizes


                                                $14.99                                       $4.99                                       $6.49



                                                FREEln·Sto,ePickUp              1111         FREE In-Store Pick Up           1111        FREEln·Sto,ePickUp           1111
                                                              Auto Delivery Save 10%        - ~ Buy One, Get One 50% Off                - ~ Buy Olle, Get One 50% Off




                                                Tt,eVitaminSOOppe                            Sou!hOfF,ance                               South Of France
                                                Vitamin C Beauty Crme • Firm & Tightening    Hand Wash With Soothing Aloe Vera•          Hand Wash With Soothing Aloe Vera•
                                                Facial Cream (2 Ounces)                      Shea Butter (8 Fluid Ounces)                Orange Blossom Honey (8 Fluid Ounces)


                                                ***** (18)                                   ***** !3)                                   Be t heFirst toReview
                                                                                             8ScentsIMoreSizes                           8Scents I More Sizes


                                                $4.99                                        $2.99 <D                                    $2.99 <D

                                                                                       Exhibit 11
https://www.vitaminshoppe.com/c/natural-beauty-skin
                                                                                       Page 66
                                                                                                                                                                                       41'
012314542Case 2:21-cv-02022-DOC-KES                                      67897ÿ7922-3
                                                                       Document   8ÿÿÿFiled
                                                                                            7ÿÿÿ87ÿPage
                                                                                                   03/22/21        79 of 264 Page ID
                                                                                #:1082
                                                FREE In-St.- Piel, Up                  11111    FREEln-St01ePickUp             11111     FREE In-Store Pick Up              11111
                                               1!111~      Auto Delivery Save 10%              - ~ Buy Onl!, Get One 50% Off            1!111~        Auto Delive ry Save 10%




                                                                        Swrr/Omn,i.,




                                                                                                                                         B11rts~e-.
                                                Sweet Orange 100% Pure Essential Oil -           Foaming Hand Wash - lemon Verbena (8    Beeswax Moisturizing lip Ba lm - Vanilla
                                                Brightening Aromatherapy (0.5 Fluid              Fluid Ounces)                           Bean -100% Natural (0.15 Ounces)
                                                Ounces)

                                                ***** 131                                       ***** 121                                BetheFirst toReview
                                                26Scents1MoreSizes                              SScents l MoreSizes                      2FlavorslMoreSizes


                                                $2.39     Sale Price   CD                        $2.99 Gl                                $3.35       SalePrice
                                                Reg$2.99 S...veS060(20% off)                                                             Rl!gS3.59 SaveS0.24(7% off)



                                                HEE ln•Ston, Pd.Up                     11111                                   11111     FREEln-St01ePickUp                 11111
                                               - ~ Buy0ne,Gl!t0ne50% 0ff                                                                - ~ Buy One, Get One 50% Off




                                                SouthOffrance                                                                            GrandpasS~pCompany
                                                French Milled Oval Soap With Organic            Chandrika Ayurvedic Bar Soap (2.64       Pine Tar Bar Soap For Face, Body&. Hair
                                                Shea Butter - Orange Blossom Honey (6           Ounces)                                  (4. 25 Ounces)
                                                Ounces)
                                                ***** 131                                       ****-1> 1401                             ****-1> 181
                                                12Scents1MoreSizes


                                                $3.99 Gl                                         $0.99                                   $4.99 Gl



                                                HEE ln-Ston, Picl:Up                   11111    FREE ln-Ston,P1ekUp            11111     FREEln-Sto,eP,ckUp                 11111
                                                               Auto Delivery S.we 10%                                                                    AutoDeliverySave10%




                                                The Vitamin Shoppe                              The Vitamin Shoppe                       Farm Skin
                                                Hand Sanitizer Spray With Aloe Vera - Kills     Alpha lipoic Acid Anti-Aging Serum (1    Fresh Food For Skin - Missing Puzzle Soap -
                                                99.9% Of Germs - lavender (2 Ounces)            Ounce Serum)                             Purifying Charcoa l (1 Bar)


                                                ****-1> 1151                                    ****-1> 151                              BetheFirst toReview
                                                                                                                                         12Scents1MoreSizes


                                                $2.99                                            $1.99   S...tePrice                     $1.49
                                                                                                RegS7.97 S...=SS.98(75"'off)             {Sl.49/Se,vmg)




                                                HEEln-Ston,Picl:Up                     11111    FREE ln-Ston,P1ekUp            11111     FREE In-Store Pick Up              11111
                                                               Auto Delive ry Save 10%                                                  lml!llll~          Auto Delivery Save 10%




                                                N11b1an Hentage                                 The Vitamin Shoppe                       TheVita m,nShoppe
                                                Raw Shea But ter Bar Soap With Soy Milk,        Glass Bottle With Cap (1 Ounce)          Eucalyptus Essential Oil 100% Pure
                                                Fra nkincense&. Myrrh (5 Ounces)                                                         Essential Oil {4 Fl Oz)


                                                ****-1> 1241                                    ***** 111                                ****-1> 161
                                                11Scents1MoreSizes                                                                       26Scents1MoreSizes



                                                                                         Exhibit 11
                                                $4.99                                            $0.48   S...lePnce                      $9.99

https://www.vitaminshoppe.com/c/natural-beauty-skin
                                                                                         Page 67
                                                                                                                                                                                       01'
012314542Case 2:21-cv-02022-DOC-KES                                   67897ÿ7922-3
                                                                    Document   8ÿÿÿFiled
                                                                                         7ÿÿÿ87ÿPage
                                                                                                03/22/21        80 of 264 Page ID


                                                                                        -                                                            -                                      -
                                                                             #:1083                      Reg$0.97 S..ve$0 49(51%off)



                                                fREEln·StorePickUp                                       fREE ln·StorePKkUp                               fREEln·StorePickUp




                                                              Auto Delivery Save 10%                    1!!11~      Auto Delivery Save 10%               DCI~        Auto Delivery Save 10%




                                                                                                                           -=r-
                                                                                                                          (0
                                                                                                                           0


                                                l ife-FloHNtthCare                                       Hello Products
                                                Pure Grapeseed Oil • Cold Pressed Skin                   Antiplaque &. W hitening Toothpaste•             Eucalyptus 100% Pure Essential Oil •
                                                Care - Nourishes, Tightens &. Tones (16                  Fluoride Free - Natural Peppermint With          Exhilarating Aromatherapy (0.5 Fluid
                                                Flu id Ounces)                                           Tea Tree&. Coconut Oil !4.7 Ounces)              Ounces)
                                                * * * * * (4)                                            * * * * * 13)                                    * * * * * {])
                                                                                                                                                          26Scents1MoreSizes




                                                                                        -                                                            -                                      -
                                                $12.99                                                   $4. 79    S..te Price G)                         $5.59     Sale Price G)
                                                                                                         Reg $5.99 'i.aveSl.20(20% off)                   Reg S6.99 Save$1 .40(20%off)



                                                FREE In-Store Pick Up                                    FREE In-Store Pick Up                            FREE In-Store Pick Up




                                                              Auto Delivery Save 10%                    - ~ Buy One, Cet One 50% Off                                      AutoDeliverySa ve 10o/o




                                                                    DERMA·E
                                                                        Skin Lighten
                                                              Alph ••Arbutlo&Uc:oricc F.;<tro,;t
                                                                         ,~   ~



                                                                              ,Hr
                                                                         20Z/56g

                                                                                                         Grandf"'sSoapComf"'ny                            Nubian~ntage
                                                Skin Lighten With A;Pha-Arbutin &. Licorice              Wi tch Hazel Conditioner With Lavender           African Black Soap Bar Soap Wit h Aloe,
                                                Ext ract (2 Ounces)                                      Flower&. Argan Oil• Clarifying For All Hair      Oats&. Vitamin E (5 Ounces)
                                                                                                         Types (8 Fluid Ounces)
                                                ****-11 121                                              8etheFirstto Review                              * * * *11 (157 )
                                                                                                                                                          11 Scents l MoreSi zes




                                                                                        -                                                            -                                      -
                                                $22.99                                                   $7.99 CD                                         $4.99



                                                FREE In-Store Pick Up                                                                                     FREE In-Store Pick Up




                                                              Auto Delivery Save 10%                                      Auto Delivery Save 10%         - ~ Buy One, Get One 50% Off




                                                                    DERMA·E
                                                             T<0 Tl'ffl< \'ll= ~1.. p,1,c,,-                                     DERM..t. E
                                                                                                                            .... _ _ _ , < _ . . ,


                                                                           ~            ,1111111


                                                OHma[                                                    DHmaE
                                                Tea Tree&. Vitamin E Antiseptic Cream !4                  Firming DMAE Moisturizer With Alpha             Hand Wash With Soothing Aloe Vera -
                                                Ounces)                                                   Lipoic Acid&. C-Ester (2 Ounces)                Lavender Fields (8 Fluid Ounces)


                                                * * * * * (9 )                                           * * * *11 11 5)                                  * * * *11 12)
                                                                                                                                                          8Scents 1More Sizes




                                                                                        -                                                            -                                      -
                                                $12.99                                                   $18.99                                           $2.99 <D



                                                fREEln·StorePickUp                                       fREE ln·StorePickUp                              fREEln·StorePickUp




                                               - ~ Buy 0ne, Get0ne 50% 0ff                              mm~         AutoDeliverySave l Oo/o




                                                                                                                                                                                          h~llo



                                                SouthOffrance                                                                                             HelloProducts
                                                Hand Wash With Soothing Aloe Vera•                       Spearmint 100% Pure Essential Oil•               Activated Charcoal Whitening Toothpaste
                                                Lemon Verbena (8 Fluid Ounces)                           Animating Aromatherapy (0.5 Fluid                With Fresh Mint&. Coconut Oil (4 Ounces)
                                                                                                         Ounces)
                                                * * ** * (l )                                            8etheFirsttoReview                               8e t heFirst toReview
                                                8Scents1MoreSizes                                        26 Scents 1MoreSize,;                            2 Fl;ivon; I More Sizes


                                                                                                   Exhibit 11
https://www.vitaminshoppe.com/c/natural-beauty-skin
                                                                                                   Page 68
                                                                                                                                                                                                     '1(
012314542Case 2:21-cv-02022-DOC-KES                                                                             67897ÿ7922-3
                                                                                                              Document   8ÿÿÿFiled
                                                                                                                                    7ÿÿÿ87ÿPage
                                                                                                                                           03/22/21        81 of 264 Page ID


                                                                                                                                -                                                                 -                                                       -
                                                                                         $2.99 <D                      #:1084 $4.39   <D                  $4. 79 <DS..,\e Price
                                                                                                                                                           Reg S5.49 SaveSl .10(20"- off}
                                                                                                                                                                                                                                Sale Price
                                                                                                                                                                                                                     Reg SS.99 S.,v,,$1.20(20'!1,off)




                                                                                         FRHln-Ston,Pid,Up                                                 FREEln-Ston,PKkUp                                         FREEln-St""'P,ckUp




                                                                                                        Auto Delivery Save 10%                                          Auto Oellvery Save 10%                                      Aut o DeUvery Sa ve 10%




                                                                                         ~Vit.m,nShoppe                                                    Nubian~nt.i1e                                             Nub1an~ntage
                                                                                         Tea Tree 100% Pure Essent ial Oil -                               Lemongrass &. Tea Tree Bar Soap With                      Olive Oil&. Green Tea Bar Soap With
                                                                                         Aromatherapy (1 Fluid Ounce)                                      Orange Peel (5 Ounces)                                    Avocado (5 Ounces)


                                                                                         ***** 161                                                         *****1131                                                 *****1101
                                                                                         26Scents 1MoreSii1c>s                                             11Scents 1More Sizes                                      11 Sc enhlMoreSizes




                                                                                                                                -                                                                 -                                                       -
                                                                                         $7.99                                                             $4.99                                                     $4.99



                                                                                         fREEln-St<n PickUp                                                FREEln-Ston,PockUp                                        FREEln-Ston,PickUp




                                                                                      lt emsperpa ge:        48 v                                                                                                    01       02      03      04            27         Next )




                      Promote your skin health with the extensive selection of natural beauty and natural skin care products at Tne Vitamin Shoppe.
                      We offer a wide array of natural beauty products. including facial care, aromatherapy, hair care, makeup. and oral care, from leading natural and Ofganic brands, such as Or. Bronner's, The Vitamin Shoppe, Naturcolor,
                      SheaMoisture, Uncle Bud 's, and mOfe.

                      Skin Care

                      The ingredients you use on your skin matter. Whether you're searching for natural soaps and body washe,s, aluminum-free deodorants, Of organic body lotions and creams. you can find it at The Vitamin Shoppe.
                      We offer a wide selection of natural shaving and beard-<are products, including organic shaving soap, after-shave elixir, beard wash. and conditioning oil. along with facial scrubs and lotion for men.
                      For outdoor protection, choose from natural sunscreen options for kids and adults, and calm your skin after sun exposure with soothing aloe vera and moisturizers.

                      Aromatherapy

                      Our aromatherapy shop includes a wide assortment of pure essential oils and accessories, induding carrier oils. essential oil diffmers. and CBO hemp extract ~sential oil blends specially fOJmulated to help promote relaxation .

                      Facial Care and Makeup

                      Fight the appearance ofwrinkle,s and promote a youthful glow with our natural beauty products. including eye serums. face masks. anti -wrinkle creams. hyaluronic acid serums. vitamin C serums. moisturizers. lip balms. and
                      more - made with Ofgank. vegan, and non-GMO ingredients.

                      Hair

                      Keep your hair looking luscious with our assortment of shampoos. conditioners. and styling products made with natural ingredients to enhance the health and appearance of your locks. For those who dye their hair. we carry
                      natural hair col.or options. Find henna and organic-base<! color in a broad spectrum of hues.

                      Oral Care

                      Make oral health a priority with toothpaste and mouthwash for everyday hygiene. Find great-tasting chewing gum and breath mints made with xylitol for a sugar-free yet flavorful treat.
                      Explore the full selection of nat\Jral beauty products and natural skincare here at The Vitamin Shoppe.




                                                                                                                    Sorry, Chat is not available right now.
                                                                                                                    You can directly Contact Us       >




                    Home • Natural lkauty& Skin




                     M Y ACCOUNT                                          SHO PWITI-IUS                                         CORPORATE: INFO RMATIO N                          POLI CIES                               STAY CO NNE:CTTD

                     MyAccount                                            Storelocator                                          About The Vitamin Shoppe                          Accessibility Notice                    Read Our What's Good Blog
                     My Auto Delivery                                     Vitamin Shoppe Brand                                                                                    CA Transparency In Suppty Chains        learn About Our Wellness Council
                     Gift Cards                                           Q uality Promise                                      Press Room                                        EU/Swiss-U.S.PrivacyShiel d:
                                                                                                                                                                                  Consumer Privacy Policy                 Get special offer.., exclusive promotions. and
                     Order Tracking& History                              Certificate of Analysis                               Product Recalls
                                                                                                                                                                                                                          health information sent directly to you r inbox
                     Quick Reorder                                        About Healthy Awards                                  New Suppliers                                     Privacy Pol icy
                                                                                                                                                                                  (Updated 1/31/202 1)
                     Order By Item Number                                 FREE Nutrition Coaching                               A ffi liate Program
                                                                                                                                                                                  Tem15of Use                                                                    Sign Up
                     My Healthy Awards                                    About Auto Del ivery                                  International licensing                           (Updated 11/08/2018)
                                                                          Shipping Rates                                        Contact Us
                                                                          •promotionDetails& Exclusions                         Help/FAQs                                                                                 fW                 @)     ®Dlffl
                                                                          Returns




                     Site Map I 0 2021 The Vit amin Shoppe®
                                                                                                                                                                                                                                                   O     v1tamma n gel1
                     Sbtemen!s ITQde 011 !his website ha~ not ~n evaluated by the U.S. Food .ind Dnlll Administr.1tion. These products are not
                     intended to di;ienose , 1re.1L cure or prevNJt any disease Information provided by this website or this company is not a substitute
                     forindividU.llmedical.idvice.




                                                                                                                                          Exhibit 11
https://www.vitaminshoppe.com/c/natural-beauty-skin
                                                                                                                                          Page 69
                                                                                                                                                                                                                                                                                '1'
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 82 of 264 Page ID
                                  #:1085




             Exhibit 12
           to the Declaration of
             Morgan E. Smith
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 83 of 264 Page ID
                                  #:1086




                                       THRIVE
   Reg. No. 4,467,942                       THRIVE NATURAL CARE, INC. (DELAWARE CORPORATION)
                                            42 DARRELL PLACE
   Registered Jan. 14, 2014                 sANFRANcisco, cA 94133

   Int. Cl.: 3                              FOR: NON-MEDICATED SKIN CARE PREPARATIONS, NAMELY, FACIAL LOTIONS,
                                            CLEANSERS AND CREAMS, CREAMS AND OILS FOR COSMETIC USE, SKIN MOISTUR-
                                            IZERS; PRE-SHAVING PREPARATIONS; AFTER SHAVE LOTIONS AND CREAMS, IN
   TRADEMARK                                CLASS 3 (U.S. CLS. 1, 4, 6, 50, 51 AND 52).

   PRINCIPAL REGISTER                       FIRST USE 9-5-2013; IN COMMERCE 9-5-2013.

                                            THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                            TICULAR FONT, STYLE, SIZE, OR COLOR.

                                            SN 85-980,517, FILED 9-11-2012.

                                            GISELLE AGOSTO, EXAMINING ATTORNEY




     Deputy Director of the United States
       Patent and Trademark Office




                                                             Exhibit 12
                                                             Page 70
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 84 of 264 Page ID
                                  #:1087




                                 REQUIREMENTS TO MAINTAIN YOUR FEDERAL
                                        TRADEMARK REGISTRATION

            WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
                   DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

        Requirements in the First Ten Years*
        What and When to File:

                    First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the
                   5th and 6th years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is
                   accepted, the registration will continue in force for the remainder of the ten-year period, calculated
                   from the registration date, unless cancelled by an order of the Commissioner for Trademarks or a
                   federal court.

                   Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an
                   Application for Renewal between the 9th and 10th years after the registration date.*
                   See 15 U.S.C. §1059.

        Requirements in Successive Ten-Year Periods*
        What and When to File:

                   You must file a Declaration ofU se (or Excusable Nonuse) and an Application for Renewal between
                   every 9th and 10th-year period, calculated from the registration date.*

        Grace Period Filings*

        The above documents will be accepted as timely if filed within six months after the deadlines listed above
        with the payment of an additional fee.


          The United States Patent and Trademark Office (USPTO) will NOT send you any future notice or
                                       reminder of these filing requirements.

        *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with
        an extension of protection to the United States under the Madrid Protocol must timely file the Declarations
        of Use (or Excusable Nonuse) referenced above directly with the USPTO. The time periods for filing are
        based on the U.S. registration date (not the international registration date). The deadlines and grace periods
        for the Declarations of Use (or Excusable Nonuse) are identical to those for nationally issued registrations.
        See 15 U .S.C. §§ 1058, 114 lk. However, owners of international registrations do not file renewal applications
        at the USPTO. Instead, the holder must file a renewal of the underlying international registration at the
        International Bureau of the World Intellectual Property Organization, under Article 7 of the Madrid Protocol,
        before the expiration of each ten-year term of protection, calculated from the date of the international
        registration. See 15 U.S. C. § 1141j. For more information and renewal forms for the international registration,
        see http://www.wipo.int/madrid/en/.

        NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
        USPTO website for further information. With the exception of renewal applications for registered
        extensions of protection, you can file the registration maintenance documents referenced above online
        at http ://www.uspto.gov.




                                                   Page: 2 /RN# 4,467,942




                                                        Exhibit 12
                                                        Page 71
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 85 of 264 Page ID
                                  #:1088




             Exhibit 13
           to the Declaration of
             Morgan E. Smith
             Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 86 of 264 Page ID
https:/lweb.archive.org/web/20141118130813if_/http://www.thrivecare.co/#products                                                                                                                              03/21/2021
                                               #:1089
                                                                                                                                                         •-
                                                                                                                                                         2015
                                                                                                                                                                                                             ~ ®O
                                                                                                                                                                                                               E C

                                                                                                                                                                                                   ABOUT   JOIN




               •.     . -~..
                    ; .) ~
                       •
                       '



                                                                                                                       V




                                                                                              ~ FACE WASU
                                                                                                                                                  BORN IN COSTA RICA,
                                                                                          /            a remarkable gef                           RAISED IN SAN FRANCISCO
                                                                                                    removes dirt, oil, sweat,
                                                                                                     and other impurities                         We think guys can do better than the stuff
                                                                                                                                                  that dominates the market for men's
                                                                                                                                                  grooming. Something without synthetics that
                                                                                                                                                  restores s kin naturally. Something with real
                                                                                                                                                  personality.

                                       FACE BALM
                                     reduce s irritation
                                                                      I .......
                                                                      ·~
                                                                      ~·     -·-·   ····· •·'"·
                                                                                                                             SU AVE OIL
                                                                                                                          just a lillle of this
                                                                                                                                                  So we traveled to an amazing place-the
                                                                                                                                                  rainforests and family farms o f Costa Rica-to
                                       a/ler shoving                                                                      premium oil gives
                                      and protects all
                                         skin lypes                   f? : ~:~:.:,: :·. :,·;:, ·:                           on ullra-close
                                                                                                                          shave every lime
                                                                                                                                                  source the highest quality, sustalnably-
                                                                                                                                                  harvested botanlcal Ingredients for s uperior
                                                                                                                                                  face care. After more than fifteen months of
                                                                                                                                                  research and refining, we're proud to present
                                                                                                                                                  to you Thrive Natural Care.

                                                                                                                                                  Welcome to a better way to groom.




                                           WHAT MAKES
                                           THRIVE AWESOME?

                                           A potent blend of medicinal
                                           plants from Costa Rica that
                                           actually work. They're more
                                           effective than the synthetic
                                           chemicals found in most skin
                                           care products. These active
                                           ingredients are unique to                                           FIERRILLO VINE                        JUANILAMA HERB
                                           Thrive 's products, and help
                                                                                                        Used for centuries by Indigenous           Potent antioxidant used to treat
                                           to restore the vitality of a                                      Costa Rlcans to repair skin           skin abrasions and a wide range
                                           man's skin.                                                       and control Inflammation.                     of other aliments.




                                                                                                             Exhibit 13
                                                                                                             Page 72
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 87 of 264 Page ID
                                  #:1090




                                         WASH                            SHAVE                              RESTORE


                    Thrive's Face Wash                Thrive's Shave Oil                    Thrive's Face Balm
                    Removes oil, makeup, and SPF      Replaces old-school foams and         Helps protect and restore skin
                    w ithout drying out your skin.    gels for closer, smoother shaves.     from sun damage or stress.

                    Refreshing natural scent makes    See it working as it reduces          Anti-inflammatory and
                    you feel like you're zip-lining   irritation and extends the life       anti-microbial p roperties
                    through the rainforest.           of your razor blades.                 combat razor burn.


                    S9.99                             S9.99                                 S14.99



                    E·+li·li\!E                       E·+IMIME                              E+ifHHE


                                                      BUYTHETHRIVE KIT.                         FIND A STORE.
                                                      Try all three products and save $5.                 _.
                                                                                                     PHARMA.CA




                                                                                                     ~-...
                                                      S29.99

                                                                                                     A =.
                                                      E·i+IMIME




                                                      Exhibit 13
                                                      Page 73
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 88 of 264 Page ID
                                  #:1091




             Exhibit 14
           to the Declaration of
             Morgan E. Smith
012312423Case 2:21-cv-02022-DOC-KES
                      56789ÿ 7ÿ 7ÿÿDocument
                                               7ÿ8ÿ22-3
                                                             ÿÿ6Filed
                                                                        7 ÿ8!ÿ"03/22/21
                                                                                ÿÿ#ÿÿ7Page
                                                                                             9$ÿ%89
                                                                                                    6789ofÿ%"6 7#Page
                                                                                                              264   6789&ID
                                                                                                                              #:1092
                                                                                                           xyz{|} 0. xyz{|}


                                                                                                                                                               •         ,-./0123,4.3563.1789559:

                                                                                                                                                                         ,-./0123,4.3563.1?@@ABCDÿF@@GÿHI
                                                                                                                                                                         JKLMLNÿBOÿPLÿG@ÿQRSÿQ@ÿ@HMQLTULQV
                                                                                                                                                                         WJKMBULÿWPKLMLG@S@HJKMBUL
                                                                                                                                                                         XXYP
                                                                                                                                                                         ^3.,51_4^ZBÿ[JKMBUL\RMLÿRML
 1,r111 , ..... , .
                                                                       ~~~~ ~'                                                                                           S@HMÿIM@GH\JQÿULFRCÿOMBLCGTS]
                                                                   ,..•fi1,'v·1                      4: . . . . . . . . .
                                                                                                     ,t;',·
                                                                                                                                        A l ( l t l t w .. ,


                                                                                                                                                                         X``P a1b5c
                                                                                                     .t~-r __ ,_,,,_
                                                               ·        •11111u•u,a.--


                                                                                                                                                                         ,-./0123,4.3563.1[LJKB\RTGRC
                                                                                                                                       Utll II HHH,
                                                                        SIIAV( OIi                   • ~ u1111t1••111uu 1              t.. \ U1HttH H


                                                                                                                                                                         dLQÿJKLSÿRMLeÿf@HTGÿS@HÿgL
                                                                                                          llt\llJthl\lOIIUt\111
                                                                                                                                       •ntBll(l! Ua,
                                                                                                                                                                                                         Q
                                                                   '
                                                                       1111u11-,oun 111
                                                                       IN\tt,?l t '-11!11tl ltllll
                                                                       IMIOI. . UIIIJ!IIII~


                                                           -            llo,IJOmil
                                                                                                                                                                         BCJLMLQJLGÿBCÿ\KL\ABCFÿJKLh
                                                                                                                                                                         @HJ]ÿfLÿ\RCÿQLCGÿS@HÿQ@hL
                                                                                                           2R o, (l\(),·,11




                                    " 111 1" 111 II• I ,
                                                                                                                                                                         QRhITLQVÿi
                                    •
                                        ..
                                        I    <
                                             ' \,
                                                 I




                                         $10_ 99
                                                                                                                                                               ;ÿ5/=1>
        ~       llall!:;:....   '



                                ~M                                                                                                                             jkljmnoÿpNÿq`pr

                                                                                                                                                               Q sGGÿRÿ\@hhLCJt                              ost




u9.1ÿb9>,>ÿv.9wÿ,-./0123,4.3563.1




                                                                                                                         Exhibit 14
611"""$87$'110(#)**+1                                                                                    Page 74
                                                                                                                                                                                                                   312
012312423Case 2:21-cv-02022-DOC-KES
                      56789ÿ 7ÿ 7ÿÿDocument
                                               7ÿ8ÿ22-3
                                                             ÿÿ6Filed
                                                                        7 ÿ8!ÿ"03/22/21
                                                                                ÿÿ#ÿÿ7Page
                                                                                             9$ÿ%90
                                                                                                    6789ofÿ%"6 7#Page
                                                                                                              264   6789&ID
                                                              #:1093
                                                       OPQRST OPQRST




                             ,-./0 12.3 4.-5 6728 ,9: 9;<=>?@ A7;B5 A.8ÿ,??./D05 6>5E0>35 F.?>0<.D5
                                             GD32<5E HÿIJIKÿ:D50>3;>BÿL;.BÿM>?7-..N
                                                      V




                                                            Exhibit 14
611"""$87$'110(#)**+1                       Page 75
                                                                                                                                 212
012312423Case 2:21-cv-02022-DOC-KES          Document 22-3 56Filed
                                                             789 03/22/21 Page 91 of 264 Page ID
      ÿ                                             #:1094

 n °'                                                                             +    0
                                                                                            •      •




          Thrive Natural Care
          April 24, 2015 · 0




                      rf:J    Like                   CJ   Comment                 ~ Share


          Write a comment...
       Press Enter to post.




                                                     Exhibit 14
 116789 71 87681 1322043   Page 76
                                                                                                       313
012312423Case 2:21-cv-02022-DOC-KES
              56789ÿ 7ÿ 7ÿÿ7ÿ ÿDocument
                                                89ÿ8ÿ ÿ22-3
                                                              ÿÿFiled
                                                                      ÿ03/22/21
                                                                             ÿ!"##ÿÿÿÿPage
                                                                                              67ÿ92
                                                                                                      ÿ$of9264
                                                                                                              ÿ78Page
                                                                                                                      ÿ$ ÿ8ID
                                                                                                                              ÿ ""8%
                                                                #:1095
                                                        }~ }~


                                                                                      •        ./012345.605785039:;77;<



                                                                                      •         ./012345.60578503BCÿECFGCHCÿGIÿJCK
                                                                                                LMKNOÿIMPÿJQFLKPCÿJQRJSÿTUVJVÿKÿFMPÿML
                                                                                                FKQWXPCYÿKIRÿZKHCÿYQIIGIWÿZCIP
                                                                                                GIPMÿJIKUUGIWÿPXGJÿUXMPM[ÿ\ZCPXYGHC
                                                                                                ]ÿ^_`ÿMLLÿKFFÿMYRCYJÿPGFFÿCIRÿMLÿRKa
                                                                                                bc^dÿZGPXÿeMRCÿfghhijkljmniÿMI
                                                                                                MQYÿZCEJGPCÿTFGIoÿGIÿEGM[
                                                                                                pqqZ
                                                                                                ./012345.60578503\JoGIeKYC
                                                                                                \LKPXCYJRKaÿ\NCIJJoGIeKYC          Q

                                                                                                \eMJPKYGeKÿ\ECKeX
                                                                                                \IKPQYKFECKQPaÿ\IKPQYKFJoGIeKYC
                                                                                                \ECKeXRKaÿ\JCKLMKNÿ\EQEEFCJ
                                                                                                pqqZ r3s7t

                                                                                       =>ÿ71@3A
                                                                                       ugviÿdwOÿ^qd_

                                                                                       Q xRRÿKÿeMNNCIPy                                  ost




z;03ÿs;A.Aÿ{0;|ÿ./012345.60578503




                                                              Exhibit 14
6"11$$$#87#&1"1'()*+,-1                         Page 77
                                                                                                                                               312
012312423Case 2:21-cv-02022-DOC-KES
              56789ÿ 7ÿ 7ÿÿ7ÿ ÿDocument
                                                89ÿ8ÿ ÿ22-3
                                                              ÿÿFiled
                                                                      ÿ03/22/21
                                                                             ÿ!"##ÿÿÿÿPage
                                                                                              67ÿ93
                                                                                                      ÿ$of9264
                                                                                                              ÿ78Page
                                                                                                                      ÿ$ ÿ8ID
                                                                                                                              ÿ ""8%
                                                                #:1096
                                                        QRSTUV QRSTUV




                             ./012 3405 60/7 894: .;< ;=>?@AB C9=D7 C0:ÿ.AA01F27 8@7G2@57 H0A@2>0F7
                                             IF54>7G JÿKLKMÿ<F72@5=@DÿN=0DÿO@A9/00P
                                                        V




                                                              Exhibit 14
6"11$$$#87#&1"1'()*+,-1                         Page 78
                                                                                                                                      212
   Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 94 of 264 Page ID
                                     #:1097
                                                                        Q Search




                                                                                                                  thrivenaturalcare • Fo llow




                                                                                                                  thrivenaturalcare Our hardest -
                                                                                                                  wo rking ingredients, Juanilama and
                                                                                                                  Fierrillo, help make yo ur morning
                                                                                                                  shave an impo rtant part o f your
                                                                                                                  skincare ritu al. Antioxidant rich, th ey
                                                                                                                  help replen ish the skin so that w hile
                                                                                                                  you shave, instead of irritation and
                                                                                                                  red ness, you leave you r skin feeling
                                                                                                                  better than ever (and sm ooth. too).

                                                                                                                  #mensgroomi ngpro ducts




                                                                                                       42 likes
                                                                                                       A''fl 23 2019



                                                                                                       Q         Add a comment. ..




More posts from thrivenaturalcare




                                About   Bog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags     locations

                                                     English   ~     © 2021 lnstagram from Facebook




                                                                     Exhibit 14
                                                                     Page 79
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 95 of 264 Page ID
                                  #:1098




             Exhibit 15
           to the Declaration of
             Morgan E. Smith
   Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 96 of 264 Page ID
                                     #:1099




LEAVE IT BETTER
THIS HOLIDAY
SHOP CHRISTMAS SPECIALS




                                   A POSITIVE FOOTPRINT



        Our business model is as unique as our products. A farm to face approach for the
                  best natural skincare , good for your skin and for the planet




                                           Exhibit 15
                                           Page 80
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 97 of 264 Page ID
                                  #:1100
                                BEST SELLER


                                                                                          ENERGY SCRUB - 3. 38FL.OZ .( 100ML)


                                                                                          $ 13.95
                                                                                            Product Description   O ur Commitments


                                                                                           Whether you need to scrub off the day's adventure or are
                                                                                           preparing your skin for a smooth shave, Thrive's Energy Scrub
                                                                                           harnesses the power of plant-based exfoliants and nat ural
                                                                                           cleansers to provide a powerful cleansing scrub w it hout the
                                                                                           ha rsh abrasives or cleansers t hat can do more harm than good.
                                                                                           Our natural formula is made w ith exclusive, high-quality plant
                                                                                           extracts f rom Costa Rica t hat invigorate your skin for an
                                                                                           energetic star t t o your day.



                                                                                                                       ADDTOCART




                                   YOUR MORNING ROUTINE FOR THE SMOOTHEST SHAVE



     Been shaving for years? Gearing up for your first shave? Either way, a complete
                                  shave goes beyond a good razor. And we've got you covered!




    --                                                                    ~·                                                                                   I I
                                                                                                                                                               II      I




    ~
                                                                                                                                                               II      '1
                                                                                                                                                                .I         I

             '"'-U   \OiA'.,t•                                                                                                                                 I, .I       I
                                                                                                                                                                           I

                                                                                                                                                           ....-
                                                                                                                                                                               '
                                                                      /


   i,                                                     -           I ,


                                                                  t                                                                                         •·
       i
        IL                                                I i:    .,                                                                                •
                                                                                                                                                           F
                                                                  \
    I~
                                                              .



                                 1 CLEAN                                        2 SHAVE                                               3 RESTORE


      Clean your face with Thrive Face Wash to            Put a few drops of Thrive Shave O il into the palm           Apply Thrive Face Balm to restore, hydrate and
    remove dead skin and fat. Beard ha ir is hard as      of your hand. Splash some (warm) water on your                 protect your skin. Best if applied to face and
     copper w ire while it is dry; but wet, it is quite   face- the fact t hat water and oil do not mix well            neck right after shaving. Enjoy how fresh and
                                   soft.                      is the reason why your blade glides so ft ne. This       conftdent you feel as you head out your door to
                                                              gives you a closer shave. And with our Oil, you                           tackle the day!
                                                          also enjoy the skin moisturizing and coditioning
                                                          also enj oy the skin moisturizing and coditioning
                                                                            beneftts of our plants.




                                                                             Exhibit 15
                                                                             Page 81
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 98 of 264 Page ID
                                  #:1101
                                                          OUR NO COMPROMISE COMMITMENTS TO
                                                          YOU , YOUR SKIN , AND THE PEOPLE AND
                                                          THE PLANET THAT MAKE IT POSSIBLE


                                                              SEE ALL PRODUCTS




                             #THRIVEOWNTHEDAY




    FOLLOW                         HOME       PRODUCTS          OWN THE DAY BLOG   CONTACT US / FAQS




                                   Enter your email address                              SIGN UP




                                         Thrive Natura l Care Privacy Policy




                                  Exhibit 15
                                  Page 82
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 99 of 264 Page ID
                                  #:1102




             Exhibit 16
           to the Declaration of
             Morgan E. Smith
        Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 100 of 264 Page ID
https//wwwinstagram.com/p/tmr0OaA895/     #:1103                                    03/21/2021


                                                                                                   Log In




                                                             ,ei        th rivenatu ralca re • Follow




                                                             •          th rivenatu ralca re Going to the beach?
                                                                        Don't forg et your sunscreen, water,
                                                                        and #Thrive for later!

                                                                        337w

                                                                        th rivenatu ralca re #ski ncare
                                                                        #veganskincare #vegan #allnatural
                                                                        #menstyl e #groom ing #beachday
                                                                        #adventure #wanderlust #spf
                                                                        #sunscreen

                                                                        298w Reply




                                                              va
                                                              4 likes
                                                                               "?'
                                                              OCTOBER 1, 2014



                                                              Log in to like or comment.




 More posts from th rivenaturalca re




                                            Exhibit 16
                                            Page 83
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 101 of 264 Page ID
                                  #:1104




                                                      See More Posts



               About   Blog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags   Locations

                                     English   v     © 2021 lnstagram from Facebook




                                                      Exhibit 16
                                                      Page 84
        Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 102 of 264 Page ID
https//wwwinstagram.com/p/4alZHUA8xG/     #:1105                                    03/21/2021


                                                                                                    Log In




                                                             ,ei       th rivenatu ralca re • Follow




                                                             •           th rivenatu ralca re Thank yo u
                                                                         @vegancuts for featu ring Thrive in
                                                                         your Men's grooming box. #wethrive
                                                                         #mensgrooming #vega n #crueltyfree

                                                                         299w


                                                                         th rivenatu ralca re #mensskincare
                                                                         #mensstyle #grooming #a llnatural
                                                                         #facewash

                                                                         298w Reply


                                                                         th rivenatu ralca re @a liciarose47 thank
                                                                         you for the love •

                                                                         298w Reply




                                                              va
                                                              20 likes
                                                                                "?'
                                                              JUNE 26, 2015



                                                              Log in to like or comment.




 More posts from th rivenaturalca re




                                            Exhibit 16
                                            Page 85
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 103 of 264 Page ID
                                  #:1106




                                                      See More Posts



               About   Blog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags   Locations

                                     English   v     © 2021 lnstagram from Facebook




                                                      Exhibit 16
                                                      Page 86
        Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 104 of 264 Page ID
https//www instagram com/p/7_iyBTA843/    #:1107                                    03/21/2021


                                                                                                  Log In




                                                             ,ei       th rivenatu ralca re • Follow




                                                             •         th rivenatu ralca re We are stoked to be
                                                                       so ld at @su nlifeo rganics. a specialty
                                                                       juice and h ealth food store in Malibu,
                                                                       Calabasas, and Thousand Oaks. If you
                                                                       ever go there try t heir rocket fuel
                                                                       coffee. #we thrive #coffeetime

                                                                         286w

                                                                         th rivenatu ralca re #vegan
                                                                         #veganskincare #allnatural
                                                                         #mensgrooming #menstyle
                                                                         #adventure #organic #malibu
                                                                         #calabasas #tho usandoaks

                                                                         286w Reply




                                                              v      Q Y/
                                                              22 likes
                                                              SEPTEMBER 23, 2015



                                                              Log in to like or comment.




 More posts from th rivenaturalca re




                                            Exhibit 16
                                            Page 87
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 105 of 264 Page ID
                                  #:1108




                                                      See More Posts



               About   Blog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags   Locations

                                     English   v     © 2021 lnstagram from Facebook




                                                      Exhibit 16
                                                      Page 88
       Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 106 of 264 Page ID
https//wwwinstagram.com/p/BLBx4UtjoQ9/   #:1109                                    03/21/2021


                                                                                                 Log In




                                                            ,ei         thrivenaturalcare • Follow




                                                            •           thrivenatu ralca re Happy Saturday
                                                                        from the Thrive team! Any big
                                                                        adventures for the weekend?
                                                                        Refresh yourself with totally unique
                                                                        g rooming p roducts t hat help you look
                                                                        and feel healthy after a big adventure
                                                                        at: www.thrivecare.co

                                                                        #wethrive # meng rooming #adventure
                                                                        #gooutsid e #weekend #mensfashio n
                                                                        #exp lore # refreshed #worko ut
                                                                        #lifequotes

                                                                        233w


                                                                        adventurecaravans Pretty nice :)

                                                                        233w Reply



                                                             va
                                                             12 likes
                                                                               "?'
                                                             OCTOBER 1, 2016



                                                             Log in to like or comment.




 More posts from thrivenaturalcare




                                           Exhibit 16
                                           Page 89
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 107 of 264 Page ID
                                  #:1110




                                                      See More Posts



               About   Blog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags   Locations

                                     English   v     © 2021 lnstagram from Facebook




                                                      Exhibit 16
                                                      Page 90
        Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 108 of 264 Page ID
https//wwwinstagram.com/p/BNzzWbJDzXV/    #:1111                                    03/21/2021


                                                                                                         Log In




                                                         ,c,        thrivenaturalcare • Follow




                                                         •          thrivenaturalcare We thrive in
                                                                    Cam peche, Mexico. Fortified port city
                                                                    with a unique histo ric center. It is the
                                                                    g ateway to t he Mayan world and its
                                                                    majestic archaeological sites. Where
                                                                    do you t hrive? #owntheday
                                                                    #natu ralski ncare #m engrooming

                                                                    223w


                                                         -          malestandard    (1b
                                                                    217w Reply




                                                         QQ"?'
                                                         20 likes
                                                         DECEMBER 9. 2016



                                                         Log in to like or comment.




 More posts from th rivenaturalca re




                                            Exhibit 16
                                            Page 91
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 109 of 264 Page ID
                                  #:1112




                                                      See More Posts



               About   Blog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags   Locations

                                     English   v     © 2021 lnstagram from Facebook




                                                      Exhibit 16
                                                      Page 92
        Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 110 of 264 Page ID
https//www instagram com/p/BTwo_ 1Mj6A6/  #:1113                                    03/21/2021


                                                                                                 Log In




                                                             ,ei      th rivenatu ralca re • Follow




                                                             •        th rivenatu ralca re If our face balm
                                                                      could talk -- well it wouldn't talk
                                                                      much, That 's because it's results spea k
                                                                      for themselves. For this t ruly healthy,
                                                                      moisturizi ng experience, follow the
                                                                      link in our lbio,

                                                                      #thrivecare #WherelThrive #shaveoil
                                                                      #shave #shaving #natu raloils
                                                                      #naturalski ncare #morningroutine
                                                                      #mensgroomi ng#g rooming #ski ncare
                                                                      #skincarero uti ne #healthyski ncare

                                                                      202w

                                                                      smjupp   Cl®
                                                                      202w Reply



                                                              va
                                                              354 likes
                                                                             "?'
                                                              MAY6, 2017



                                                              Log in to like or comment.




 More posts from th rivenaturalca re




                                            Exhibit 16
                                            Page 93
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 111 of 264 Page ID
                                  #:1114




                                                      See More Posts



               About   Blog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags   Locations

                                     English   v     © 2021 lnstagram from Facebook




                                                      Exhibit 16
                                                      Page 94
       Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 112 of 264 Page ID
https//wwwinstagram.com/p/BVNdNmsjdZy/   #:1115                                    03/21/2021


                                                                                                  Log In




                                                            ,ei       thrivenaturalcare • Follow




                                                            •         thrivenatu ralca re Take it all in. We call
                                                                      it Vitamin T. Thrive.

                                                                       #whereithrive #thrivecare
                                                                       #naturalski nca re #forest
                                                                       #weekendwarrior #travel #lifestyle
                                                                       #mensgrooming #menstyle
                                                                       #instamood #picoftheday #exploring
                                                                       #selfexp ression #beyo u rself
                                                                       #sundayfu nday #photog rapher
                                                                       #pho tography #hi king #hi ker
                                                                       #weekendt rip #roadtri p #jungle
                                                                       #nature

                                                                       197w

                                                                      jaiveer.jadeja Well captured    ©
                                                                       197w Reply

                                                             va
                                                             970 likes
                                                                              "?'
                                                             JUNE 11, 2017




                                                             Log in to like or comment.




 More posts from thrivenaturalcare




                                           Exhibit 16
                                           Page 95
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 113 of 264 Page ID
                                  #:1116




                                                      See More Posts



               About   Blog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags   Locations

                                     English   v     © 2021 lnstagram from Facebook




                                                      Exhibit 16
                                                      Page 96
        Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 114 of 264 Page ID
https//wwwinstagram.com/p/BIBlnJahmhW/    #:1117                                    03/21/2021


                                                                                                  Log In




                                                             ,ei       th rivenatu ralca re • Follow




                                                             •         th rivenatu ralca re Healt hy is
                                                                       handsom e. Our grooming oi l helps
                                                                       you feel both! Ifs a summer essential
                                                                       for the bearded adventurers out there.

                                                                       #socent #social business #costarica
                                                                       #biod iversity #sustainabi lity
                                                                       #farmtoface #naturalski ncare
                                                                       #entreprerneurl ife #entrepreneur
                                                                       #naturalproducts #crueltyfree
                                                                       #startupl ife #thrivelife
                                                                       #naturalproducts #skincare
                                                                       #mensgrooming # sustainability
                                                                       #groomingoil #beards #bearded

                                                                       140w


                                                                       j amesl ucylondon Love this!



                                                              va
                                                              2,3 57 likes
                                                                              "?'
                                                              JUlY9, 2018



                                                              Log in to like or comment.




 More posts from th rivenaturalca re




                                            Exhibit 16
                                            Page 97
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 115 of 264 Page ID
                                  #:1118




                                                      See More Posts



               About   Blog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags   Locations

                                     English   v     © 2021 lnstagram from Facebook




                                                      Exhibit 16
                                                      Page 98
        Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 116 of 264 Page ID
https//www instagram.com/p/BvPUp8ug2TG/   #:1119                                    03/21/2021


                                                                                                  Log In




                                                             ,ei      th rivenatu ralca re • Follow




                                                             •           th rivenatu ralca re Soaking up some of
                                                                         that Costa Rican sun. Always feels
                                                                         good to go home and g et back to
                                                                         your roots.

                                                                         #mensgroomi ngproducts
                                                                         #skincareshop #veg anski ncare
                                                                         #menskincare #greenskinca re
                                                                         #greenbea utyp roducts
                                                                         #mensproducts #farmto face
                                                                         #eco lifestyle #ThriveNaturalCare


                                                              va
                                                              46 likes
                                                                               "?'
                                                              MARCH 20, 2019



                                                              Log in to like or comment.




 More posts from th rivenaturalca re




                                            Exhibit 16
                                            Page 99
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 117 of 264 Page ID
                                  #:1120




                                                      See More Posts



               About   Blog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags   Locations

                                     English   v     © 2021 lnstagram from Facebook




                                                      Exhibit 16
                                                      Page 100
        Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 118 of 264 Page ID
https//wwwinstagram.com/p/Bzl-3M4FYSh/    #:1121                                    03/21/2021


                                                                                                    Log In




                                                             ,ei       th rivenatu ralca re • Follow




                                                             •           th rivenatu ralca re With great
                                                                         compassion and care, Don Juan works
                                                                         under the Costa Rican sun to cu ltivate
                                                                         the plants that end up in our SPF
                                                                         moisturizer. So t he plants t hat end up
                                                                         p rotecting you on your summer trips
                                                                         are full of nutrients nou rished by t he
                                                                         tropical he.at (and Don Juan's
                                                                         reg enerative p ractices). How's that for
                                                                         potent plants?
                                                                         #mensgroomingproducts


                                                              va
                                                              25 likes
                                                                              "?'
                                                              JUNE 25, 2019



                                                              Log in to like or comment.




 More posts from th rivenaturalca re




                                            Exhibit 16
                                            Page 101
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 119 of 264 Page ID
                                  #:1122




                                                      See More Posts



               About   Blog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags   Locations

                                     English   v     © 2021 lnstagram from Facebook




                                                      Exhibit 16
                                                      Page 102
        Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 120 of 264 Page ID
https//wwwinstagram.com/p/892BJ90DfoV/    #:1123                                    03/21/2021


                                                                                                    Log In




                                                         ,ei        th rivenatu ralca re • Follow


                                                                    exploring its use as a dye which would
                                                                    al low them to stretch t he use of our
                                                                    amazing super-p lants.

                                                                    #groomingproducts #ski ncareshop
                                                                    #veganskincare #natu ralskincare
                                                                    #greenski ncare #g reenbeautyproducts
                                                                    #cleanformulas #farmtoface
                                                                    #seedtoski n #ecolifestyle
                                                                    #ThriveNaturalCare
                                                                    #ThriveOwnTheDay
                                                                    #ThriveleaveltBett er
                                                                    #plantbased power #seeyououtthere
                                                                    #findyouradventure #livel ifeoutside
                                                                    #wild me #themod erndayexplorer
                                                                    #mod ernoutdoorsrnan
                                                                    #liveofadventure #nontoxicliving
                                                                    #ditcha ndswitch #ski ncaretips
                                                                    #mo rningritual

                                                                    52w


                                                         va
                                                         18 likes
                                                                          "?'
                                                         MARCH 17. 2020




                                                         Log in to like or comment.




 More posts from th rivenaturalca re




                                            Exhibit 16
                                            Page 103
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 121 of 264 Page ID
                                  #:1124




                                                      See More Posts



               About   Blog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags   Locations

                                     English   v     © 2021 lnstagram from Facebook




                                                      Exhibit 16
                                                      Page 104
        Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 122 of 264 Page ID
https//wwwinstagram.com/p/CBWPJkBnh3e/    #:1125                                    03/21/2021


                                                                                                       Log In




                                                         ,ei      th rivenatu ralca re • Follow




                                                         •          th rivenatu ralca re IHere are some o f
                                                                    Thrive·s favorite dad s t hat make the
                                                                    p lants happen for Thrive·s products.

                                                                    Thanks to Amazon for includi ng Thrive
                                                                    in their Father's Day Gift Guide.

                                                                    #fathersd ay #fathe rsdaygift
                                                                    #groomingproducts #veganskincare
                                                                    #naturalskinca re #greenski ncare
                                                                    #greenbeautyp roducts # cleanform ulas
                                                                    #farmto face #seedtoskin #eco lifestyle
                                                                    #ThriveNaturalCare
                                                                    #ThriveOwnTheDay
                                                                    #ThriveleaveltBett er
                                                                    #plantbased power #seeyououtthere
                                                                    #findyouradventure #livelifeo utside
                                                                    #wild me #themod erndayexplorer
                                                                    #no ntoxicliving # d itchandswitch


                                                         va
                                                         33 likes
                                                                         "?'
                                                         JUNE 12. 2020



                                                         Lo g in to like or comment.




 More posts from th rivenaturalca re




                                            Exhibit 16
                                            Page 105
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 123 of 264 Page ID
                                  #:1126




                                                      See More Posts



               About   Blog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags   Locations

                                     English   v     © 2021 lnstagram from Facebook




                                                      Exhibit 16
                                                      Page 106
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 124 of 264 Page ID
                                  #:1127




              Exhibit 17
           to the Declaration of
             Morgan E. Smith
        Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 125 of 264 Page ID
https//wwwinstagram.com/p/CJXQvZbBn38/    #:1128                                    03/21/2021


                                                                                                      Log In




                                                         IC•     th rivenatu ralca re • Follow




                                                         •          th rivenatu ralca re Powerful skincare
                                                                    comes from powerfu l plants.

                                                                    Juani lama, shown here, has been used
                                                                    by indigenous people for hundreds of
                                                                    yea rs to soothe irritation, skin
                                                                    ab rasions, and a w ide range of other
                                                                    conditions.

                                                                    11w


                                                                    th rivenatu ralca re #Th riveNaturalCare
                                                                    #Superp lantSki ncare
                                                                    #ind igenouswisdo m #juanilama
                                                                    #superplants #regenerativebusiness
                                                                    #reg enerativeag ricu ltu re
                                                                    #reg enerativefarming #regenerativeag
                                                                    #costarica # skinca re #natu ralski ncare

                                                                    11w Reolv


                                                         va
                                                         20 likes
                                                                          "?'
                                                         DECEMBER 28, 2020



                                                         Log in to like or comment.




 More posts from th rivenaturalca re




                                            Exhibit 17
                                            Page 107
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 126 of 264 Page ID
                                  #:1129




                                                      See More Posts



               About   Blog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags   Locations

                                     English   v     © 2021 lnstagram from Facebook




                                                      Exhibit 17
                                                      Page 108
        Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 127 of 264 Page ID
https//wwwinstagram.com/p/CKSCSowsMgx/    #:1130                                    03/21/2021


                                                                                                       Log In




                                                         ,c,        thrivenaturalcare • Follow




                                                         •          thrivenaturalcare OUR DAILY
                                                                    DEFENSE

                                                                    ' I love this sunscreen. I was skeptical
                                                                    at first because I am used to rubbing
                                                                    t hick white mineral sunscreens on my
                                                                    face when surfing. This isn't anything
                                                                    like t hat. It smells good, feels like a
                                                                    clean light lotion, and the whiteness
                                                                    disappears almost i mmediately. This
                                                                    will help me get into the habit of
                                                                    weari ng a daily sun screen." -
                                                                    *****•           NickH.
                                                                    8w

                                                                    thrivenaturalcare
                                                                    #Reg nerativeSki ncare
                                                                    #RegenerativeBusi ness #I nnovation




                                                         20 likes
                                                         JANUARY 20



                                                         Log in to like or comment.




 More posts from th rivenaturalca re




                                            Exhibit 17
                                            Page 109
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 128 of 264 Page ID
                                  #:1131




                                                      See More Posts



               About   Blog   Jobs   Help      API   Privacy   Terms   Top Accounts   Hashtags   Locations

                                     English   v     © 2021 lnstagram from Facebook




                                                      Exhibit 17
                                                      Page 110
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 129 of 264 Page ID
                                  #:1132




              Exhibit 18
           to the Declaration of
             Morgan E. Smith
           Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 130 of 264 Page ID
                                             #:1133

PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2014)


                                     Trademark/Service Mark Application, Principal Register
                                                               Serial Number: 85726058
                                                               Filing Date: 09/11/2012


                                                    The table below presents the data as entered.

                                           Input Field                                                 Entered
             SERIAL NUMBER                                                 85726058
             MARK INFORMATION
             *MARK                                                         THRIVE
             STANDARD CHARACTERS                                           YES
             USPTO-GENERATED IMAGE                                         YES
             LITERAL ELEMENT                                               THRIVE
                                                                           The mark consists of standard characters, without claim to any
             MARK STATEMENT
                                                                           particular font, style, size, or color.
             REGISTER                                                      Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                Ecomundi Ventures, LLC
             *STREET                                                       42 Darrell Place
             *CITY                                                         San Francisco
             *STATE
                                                                           California
             (Required for U.S. applicants)

             *COUNTRY                                                      United States
             *ZIP/POSTAL CODE
                                                                           94133
             (Required for U.S. applicants only)

             LEGAL ENTITY INFORMATION
             TYPE                                                          limited liability company
             STATE/COUNTRY WHERE LEGALLY ORGANIZED                         Connecticut
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                           003
                                                                           Personal care products for cosmetic use, namely, hair
                                                                           shampoos and conditioners, hair styling preparations; body and
                                                                           hand washes, soaps and gels; non-medicated skin care
                                                                           preparations, namely facial lotions, cleansers and creams, body
                                                                           lotions, creams and oils for cosmetic use, skin moisturizers;
             *IDENTIFICATION                                               cosmetic sun care preparations and sunscreens; lip creams and
                                                                           balms; antiperspirants and deodorants for personal use; shaving
                                                                           creams and gels; pre-shaving preparations; after shave lotions
                                                                           and creams; non-medicated baby care products, namely baby
                                                                           lotions, creams, body cleansers, shampoos, gels and washes,
                                                                           diaper rash creams and ointments
             FILING BASIS                                                  SECTION 1(b)



                                                                    Exhibit 18
                                                                    Page 111
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 131 of 264 Page ID
                                  #:1134

ATTORNEY INFORMATION
NAME                                       John W. Crittenden
ATTORNEY DOCKET NUMBER                     313705-20000
FIRM NAME                                  Cooley LLP
STREET                                     777 6th Street NW, Suite 1100
CITY                                       Washington
STATE                                      District of Columbia
COUNTRY                                    United States
ZIP/POSTAL CODE                            20001
PHONE                                      415 693 2090
FAX                                        415 693 2222
EMAIL ADDRESS                              trademarks@cooley.com
AUTHORIZED TO COMMUNICATE VIA EMAIL        Yes
                                           Janet L. Cullum, Anne H. Peck, Peter J. Willsey, Vincent J.
                                           Badolato, Todd S. Bontemps, Bryan J. Boyle, Morgan A.
                                           Champion, Susan Piascik Christoff, Heather Dunn Navarro,
                                           Angela Dunning, Kathryn Duvall, Aaron M. Fennimore,
OTHER APPOINTED ATTORNEY
                                           Ariana Gallisá Hiscott, Brendan J. Hughes, Carolyn V. Juarez,
                                           Nishan Kottahachchi, Katie Krajeck, Lori Mayall, Jeffrey T.
                                           Norberg, John P. Oleksiuk, Kathlyn Querubin, and Karen K.
                                           Won
CORRESPONDENCE INFORMATION
NAME                                       John W. Crittenden
FIRM NAME                                  Cooley LLP
STREET                                     777 6th Street NW, Suite 1100
CITY                                       Washington
STATE                                      District of Columbia
COUNTRY                                    United States
ZIP/POSTAL CODE                            20001
PHONE                                      415 693 2090
FAX                                        415 693 2222
EMAIL ADDRESS                              trademarks@cooley.com
AUTHORIZED TO COMMUNICATE VIA EMAIL        Yes
FEE INFORMATION
NUMBER OF CLASSES                          1
FEE PER CLASS                              325
*TOTAL FEE DUE                             325
*TOTAL FEE PAID                            325
SIGNATURE INFORMATION
SIGNATURE                                  /Alex G. McIntosh/



                                      Exhibit 18
                                      Page 112
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 132 of 264 Page ID
                                  #:1135

SIGNATORY'S NAME                        Alex G. McIntosh
SIGNATORY'S POSITION                    Chief Executive Officer
DATE SIGNED                             09/11/2012




                                   Exhibit 18
                                   Page 113
           Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 133 of 264 Page ID
                                             #:1136
PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2014)




                                     Trademark/Service Mark Application, Principal Register

                                                             Serial Number: 85726058
                                                             Filing Date: 09/11/2012
To the Commissioner for Trademarks:

MARK: THRIVE (Standard Characters, see -     mark)
                                               --
The literal element of the mark consists of THRIVE.
The mark consists of standard characters, without claim to any particular font, style, size, or color.

The applicant, Ecomundi Ventures, LLC, a limited liability company legally organized under the laws of Connecticut, having an address of
   42 Darrell Place
   San Francisco, California 94133
   United States


requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

     International Class 003: Personal care products for cosmetic use, namely, hair shampoos and conditioners, hair styling preparations; body
and hand washes, soaps and gels; non-medicated skin care preparations, namely facial lotions, cleansers and creams, body lotions, creams and
oils for cosmetic use, skin moisturizers; cosmetic sun care preparations and sunscreens; lip creams and balms; antiperspirants and deodorants for
personal use; shaving creams and gels; pre-shaving preparations; after shave lotions and creams; non-medicated baby care products, namely baby
lotions, creams, body cleansers, shampoos, gels and washes, diaper rash creams and ointments
Intent to Use: The applicant has a bona fide intention to use or use through the applicant's related company or licensee the mark in commerce on
or in connection with the identified goods and/or services. (15 U.S.C. Section 1051(b)).


The applicant's current Attorney Information:
   John W. Crittenden and Janet L. Cullum, Anne H. Peck, Peter J. Willsey, Vincent J. Badolato, Todd S. Bontemps, Bryan J. Boyle, Morgan A.
Champion, Susan Piascik Christoff, Heather Dunn Navarro, Angela Dunning, Kathryn Duvall, Aaron M. Fennimore, Ariana Gallisá Hiscott,
Brendan J. Hughes, Carolyn V. Juarez, Nishan Kottahachchi, Katie Krajeck, Lori Mayall, Jeffrey T. Norberg, John P. Oleksiuk, Kathlyn
Querubin, and Karen K. Won of Cooley LLP
   777 6th Street NW, Suite 1100
   Washington, District of Columbia 20001
   United States
The attorney docket/reference number is 313705-20000.
The applicant's current Correspondence Information:
   John W. Crittenden
   Cooley LLP
   777 6th Street NW, Suite 1100
   Washington, District of Columbia 20001
   415 693 2090(phone)
   415 693 2222(fax)
   trademarks@cooley.com (authorized)

A fee payment in the amount of $325 has been submitted with the application, representing payment for 1 class(es).

                                                                     Declaration

The undersigned, being hereby warned that willful false statements and the like so made are punishable by fine or imprisonment, or both, under
18 U.S.C. Section 1001, and that such willful false statements, and the like, may jeopardize the validity of the application or any resulting
registration, declares that he/she is properly authorized to execute this application on behalf of the applicant; he/she believes the applicant to be
the owner of the trademark/service mark sought to be registered, or, if the application is being filed under 15 U.S.C. Section 1051(b), he/she
believes applicant to be entitled to use such mark in commerce; to the best of his/her knowledge and belief no other person, firm, corporation, or


                                                                    Exhibit 18
                                                                    Page 114
       Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 134 of 264 Page ID
                                         #:1137

association has the right to use the mark in commerce, either in the identical form thereof or in such near resemblance thereto as to be likely,
when used on or in connection with the goods/services of such other person, to cause confusion, or to cause mistake, or to deceive; and that all
statements made of his/her own knowledge are true; and that all statements made on information and belief are believed to be true.

Declaration Signature

Signature: /Alex G. McIntosh/ Date: 09/11/2012
Signatory's Name: Alex G. McIntosh
Signatory's Position: Chief Executive Officer
RAM Sale Number: 2623
RAM Accounting Date: 09/12/2012

Serial Number: 85726058
Internet Transmission Date: Tue Sep 11 15:50:40 EDT 2012
TEAS Stamp: USPTO/BAS-XX.XXX.XX.XXX-2012091115504035
3230-85726058-4907aa97e47411f992f4dbb30f
a268694-DA-2623-20120911143417971173




                                                                  Exhibit 18
                                                                  Page 115
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 135 of 264 Page ID
                                  #:1138




                                   Exhibit 18
                                   Page 116
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 136 of 264 Page ID
                                  #:1139




              Exhibit 19
           to the Declaration of
             Morgan E. Smith
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 137 of 264 Page ID
                                  #:1140



                                                Receipt
  Your submission has been received by the USPTO.
  The content of your submission is listed below.
  You may print a copy of this receipt for your records.



                                                               ESTTA Tracking number: ESTTA1121911
                                                               Filing date:            03/22/2021
                                                           I                                         I


                       IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                         BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD

                                       Petition for Cancellation
   Notice is hereby given that the following party has filed a petition to cancel the registration
   indicated below.

   Petitioner Information
         Name           Le-Vel Brands, LLC
         Entity         limited liability company         Citizenship
                                                      I                       ITexas
                        9201 WARREN PARKWAY #200
        Address         FRISCO, TX 75035
                        UNITED STATES

             MARK SOMMERS
             FINNEGAN HENDERSON FARABOW GARRETT & DUNNER, LLP
             901 NEW YORK AVENUE, NW
             WASHINGTON, DC 20001
   Attorney UNITED STATES
   informati Primary Email: docketing@finnegan.com
       on    Secondary Email(s): mark.sommers@finnegan.com,
             morgan.smith@finnegan.com, patrick.rodgers@finnegan.com,
             jessica.hannah@finnegan.com, TTAB-Legal-Assistants@finnegan.com
             202-408-4000

   Docket
                13113.8095
   Number
   Bar          Year of Admission: 1989
   Informati    U.S. State/Commonwealth/Territory: DC
   on           Membership Number: 420169
   (bar         This attorney of record is an active member in good
   informatio   standing of the bar of the highest court of a U.S.




                                                Exhibit 19
                                                Page 117
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 138 of 264 Page ID
                                  #:1141



   n will not state, the District of Columbia, or any U.S.
   appear in Commonwealth or territory.
   the
   record, or
   e-mail
   confirmati
   on, and
   will not
   be
   publically
   displayed)
   Registration Subject to Cancellation

     Registration                                    Registration
                      4467942                                        01/14/2014
         No.                                            date
                      THRIVE NATURAL CARE, INC.
                      42 DARRELL PLACE
      Registrant
                      SAN FRANCISCO, CA 94133
                      UNITED STATES

   Goods/Services Subject to Cancellation
   Class 003. First Use: 2013/09/05 First Use In Commerce: 2013/09/05
   All goods and services in the class are subject to cancellation, namely: Non-medicated skin
   care preparations, namely, facial lotions, cleansers and creams, creams and oils for cosmetic
   use, skin moisturizers; pre-shaving preparations; after shave lotions and creams
   Grounds for Cancellation
   Fraud on the        Trademark Act Section 14(3); In re Bose Corp., 580 F.3d 1240, 91
   USPTO               USPQ2d 1938 (Fed. Cir. 2009)




                      2021-03-22 Petition to Cancel Reg 4467942 with Exhibits.pdf(4136321
     Attachments
                      bytes )


       Signature      /Mark Sommers/
         Name         Mark Sommers
         Date         03/22/2021




                                            Exhibit 19
                                            Page 118
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 139 of 264 Page ID
                                  #:1142



               IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                 BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD


   LE-VEL BRANDS, LLC                                   Cancellation No. ___________

                         Petitioner,
                                                        Mark: THRIVE
          v.                                            Registration No. 4467942
                                                        Registration Dates: January 14, 2014
   THRIVE NATURAL CARE, INC.
                  Registrant.



                               PETITION FOR CANCELLATION

         Le-Vel Brands, LLC believes that it is being and will continue to be damaged by the

  continued registration of Registrant Thrive Natural Care, Inc.’s Registration No. 4467942 for the

  mark THRIVE covering “Non-medicated skin care preparations, namely, facial lotions, cleansers

  and creams, creams and oils for cosmetic use, skin moisturizers; pre-shaving preparations; after

  shave lotions and creams” in Class 3. As grounds for its petition, Le-Vel alleges the following,

  upon actual knowledge with respect to itself and its own acts, and upon information and belief as

  to other matters:

                                  Le-Vel and Its THRIVE Marks

         1.      Le-Vel is a Texas limited liability company with an address of 9201 Warren

  Parkway #200, Frisco, Texas 75035.

         2.      Le-Vel is a health and wellness lifestyle company founded in the summer of 2012

  that offers a wide array of goods, including vitamins (such as capsules, powders, and gels),

  vitamin skin patches, vitamins for the skin, snacks, and skincare products under the trademark

  THRIVE. Le-Vel formulates all of its THRIVE products with the highest quality and premium




                                             Exhibit 19
                                             Page 119
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 140 of 264 Page ID
                                  #:1143



  ingredients with a single goal in mind: provide its customers with premium products that help

  them live a happier and healthier life, both mentally and physically.

         3.      Le-Vel’s principal product line is sold under the brand THRIVE. Since at least

  August 2012, Le-Vel has continuously used its THRIVE trademark (in standard character form)

  in U.S. commerce in connection with supplements, vitamins, and skin vitamin patches in the

  United States, as shown in the examples below:




         4.      From the very beginnings of Le-Vel’s business, it has sought to revolutionize the

  concept of nutrition and a person’s skin through its THRIVE skin vitamin patches, known as

  THRIVE DFT. Hundreds of millions of dollars of sales of Le-Vel’s THRIVE skin vitamin

  patches have literally connected the “skin” with nutritional and skin benefit “care.”


                                                   2

                                              Exhibit 19
                                              Page 120
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 141 of 264 Page ID
                                  #:1144




                   D :Ul




         5.      Over the years, Le-Vel has expanded its product line to a range of other health

  and wellness products and services, including a wide range of dietary and nutritional

  supplements for physical and mental wellness and healthy living, a wider range of skin vitamin

  patches, skin vitamins, protein snacks, skincare products, and related coaching/lifestyle/wellness

  programs and educational materials. Le-Vel’s distinctive THRIVE mark has been used and

  promoted across Le-Vel’s various product lines. Some examples of Le-Vel’s THRIVE mark as

  used on its current product line are shown below, including on Le-Vel’s THRIVE Form skin

  vitamin and THRIVE SKIN skincare products are shown below:




                              THRI THRIVE                               ,,.,
                                                                    THR I VE
                                     UOUINft•l   en UCHNOlOG'I'
                                                                     SKI N



                                                                   ~•'1'<f .ti.I. ·w r
                                                                  t,IQISI\IIIIN• II.Ult
                                                                   i........-o:IICIOI




                                                              3

                                                     Exhibit 19
                                                     Page 121
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 142 of 264 Page ID
                                  #:1145



         6.      In addition to its THRIVE mark, Le-Vel has extensively used and promoted

  numerous other THRIVE-formative marks in connection with its dietary and nutritional

  supplements, related health and wellness goods, and related coaching/lifestyle/wellness

  programs, including THRIVE EXPERIENCE, RELEASE THE THRIVE, THRIVE BY LE-

  VEL, THRIVE PLUS, THRIVE PLUS ACTIVATE, THRIVE PLUS BALANCE, THRIVE

  PLUS BOOST, THRIVE PLUS DFT ULTRA, THRIVE PREMIUM, THRIVE PREMIUM

  LIFESTYLE MIX, THRIVE PREMIUM LIFESTYLE CAPSULE, and THRIVE PREMIUM

  LIFESTYLE DFT, among others, including those marks alleged in Paragraph 14 below

  (individually and collectively the “THRIVE Marks”). Le-Vel continues to expand its various

  uses of its THRIVE umbrella brand with its products and services to this day.

      ~
     \..._.,, l9VeI             Tt-lE BRANO   THRIVE   ACHIEVEMENTS   LV REWARDS   LV LIFE                   CLOUD OFFICE   l!: Q




                       PREMIUM LIFESTYLE               ULTRA MICRONIZED                LIFESTYLE OFT WITH
                          CAPSULES                        SHAKE MIX                  FUSION 2.0 TECHNOLOGY

                        PRODUCT INFO Q,                P oou~   1ro Q.J                 PRODUCT l~FO Q)




                                                                  4

                                                          Exhibit 19
                                                          Page 122
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 143 of 264 Page ID
                                  #:1146



                       HIE BRANO   THRIVE   ACHIEVEMENTS   LV REWARDS   LV LIFE                  CLOUD OFFICE   l!: Q



                THRIVE QPLU                                      PRODUCTS




                                    CAPSULES
                                   FORMULATED
                                   FOR WOMEN
                                                            «   Weight Management+
                                                            «   Cognitive Performance+
                                                            « Supports Healthy Joint Function+
                                                            «   Calms General Discomfort+
                                                            «   Antioxidant Support+
                                    C4PSULES
                                   FORMULATED               «   lean Muscle Support+
                                     FOR MEN                «   Digestive & Immune Support+




                                                            « Ultra M,cromzedt

                                                            « Nutrient Mmeral Dense Formula+
                                     PIID.I M
                                    UFESTYL£                « Prob1ot1c & Enzyme Blendt
                                      MIX                   « Antioxidant & Extract Blend+
                                                            « Lean Muscle Supportt
                                                            « Weight Management or Fitness+
                                                            « Gluten Free+



                                                            « Weight Management
                                                            « Mental Acuity

                                                            « Supports Appetite Management
                                                            « Derma Fusion Techoology
                                                            « Supports Energy & Circulation




                                                     5

                                              Exhibit 19
                                              Page 123
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 144 of 264 Page ID
                                  #:1147



         7.     Le-Vel’s THRIVE Marks have been used and advertised in promotional material

  or in everyday sales activities in such a manner as to create common exposure and recognition

  among the purchasing public such that the shared, distinctive THRIVE element in the THRIVE

  Marks is itself indicative of a common origin of Le-Vel’s goods and services, and Le-Vel has

  developed a family of THRIVE marks.

         8.     Since the THRIVE product line was first introduced in 2012, Le-Vel has long

  promoted and displayed its THRIVE Marks in a variety of ways, including as a standalone

  brand, as part of THRIVE-formative terms or phrases (such as THRIVE PLUS), as well as in

  connection with other Le-Vel names and marks through Le-Vel’s website, social media, and

  product packaging, e.g.:




                                           \,U




                                                                       ·-..
                                           >                            ~
                                           ct.                                 'r.
                                ,:..,..     :i:
                                            r-
                                                                .
                                                                <
                                                                 _·   " . ..
                                                                        -

                                                                                ..
                                                                                     '
                                          THF GAYIORO Tf>l:AN




                                                          6

                                                   Exhibit 19
                                                   Page 124
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 145 of 264 Page ID
                                  #:1148




                f#
               ,_
                ---
                    ·.
                     1
                 health & wellness
                movement in the us
               DO YOU THRIVE?                     L9VeI




                                     exQene
                                     P AC KA G E




                                         7

                                     Exhibit 19
                                     Page 125
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 146 of 264 Page ID
                                  #:1149




                   the THRIVE
                                      I




          9.       Since Le-Vel first used its THRIVE mark in 2012, Le-Vel’s THRIVE Marks have

  obtained substantial success and been widely promoted and distributed throughout the United

  States in connection with Le-Vel’s goods and services.

          10.      Le-Vel now has more than ten million independent Brand Promoters and

  customers around the world, toppled $1 billion in total sales in May 2017, and surpassed

  $2 billion in total sales in Fall 2019.

          11.      Le-Vel and its founders have a tremendous online following, including over three

  million Facebook followers. Its promotional videos have been viewed on YouTube over nine

  million times.


                                                   8

                                              Exhibit 19
                                              Page 126
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 147 of 264 Page ID
                                  #:1150



         12.     Le-Vel has spent over $32 million in advertising, marketing, and promoting

  the THRIVE Marks in connection with its products through a variety of media, promotional

  and marketing initiatives, and celebrity endorsements. Some of the celebrity users of

  Le-Vel’s products include: (1) Emmitt Smith, the all-time leading rusher in the history of the

  NFL; (2) Andy Roddick, one-time #1 ranked tennis player in the world and a tennis Hall-of-

  Famer; (3) Dick and Rick Hoyt of Team Hoyt, the father and son team who have participated

  in over 1,000 races to raise awareness for and instill confidence in the physically challenged

  (Rick is a spastic quadriplegic with cerebral palsy, and his father, Dick, pushes, pulls, and

  carries him through races such as the Ironman triathlon); (4) Kirk Hammett, lead guitarist for

  the band Metallica; (5) Don Mattingly, Major League Baseball Hall-of-Famer; (6) Amy

  Purdy, New York Times best-selling author, runner-up in Dancing with the Stars, and

  medalist in the 2014 Winter Paralympic Games; (7) Olga Tanon, five-time Grammy-winning

  artist; (8) Brian Westbrook, former All-Pro NFL player; (9) Drake White, country music

  performing artist; (10) television and movie actor Kevin Sorbo from shows such as Hercules;

  (11) Missy Robertson from the Duck Dynasty series; (12) former All-Pro NFL player,

  Bernard Pierce; and many others.




                                                   9

                                              Exhibit 19
                                              Page 127
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 148 of 264 Page ID
                                  #:1151



               13.             In addition, Le-Vel and the THRIVE Marks have been featured (1) at Times

  Square during the New Year’s Eve ball drop and throughout the holiday season, including during

  the Macy’s Thanksgiving Day Parade; (2) on billboards throughout the U.S. during national

  billboard campaigns; (3) in football stadiums across the U.S. during college and professional

  football games; (4) in the “Rise and Thrive” marketing campaign, which has been viewed by

  millions of individuals around the globe; (5) in a nationally distributed magazine, Thrivin’, found

  in thousands of bookstores throughout the U.S.; (6) in hundreds of press releases and blogs

  circulated throughout the world; and (7) in Facebook and YouTube ads receiving millions of

  views and interactions, e.g.:

    D   YouTube                                        le-vel




                               f-HR-IVE~
           •
           I      •    •I   ••      0261-:-J?


        THRIVE 8 Week Experience
        2.708,075 views


        aV'       Le-Vel Brands
                  P ~ sr'Pdor Nov     2013                                                       11%fr!Hfiiii




                                                                   10

                                                                Exhibit 19
                                                                Page 128
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 149 of 264 Page ID
                                  #:1152



                                                                                                      +         0         •• •




                          Le-Vel o
                          @LevelBrands · Vitamins/Supplements                                 a    Watch Video
                                                                                                ~ youtube.com


    Home       About     Photos       Videos      More•                                           ,., Like               Q.



               About                                                                                           See All

                   Le-Vel is a heal hand wellness brand hat creates nutritional products like heir
                   breakthrough nutritional regimen, the Le-Vel Thrive Experience. The 3 Step THRIVE
                   Experience has changed millions of lives and is based in simplicity and whole nutri tion.

               0   Le-Vel Cloud Technology•
                   The Le-Vel Cloud Management system is the mos state of he art, most efficient, and the
                   most I     ·      rations infrastru... See More




         14.       Further, the THRIVE Marks have received notable third-party press, attention,

  and recognition. In 2020, Le-Vel’s THRIVE products were featured in Rolling Stone magazine

  as a top holiday gift for 2020. In 2016, Le-Vel was featured in USA Today, along with Uber,

  Etsy, and two other companies, as the leaders in the “YouEconomy.” In 2019, Le-Vel was again

  featured in USA Today as the nutritional movement taking the country by storm. In 2015,

  Le-Vel was featured in the Houston Business Journal for its substantial and meaningful

                                                               11

                                                         Exhibit 19
                                                         Page 129
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 150 of 264 Page ID
                                  #:1153



  charitable works and efforts. In 2016, Le-Vel received the Direct Selling News Bravo Growth

  Award, which recognizes the largest year-over-year growth in the world in direct sales. In 2015

  and 2016, Le-Vel was named to the Direct Selling News Global 100, an exclusive ranking of the

  top revenue-generating companies worldwide in the direct selling industry. Le-Vel has also been

  featured in Direct Selling News on multiple occasions and has been the cover story twice. In

  2013-2017, Le-Vel was featured in Success from Home magazine, the first time that a company

  has been featured as the exclusive company in full-length Success from Home issues four years

  in a row, e.g.:




          GRAB
          TODAY'S
          COPY OF
          USA TODAY!
          YOU'LL SEE
          HOW LE-VEL IS
          DISRUPTING
          THIS RAPIDLY
          CHANGING
          ECONOMY.


                                                       S:00 AM _ 21 Feb 2019




                                                 12

                                            Exhibit 19
                                            Page 130
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 151 of 264 Page ID
                                  #:1154




         15.     As a result of extensive use, sales, advertising, promotion, commercial

  success, and third-party recognition, the THRIVE Marks are strong and well-known, and

  consumers associate the shared, distinctive characteristic of the THRIVE umbrella brand

  with Le-Vel.

                    Ecomundi Ventures, LLC and Thrive Natural Care, Inc.

         16.     Ecomundi Ventures, LLC (“Ecomundi”) is a Connecticut limited liability

  company with an address of 42 Darrell Place, San Francisco, California 94133.

         17.     Thrive Natural Care, Inc. (“TNC”) is a Delaware corporation with an address of

  42 Darrell Place, San Francisco, California 94133.



                                                 13

                                             Exhibit 19
                                             Page 131
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 152 of 264 Page ID
                                  #:1155



         18.       Upon information and belief, Ecomundi is a venture capital firm that is in the

  business of investing in companies and projects.

         19.       Upon information and belief, Ecomundi does not offer, sell, or transport goods in

  commerce.

         20.       Upon information and belief, Ecomundi, as a venture capital firm, never had any

  intent to use the THRIVE mark in connection with the sale or transport of grooming (or other)

  products in U.S. commerce.

         21.       Upon information and belief, Ecomundi’s sole intent relating to the THRIVE

  mark was to transfer to the THRIVE mark to TNC for TNC’s use.

         22.       Upon information and belief, Ecomundi never used the THRIVE mark in

  commerce in connection with any goods.

         23.       TNC was incorporated in Delaware on December 19, 2012.

         24.       Upon information and belief, at the time TNC was incorporated, TNC did not

  offer for sale or sell any products, under the THRIVE mark or otherwise, in the United States.

                    The ’058 Application and the Improper Assignment to TNC

         25.       On September 11, 2012, Ecomundi filed intent-to-use Application Serial No.

  85726058 for the mark THRIVE covering the following goods in Class 3 (the “’058

  Application”):

         Personal care products for cosmetic use, namely, hair shampoos and
         conditioners, hair styling preparations; body and hand washes, soaps and gels;
         non-medicated skin care preparations, namely facial lotions, cleansers and
         creams, body lotions, creams and oils for cosmetic use, skin moisturizers;
         cosmetic sun care preparations and sunscreens; lip creams and balms;
         antiperspirants and deodorants for personal use; shaving creams and gels; pre-
         shaving preparations; after shave lotions and creams; non-medicated baby care
         products, namely baby lotions, creams, body cleansers, shampoos, gels and
         washes, diaper rash creams and ointments.



                                                   14

                                               Exhibit 19
                                               Page 132
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 153 of 264 Page ID
                                  #:1156



         26.     Alex G. McIntosh signed the ’058 Application as the Chief Executive Officer

  of Ecomundi.

         27.     The Notice of Allowance issued for the ’058 Application on April 9, 2013.

         28.     Reel/Frame 005123/0443-0446—recorded at the USPTO on October 10, 2013,

  contains a nunc pro tunc trademark assignment executed by Alex McIntosh, as the CEO of

  Ecomundi, on September 27, 2013 (the “Assignment”)—states that, as of the purported effective

  date of May 23, 2013, Ecomundi assigned all right, title, and interest in the THRIVE trademark,

  including, in relevant part, the ’058 Application to TNC. A true and correct copy of the

  Assignment is attached as Exhibit 1.

         29.     The Assignment states that TNC “is the successor to the business of the Assignor

  to which the Trademark pertains” and that Ecomundi and TNC “entered into the

  TECHNOLOGY ASSIGNMENT AGREEMENT dated May 23, 2013, regarding the transfer of

  all rights to the THRIVE trademark, which is incorporated herein by reference and made part of

  this agreement.” The Technology Assignment Agreement referenced in the Assignment is not

  included in the documents at Reel/Frame 005123/0443-0446 or elsewhere on TSDR or the

  Assignment database.

         30.     The Assignment states that Ecomundi also assigned to TNC “the Trademark and

  the Applications, together with the good will associated therewith, that portion of the Assignor’s

  ongoing and existing business to which the Trademarks pertain.”

         31.     The Assignment was purportedly effective when the ’058 Application was still an

  intent-to-use application and before any statement of use had been filed.

         32.     Upon information and belief, the THRIVE mark applied for in the ’058

  Application had not been used on any goods, including the Class 3 goods covered by the ’058



                                                  15

                                             Exhibit 19
                                             Page 133
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 154 of 264 Page ID
                                  #:1157



  Application, and no goodwill had yet developed in the applied-for THRIVE mark at the time the

  Assignment was executed (September 27, 2013) or purportedly effective (May 23, 2013).

            33.           Even though the Assignment stated that TNC was the successor to the business of

  the Assignor Ecomundi, an archive of Ecomundi’s website from October 13, 2014 from the

  Wayback Machine shows that Ecomundi was still involved in the business related to the

  allegedly assigned THRIVE mark. Specifically, the October 13, 2014 website capture attached

  as Exhibit 2 contains a hyperlink labeled “Learn more about our investment in Thrive Natural

  Care,” which links to <www.thrivecare.co/>. An excerpt of that capture is shown below:

           Ecomundl Ventures has two rocus areas:



           Reinventin!I personal core to improve human heo/th and the planet

           The vast majority of "personal care" products are an oxymoron. Neither personal, nor caring. Most contain synthetic ingredients
           that are unhealthy for our bodies ~nd for the environment. Typic-dlly manufactured by conventional corporations vtilh bla nd
           brands and p~ckdglnJ!.

           Ec.om1mc11 Ventures has partnerec1 Wlth eM1eprene1lfs, scienlist.~, investors and retailers to reinvent 11e1·sonal care so that human
           health and the planet benefit In;:, remark able, run , lnspirin~ way. Le Jr,1 rn::irc about our investment 1n lh11,~ NttJral Cam.



           Tackling the tau!lhest water problems by catalyzin!I the war/d's best entrepreneurs

           Our innovative impact investment fund is focused on water, and blends traditional and philanthropic capital to dramatically
           improve the way society uses, manages, and stewards its water resources around the world .

           Our team brings over one hundred seventy-five years of leadership experience in the water sector.

           We partner with water-focused organizations to find early stage investment opportunities offering the greatest combination of
           environmental + financial return, and then work closely with our portfolio company entrepreneurs to help them commercialize
           their water solutions for maximum impact.

           Key areas of water focus include sustainable supply, human & ecosystem health, infrastructure integrity, and waste to value.




        <O 2009-2014 Ecomundi Ventures, LLC




      Ecomundi’s Request to Divide the ’058 Application and the Birth of the ’517 Application

            34.            Before the Assignment was recorded with USPTO, Ecomundi filed a request for

  extension of time to file a statement of use for the ’058 Application on October 4, 2013.1 In this


  1
   Upon information and belief, Alex McIntosh is the CEO and founder of both Ecomundi and TNC. The
  October 4, 2013 request for extension of time filed in connection with the ’058 Application on October
  4, 2013 listed Ecomundi as the current owner of the ’058 Application and TNC as the proposed
                                                                               16

                                                                        Exhibit 19
                                                                        Page 134
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 155 of 264 Page ID
                                  #:1158



  filing, Ecomundi proposed that Thrive Natural Care, Inc., of 42 Darrell Place, San Francisco,

  California 94133 be the new owner of the ’058 Application.

          35.     On October 4, 2013, TNC filed a request to divide the ’058 Application.

  Alex G. McIntosh signed the request and alleged that the following goods were in use as of

  September 5, 2013:

          Non-medicated skin care preparations, namely facial lotions, cleansers and
          creams, creams and oils for cosmetic use, skin moisturizers; pre-shaving
          preparations; after shave lotions and creams.

          36.     In the October 4, 2013 request to divide, McIntosh also alleged that the following

  goods remained under the Section 1(b) intent-to-use basis:

          Personal care products for cosmetic use, namely, hair shampoos and conditioners,
          hair styling preparations; body and hand washes, soaps and gels; non-medicated
          skin care preparations, namely body lotions; cosmetic sun care preparations and
          sunscreens; lip creams and balms; antiperspirants and deodorants for personal use;
          shaving creams and gels; non-medicated baby care products, namely baby lotions,
          creams, body cleansers, shampoos, gels and washes, diaper rash creams and
          ointments.

          37.     On November 5, 2013, the USPTO processed TNC’s request to divide the ’058

  Application, after which time the ’058 Application covered only the following goods in Class 3:

          Personal care products for cosmetic use, namely, hair shampoos and conditioners,
          hair styling preparations; body and hand washes, soaps and gels; non-medicated
          skin care preparations, namely, body lotions; cosmetic sun care preparations and
          sunscreens; lip creams and balms; antiperspirants and deodorants for personal use;
          shaving creams and gels; non-medicated baby care products, namely, baby
          lotions, creams, body cleansers, shampoos, gels and washes, diaper rash creams
          and ointments




  owner. Although Alex McIntosh signed the request for extension of time, it is unclear whether he signed
  on behalf of Ecomundi or TNC. Considering that TNC is the current owner of Registration No. 4467942,
  which matured from the divided ’058 Application (discussed in Paragraphs 35-39), and that Ecomundi
  had already assigned the ’058 Application to TNC (albeit invalidly), Le-Vel assumes, for the purposes of
  this pleading, that McIntosh intended to sign the October 4, 2013 request for extension of time on behalf
  of TNC.

                                                     17

                                                Exhibit 19
                                                Page 135
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 156 of 264 Page ID
                                  #:1159



          38.     After five extensions of time to file a statement of use were filed, the ’058

  Application covering the personal care products listed in Paragraph 37 was abandoned on May

  16, 2016, for failure to file a statement of use.

          39.     The October 4, 2013 request to divide also created the child Application Serial

  No. 85980517 covering the following goods in Class 3 (the “’517 Application”):

          Non-medicated skin care preparations, namely, facial lotions, cleansers and
          creams, creams and oils for cosmetic use, skin moisturizers; pre-shaving
          preparations; after shave lotions and creams.

          40.     The ’517 Application matured into Registration No. 4467942 (the “’942

  Registration”) on January 14, 2014.

           TNC’s Fraudulent Claim that Use of THRIVE Began on September 5, 2013

          41.     Upon information and belief, Ecomundi (TNC’s alleged predecessor in interest)

  has never used the THRIVE mark in connection with any goods it has offered, advertised, sold,

  or transported in commerce which may lawfully be regulated by Congress.

          42.     Upon information and belief, TNC did not use the THRIVE mark in commerce on

  any of the goods identified in the ’517 Application until at least January 2014, long after TNC’s

  alleged September 5, 2013 first use-in-commerce date.

          43.     Upon information and belief, TNC only alleged a September 5, 2013 first use date

  in an attempt to retroactively validate the Assignment (which was executed on September 27,

  2013) and not because the THRIVE mark covered by the ’517 Application was in use on

  September 5, 2013.

          44.     On TNC’s LinkedIn page, available at https://www.linkedin.com/company/thrive-

  natural-care, the “About Us” section states that TNC brought its products to markets “in 2014.”




                                                      18

                                                Exhibit 19
                                                Page 136
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 157 of 264 Page ID
                                  #:1160



  A true and correct copy of TNC’s LinkedIn page showing the “About Us” section is attached as

  Exhibit 3.

             45.      TNC’s website is located at <thrivecare.co>, as indicated from the specimen that

  TNC submitted on January 13, 2020 for the ’942 Registration. A true and correct copy of the

  specimen is attached as Exhibit 4 and an excerpt of that capture is shown below:


       (--      C   I Secure htlps:/ hrivecare.co/collect1ons/ail/shave•beard7sort by:

                                                             PR:OO U CTS v   MISSION       POWIERF"UL PI.AP'IITS   SK IN HEAlTH   8LO~   CONTA.(T

                             THRIVf

                                                                             All   Clean      Kits&Gifts    New Products    Restore   Jiffj=@j


                            SUBSCRIBE

                            SIGN UP for 15% off, info & exclusive
                            deals


                             fm "mJt email Utldn




             46.      WhoIs domain name records indicate that TNC’s website domain name,

  thrivecare.co, was not created or registered until January 8, 2014. A true and correct copy of the

  WhoIs domain name records showing the thrivcare.co domain was not created or registered until

  January 8, 2014 is attached as Exhibit 5 and an excerpt of that capture is shown below:

             Whois Record ( last updated on 2021-03-20 )


               oma'n
              Regis r
              Registrar WHOIS Server : whois . godaddy . com
              Registrar URL : whois . godaddy . com
              u· ated Date : 2021 - 01 - 13T18 : 26 : 42+00 : 00

              Crea ion Date : 20 14 - 01 - 08T23 : 58 : 03+00 : 00
                        2014 - 01 - 08
              Registrar Registration Expiration Date : 2022 - 01 - 07T23 : 59 : 59+00 : 00
                        2022 - 01 - 07
              Registrar : GoDaddy . com , LLC
              Spons ori ng Reg is r ar IANA IO : 146
              Registrar Abuse c o nt act Email : abuse@godaddycom

                                                                                   19

                                                                         Exhibit 19
                                                                         Page 137
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 158 of 264 Page ID
                                  #:1161



         47.     The earliest Wayback Machine capture of TNC’s thrivecare.co website was

  captured on November 18, 2014. A true and correct copy of that capture is attached as Exhibit 6.

         48.     TNC’s Twitter page, available at https://twitter.com/thrivecare, was not created

  until January 2014. A true and correct copy of an excerpt of TNC’s Twitter page, which shows

  the date the page was created, is attached as Exhibit 7. An excerpt from TNC’s Twitter page is

  shown below:

                +-     Thrive Natura:I Care - Regenerative Skincare
                       311 Tweets




               Thrive Natural CarQ                egenerative Skinca!!)
               @ThriveCare

               Thrive is regenerative, effective, plant-based skincare for every body. Ou r uniq ue
               approach actively restores ecosystems and empowers rural farm ers.

               @ San Francisco, CA     6' t hrivecare.co   l]El Joined January 2014
               71 1 Following    298 Followers



         49.     TNC’s Facebook page, available at https://www.facebook.com/thrivecare/, was

  not created until January 12, 2014. A true and correct copy of an excerpt of TNC’s Facebook

  page, which shows the date the page was created, is attached as Exhibit 8. A true and correct

  copy of an excerpt from TNC’s Facebook page is shown below:




                                                            20

                                                     Exhibit 19
                                                     Page 138
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 159 of 264 Page ID
                                  #:1162




                         Thrive Natural Care
                         @!thrlveeare

                         Home

                         Posts




                                               Posts                                                                 Thrive Natural c are
                                                                                                                     Company
                         About                         Thrive Natural Care
                                                       Mardi 18111151 \,4PM   0                                      5   "'"'***
                         Community


                         13:ii'-IIM
                                                Our pl.in1..basad i:.kinear& ha~ a light, Mtural scant th.at won'1
                                                ov9f'WhQtm, leaving you rerreshed and (99Ung b9U0f after awry use.
                                                                                                                     Community

                                                                                                                     .... 2 o82 people like this
                                                                                                                                                             .....
                                                                                                                     ;\    27:33pe(JJ)le~thlS


                                                                                                                     About                                   .....
                                                                                                                     e     Cont.ct Thrtve Natur•I Care on Me•ae~r
                                                                                                                     e     www~eco
                                                                                                                     c:i   eom....,

                                                                                                                                                          Se,e,More




         50.     The oldest post on TNC’s Instagram page, available at

  https://www.instagram.com/thrivenaturalcare/, is dated October 1, 2014. This Instagram post

  includes what appears to be a photograph of a check and the caption “Check: check. Or [sic]

  check list is only just beginning,” implying that TNC received a check for the sale of its first

  THRIVE-branded product sometime shortly before or on October 1, 2014. A true and correct

  copy of the first post on TNC’s Instagram page dated October 1, 2014 is attached as Exhibit 9

  and shown below.




                                                                     21

                                                           Exhibit 19
                                                           Page 139
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 160 of 264 Page ID
                                  #:1163




                                                                            thrivenatura lcare • Follow



                                                                            thrivenaturalcare Check: check. Or
                                                                            check list is only just beg inning.

                                                                            337w




                                                                  vOV
                                                                  4 likes
                                                                  OCTOBER I. 2014



                                                                  Log in to like or comment.




  TNC’s Fraudulent Identification of and Lack of “Non-Medicated Skin Care Preparations”

         51.     As explained above in Paragraph 34, the ’517 Application (which matured into

  the ’942 Registration) covered the following Class 3 goods:

         Non-medicated skin care preparations, namely, facial lotions, cleansers and
         creams, creams and oils for cosmetic use, skin moisturizers; pre-shaving
         preparations; after shave lotions and creams

         52.     TNC’s initial product offering, which, upon information and belief, occurred

  sometime in January 2014, was limited solely to “pre-shaving preparations” and “after shave

  lotions and creams,” and did not include “[n]on-medicated skin care preparations, namely, facial

  lotions, cleansers and creams, creams and oils for cosmetic use, skin moisturizers.”

         53.     Specifically, the first Wayback Machine archived capture of TNC’s website,

  dated November 18, 2014, shows that TNC’s website contained only three goods available for

  purchase: (1) a post-shave Face Balm, which “reduces irritation after shaving and protects all


                                                  22

                                             Exhibit 19
                                             Page 140
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 161 of 264 Page ID
                                  #:1164



  skin types; (2) a pre-shave Face Wash, “a remarkable gel removes dirt, oil, sweat, and other

  impurities;” and (3) a pre-shave Shave Oil, “just a little of this premium oil gives an ultra-close

  shave every time.” See Exhibit 6.

         54.       None of these products were facial lotions, facial creams, creams for cosmetic

  use, or skin moisturizers. Rather, they were men’s grooming products.

         55.       TNC knew that its initial three-product offering was limited exclusively to men’s

  grooming products, namely “pre-shaving preparations” and “after shave lotions and creams,” as

  TNC’s advertised its products as men’s grooming and shaving products. See Exhibit 6.

         56.       For example, TNC used the tagline A BETTER WAY TO GROOM together with

  its first three products and described its company as one specifically aimed at providing high-

  quality men’s grooming products, not non-medicated skincare preparations. As stated by TNC

  itself on its website at least as on November 18, 2014 (which is the earliest date a page from

  TNC’s website is archived on web.archive.org):

         We think guys can do better than the stuff that dominates the market for men’s
         grooming. Something without synthetics that restores skin naturally. Something
         with real personality.

         So we traveled to an amazing place—the rainforests and family farms of Costa
         Rica—to source the highest quality, sustainably-harvested botanical ingredients
         for superior face care. After more than fifteen months of research and refining,
         we’re proud to present to you Thrive Natural Care.

         Welcome to a better way to groom.

  See Exhibit 6.

         57.       Other than the three products shown on TNC’s website on November 18, 2014

  (the post-shave Face Balm, pre-shave Face Wash, and pre-shave Shave Oil), upon information

  and belief, TNC did not offer, and had not before offered, any other products in connection with

  the mark THRIVE.

                                                   23

                                               Exhibit 19
                                               Page 141
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 162 of 264 Page ID
                                  #:1165



          58.     Despite offering no other products other than the three products—comprised

  entirely of “pre-shaving preparations” and “after shave lotions and creams”—with the THRIVE

  mark as of and before November 18, 2014, Alex McIntosh, as Co-Founder and CEO of TNC,

  still signed a sworn declaration in the October 4, 2013 Statement of Use, attesting to TNC’s use

  of the THRIVE mark for all of the goods identified in what became the ’517 Application,

  including “[n]on-medicated skin care preparations, namely, facial lotions, cleansers and creams,

  creams and oils for cosmetic use, skin moisturizers,” which TNC did not offer at least as of

  November 18, 2014, and not as of October 4, 2013 when TNC signed the declaration.2 A true

  and correct copy of the October 4, 2013 Statement of Use submitted for the ’058 Application,

  which became the ’517 Application after division, is attached as Exhibit 10.

          59.     Upon information and belief, TNC knew such attestation in its October 4, 2013

  Statement of Use was false when it was signed.

       TNC’s Fraudulent Section 8 & 15 Filing in Connection with the ’942 Registration

          60.     On January 13, 2020, Alex McIntosh, as Co-Founder and CEO of TNC, filed and

  signed the Combined Declaration of Use and Incontestability under Sections 8 & 15 with the

  USPTO in connection with Registration No. 4467942.

          61.     In this Declaration, McIntosh declared that:

          “For International Class 003, the mark is in use in commerce on or in connection
          with all of the goods/all of the services, or to indicate membership in the
          collective membership organization, listed in the existing registration for this
          specific class: Non-medicated skin care preparations, namely, facial lotions,
          cleansers and creams, creams and oils for cosmetic use, skin moisturizers; pre-
          shaving preparations; after shave lotions and creams; and the mark has been
          continuously used in commerce for five (5) consecutive years after the date of

  2
   At the time the Statement of Use was filed on October 4, 2013, the ’517 Application had not formally
  been created by the USPTO (as the request to divide had also been filed on October 4, 2013). The
  USPTO later accepted and formalized the request to divide, which created the ’517 Application. The
  Statement of Use submitted for the ’058 Application appears in the prosecution history in the TSDR
  database for the ’517 Application.

                                                    24

                                                Exhibit 19
                                                Page 142
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 163 of 264 Page ID
                                  #:1166



         registration, or the date of publication under Section 12(c), and is still in use in
         commerce on or in connection with all goods/all services

  (emphasis in original). A true and correct copy of TNC’s January 13, 2012 Combined

  Declaration of Use and Incontestability under Sections 8 & 15 is attached as Exhibit 11.

         62.       At the time that TNC filed the Combined Declaration of Use and Incontestability,

  however, TNC had never offered at least the following goods in commerce in connection with

  the THRIVE mark: (1) Non-medicated skin care preparations, namely, facial lotions . . . and

  (2) creams, (3) creams . . . for cosmetic use.

         63.       The June 30, 2019 Wayback Machine capture of TNC’s website shows all of the

  products TNC was offering at the time. A true and correct capture of the June 30, 2019

  Wayback Capture of TNC’s website is attached as Exhibit 12. None of the products offered on

  TNC’s website as of June 30, 2019 were “Non-medicated skin care preparations, namely, facial

  lotions;” “Non-medicated skin care preparations, namely, . . . creams;” or “creams for

  cosmetic use.”

         64.       None of the products on TNC’s current website are “Non-medicated skin care

  preparations, namely, facial lotions;” “Non-medicated skin care preparations, namely, . . .

  creams;” or “creams for cosmetic use.” A true and correct capture of TNC’s current website as

  of March 21, 2021 is attached as Exhibit 13.

                   Le-Vel’s Irreparable Harm Resulting from TNC’s Fraud on the PTO

         65.       On March 4, 2021, TNC asserted the ’942 Registration against Le-Vel in a civil

  action filed in the Central District of California, claiming the Le-Vel has infringed on the

  trademark rights in THRIVE conferred to TNC by the ’942 Registration. On March 5, 2021,

  TNC sought a preliminary injunction against Le-Vel seeking to enjoin Le-Vel from continued

  use of its THRIVE SKIN mark for various skincare products.


                                                   25

                                               Exhibit 19
                                               Page 143
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 164 of 264 Page ID
                                  #:1167



         66.     In its March 4, 2021 pleading and March 5, 2021 motion for preliminary

  injunction, TNC relies on its September 11, 2012 filing date for the ’942 Registration as its

  “constructive first use date” in its infringement claim against Le-Vel.

         67.     Because TNC has committed fraud on the USPTO in obtaining this registration

  and filing a Declaration of Incontestability for this registration, which is now being offensively

  asserted against Le-Vel in federal district court, Le-Vel is unduly prejudiced by the continued

  registration of the fraudulent ’942 Registration.

                                           Count One
                           Fraud in Obtaining Registration No. 4467942

         68.     Le-Vel repeats and realleges each and every allegation set forth in Paragraphs 1

  through 67.

         69.     On October 4, 2013, TNC filed a Statement of Use for the ’517 Application,

  alleging that it “is the owner of the mark sought to be registered, and is using the mark in

  commerce on or in connection with the goods/services identified above, as evidenced by the

  attached specimen(s) showing the mark as used in commerce” and alleging a first use and first-

  use-in-commerce date of September 5, 2013.

         70.     Ecomundi was not using, and had not used, the THRIVE mark applied for in the

  ’517 Application in U.S. commerce in connection with any of the identified goods in that

  application as of the alleged first use and first use-in-commerce date of September 5, 2013.

         71.     TNC was not using, and had not used, the THRIVE mark applied for in the ’517

  Application in U.S. commerce in connection with any of the identified goods in that application

  as of the alleged first use and first use-in-commerce date of September 5, 2013.




                                                      26

                                              Exhibit 19
                                              Page 144
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 165 of 264 Page ID
                                  #:1168



          72.     TNC also was not using, and had not used, the THRIVE mark in U.S. commerce

  in connection with any of the identified goods on October 4, 2013, when the Statement of Use

  was filed.

          73.     TNC knew that neither Ecomundi nor TNC had used the THRIVE mark in

  connection with any of the goods identified in the ’517 Application as of the alleged September

  5, 2013 first use and first use-in-commerce date when TNC signed the Statement of Use.

          74.     TNC made the false material statements, identified above, with the intent to

  obtain the registration to which TNC was not entitled.

          75.     TNC’s false material statements were made knowingly and with the intent to

  deceive the PTO.

          76.     The PTO relied on such knowingly false statements of material fact in approving

  the approving the Statement of Use and, subsequently, the ’517 Application.

          77.     Accordingly, TNC’s Registration No. 4467942 was obtained fraudulently and

  is, as a result, invalid and void ab initio. Registration No. 4467942 should be cancelled in

  its entirety.

                                              Count Two
                  Fraud, in the Alternative, in Obtaining Registration No. 4467942

          78.     Le-Vel repeats and realleges each and every allegation set forth in Paragraphs 1

  through 77.

          79.     On October 4, 2013, TNC filed a Statement of Use for the ’517 Application,

  alleging that it “is the owner of the mark sought to be registered, and is using the mark in

  commerce on or in connection with the goods/services identified above, as evidenced by the

  attached specimen(s) showing the mark as used in commerce” and alleging a first use and first-

  use-in-commerce date of September 5, 2013.

                                                   27

                                              Exhibit 19
                                              Page 145
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 166 of 264 Page ID
                                  #:1169



          80.     On October 4, 2013, when TNC filed the Statement of Use, neither Ecomundi nor

  TNC were using the THRIVE mark in connection with all of the goods and services in the ’517

  Application. Specifically, neither Ecomundi nor TNC had used the THRIVE mark in connection

  with at least the following goods identified in the application: Non-medicated skin care

  preparations, namely, facial lotions; non-medicated skin care preparations, namely, facial

  creams; and creams for cosmetic use.

          81.     TNC knew that neither Ecomundi nor TNC had ever used the THRIVE mark in

  connection with at least the goods identified in Paragraph 80 when TNC signed the Statement of

  Use.

          82.     TNC made the false material statements, identified above, with the intent to

  obtain the registration to which TNC was not entitled.

          83.     TNC’s false material statements were made knowingly and with the intent to

  deceive the PTO.

          84.     The PTO relied on such knowingly false statements of material fact in approving

  the Statement of Use and, subsequently, the ’517 Application.

          85.     Accordingly, TNC’s Registration No. 4467942 was obtained fraudulently and is,

  as a result, invalid and void ab initio. Registration No. 4467942 should be cancelled in its

  entirety.

                                           Count Three
                Void ab Initio for Improper Assignment of Intent-to-Use Application

          86.     Le-Vel repeats and realleges each and every allegation set forth in Paragraphs 1

  through 85.

          87.     Upon information and belief, Ecomundi is a venture capital firm that is in the

  business of investing in companies and projects.

                                                  28

                                              Exhibit 19
                                              Page 146
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 167 of 264 Page ID
                                  #:1170



         88.    Upon information and belief, Ecomundi, as a venture capital firm, never had any

  intent to use the THRIVE mark in connection with the sale or transport of grooming (or other)

  products in U.S. commerce.

         89.    Upon information and belief, Ecomundi’s sole intent relating to the THRIVE

  mark was to transfer to the THRIVE mark to TNC for TNC’s use.

         90.    Upon information and belief, Ecomundi never used the THRIVE mark in

  commerce in connection with the applied-for goods.

         91.    Ecomundi assigned the ’517 Application to TNC while it was still an intent-to-use

  application. Ecomundi did not file an allegation of use (either an amendment to allege use under

  5 U.S.C. §1051(c) or a statement of use under 15 U.S.C. §1051(d)) before the Assignment.

         92.    Ecomundi executed a nunc pro tunc agreement purporting to assign the THRIVE

  mark, attendant goodwill, and any portion of the business to which the THRIVE mark pertained,

  to TNC on September 27, 2013, purportedly effective May 23, 2013.

         93.    Upon information and belief, on May 23, 2013, the purported effective date of the

  Assignment, Ecomundi did not use, and had not used the THRIVE mark in commerce in

  connection with any of the goods identified in the ’517 Application, nor did Ecomundi intend to

  do so. Consequently, as of the purported effective date of the Assignment, neither Ecomundi nor

  TNC had generated or amassed goodwill in the THRIVE mark capable of assignment.

         94.    Upon information and belief, on September 27, 2013, the execution date of the

  Assignment, neither Ecomundi nor TNC used or had used the THRIVE mark in commerce in

  connection with any of the goods identified in the ’517 Application, and Ecomundi had no

  intention to do so. Consequently, as of the execution date of the Assignment, neither Ecomundi

  nor TNC had generated or amassed any goodwill in the THRIVE mark capable of assignment.



                                                 29

                                            Exhibit 19
                                            Page 147
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 168 of 264 Page ID
                                  #:1171



         95.     Without any use of the mark by Ecomundi, and considering Ecomundi’s lack of

  intent to use the THRIVE mark in connection with the sale or transport of the applied-for goods

  in U.S. commerce, no goodwill developed in the THRIVE mark. Therefore, when Ecomundi

  (lacking the intent to use the THRIVE mark in commerce) transferred the THRIVE mark to TNC

  before use of the mark had begun, the transfer was void ab initio.

         96.     Even if Ecomundi intended to use the THRIVE mark in commerce, such intent

  does not constitute bona fide use of the mark such that goodwill could be created in the mark. In

  the absence of any goodwill to transfer, the transfer of the THRIVE mark prior to the filing of

  the statement of use was void ab initio.

         97.     Upon information and belief, Ecomundi and TNC knew that Ecomundi did not

  intend to use the THRIVE mark in connection with the identified goods and that Ecomundi had

  not generated any goodwill in the THRIVE mark prior to the purported effective date of the

  Assignment.

         98.     Upon information and belief, Ecomundi and TNC knew that neither Ecomundi

  nor TNC had generated any goodwill in the THRIVE mark prior to the execution date of the

  Assignment.

         99.     Upon information and belief, TNC was not, in fact, a successor to Ecomundi’s

  business or the portion of the business to which the THRIVE mark pertained, because Ecomundi

  lacked a business to which the THRIVE mark pertained.

         100.    Accordingly, Registration No. 4467942 is void ab initio pursuant to Section 10 of

  the Trademark Act, 15 U.S.C. §1060 and should be cancelled in its entirety.




                                                  30

                                             Exhibit 19
                                             Page 148
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 169 of 264 Page ID
                                  #:1172



                                        Count Four
  Fraud in Connection with TNC’s Combined Declaration of Use and Incontestability under
                       Sections 8 & 15 for Registration No. 4467942

          101.    Le-Vel repeats and realleges each and every allegation set forth in Paragraphs 1

  through 100.

          102.    On January 13, 2020, Alex McIntosh, as Co-Founder and CEO of TNC, filed and

  signed the Combined Declaration of Use and Incontestability under Sections 8 & 15 with the

  USPTO in connection with Registration No. 4467942 and declared that:

          “For International Class 003, the mark is in use in commerce on or in connection
          with all of the goods/all of the services, or to indicate membership in the
          collective membership organization, listed in the existing registration for this
          specific class: Non-medicated skin care preparations, namely, facial lotions,
          cleansers and creams, creams and oils for cosmetic use, skin moisturizers; pre-
          shaving preparations; after shave lotions and creams; and the mark has been
          continuously used in commerce for five (5) consecutive years after the date of
          registration, or the date of publication under Section 12(c), and is still in use in
          commerce on or in connection with all goods/all services

  (emphasis in original).

          103.    At the time that TNC filed the Combined Declaration of Use and Incontestability,

  however, TNC had never used the THRIVE mark in commerce in connection with at least the

  following goods identified in its registration: (1) Non-medicated skin care preparations, namely,

  facial lotions . . . and (2) creams, (3) creams . . . for cosmetic use.

          104.    TNC knew that it had never used the THRIVE mark in connection with at least

  the goods identified in Paragraph 103 when it signed the Combined Declaration of Use and

  Incontestability.

          105.    TNC made the false material statements, identified above, with the intent to

  maintain the registration to which TNC was not entitled.




                                                     31

                                                Exhibit 19
                                                Page 149
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 170 of 264 Page ID
                                  #:1173



          106.   TNC’s false material statements were made knowingly and with the intent to

  deceive the PTO.

          107.   The PTO relied on such knowingly false statements of material fact in approving

  the Combined Declaration of Use and Incontestability.

          108.   Accordingly, TNC’s Registration No. 4467942 was maintained fraudulently and

  is, as a result, invalid and void ab initio. Registration No. 4467942 should be cancelled in its

  entirety.

          WHEREFORE, Le-Vel believes that it is being and will continue to be damaged by the

  continued registration of the THRIVE mark shown in Registration No. 4467942 and respectfully

  requests that this petition to cancel be sustained and that Registration No. 4467942 be cancelled.

          A filing fee has been submitted electronically. If the filing fee is found to be insufficient

  for any reason, please charge such deficiency to Deposit Account No. 06-0916.

                                                 Respectfully submitted,

  Dated: March 22, 2021                          By: / Mark Sommers /
                                                    Mark Sommers
                                                    Patrick J. Rodgers
                                                    FINNEGAN, HENDERSON, FARABOW,
                                                     GARRETT & DUNNER, L.L.P.
                                                    901 New York Avenue, N.W.
                                                    Washington, D.C. 20001-4413
                                                    Telephone: (202) 408-4000
                                                      Morgan E. Smith
                                                      FINNEGAN, HENDERSON, FARABOW,
                                                       GARRETT & DUNNER, L.L.P.
                                                      3300 Hillview Avenue
                                                      Palo Alto, CA 94304-1203
                                                      Telephone: (650) 849-6600
                                                      docketing@finnegan.com
                                                      mark.sommers@finnegan.com
                                                      morgan.smith@finnegan.com
                                                      patrick.rodgers@finnegan.com
                                                      TTAB-Legal-Assistants@finnegan.com

                                                   32

                                               Exhibit 19
                                               Page 150
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 171 of 264 Page ID
                                  #:1174
                              Petition for Cancellation
                                  Mark: THRIVE
                              Registration No. 4467942




                            Exhibit 1




                                    Exhibit 19
                                    Page 151
         Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 172 of 264 Page ID
                                           #:1175
                                                         900267831             10/02/2013
                                                          TRADEMARK ASSIGNMENT
II                                                                                                                                   II
Electronic Version v1 .1
Stylesheet Version v1 .1


 I   SUBMISSION TYPE:                                     NEW ASSIGNMENT
                                                     II                                                                              I
 I   NATURE OF CONVEYANCE:                                ASSIGNS THE ENTIRE INTEREST AND THE GOODWILL
                                                     I
     CONVEYING PARTY DATA


     I                   Name                  II               Formerly            11 Execution Date 11           Entity Type   I

     IEcomundi Ventures, LLC
                                                                                                       I LIMITED
                                                                                                               LIABILITY
                                                                                    1109/27/2013       : COMPANY: CONNECTICUT
                                               II

     RECEIVING PARTY DATA


     IName:                     IIThrive Natural Care, Inc.
     !street Address:           1142 Darrell Place
     icity:                     llsan Francisco
     Istate/Country:            llcAUFORNIA
     !Postal Code:              1194133
     IEntity Type:              llcoRPORATION: DELAWARE                                                                     I

     PROPERTY NUMBERS Total: 2

                                                                                                                                          ~

                                                                                                                                          ~
               Property Type               Number                                   Word Mark
     I                               11                   11                                                                I
     ISerial   Number:               1185726058           II THRIVE                                                         I            :,:
     ISerial   Number:               1185726062           II THRIVE                                                         I
                                                                                                                                          -
                                                                                                                                         ;..
     CORRESPONDENCE DATA


     Fax Number:                      4156932222
     Correspondence will be sent to the e-mail address first,- if that is unsuccessful, it will be sent
     via US Mail
     Phone:                           415 693 2171
     Email:                           rsingh@cooley.com
     Correspondent Name:              Ariana G. Hiscott, Cooley LLP
     Address Line 1:                  1299 Pennsylvania Ave NW, Suite 700
     Address Line 4:                  Washington, DISTRICT OF COLUMBIA             20004

 I ATTORNEY DOCKET NUMBER:                                313705-20000
                                                                                                                                     I
 I   NAME OF SUBMITTER:                                   Ariana G. Hiscott
                                                                                                                                     I
 I   Signature:                                           /Ariana G. Hiscotv
II                                                   I                                           lR.A.DEM.A.RI<                      I


          900267831                                                                        REEL: 005123 FRAME: 0443
                                                                      Exhibit 19
                                                                      Page 152
    Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 173 of 264 Page ID
                                      #:1176

I Date:                                II 1010212013


 Total Attachments: 2
 source=EMV-Thrive Nunc_Pro_Tunc_lntent_to_Use_Assignment_-_Sept_27 _2013#page1 .tif
 source=EMV-Thrive Nunc_Pro_Tunc_lntent_to_Use_Assignment_-_Sept_27 _2013#page2.tif




                                                                               TRADEMARK
                                                                         REEL: 005123 FRAME: 0444
                                                       Exhibit 19
                                                       Page 153
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 174 of 264 Page ID
                                  #:1177


                                NUNC PRO TUNC TRADEMARK ASSIGNMENT

           This Trademark Assignment ("Assignment") is effective as of May 23, 2013 by and between
  Ecomundi Ventures, LLC (the "Assignor"), a Connecticut limited liability company having an address of 42
  Darrell Place San Francisco, California 94133 and Thrive Natural Care, Inc. (the "Assignee"), a Delaware
  corporation having an address of 42 Darrell Place San Francisco, California 94133 (collectively the
  "Parties").

          WHEREAS, Assignor has adopted, used, and/or intends to use, and is the owner of the
  trademark THRIVE for the goods and services identified in Schedule A hereto (the "Trademark") and the
  corresponding United States trademark applications identified on Schedule A hereto.

            WHEREAS, Assignor had a bona fide intent to use the Trademark in U.S. commerce at the time
  of filing of the Applications with the U.S. Patent and Trademark Office and has maintained a bona fide
  intent to use the Trademark since that time for the corresponding goods and services;

          WHEREAS, Assignee is the successor to the business of the Assignor to which the Trademark
  pertains and the Parties have entered into the TECHNOLOGY ASSIGNMENT AGREEMENT dated May
  23, 2013, regarding the transfer of all rights to the THRIVE trademark, which is incorporated herein by
  reference and made part of this agreement; and

          WHEREAS, for the avoidance of doubt, Assignor and Assignee wish to enter into an agreement
  regarding the rights to the THRIVE trademark in the United States;

           NOW, THEREFORE, in consideration of the foregoing promises and the mutual covenants
  contained herein, and other good and valuable consideration, the receipt and sufficiency of which are
  hereby acknowledged, Assignor does hereby assign, transfer, and convey to Assignee as the successor
  to the business of Assignor as set forth above, all right, title, and interest in the United States in and to the
  Trademark and the Applications, together with the good will associated therewith, that portion of the
  Assignor's ongoing and existing business to which the Trademarks pertain, and all rights and causes of
  action accrued, accruing, and to accrue under and by virtue hereof, including the right to sue and recover
  for past infringement, and to receive all damages, payments and costs and fees associated therewith.

                                             Assignor:        ECOMUNDI VENTURES, LLC, by its
                                                              authorized representative:




                                                              Name: Alex McIntosh, CEO

                                                               Date: September 27, 2013




  1335900 vl/SF
                                                    Exhibit 19                    TRADEMARK
                                                    Page 154                REEL: 005123 FRAME: 0445
 Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 175 of 264 Page ID
                                   #:1178


                                      SCHEDULE A




THRIVE    85726058   September   03    Personal care products for cosmetic use, namely, hair shampoos
                     11, 2012          and conditioners, hair styling preparations; body and hand
                                       washes, soaps and gels; non-medicated skin care preparations,
                                       namely facial lotions, cleansers and creams, body lotions,
                                       creams and oils for cosmetic use, skin moisturizers; cosmetic
                                       sun care preparations and sunscreens; lip creams and balms;
                                       antiperspirants and deodorants for personal use; shaving creams
                                       and gels; pre-shaving preparations; after shave lotions and
                                       creams; non-medicated baby care products, namely baby lotions,
                                       creams, body cleansers, shampoos, gels and washes, diaper
                                       rash creams and ointments

THRIVE    85726062   September   05    Medicated skin care products, namely, creams, lotions and oils;
                     11, 2012          medicated hair care, namely, shampoos and creams; medicated
                                       facial cleansers, hand and body washes; medicated sunscreens
                                       and sunburn lotions; medicated lip creams and balms




   1335900 vl/SF
                                      Exhibit 19                  TRADEMARK
RECORDED: 10/02/2013                  Page 155              REEL: 005123 FRAME: 0446
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 176 of 264 Page ID
                                  #:1179
                              Petition for Cancellation
                                  Mark: THRIVE
                              Registration No. 4467942




                            Exhibit 2




                                    Exhibit 19
                                    Page 156
3/20/2021Case     2:21-cv-02022-DOC-KES Document            22-3
                                                       ecomundi       Filed
                                                                ventures      03/22/21
                                                                         - ecomundi ventures Page 177 of 264 Page ID

   lhttp://www.ecomundiventures.com/ecomundi-ventures/
                                                           #:1180
  2'-8--'-c-a(!-t-ur-es_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ____.
                                                                                          I~ JUN OCT JAN• 13 •
  21Mar2011-17Feb2020                                                                                  2012 2014 2018        "' About this capture




        Ecomundi Ventures has two focus areas:



        Reinventing personal care to improve human health and the planet

        The vast majority of "personal care" products are an oxymoron. Neither personal, nor caring. Most contain synthetic ingredients
        that are unhealthy for our bodies and for the environment. Typically manufactured by conventional corporations with bland
        brands and packaging.

        Ecomundi Ventures has partnered with entrepreneurs, scientists, investors and retailers to reinvent personal care so that human
        health and the planet benefit in a remarkable, fun, inspiring way. Learn more about our investment in Thrive Natural Care.



        Tackling the toughest water problems by catalyzing the world's best entrepreneurs

        Our innovative impact investment fund is focused on water, and blends traditional and philanthropic capital to dramatically
        improve the way society uses, manages, and stewards its water resources around the world .

        Our team brings over one hundred seventy-five years of leadership experience in the water sector.

        We partner with water-focused organizations to find early stage investment opportunities offering the greatest combination of
        environmental + financial return, and then work closely with our portfolio company entrepreneurs to help them commercialize
        their water solutions for maximum impact.

        Key areas of water focus include sustainable supply, human & ecosystem health, infrastructure integrity, and waste to value.




     © 2009-2014 Ecomundi Ventures, LLC




                                                                 Exhibit 19
                                                                 Page 157
https://web.archive.org/web/20141013041905/http:/www.ecomundiventures.com/ecomundi-ventures/                                                         1/1
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 178 of 264 Page ID
                                  #:1181
                              Petition for Cancellation
                                  Mark: THRIVE
                              Registration No. 4467942




                            Exhibit 3




                                    Exhibit 19
                                    Page 158
3/20/2021Case      2:21-cv-02022-DOC-KES DocumentThrive
                                                  22-3  Natural Care 03/22/21
                                                            Filed    | LinkedIn Page 179 of 264 Page ID
                                                 #:1182
   Linkedlm                                                                            Join now    _____
                                                                                                  ( Sign in )
              Thrive Natural Care in Worldwide




    S~Thrive
    'S~
     ,
           Skincare Powered by
           Regenerative Plants ~
                                   ·
                                                                                                          •••


   Thrive Natural Care
   Consumer Goods
   San Francisco, California · 159 followers
   Skincare Powered By Regenerative Plants


                                                               Follow

                         View all 9 employees




         About us
         Headquartered in San Francisco, California, Thrive Natural Care works in tandem with a passionate
         team of rural farmers in Costa Rica to develop native plants-based grooming products utilizing
         premium organic resources, without any synthetic colors, fragrances, or ingredients. Founded in
         2013, the company conducted extensive R&D in Costa Rican ecosystems to appropriately source
         premium ingredients before bottling them up as a powerful and healthy skincare line for markets
         in 2014. Made especially for people with sensitive or active-lifestyle skin, the new-to-market plant
         oils found in Thrive products contain skin-protecting antioxidants and raw ingredients that reduce
         inflammation and irritation better than conventional synthetic ingredients. The products are
         currently available online at www.thrivecare.co and through a partnership with Amazon, as well as
         Whole Foods Markets in California.



         Website                              http://www.thrivecare.co

         Industries                           Consumer Goods
                                                            Exhibit 19
https://www.linkedin.com/company/thrive-natural-care                                                            1/4
                                                            Page 159
3/20/2021Case
           2:21-cv-02022-DOC-KES DocumentThrive Natural
                                             22-3       Care 03/22/21
                                                    Filed    | LinkedIn Page 180 of 264 Page ID
                                            #:1183
     Company size           11-50 employees

     Headquarters                             San Francisco, California

     Type                                     Privately Held

     Founded                                  2012

     Specialties                              premium grooming products, high performance natural
                                              shave/skin care, and 'beyond sustainability' business model




     Locations
      Primary

     25 Taylor St
     San Francisco, California, US
     Get directions




     Employees at Thrive Natural Care
                  Brandon Boothe                                            Ryan Frederick
                  -                                                         Sales Director at Thrive Natural
                                                                            Sales

                  Alex McIntosh                                             Laura Arce Aita
                  co-founder & ceo at Thrive Natural                        Founding Director of Product R&D
                  Care                                                      Thrive Natural Care / Co-owner Laita
                                                                            Cosmetics


     (  ___)
          See all employees




     Updates

                      Thrive Natural Care                                                  •••

                      159 followers
                      9mo
                                                               Exhibit 19
https://www.linkedin.com/company/thrive-natural-care                                                               2/4
                                                               Page 160
3/20/2021Case            2:21-cv-02022-DOC-KES DocumentThrive
                                                        22-3  Natural Care 03/22/21
                                                                  Filed    | LinkedIn Page 181 of 264 Page ID
                                                       #:1184
               https://angel.co/l/2sQTyF




             eCommerce & Customer Success Manager at Thrive Natural Care • San Francisco •…
             angel.co

               4 Likes


                      Like       Comment           Share




               Join now to see what you are missing
               ✓     Find people you know at Thrive Natural Care

               ✓     Browse recommended jobs for you

               ✓     View all updates, news, and articles


              (__
               Join now )




Similar pages
                     GoPass
  PASS               Telecommunications
                     San Jose, Costa Rica region


   = =-
   a;=-              Singularities
  :a:
   ~
  SIP..GLILARITIES
                     Logistics and Supply Chain
                     Saratoga, California

                     Leaf Grow
                     Marketing and Advertising
                     Newcastle upon Tyne, England
                                                            Exhibit 19
https://www.linkedin.com/company/thrive-natural-care                                                            3/4
                                                            Page 161
3/20/2021Case  2:21-cv-02022-DOC-KES DocumentThrive
                                              22-3  Natural Care 03/22/21
                                                        Filed    | LinkedIn Page 182 of 264 Page ID
                                             #:1185
             GuardLab
             Health, Wellness and Fitness
             Farmingdale, New York

Show more similar pages



Browse jobs
Intern jobs
141 open jobs




     Linked(m © 2021                                         About

     Accessibility                                           User Agreement

     Privacy Policy                                          Cookie Policy

     Copyright Policy                                        Brand Policy

     Guest Controls                                          Community Guidelines

     Language




                                                       Exhibit 19
https://www.linkedin.com/company/thrive-natural-care                                                  4/4
                                                       Page 162
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 183 of 264 Page ID
                                  #:1186
                              Petition for Cancellation
                                  Mark: THRIVE
                              Registration No. 4467942




                            Exhibit 4




                                    Exhibit 19
                                    Page 163
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 184 of 264 Page ID
                                  #:1187
C   i Secure https://thrivecare.co/coUections/all/shave-beard?sort_by~                                                                                                  ~   *   [".1) 0

                                            PRODUCTS v    MISSION      POWERFUL PLANTS          SKI N HEALTH     BLOG    CONTACT                SIGN IN   0,   'lt' 0

             THRIVE


                                                         All   C1ean     Kits & Gifts     N!!W Proch.Jcl5   Rc:!Sto,e   i1ffj:§f


            SUBSCRIBE

            SIGN UP for 15%ott, info & ""elusive
            deals




                          SIGN UP

                                                                                                                                     Shave & Shower Soap Bar

                                                                                                                                     *****  $12.95
                                                                                                                                                  llreviews
                                                         Grooming Oil • 1 n. oz. (30ml)                      Shave & Restore Kit

                                                           *****    $16.9S
                                                                          4 reviews                         *****        8 reviews
                                                                                                                    $27.95




                                                                                    Exhibit 19
                                                                                    Page 164
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 185 of 264 Page ID
                                  #:1188
C   a   Secure   https;IJthrivecare.co/collections/all/produ-cts/face wash
                                                                   4
                                                                                                                                                                                             e.   * [~) 0
                                              PROOVCTS v      MISSION        POWERFUl Pl.ANTS   SKIN HEALTH    BLOC     CONTACT                                     SIGN IN   Q    "W    0

             THRIVE
                                                                                                          FACE WASH - 3.38 FL.OZ.(100ML)
                                                                                                          ***** 158 reviews
                                                                                                          $ 11.65

                                                                                                              Subscribe and Save!




                                                                                                                 SUBSCRIBE & SAVE 15,C (S 9.90)




                                                                                                                                          ADD TO CART

                                                                                                               Product De-scription   Our Ccomm,tment-..


                                                                                                              This natural cleanser is an excellent start to your day or a great PoSt·
                                                                                                              adventure refresh for your face. It removes dirt SPF, oil, and sweat
                                                                                                              from your face. leaving it feeling clean, fresh. hydrated, and healthy. The
                                                                                                              plant•powered formula avoids drying the skin and keeps you looking
                                                                                                              vibrant throughout the day.


                                                                                                          Share0          0 @@:)@




                                                                                       Exhibit 19
                                                                                       Page 165
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 186 of 264 Page ID
                                  #:1189
                              Petition for Cancellation
                                  Mark: THRIVE
                              Registration No. 4467942




                            Exhibit 5




                                    Exhibit 19
                                    Page 166
ThriveCare.co WHOIS, DNS, & Domain Info - DomainTools                   Page 1 of 4
 Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 187 of 264 Page ID
                                          #:1190




  Home > Whois Lookup > ThriveCare.co



  Whois Record for ThriveCare.co
  - Domain Profile

   Registrant          REDACTED FOR PRIVACY (DT)

   Registrant Org      Thrive Natural Care, Inc.

   Registrant Country us

   Registrar           GoDaddy.com, LLC
                       IANA ID: 146
                       URL: whois.godaddy.com
                       Whois Server: whois.godaddy.com
                        abuse@godaddy.com
                       (p) 14806242505

   Registrar Status    clientDeleteProhibited , clientRenewProhibited, clientTransferProhibited ,
                       clientU pdateProhibited

   Dates               2,628 days old                                                               ,.
                       Created on 2014-01-08
                       Expires on 2022-01-07
                       Updated on 2021-01-13

   Name Servers        NS0S .DOMAINCONTROL.COM (has 59 ,012 ,045
                       domains)
                       NS06.DOMAINCONTROL.COM (has 59 ,012 ,045
                       domains)

   Tech Contact        REDACTED FOR PRIVACY (DT)
                       REDACTED FOR PRIVACY
                       REDACTED FOR PRIVACY,
                       REDACTED FOR PRIVACY, REDACTED FOR PRIVACY, REDACTED FOR
                       PRIVACY, REDACTED FOR PRIVACY
                       (p) X (f) X

   IP Address          23.227.38.74 - 2,754,256 other sites hosted on this
                       server

   IP Location         m - Ontario - Ottawa - Shopify Inc.


                                              Exhibit 19
                                              Page 167
https://whois.domaintools.com/thrivecare.co                                                   3/20/2021
ThriveCare.co WHOIS, DNS, & Domain Info - DomainTools                   Page 2 of 4
 Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 188 of 264 Page ID
                                          #:1191

  ASN                  m AS13335 CLOUDFLARENET, US (registered Jul 14, 2010)
   Hosting History     1 change on 2 unique name servers over 7 years


  -Website

   Website Title       None given.

  Whois Record ( last updated on 2021-03-20 )


   Domain Name: thrivecare.co
   Registry Domain ID: D52886047-CO
   Registrar WHOIS Server: whois.godaddy.com
   Registrar URL: whois.godaddy.com
   Updated Date: 2021-01-13T18:26:42+00:00
           2021-01-13
   Creation Date: 2014-01-08T23:58:03+00:00
           2014-01-08
   Registrar Registration Expiration Date: 2022-01-07T23:59:59+00:00
           2022-01-07
   Registrar: GoDaddy.com, LLC
   Sponsoring Registrar IANA ID: 146
   Registrar Abuse Contact Email: abuse@godaddy _com
   Registrar Abuse Contact Phone: 14806242505
   Status:
           clientDeleteProhibited
           clientRenewProhibited
           clientTransferProhibited
           clientUpdateProhibited
   Registry Registrant ID: REDACTED FOR PRIVACY
   Registrant Name: REDACTED FOR PRIVACY (DT)
   Registrant Organization: Thrive Natural Care, Inc.
   Registrant Street: REDACTED FOR PRIVACY
           REDACTED FOR PRIVACY
           REDACTED FOR PRIVACY
   Registrant City: REDACTED FOR PRIVACY
   Registrant State/Province: California
   Registrant Postal Code: REDACTED FOR PRIVACY
   Registrant Country: us
   Registrant Phone:
   Registrant Phone Ext:
   Registrant Fax:
   Registrant Fax Ext:
   Registrant Email: REDACTED FOR PRIVACY (DT)
   Registry Admin ID: REDACTED FOR PRIVACY
   Admin Name: REDACTED FOR PRIVACY (DT)
   Admin Organization: REDACTED FOR PRIVACY
   Admin Street: REDACTED FOR PRIVACY
           REDACTED FOR PRIVACY
           REDACTED FOR PRIVACY
   Admin City: REDACTED FOR PRIVACY
   Admin State/Province: REDACTED FOR PRIVACY
   Admin Postal Code: REDACTED FOR PRIVACY
   Admin Country: REDACTED FOR PRIVACY
   Admin Phone:
   Admin Phone Ext:


                                                Exhibit 19
                                                Page 168
https://whois.domaintools.com/thrivecare.co                                    3/20/2021
ThriveCare.co WHOIS, DNS, & Domain Info - DomainTools                   Page 3 of 4
 Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 189 of 264 Page ID
                                          #:1192

   Admin Fax:
   Admin Fax Ext:
   Admin Email: REDACTED FOR PRIVACY (DT)
   Registry Tech ID: REDACTED FOR PRIVACY
   Tech Name: REDACTED FOR PRIVACY (DT)
   Tech Organization: REDACTED FOR PRIVACY
   Tech Street: REDACTED FOR PRIVACY
           REDACTED FOR PRIVACY
           REDACTED FOR PRIVACY
   Tech City: REDACTED FOR PRIVACY
   Tech State/Province: REDACTED FOR PRIVACY
   Tech Postal Code: REDACTED FOR PRIVACY
   Tech Country: REDACTED FOR PRIVACY
   Tech Phone:
   Tech Phone Ext:
   Tech Fax:
   Tech Fax Ext:
   Tech Email: REDACTED FOR PRIVACY (DT)
   Registry Billing ID:
   Billing Name:
   Billing Organization:
   Billing Street:
   Billing City:
   Billing State/Province:
   Billing Postal Code:
   Billing Country:
   Billing Phone:
   Billing Phone Ext:
   Billing Fax:
   Billing Fax Ext:
   Billing Email:
   Nameservers:
           ns05.domaincontrol.com
           ns06.domaincontrol.com
   DNSSEC: unsigned




  Tools

                                              Hosting History

   Monitor Domain Properties                                             ....
   Reverse IP Address Lookup

   Network Tools                                                         ....
                                          Buy This Domain ..,.

                                               Visit Website



                                               Exhibit 19
                                               Page 169
https://whois.domaintools.com/thrivecare.co                                     3/20/2021
ThriveCare.co WHOIS, DNS, & Domain Info - DomainTools                   Page 4 of 4
 Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 190 of 264 Page ID
                                          #:1193


                                       .!. Preview the Full Domain Report

                                                          --     --   -   -


                                       . ·'"--   ,_   -·~- - -
                                                           ,._   .




                                                          lmmgo ,; pplio,,I !!y Domalr, foolo . oam


                                                 View Screenshot History

  Available TLDs


   General TLDs       Country TLDs

   The following domains are available through our preferred partners. Select domains below for
   more information. (3rd party site)
     Taken domain.
     Available domain.
     Deleted previously owned domain.

   ThriveCare.com                                                                                              View Whois

    ThriveCare.net                                                                                             View Whois

    ThriveCare.org                                                                                             View Whois

   ThriveCare.info                                                                                             Buy Domain

    ThriveCare.biz                                                                                             Buy Domain

    ThriveCare.us                                                                                              View Whois




                                                           f          W       in
                     Sitemap   Blog   Terms       Privacy        Contact           California Privacy Notice
                        Do Not Sell My Personal Information                        © 2021 DomainTools




                                                         Exhibit 19
                                                         Page 170
https://whois.domaintools.com/thrivecare.co                                                                        3/20/2021
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 191 of 264 Page ID
                                  #:1194
                              Petition for Cancellation
                                  Mark: THRIVE
                              Registration No. 4467942




                            Exhibit 6




                                    Exhibit 19
                                    Page 171
012312423Case 2:21-cv-02022-DOC-KES                                             56789 03/22/21 Page 192 of 264 Page ID
                                                                  Document 22-3 Filed
                                                                         #:1195




                                                                                                                                __   ___ _
                                                                                                                               ___ ,.._,.._.
                                                                                                                               UOA'N I N C05tA 11'1 (:A ,
                                                                                                                               RA.15 1!D IN


                                                                                                                               ______ .........,. __
                                                                                                                                                          .,.
                                                                                                                                          ,_SAN r lllANCISCO




                                                                                                                 _     ,.
                                                                                                              ,...-..,,-...    -------
                                                                                                                               ..-...-.-~-

                                                                                                                                __ --~---
                                                                                                                               ,.. ___ .. _,.f'O<._ _


                                                   --~
                                                    --
                                                    .,.., .....
                                                                                                               -~- ---·-·-
                                                                                                              /0'::;;::;;
                                                                                                                    ••or..------
                                                                                                                           -~. ---
                                                                                                                                  .      ..........

                                                                                                                    .,. ...-t-
                                                       WHAT MAICH
                                                       TtHUY I!! AWESOMf:f

                                                       A oot•nl blt"lllof ~lri.l
                                                       .,._..._. ho'" C1nt•  ·.it•
                                                                             tMI
                                                       •CIIMIIJ'-11...TM)"'t•-r•
                                                       ..,ftl~111oillt.... l'f"'1"'-11C
                                                       tfl.ffl<•l1,0w,,i.a111tlfl,Ot1IMllll
                                                       u , • .,oo..cu r11u.•ntv•
                                                      1nt11Ht,1Htl1ar•11,uq .. 1t•

                                                                                                     ...... .
                                                                                                      fl ll ltiltlllO YI Nit    ._...    _____
                                                                                                                                  JUANlLAMA HH8




                                                                                                      --- ~--
                                                       T11rt.,np,aall(;.tt.e.n1111-1p
                                                       IOfWOf • l11ot..W•lll,OII                      C...--••Hllt .....
                                                                                                                               -     ---•




                                                                                              WASH                   SHAVE                      RESTORE



                                                                         ~
                                                                                  .--~--
                                                                         """""''-...........
                                                                                  ,.,._., ""'"'
                                                                         _.,..,_.,..
                                                                                  -•-...-·-
                                                                                             __
                                                                         -------- .,,..... ---
                                                                                                       ...........
                                                                                                      ~-Ml'INI!-.......,.,
                                                                                                      lto!M\ .._.CII               'I"""-',_ ..
                                                                                                                                   ~-""""     ~
                                                                                                                                   "--e...,.ao-




                                                                         ---
                                                                                                   .
                                                                                          ....................,.,.
                                                                         -N-
                                                                         _ ....... '°"""' .....                  ~
                                                                                                                                   _...,_......_
                                                                                                                                11•-"'




                                                                          I-
                                                                                                      ~U
                                                                                                       ,.Y
                                                                                                         ,.!_H,!!~~~T.                FlNOASTOAl
                                                                                                                                           ......   ~




                                                                                                                                                -


                                                                                                 Exhibit 19
http://web.archive.org/web/20141118130813if_/https://thrivecare.co/#products
                                                                                                 Page 172
                                                                                                                                                                312
012312423Case 2:21-cv-02022-DOC-KES                                    56789 03/22/21 Page 193 of 264 Page ID
                                                         Document 22-3 Filed
                                                                #:1196




                                                                     Exhibit 19
http://web.archive.org/web/20141118130813if_/https://thrivecare.co/#products
                                                                     Page 173
                                                                                                                212
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 194 of 264 Page ID
                                  #:1197
                              Petition for Cancellation
                                  Mark: THRIVE
                              Registration No. 4467942




                            Exhibit 7




                                    Exhibit 19
                                    Page 174
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 195 of 264 Page ID
  3/22/2021                       #:1198
                                       Thrive Natural Care - Regenerat ive Skincare                                            Q         ~ Jldi        lwiltt!r
                                       J l llwHts


           #   E•plore                                                                                                         New to Twitter?

           {§} Settings
                                                                                                                                                               Sign up




                                                                                                                 \ .Follow )


                              Thrive Natural Care · Regenerative Skincare
                              ~lhnvt..<:,m:·

                              Thrive is 1egener1tive, effKtivf, plam-ba.sed skir.care for eYery body. Our unique
                              • PP•O•Ch dClm:·fy r t'SlOrd ~0Sy)tcm$ cmd c-mpo"«C"JS ru1t1I f c11nic1S,

                              ® S-111 ~ldfllr..cO, (A 6    (hHvt."lJfl'.W   O Jo1nl'd J,muJry 2014
                                                                                                                               You might like
                              711 1--oUow,ny    297 follO'hl'f'.,


                                  Twccts                  Twttts & rtplic-s                  Mtdia                     Likes
                                                                                                                                               Am Clinical Lab As .•            e       ( Follow )
                                                                                                                                               @ACIAlatx                                        ..,.
                                                                                                                                               II JITomoted
                                       Thrtve N1tur11 care• Regenerative Skln c.1re e9IOOYeCare • Mar 19
                                       Our pl.ant-ba$td 'Skil'l(i11re has a liQht. natur.il Stent tl't.:it wo,1·1 overwhelm.
                                       kaving you r efreshed and fe-din,g txt;er after C't/ery t.ne.
                                       •RegeMfati\•eSbncare                                                                    fJ              Racc To Z«o Wask
                                                                                                                                               ~ldl'.C'lO.lL'f<ffldSh.•
                                                                                                                                                                                        ( ~low )


                                                                                                                               ~
                                                                                                                                               James Gelkle
                                                                                                                                               ~JGe1kie
                                                                                                                                                                                        ( Follow)




                                                                                                                                                                                         •
                                                                                                                               What·• happening

                                                                                                                               ~ t'INS ' SJ minutK a QO

                                                                                                                               US Supreme Court to review
                                                                                                                               Bostm Marathon bombcr·s
                                                                                                                               dud' penalty case
                                                                                                                               rrendmg .,,- th IIOStOn Mirathol\
                                                                                                                               Dznot.-..rTsarl\M'

                                       Thrive N11tur11I Cuc • R~cncrativc Skirl("arc t<>ll111vt:C•rc • Mc11 14                 (nt~ent Trffld.n9
                                       Comm unity care ::. Self care                                                           Chrls~l1n Bile
                                                                                                                               s,n5,·,,w~•\
                                       8ut vou ve got to t.)k4" care of Your~ to be aoie to help or~rs. If you
                                       haven t already today, make time to ,echarge. •RP€)1>nH~ti•·l"c;1:int'.~ft"             Pokttc! Trffldw,g
                                                                                                                               Cornyn
                                                                                                                               1.'iM•....,,,,,:-1-.


                                                                                                                                        •

                                                                                                                                                                                         B
                                                                                                                               C.0\1'1 14 LM
                                                                                                                               COVID•U: Ne-ws and updates for
                                                                                                                               WasNngton, DC




                                       Thrive Natural C.ire - ftcgt'nerativie Skincare (wlhf1vL'C,m: f-Cb 1/
                                       WeD~being comes in many differem forms. Recharge ani;j contiNJe to show
                                                                                                                               ~ lo~Angeles Tlmu




                                                                                                                               A1h.   ,rm     wa,•
                                                                                                                                                  $ . vesurd,y
                                                                                                                               L.A. goth club misconduct claims
                                                                                                                               include" Mtor Thom.-.s
                                                                                                                               Middl@ditch




                                                                                                                               l1'1',,.,.. ~! ~....,.,n,   Ptw.icy ~ ('O(.Jk"• r"bl«y
                                                                                                                                                             t, ,•on   tw,11,·1 lr'N"
                                                                                                                                                                                         •
                                       up for yc,ur communities. •ThrNt-N.}turalCarP •Rtqf'1"lf"r11tiw-B1,~int".._'i
                                       4fmtaRiira ~ •Mindtiilnt-\.~




                                ,,     Thrfvt' Natural C.irt' . Rcgt'nt'rativie Skincart' <wmuvc(,.ire
                                       Natural skincare th.11t l:eeps up. •Thri11eNat1,11illlfMf>
                                                                                                              rct> /




  https://twitter.com/thrivecare?lang=en                                    Exhibit 19                                                                                                                 1/4
                                                                            Page 175
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 196 of 264 Page ID
  3/22/2021                       #:1199
                                          0                        0

                                         Thrive Natural C,1rc - RC9t'ncrativc Skinc,1rc @lho\'eC,m..• I.in lb
                                 ,,      You <-annot ~ar.are the health of tht individual from that ()f the
                                         community. We're all in this 109ether. In 2021, IPt's work a5 ()ne.
                                         .-RPCJ4>nt-rativeRi:r •rPCJPnE'rati~Paqnrulh,rP #mmmt1nityovPrwlf




                                 \1-     Thrive Nahlrnl Care - Rcgcncrativc Skinca.rc /wlt11tvt."tJrc • J<.111 24
                                         Ot,.ir •Rf'qf'f'IPratiw-Bmmpc;.c; aims tQ leave the planet and its peQpte betttr
                                         than we found them.

                                         flCpe,ience our plan1-ba!ted Shav-e Oil ,ll,nd help vs res.10te farm$!
                                         lhnvt>C,llrP l'O/rollP-Minn (/Jll.




                              Topics to follow
                              :»gn up to gee 11<1-eets .l.:lOl."1 the lopc:s you folloYW 1n your Home timeline,


                                 Viral Tweets                                        +          NBA

                                 S:un!\y Tweets                                      +          R,p


                                 NFL                                                 +          NFL pli1)'Crl



                                         Thrive Nahm1I C.irc - Rcgcncr.iitivc Skinu.rc f,l-Jh11~-Co11c • J,m B
                                         Ot.ir :atplant bas.ecl Face Wash deep cleans while leamg your ~kin feeling,
                                         fresh.

                                         Cruelty-fr~, GMO free, 11e9..=i.n, re,generati\-e.

                                         Experience now: thnvprarf'.rnjcollPctiorK,/al




                                         Thrive Naturc>I Can:• Rcgcncrativt' Skinca.rc ~ Jh111o'C.-CJ1t: • JJn 10
                                         Lf'ave people .and the p~ne; he.alrtiier than we found thPm. •ourMis<ion
                                         .-Mic;sionDriVffl 1'1Rl>qf'nf'r.UM"Bl7




                                          ; ~ , -:~~-~, t
                                          '\q_~WMt$~0N ;)
                                              I      ~ -          -                                      -

                                                      LEAVl!:R ()PL E~AND ,;
                                              J~          X,TRE PC.ANET~

                                         Thrive Natur.11 Care • RcgenNativc Skinca.rc @lh111o'C.-CJ1t: Jun O
                                 ~       Thrive is reqenerative, effPCtive, planH»sel1 $kincare- for every body.




  https://twitter.com/thrivecare?lang=en                                       Exhibit 19                                   2/4
                                                                               Page 176
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 197 of 264 Page ID
  3/22/2021                       #:1200

                                  Our uni~ue o'lppro.'lch :,r;ti~•ely resto,es ecOS.ystf'ms and empcwers f<1rmer5
                                  and individu14 10 show up for thflir communitiei and hf.Ip forge <l better
                                  future fOf us all

                                  learn more: thriVecare.co




                                  0                       n                      Q                       ,!,



                                  Ri~w• n• Daud ~.;iRu:Doud , ~ l8, lO.lO
                                  l"m so ocitcd .ibout Sun-screen B.1lm from @Thrivci:arc! Kelp bfing them to
                                  a store near you with @sooall'\atufe La1Jnchpad! atryf'laturat




                                   V
                                         I                 Che<'k out this awesome product from Social Na1ure1
                                                           W<Jrll 1l Tty 1l. ~lkln: 1l We !>Cnd you lhc t\dlur.:,I
                                                           J.m.>do<.ti )'OU love. f(M FREE
                                                           r9 .-..ocjalnaturf'. rnm

                                                          n,                     Q,

                                  Thrive Natural Cart. Regener1dve Skincare ~Thrw... , Dec 23. 2020
                                  "Vkt 11(.•Cd lO inOV(!' o n horn St.'il·C<11e to SQmcth1ng th,U CdnllOt b(:- (dptu,ed
                                  by c.'.lpitalhrn· Explori1,g l'IC'W p(!'1spe<tivtS on (OinlTIUlli ty <;a1e Ovt!'TScif
                                  ca, c.




                                      We ~ec;I to move- on from self-carP to somethm9 that cannoc bf" captu...
                                      Rather than Just seeing ourselves. we need to recogmse that our health
                                      and rates are 1nextncati1y linked 10 our tellow numi.n t>emgs arid 11no ...
                                       & lht'gw1didr\.COf'ft

                                   0                      tl                                             .!,

                                  Thrive Noturol Care• Rcs,cncr• tivc Skirn=o.re follhr1v... • Oe(. 12, 20.lO
                                  Supc-rplo:1nts WOik fO< strfise<t slin

                                  Ovr superplant f0tm1.1las are ~ally helpful for a,ctivE-, sensitive, or
                                  stressed skin. Thanks ro @Am.uon LifE"style for sharing oor FR,,qf'f"lf'rlltivP
                                  vision today.




                                  Thrive Natural Care - Regenerative Skincare 18) ll111vc. • Ut.'11.. /, 2020
                                  ·eve,y time yoo 5pend money, you re cas.tinr; a vote for fhe kind of WOt1d
                                  vou want.~ - Anna Lappe

                                  Photo: Molly Stttle

                                  •RN]Pru>rntiw<;kinr;rrp #Rf'C}f'nPr;nrv,,13mirw>~< #N:uurAl'.kinr.uf'-
                                  ,..~eneratilo'e.AQ




  https://twitter.com/thrivecare?lang=en                            Exhibit 19                                            3/4
                                                                    Page 177
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 198 of 264 Page ID
  3/22/2021                       #:1201




                                       0                    n
                                       Thrive Natural Care - Regen<:rative Skincare @Thriv... • Sep 25, 2018
                                       There's indigenous wisdom in every bottle of Thrive Natural Care. Pictured
                                       here is Juanilama, a key ingredient in many of our natural formu las. The
                                       plant oil from the Juanilama leaf,... instagram.com/p/BoKLCc4h7lV/...

                                       0                    u ,                   Q     2


                                       Thrive Natural Care • Regen<!rative Skincare @Thrive ... • Aug 2, 2018
                                       From Farm To Face - Thrive Natural Care for Men: youtu.be/vXCLwxl_zEk?a
                                       via @YouTube




                                                             From Farm To Face - Thrive Natural Care for Men
                                                             6   youtube .com



                                       0                    u,                    Q     2


                                       Thrive Natural Care - Regenerative Skincare ® Thrive ... - Aug 2, 2018
                                       Comp 1: youtu.be/VnyQOGUhl)7g?a via @YouTube




                                                             Comp1
                                                             ,9youtube.com




                                       0                    u,
                                       Thrive Natural Care • Regen,irative Skincare @Thrive ... • Jul 17, 2018      •··
                                       Happy #PrimeDay If you're looking for one of the best all-natural products
                                       on Amazon, read the reviews <'i nd see why users love our Sensitive Skin Face
                                       Balm for Men. amzn.to/2lenfG p 26% Off Only today 4- t0pm




                                                                                  .,,~ti',  f               .,          ,
                                                                                            ~•- '(
                                                                         ~•:.rOIII NG               r               :


                                                                         ':.;:;;:;_                 '.. ,

                                                                                                -           ' \,

                                       Thrive Natural Care - Regen(trative Skincare @Thrrve ... • Jul 17, 2018
                                       Happy #PlimeDay lf you're kK>king for one of the best all-natural products
                                       on Amazon, read the reviews c1nd see why users love our Sensitive Skin Face
                                       Wash for M en. amzn.to/2mnSNkG 26% O ff Only today 4- 10pm




                                       Thrive Natural Ca re• Regenerative Skincare @Thrive... • Jul 17, 2018
                                       Happy #PrimeDay If you're lookin g for one of the best all-natural products
                                       on Amazon, read the reviews <'Ind see why users love our VIP Grooming Kit.
                                       amzn.to/2uuNq21      26% Off Only today 3 -9pm




                            Don't miss what's happen
                            People on Twrtter are the first to know




  https://twitter.com/thrivecare?lang=en                              Exhibit 19                                            4/4
                                                                      Page 178
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 199 of 264 Page ID
                                  #:1202
                              Petition for Cancellation
                                  Mark: THRIVE
                              Registration No. 4467942




                            Exhibit 8




                                    Exhibit 19
                                    Page 179
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 200 of 264 Page ID
  3/22/2021                       #:1203




                  Thrive Natural Care
                  QU,rl.VtUrt

                  Hom,




                                        Posts                                                                            Thriv. N.1tural c,n
                                                                                                                         Cor~ny
                                                 Thrh•• No1tu~ I C.u•
                                                 M;111:h20..il708PM 0
                                                                                                                         5*****
                  Commmny
                                                                                                                         Community                                       .....
                                                                                                                         ... :i',68JpcQFIIC lkel111~

                                                                                                                         :-\ 2.134 pe~ !ot)w ltuii


                                                                                                                         About

                                                                                                                         @)
                                                                                                                                                                         .....
                                                                                                                              \.Of\la('t l flnYf Nll1Urllt ....e on r,IHWAQfr

                                                                                                                         G    wwwlhuwcao (o




                                                                                                                         Fau.hMlc l!l~lnt'lm.1llall10,_,.)'f'Nll)CIIIW
                                                                                                                         1n><lo11d..onol thoo 1,u1pc,u,,1'..0P'"V"~~l..ol...,\,y
                                                                                                                         u,,p,e,~ tilhii rr,.,..-idw.tc,;,r,ienl




                                                    r/:J Lib                  O Comment                   ~ Share
                                                                                                                                          *****
                                                                                                                                              2,683 hM"!.

                                           ,:    TimYe Natural c are
                                                  ~,:t,1R.11i:,141-'P.t   0
                                         our ptant-base<I sKlncare has a I1gt11. natural seent Ina1wcn·1
                                         ovcrwl'lclm, 11!-c>vr,g you retrcslle<I an<I fcc11ng better ar.cr (!.'VCfy ~c




                                                                                                                                     ProrHO USA
                                                                                                                                     IIN11M30,-V




                                                                                                                           • .,      f-11 1111 Sts   Living
                                                                                                                          \'·••••• F     n




                                                                                                                         RJ, .,.._ Ruby-Fron Appi.1
                                                                                                                                     fOOCI & 84~-itll• C'ornQarn

                                                                                                                         SN More .




                                                                                                                         ~           Oli.u mo




                                                                                                                         @           s.n >,ao,ci,a>Ctn<mklo,C

                                                    r{:;   I ikr.,            Q<:ommr.nl




                                        Videos




  https://www.facebook.com/thrivecare/                                         Exhibit 19                                                                                          1/4
                                                                               Page 180
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 201 of 264 Page ID
  3/22/2021                       #:1204




                               Photos




                              Pests


                                 ~.     Thrive Nt1lurnl Ct1re
                                       M;1rciiur•a 11111,1 0

                               CQmrTu,inlty eiir,e !> Sett care
                               But you've got 10 t:.ike c.11c or yuwd lo be aElle to~ other:. tr you
                               naven'f a1re.Jl'J)' lod.JY IT'I.Jke twne to rei::riaA)e




                                          rCJ like                O Convnent

                                       Thrtvt N:itur.11 c:1,-.
                                  ti   Merdl9 at9 .SoiAM 0

                               C..1n '(()l.l ieet II? Spnng 1s. ne,.1, SrOCk up on ~ 0e:ens.e With SPF 3C) to
                               pro:eQ: from sun aoo h)'drate )'our Skin.




  https://www.facebook.com/thrivecare/                              Exhibit 19                                  2/4
                                                                    Page 181
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 202 of 264 Page ID
  3/22/2021                       #:1205



                              . ~ Olckt0Vkrwflr0<h,1ct1.
                                -
                               c,
                                            --
                                                                         •~••
                                                              _ _.'I'.. .-!......._.K~>il"I
                                                                                                     3'
                                                                                               ,I iii.      '
                                                                                                                  .;'
                                                                                                                <I',• .

                                                                                                                   -
                                                                                                                          j




                                            rf:J Like                       0    Comment



                                         nmv• Nalurnl care 1:,; 111 Costa ~ N..--.a
                                                        0
                                         M..in.l'l"~l l"l-11-'M

                               t tartas on. our regenerallve pbm-t>lse<l sKlnca1e restoles farmland In cost.a
                               f.lJC<1 ~ r:vcry purc:ha$C and bcncil!s tanners
                               Eiq:ierle~     Thrtve nQw· v.ww ThrNer.-1,re c:a




                               c,
                                            rCJ I iki::                     Q    Cun• m•11I



                                         Thrive N.1hm1I C.1r. 1¥ 111 C~til Ru
                                         M.:ir~htatl2 l8PM 0

                               SU$t;,iJn.,n,Je 1~ no1enough With a regenera1tve :;ipp,o.'l<:-h .,,~ e,<1n ~!vet)'
                               rep.ti,. tt's t.nc to11Cl toW01k.. toshonup. and to empool!t ou, ,glObal
                               c.ommunIty There 153p.11h ta,w.vL'l




                               c,
                                            rf:J lik""                      0    Con • m~nt




                               Our 119 ntwelgN . pl.Jnt lxl5ed {)ally Defense ~ h $P~ 30 IS knQWTI tor ns
                               -great skin teet, smoo:h a;>pllCaUon aoo at>sOrtls qulekly With no White
                               ll'SKIU(' Wllll'.:ll ltlS your $1(111 SIMI..'. If I lltlV\.' N<1:ur.i1ca1c
                               image ~ 1.1ooS1eeie




  https://www.facebook.com/thrivecare/                                        Exhibit 19                                      3/4
                                                                              Page 182
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 203 of 264 Page ID
  3/22/2021                       #:1206




                                                 See more of Thrive Natural Care on Facebook



                                                      Email or Phone


                                                      Password


                                                                       Log In


                                                                  Forgot account?
                                                                         ~




                                                              Create New Account


                        Thrive                                         Not Now




  https://www.facebook.com/thrivecare/   Exhibit 19                                            4/4
                                         Page 183
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 204 of 264 Page ID
                                  #:1207
                              Petition for Cancellation
                                  Mark: THRIVE
                              Registration No. 4467942




                            Exhibit 9




                                    Exhibit 19
                                    Page 184
3/20/2021Case                   Thrive Natural Document
                2:21-cv-02022-DOC-KES          Care® on Instagram:
                                                             22-3“Check:
                                                                    Filedcheck. Or check list Page
                                                                            03/22/21          is only just
                                                                                                        205beginning.”
                                                                                                              of 264 Page ID
                                                            #:1208
                                                      Search     Search                                    Log In     Sign Up



                                                                                      thrivenaturalcare • Follow



                                                                                      thrivenaturalcare Check: check. Or
                                                                                      check list is only just beginning.

                                                                                      337w




                                                                            vO~
                                                                            4 likes
                                                                            OCTOBER 1, 2014



                                                                            Log in to like or comment.




 More posts from thrivenaturalcare




og In to Instagram
og in to see photos and videos from friends and discover other accounts you'll love.


                                                               Exhibit 19
https://www.instagram.com/p/tmmDWyA86n/?igshid=1a5wf6s9k2j4k                                                                    1/2
                                                               Page 185
3/20/2021Case                   Thrive Natural Document
                2:21-cv-02022-DOC-KES          Care® on Instagram:
                                                             22-3“Check:
                                                                    Filedcheck. Or check list Page
                                                                            03/22/21          is only just
                                                                                                        206beginning.”
                                                                                                              of 264 Page ID
                                                            #:1209
                                                        Search       Search                                      Log In   Sign Up




                                                               See More Posts




                      About    Blog    Jobs   Help      API    Privacy   Terms   Top Accounts   Hashtags   Locations

                                              English   V     © 2021 Instagram from Facebook




og In to Instagram
og in to see photos and videos from friends and discover other accounts you'll love.


                                                                 Exhibit 19
https://www.instagram.com/p/tmmDWyA86n/?igshid=1a5wf6s9k2j4k                                                                        2/2
                                                                 Page 186
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 207 of 264 Page ID
                                  #:1210
                              Petition for Cancellation
                                  Mark: THRIVE
                              Registration No. 4467942




                            Exhibit 10




                                    Exhibit 19
                                    Page 187
           Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 208 of 264 Page ID
                                             #:1211

PTO Form 1553 (Rev 9/2005)
OMB No. 0651-0054 (Exp. 10/31/2017)


                                                Trademark/Service Mark Statement of Use
                                                      (15 U.S.C. Section 1051(d))


                                                    The table below presents the data as entered.

                                      Input Field                                                 Entered
             SERIAL NUMBER                                      85726058
             LAW OFFICE ASSIGNED                                LAW OFFICE 102
             EXTENSION OF USE                                   YES
             MARK SECTION
             MARK                                               http://tess2.uspto.gov/ImageAgent/ImageAgentProxy?getImage=85726058
             LITERAL ELEMENT                                    THRIVE
             STANDARD CHARACTERS                                YES
             USPTO-GENERATED IMAGE                              YES
                                                                The mark consists of standard characters, without claim to any particular
             MARK STATEMENT
                                                                font style, size or color.
             OWNER SECTION (current)
             NAME                                               Ecomundi Ventures, LLC
             STREET                                             42 Darrell Place
             CITY                                               San Francisco
             STATE                                              California
             ZIP/POSTAL CODE                                    94133
             COUNTRY                                            United States
             OWNER SECTION (proposed)
             NAME                                               Thrive Natural Care, Inc.
             STREET                                             42 Darrell Place
             CITY                                               San Francisco
             STATE                                              California
             ZIP/POSTAL CODE                                    94133
             COUNTRY                                            United States
             GOODS AND/OR SERVICES SECTION
             INTERNATIONAL CLASS                                003
                                                                Personal care products for cosmetic use, namely, hair shampoos and
                                                                conditioners, hair styling preparations; body and hand washes, soaps and
                                                                gels; non-medicated skin care preparations, namely facial lotions, cleansers
                                                                and creams, body lotions, creams and oils for cosmetic use, skin
             CURRENT IDENTIFICATION                             moisturizers; cosmetic sun care preparations and sunscreens; lip creams and
                                                                balms; antiperspirants and deodorants for personal use; shaving creams and
                                                                gels; pre-shaving preparations; after shave lotions and creams; non-
                                                                medicated baby care products, namely baby lotions, creams, body cleansers,

                                                                      Exhibit 19
                                                                      Page 188
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 209 of 264 Page ID
                                  #:1212

                                          shampoos, gels and washes, diaper rash creams and ointments
                                          Personal care products for cosmetic use, namely, hair shampoos and
                                          conditioners, hair styling preparations; body and hand washes, soaps and
GOODS OR SERVICES DELETED FROM THE        gels; non-medicated skin care preparations, namely body lotions; cosmetic
APPLICATION OR INCLUDED IN A REQUEST TO   sun care preparations and sunscreens; lip creams and balms; antiperspirants
DIVIDE                                    and deodorants for personal use; shaving creams and gels; non-medicated
                                          baby care products, namely baby lotions, creams, body cleansers,
                                          shampoos, gels and washes, diaper rash creams and ointments
                                          Non-medicated skin care preparations, namely facial lotions, cleansers and
GOODS OR SERVICES IN USE IN COMMERCE      creams, creams and oils for cosmetic use, skin moisturizers; pre-shaving
                                          preparations; after shave lotions and creams
FIRST USE ANYWHERE DATE                   09/05/2013
FIRST USE IN COMMERCE DATE                09/05/2013
                                          \\TICRS\EXPORT16\IMAGEOUT 16\859\805\85980517\LM2Co
SPECIMEN FILE NAME(S)
                                          py\85726058\1\SOU13\SOU2.
SPECIMEN DESCRIPTION                      photograph of the products showing the mark as used
REQUEST TO DIVIDE                         YES
                                          Non-medicated skin care preparations, namely facial lotions, cleansers and
GOOD(S)/SERVICE(S) IN USE                 creams, creams and oils for cosmetic use, skin moisturizers; pre-shaving
                                          preparations; after shave lotions and creams (Class 03)
                                          Personal care products for cosmetic use, namely, hair shampoos and
                                          conditioners, hair styling preparations; body and hand washes, soaps and
                                          gels; non-medicated skin care preparations, namely body lotions; cosmetic
GOOD(S)/SERVICES INTENT TO USE            sun care preparations and sunscreens; lip creams and balms; antiperspirants
                                          and deodorants for personal use; shaving creams and gels; non-medicated
                                          baby care products, namely baby lotions, creams, body cleansers,
                                          shampoos, gels and washes, diaper rash creams and ointments (Class 03)
PAYMENT SECTION
NUMBER OF CLASSES IN USE                  1
SUBTOTAL AMOUNT [ALLEGATION OF USE FEE]   100
REQUEST TO DIVIDE FEE                     100
NUMBER OF CLASSES REQUIRING NEW
                                          1
APPLICATION FEE

SUBTOTAL AMOUNT [NEW APPLICATION FEE]     325
TOTAL AMOUNT                              525
SIGNATURE SECTION
DECLARATION SIGNATURE                     /Alex G. McIntosh/
SIGNATORY'S NAME                          Alex G. McIntosh
SIGNATORY'S POSITION                      CEO & founder
DATE SIGNED                               10/03/2013
REQUEST TO DIVIDE SIGNATURE               /Ariana G. Hiscott/
SIGNATORY'S NAME                          Ariana G. Hiscott
SIGNATORY'S POSITION                      Attorney of Record, California Bar Member
DATE SIGNED                               10/04/2013
SIGNATORY'S PHONE NUMBER                  415-693-2171


                                                Exhibit 19
                                                Page 189
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 210 of 264 Page ID
                                  #:1213

AUTHORIZED SIGNATORY            YES
FILING INFORMATION
SUBMIT DATE                     Fri Oct 04 20:28:47 EDT 2013
                                USPTO/SOU-XXX.XXX.XXX.XX-
                                20131004202847239499-8572
                                6058-500acbc31eb6f307d103
TEAS STAMP                      7cd198dcaf85fa7124ea3cb80
                                9610a339b7e19f58ccd4e1-DA
                                -6746-2013100217235908822
                                6




                                      Exhibit 19
                                      Page 190
           Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 211 of 264 Page ID
                                             #:1214
PTO Form 1553 (Rev 9/2005)
OMB No. 0651-0054 (Exp. 10/31/2017)




                                              Trademark/Service Mark Statement of Use
                                                    (15 U.S.C. Section 1051(d))
To the Commissioner for Trademarks:
MARK: THRIVE(Standard Characters, see http://tess2.uspto.gov/ImageAgent/ImageAgentProxy?getImage=85726058)
SERIAL NUMBER: 85726058
An Extension of Time form is being filed with the Allegation of Use.



The applicant, Thrive Natural Care, Inc., having an address of
    42 Darrell Place
    San Francisco, California 94133
    United States
is submitting the following allegation of use information:

For International Class 003:
Current identification: Personal care products for cosmetic use, namely, hair shampoos and conditioners, hair styling preparations; body and hand
washes, soaps and gels; non-medicated skin care preparations, namely facial lotions, cleansers and creams, body lotions, creams and oils for
cosmetic use, skin moisturizers; cosmetic sun care preparations and sunscreens; lip creams and balms; antiperspirants and deodorants for personal
use; shaving creams and gels; pre-shaving preparations; after shave lotions and creams; non-medicated baby care products, namely baby lotions,
creams, body cleansers, shampoos, gels and washes, diaper rash creams and ointments

This allegation of use does NOT cover the following goods/services listed in either the application or Notice of Allowance or as subsequently
modified for this specific class; these goods/services are either being permanently deleted or included in a Request to Divide: Personal care
products for cosmetic use, namely, hair shampoos and conditioners, hair styling preparations; body and hand washes, soaps and gels; non-
medicated skin care preparations, namely body lotions; cosmetic sun care preparations and sunscreens; lip creams and balms; antiperspirants and
deodorants for personal use; shaving creams and gels; non-medicated baby care products, namely baby lotions, creams, body cleansers,
shampoos, gels and washes, diaper rash creams and ointments

The mark is in use in commerce on or in connection with the following goods/services listed in either the application or Notice of Allowance or
as subsequently modified for this specific class: Non-medicated skin care preparations, namely facial lotions, cleansers and creams, creams and
oils for cosmetic use, skin moisturizers; pre-shaving preparations; after shave lotions and creams
The mark was first used by the applicant, or the applicant's related company, licensee, or predecessor in interest at least as early as 09/05/2013,
and first used in commerce at least as early as 09/05/2013, and is now in use in such commerce. The applicant is submitting one specimen for the
class showing the mark as used in commerce on or in connection with any item in the class, consisting of a(n) photograph of the products
showing the mark as used.
Specimen File1


REQUEST TO DIVIDE
The applicant is requesting to divide the application and specifies the following:
The following good(s) or service(s) is/are now in use: Non-medicated skin care preparations, namely facial lotions, cleansers and creams, creams
and oils for cosmetic use, skin moisturizers; pre-shaving preparations; after shave lotions and creams (Class 03)
The following good(s) or service(s) remain(s) under the Section 1(b), intent to use basis: Personal care products for cosmetic use, namely, hair
shampoos and conditioners, hair styling preparations; body and hand washes, soaps and gels; non-medicated skin care preparations, namely body
lotions; cosmetic sun care preparations and sunscreens; lip creams and balms; antiperspirants and deodorants for personal use; shaving creams
and gels; non-medicated baby care products, namely baby lotions, creams, body cleansers, shampoos, gels and washes, diaper rash creams and
ointments (Class 03)


A fee payment in the amount of $100 will be submitted with the form, representing payment for the allegation of use for 1 class.

A fee payment in the amount of $100 will be submitted with the form, representing payment for the request to divide fee.

A fee payment in the amount of $325 will be submitted with the form, representing payment for the new application fee for 1 class.




                                                                  Exhibit 19
                                                                  Page 191
       Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 212 of 264 Page ID
                                         #:1215

                                                                   Declaration

Applicant requests registration of the above-identified trademark/service mark in the United States Patent and Trademark Office on the Principal
Register established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq., as amended). Applicant is the owner of the mark sought to be
registered, and is using the mark in commerce on or in connection with the goods/services identified above, as evidenced by the attached
specimen(s) showing the mark as used in commerce.

The undersigned, being hereby warned that willful false statements and the like so made are punishable by fine or imprisonment, or both, under
18 U.S.C. Section 1001, and that such willful false statements may jeopardize the validity of the form or any resulting registration, declares that
he/she is properly authorized to execute this form on behalf of the applicant; he/she believes the applicant to be the owner of the
trademark/service mark sought to be registered; and that all statements made of his/her own knowledge are true; and that all statements made on
information and belief are believed to be true.


Signature: /Alex G. McIntosh/ Date Signed: 10/03/2013
Signatory's Name: Alex G. McIntosh
Signatory's Position: CEO & founder

                                                           Request to Divide Signature


Signature: /Ariana G. Hiscott/ Date: 10/04/2013
Signatory's Name: Ariana G. Hiscott
Signatory's Position: Attorney of Record, California Bar Member

Signatory's Phone: 415-693-2171


RAM Sale Number: 85726058
RAM Accounting Date: 10/07/2013

Serial Number: 85726058
Internet Transmission Date: Fri Oct 04 20:28:47 EDT 2013
TEAS Stamp: USPTO/SOU-XXX.XXX.XXX.XX-201310042028472
39499-85726058-500acbc31eb6f307d1037cd19
8dcaf85fa7124ea3cb809610a339b7e19f58ccd4
e1-DA-6746-20131002172359088226




                                                                   Exhibit 19
                                                                   Page 192
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 213 of 264 Page ID
                                  #:1216




                                   Exhibit 19
                                   Page 193
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 214 of 264 Page ID
                                  #:1217


FEE RECORD SHEET                                                     Serial Number:    85726058




RAM Sale Number: 85726058                                            Total Fees:       $525

RAM Accounting Date: 20131007




Transaction                         Fee   Transaction      Fee per     Number         Total
                                   Code      Date           Class     of Classes       Fee


Statement of Use (SOU)             7003    20131004         $100           1          $100
Request to Divide (per new app.)   7006    20131004                                   $100
New Application                    7001    20131004         $325           1          $325




                                                                     Transaction Date:       20131004




                                              Exhibit 19
                                              Page 194
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 215 of 264 Page ID
                                  #:1218
                              Petition for Cancellation
                                  Mark: THRIVE
                              Registration No. 4467942




                            Exhibit 11




                                    Exhibit 19
                                    Page 195
           Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 216 of 264 Page ID
                                             #:1219

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1583 (Rev 05/2006)
OMB No. 0651-0055 (Exp 10/31/2021)


                       Combined Declaration of Use and Incontestability under Sections 8 & 15


                                                     The table below presents the data as entered.

                                     Input Field                                                                  Entered
             REGISTRATION NUMBER                                        4467942
             REGISTRATION DATE                                          01/14/2014
             SERIAL NUMBER                                              85980517
             MARK SECTION
             MARK                                                       THRIVE (see, https://tmng-al.uspto.gov/resting2/api/img/85980517/large)
             ATTORNEY SECTION (current)
             NAME                                                       Tsan Abrahamson
             ATTORNEY BAR MEMBERSHIP NUMBER                             NOT SPECIFIED

             YEAR OF ADMISSION                                          NOT SPECIFIED

             U.S. STATE/ COMMONWEALTH/ TERRITORY                        NOT SPECIFIED

             FIRM NAME                                                  Cobalt LLP
             INTERNAL ADDRESS                                           Building A21
             STREET                                                     918 Parker Street
             CITY                                                       Berkeley
             STATE                                                      California
             POSTAL CODE                                                94710
             COUNTRY                                                    United States
             PHONE                                                      510-841-9800
             FAX                                                        510-295-2401
             EMAIL                                                      trademarks@cobaltlaw.com
             AUTHORIZED TO COMMUNICATE VIA EMAIL                        Yes
             ATTORNEY SECTION (proposed)
             NAME                                                       Travis Manfredi
             ATTORNEY BAR MEMBERSHIP NUMBER                             XXX
             YEAR OF ADMISSION                                          XXXX
             U.S. STATE/ COMMONWEALTH/ TERRITORY                        XX
             FIRM NAME                                                  Cobalt LLP
             STREET                                                     1912 Bonita Avenue
             CITY                                                       Berkeley
             STATE                                                      California
             POSTAL CODE                                                94704



                                                                               Exhibit 19
                                                                               Page 196
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 217 of 264 Page ID
                                  #:1220

COUNTRY                               United States
PHONE                                 510-841-9800
FAX                                   510-295-2401
EMAIL                                 trademarks@cobaltlaw.com
AUTHORIZED TO COMMUNICATE VIA EMAIL   Yes
DOCKET/REFERENCE NUMBER               THRIVE 03
OTHER APPOINTED ATTORNEY              Tsan Abrahamson, Jessica Tam
CORRESPONDENCE SECTION (current)
NAME                                  Tsan Abrahamson
FIRM NAME                             Cobalt LLP
INTERNAL ADDRESS                      Building A21
STREET                                918 Parker Street
CITY                                  Berkeley
STATE                                 California
POSTAL CODE                           94710
COUNTRY                               United States
PHONE                                 510-841-9800
FAX                                   510-295-2401
EMAIL                                 trademarks@cobaltlaw.com
AUTHORIZED TO COMMUNICATE VIA EMAIL   Yes
CORRESPONDENCE SECTION (proposed)
NAME                                  Travis Manfredi
FIRM NAME                             Cobalt LLP
STREET                                1912 Bonita Avenue
CITY                                  Berkeley
STATE                                 California
POSTAL CODE                           94704
COUNTRY                               United States
PHONE                                 510-841-9800
FAX                                   510-295-2401
EMAIL                                 trademarks@cobaltlaw.com
AUTHORIZED TO COMMUNICATE VIA EMAIL   Yes
DOCKET/REFERENCE NUMBER               THRIVE 03
GOODS AND/OR SERVICES SECTION
INTERNATIONAL CLASS                   003
                                      Non-medicated skin care preparations, namely, facial lotions, cleansers and
GOODS OR SERVICES                     creams, creams and oils for cosmetic use, skin moisturizers; pre-shaving
                                      preparations; after shave lotions and creams



                                            Exhibit 19
                                            Page 197
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 218 of 264 Page ID
                                  #:1221

                                              \\TICRS\EXPORT17\IMAGEOUT 17\859\805\85980517\xml3\
SPECIMEN FILE NAME(S)
                                              8150002.JPG
                                              \\TICRS\EXPORT17\IMAGEOUT 17\859\805\85980517\xml3\
                                              8150003.JPG
SPECIMEN DESCRIPTION                          pages from registrant's online store
OWNER SECTION (current)
NAME                                          THRIVE NATURAL CARE, INC.
STREET                                        42 DARRELL PLACE
CITY                                          SAN FRANCISCO
STATE                                         California
ZIP/POSTAL CODE                               94133
COUNTRY                                       United States
OWNER SECTION (proposed)
NAME                                          THRIVE NATURAL CARE, INC.
STREET                                        42 DARRELL PLACE
CITY                                          SAN FRANCISCO
STATE                                         California
ZIP/POSTAL CODE                               94133
COUNTRY                                       United States
EMAIL                                         XXXX
AUTHORIZED TO COMMUNICATE VIA EMAIL           Yes
LEGAL ENTITY SECTION (current)
TYPE                                          corporation
STATE/COUNTRY OF INCORPORATION                Delaware
PAYMENT SECTION
NUMBER OF CLASSES                             1
NUMBER OF CLASSES PAID                        1
COMBINED §§ 8 & 15 FILING FEE PER CLASS       325
TOTAL FEE PAID                                325
SIGNATURE SECTION
SIGNATURE                                     /Alex McIntosh/
SIGNATORY'S NAME                              Alex McIntosh
SIGNATORY'S POSITION                          Co-founder & CEO
DATE SIGNED                                   01/12/2020
SIGNATORY'S PHONE NUMBER                      510-841-9800
PAYMENT METHOD                                DA
                                          FILING INFORMATION
SUBMIT DATE                                   Mon Jan 13 03:24:42 EST 2020
                                          I

                                                    Exhibit 19
                                                    Page 198
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 219 of 264 Page ID
                                  #:1222

                                USPTO/S08N15-XXX.XXX.XX.X
                                XX-20200113032442552951-4
                                467942-70089506a637a5f11e
TEAS STAMP                      7a21c91ba36278b2c7709282c
                                bf3b6c28ddb2473a7a06856-D
                                A-24423788-20200109171007
                                823724




                                   Exhibit 19
                                   Page 199
           Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 220 of 264 Page ID
                                             #:1223

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1583 (Rev 05/2006)
OMB No. 0651-0055 (Exp 10/31/2021)




                   Combined Declaration of Use and Incontestability under Sections 8 & 15
To the Commissioner for Trademarks:

REGISTRATION NUMBER: 4467942
REGISTRATION DATE: 01/14/2014

MARK: THRIVE

The owner, THRIVE NATURAL CARE, INC., a corporation of Delaware, having an address of
     42 DARRELL PLACE
     SAN FRANCISCO, California 94133
     United States
     XXXX (authorized)
is filing a Combined Declaration of Use and Incontestability under Sections 8 & 15.

For International Class 003, the mark is in use in commerce on or in connection with all of the goods/all of the services, or to indicate
membership in the collective membership organization, listed in the existing registration for this specific class: Non-medicated skin care
preparations, namely, facial lotions, cleansers and creams, creams and oils for cosmetic use, skin moisturizers; pre-shaving preparations; after
shave lotions and creams; and the mark has been continuously used in commerce for five (5) consecutive years after the date of registration, or
the date of publication under Section 12(c), and is still in use in commerce on or in connection with all goods/all services, or to indicate
membership in the collective membership organization, listed in the existing registration for this class. Also, no final decision adverse to the
owner's claim of ownership of such mark for those goods/services, or to indicate membership in the collective membership organization, exists,
or to the owner's right to register the same or to keep the same on the register; and, no proceeding involving said rights pending and not disposed
of in either the U.S. Patent and Trademark Office or the courts exists.

The owner is submitting one(or more) specimen(s) for this class showing the mark as used in commerce on or in connection with any item in this
class, consisting of a(n) pages from registrant's online store.
Specimen File1
Specimen File2

The applicant's current attorney information: Tsan Abrahamson. Tsan Abrahamson of Cobalt LLP, is located at

     Building A21
     918 Parker Street
     Berkeley, California 94710
     United States

The phone number is 510-841-9800.

The fax number is 510-295-2401.

The email address is trademarks@cobaltlaw.com

The applicants proposed attorney information: Travis Manfredi. Other appointed attorneys are Tsan Abrahamson, Jessica Tam. Travis Manfredi
of Cobalt LLP, is a member of the XX bar, admitted to the bar in XXXX, bar membership no. XXX, and the attorney(s) is located at

   1912 Bonita Avenue
   Berkeley, California 94704
   United States
The docket/reference number is THRIVE 03.

The phone number is 510-841-9800.

The fax number is 510-295-2401.

The email address is trademarks@cobaltlaw.com

                                                                               Exhibit 19
                                                                               Page 200
       Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 221 of 264 Page ID
                                         #:1224


Travis Manfredi submitted the following statement: The attorney of record is an active member in good standing of the bar of the highest court of
a U.S. state, the District of Columbia, or any U.S. Commonwealth or territory.


The applicant's current correspondence information: Tsan Abrahamson. Tsan Abrahamson of Cobalt LLP, is located at

   Building A21
   918 Parker Street
   Berkeley, California 94710
   United States

The phone number is 510-841-9800.

The fax number is 510-295-2401.

The email address is trademarks@cobaltlaw.com

The applicants proposed correspondence information: Travis Manfredi. Travis Manfredi of Cobalt LLP, is located at

   1912 Bonita Avenue
   Berkeley, California 94704
   United States
The docket/reference number is THRIVE 03.

The phone number is 510-841-9800.

The fax number is 510-295-2401.

The email address is trademarks@cobaltlaw.com

A fee payment in the amount of $325 will be submitted with the form, representing payment for 1 class(es), plus any additional grace period fee,
if necessary.


                                                                 Declaration
        Unless the owner has specifically claimed excusable nonuse, the mark is in use in commerce on or in connection with the goods/services
        or to indicate membership in the collective membership organization identified above, as evidenced by the attached specimen(s).
        Unless the owner has specifically claimed excusable nonuse, the specimen(s) shows the mark as currently used in commerce on or in
        connection with the goods/services/collective membership organization.
        The mark has been in continuous use in commerce for five consecutive years after the date of registration, or the date of publication
        under 15 U.S.C. § 1062(c), and is still in use in commerce on or in connection with all goods/services, or to indicate membership in the
        collective membership organization, listed in the existing registration.
        There has been no final decision adverse to the owner's claim of ownership of such mark for such goods/services, or to indicate
        membership in the collective membership organization, or to the owner's right to register the same or to keep the same on the register.
        There is no proceeding involving said rights pending and not finally disposed of either in the United States Patent and Trademark Office
        or in a court.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
        The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
        1001, and that such willful false statements and the like may jeopardize the validity of this submission and the registration, declares that
        all statements made of his/her own knowledge are true and all statements made on information and belief are believed to be true.

Signature: /Alex McIntosh/ Date: 01/12/2020
Signatory's Name: Alex McIntosh
Signatory's Position: Co-founder & CEO
Signatory's Phone: 510-841-9800



                                                                   Exhibit 19
                                                                   Page 201
      Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 222 of 264 Page ID
                                        #:1225

Mailing Address (current):
 Cobalt LLP
 918 Parker Street
 Berkeley, California 94710

Mailing Address (proposed):
 Cobalt LLP
 1912 Bonita Avenue
 Berkeley, California 94704

Serial Number: 85980517
Internet Transmission Date: Mon Jan 13 03:24:42 EST 2020
TEAS Stamp: USPTO/S08N15-XXX.XXX.XX.XXX-202001130324
42552951-4467942-70089506a637a5f11e7a21c
91ba36278b2c7709282cbf3b6c28ddb2473a7a06
856-DA-24423788-20200109171007823724




                                                    Exhibit 19
                                                    Page 202
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 223 of 264 Page ID
                                  #:1226
C   i Secure https://thrivecare.co/coUections/all/shave-beard?sort_by~                                                                                                  ~   *   [".1) 0

                                            PRODUCTS v    MISSION      POWERFUL PLANTS          SKI N HEALTH     BLOG    CONTACT                SIGN IN   0,   'lt' 0

             THRIVE


                                                         All   C1ean     Kits & Gifts     N!!W Proch.Jcl5   Rc:!Sto,e   i1ffj:§f


            SUBSCRIBE

            SIGN UP for 15%ott, info & ""elusive
            deals




                          SIGN UP

                                                                                                                                     Shave & Shower Soap Bar

                                                                                                                                     *****  $12.95
                                                                                                                                                  llreviews
                                                         Grooming Oil • 1 n. oz. (30ml)                      Shave & Restore Kit

                                                           *****    $16.9S
                                                                          4 reviews                         *****        8 reviews
                                                                                                                    $27.95




                                                                                    Exhibit 19
                                                                                    Page 203
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 224 of 264 Page ID
                                  #:1227
C   a   Secure   https;IJthrivecare.co/collections/all/produ-cts/face wash
                                                                   4
                                                                                                                                                                                             e.   * [~) 0
                                              PROOVCTS v      MISSION        POWERFUl Pl.ANTS   SKIN HEALTH    BLOC     CONTACT                                     SIGN IN   Q    "W    0

             THRIVE
                                                                                                          FACE WASH - 3.38 FL.OZ.(100ML)
                                                                                                          ***** 158 reviews
                                                                                                          $ 11.65

                                                                                                              Subscribe and Save!




                                                                                                                 SUBSCRIBE & SAVE 15,C (S 9.90)




                                                                                                                                          ADD TO CART

                                                                                                               Product De-scription   Our Ccomm,tment-..


                                                                                                              This natural cleanser is an excellent start to your day or a great PoSt·
                                                                                                              adventure refresh for your face. It removes dirt SPF, oil, and sweat
                                                                                                              from your face. leaving it feeling clean, fresh. hydrated, and healthy. The
                                                                                                              plant•powered formula avoids drying the skin and keeps you looking
                                                                                                              vibrant throughout the day.


                                                                                                          Share0          0 @@:)@




                                                                                       Exhibit 19
                                                                                       Page 204
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 225 of 264 Page ID
                                  #:1228


ROUTING SHEET TO POST REGISTRATION (PRU)                                  Registration Number:       4467942




                                                                          Serial Number:      85980517



RAM Sale Number: 4467942

RAM Accounting Date: 20200113                                             Total Fees:         $325

      Note: Process in accordance with Post Registration Standard Operating Procedure (SOP)



Transaction                         Fee      Transaction        Fee per     Number          Number of       Total
                                   Code         Date             Class     of Classes      Classes Paid      Fee


§8 affidavit                       7205       20200113           $125           1                1          $125
§ 15 affidavit                     7208       20200113           $200           1                1          $200




Physical Location: 700 - INTENT TO USE SECTION

Lost Case Flag: False

In TICRS (AM-FLG-IN-TICRS): True




                                                                          Transaction Date:      20200113




                                                   Exhibit 19
                                                   Page 205
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 226 of 264 Page ID
                                  #:1229
                              Petition for Cancellation
                                  Mark: THRIVE
                              Registration No. 4467942




                            Exhibit 12




                                    Exhibit 19
                                    Page 206
3/21/2021
       Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 227 of 264 Page ID
                                         #:1230
             1---                                                                                                                                                                         ..:ill


                                                                   ~- ~Det~Sunsutt"IB#ll'l'MU>                 • • ltwf.-tlt~"",tf)(t-5cl'\,Oto,~-
                                   SUBSCRIBE
                                                                         Wf30-2.0fl.Oz.{o0MlJ                  E.'dOllt1-118.f~IO@-M"MffOtMtl'lllo\m




                                   -
                                   S.c.NUPtortS"OIN.llllo&.~
                                                                   OallyOrlff\M$1.in5VNn~•~,,SH
                                                                            30•2.0Ft.Ol-(60MIJ
                                                                          ***** U6rew:IW'I
                                                                                    S24.9S
                                                                                                                UlllqwPre,M,Mll~ti,,,.,.,,.,a,~nn
                                                                                                                         bH,.V.hitf"Slclra

                                                                                                                  (IW"pStrut, 3.381'1.oz(tCD,ne)

                                                                                                                     · · · • • 12,~e,,,W'WS
                                                                                                                             Sll.95




                                                                                                                                                               r,cee.lnl-2ff.oz.(60rnll
                                                                                                                                                              ••••• ,09,~
                                                                                                                                                                       $14.95



                                                                      0..,f.W(~M15tilorJ.lfflW1t:h
                                                                                                                   ''"'™™~'-~Soap
                                                                    UnlQrJf, Pnmiwn Natwlll '"3red!PT,t1

                                                                        forHMtl.hltr Mar, SS.11>C•e                  ···••21~
                                                                        fattW..stl-3.38ftol.(100rnll                         """''"
                                                                          •••·• •o'i,~
                                                                                    S 12.95




                                                                                                                                                               *****4r1Mf'W!,
                                                                                                                                                                       $16.95


                                                                   lo>•TorNitc~,w51<i,,r.111;1elbuonror
                                                                      Ml!,! - IJre<-~t.ecsAII-N•ti•AII Afltr
                                                                                                                                                                 Sh.we&RHtorelOI
                                                                     ~8-ll&F.k.ifl..,._w,ittffor
                                                                                                                                                               ........ t7r~
                                                                    Mef\wlt,1,P.•lf'ioum tl,m•• &.OfJM•C
                                                                                                                                                                       $24,'15
                                                                                  11'18f~,U

                                                                    ftntortflgf!K>t8.11m·Scr-Otlt11N
                                                                       fOl'~MSl;ln.- 21'1.o.l.[60lti4



                                                                           ·····•rww,, ,
                                                                                    $16.9S


                                                                                                               ftestotif>JFitttW.W.-Stre,DN-
                                                                                                               f<rrSens/tMS!oo-3.38ff.ot.ll()()i,,ll
                                                                                                                     ••••• 16~-



                                                                   I.. Tl'orlw-t-.atural-C-e·Sll.aYe:Olllar         S!Ml'fOll~pi.Jl'r,eyYriU,flt[[     ~.     ThrMOM'lllwO...,l(UMt,,"s
                                                                    M;e,i-Rt:p&.cn•PYe·Sh...eOlb·SNvl,.            !o<!~Only!4.99$M~                                ~IOt
                                                                    CrNll'&-~FOkntforM~<Of'lt
                                                                                                               S,:~ywt~w'1JrfR££~                            Th'MOMIThtD.a,,~~-1,
                                                                           SlwveOH • 1 n. CL!~                         0,,tyS09'iN~                                 6'00t¥1""41:Klt
                                                                          ****'1 t50r~
                                                                                    S1'2.9l
                                                                                                                      ****    $0.9' ltMeW                      ·····S6~$1',95




                                                                           Ttw-lw-SklilRestonri, ti::tt

                                                                           *****'
                                                                              $27.95
                                                                                     ~
                                                                                                                     ···••xi~
                                                                                                                VlPl(lt'.l,oot~tc,-6,l.M'~hler


                                                                                                                             S,49.95




                                                                              NO COMPROMISE C HECK LIST


                                                         These are our NO COMPROMISE commitments to you. your skin.
                                                                   and the people and the planet that make it possible




                                     1.#11QUffllAhTOILSfttSTOftE
                                         ANOPft01IC1SICIN
                                                                        JIL'NT POWOCO SCl[t.;Q
                                                                       8ASEO. HF£C1M $IONCAAE
                                                                                                                 i,1 N£VUtN<VSVNTHrtlC
                                                                                                                     COL/JR$. FRAGAl<f OR
                                                                                                                          1N~l01(Nf'S
                                                                                                                                                            PURCHASE SUPPORTSRUAAl
                                                                                                                                                             fARMERSANORESTOfll$
                                                                                                                                                               O(GRA0(0 lANO$




                                                                                                      HOME     PROOUCtS       SK IN HEALTH       OWN THE DAY BLOC.




                                   00®@0                                                              CONTACT US/fAQS




                                                                     Exhibit 19
                                                                     Page 207
https://web.archive.org/web/20190630064956/https:/thrivecare.co/collections/all                                                                                                                    1/1
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 228 of 264 Page ID
                                  #:1231
                              Petition for Cancellation
                                  Mark: THRIVE
                              Registration No. 4467942




                            Exhibit 13




                                    Exhibit 19
                                    Page 208
012312423Case 2:21-cv-02022-DOC-KES                                                            Document56789 ÿÿ
                                                                                                         22-3     6ÿ03/22/21
                                                                                                                 Filed    96ÿ6 Page 229 of 264 Page ID
                                                                                                        #:1232
                                                                                                                                                                                                0. &   0

                               Our Products ....          Regenerative Mission                  Superplan1 Skincare       Our Skin Health Philosophy   Ingredients   Blog    Connect with Us




                                                                                                              PRODUCTS

                               .. ,L n,P !!'.,,   All produc s    v              SQf'lr .eiv   Best sellm-g   v                                                                    16products




                                                                 -
                                                                 lliRIVE
                                                                                ....
                                                                 ldl'.Jl!"""11l>IY
                                                                                       ~.
                                                                                                                    __
                                                                                                                   ll-t VE.,
                                                                                                                   ,uow.n,i~-


                                                                      .. ,
                                                                             ®"i"-'
                                                                              (Ntl.l"
                                                                 .,:.~::;i111;u#




                               Daily Defense Sun:i;;creen Balm (Mineral                            Face Waoh - 3.3811.oz,(l00ml)                   Energv Scrub
                               SPF30                                                               $ 12.95                                         $13.95
                               $24.95




                                                                                                                                                   Shave & Shower Soap Bar
                                                                                                                                                   S 12.95


                               Face Balm • 2fl.0z.(60ml)                                           Shave Oil 2 FL OZ (60ML)
                               S 14.95                                                             $ 16.95




                               S.naltlve Skin Face Balm • St,..a O.lenH                            Sensitive Skin F•ce Wash • Streu                VIP Kit: look Bettor & Live Hoalthier
                               ·211. 0L 60ml                                                       Defense• 3.38 fl, oz. (100ml)                   S 54.95
                               $16.96                                                              $ 13.95




                                                                                                                                                   Shave & Aeot0re Kil
                               Otutp Clean Kit                                                     S111nsltiva Skin Kit
                                                                                                                                                   $31.95
                               S39.95                                                              s 27.95
                                                                                                                  Exhibit 19
https://thrivecare.co/collections/all?sort_by=best-selling
                                                                                                                  Page 209
                                                                                                                                                                                                           312
012312423Case 2:21-cv-02022-DOC-KES                            Document56789 ÿÿ
                                                                         22-3     6ÿ03/22/21
                                                                                 Filed    96ÿ6 Page 230 of 264 Page ID
                                                                        #:1233




                               0wn The Day Kit                      Grooming 011 • 1 II. 02, (30ml)           Dally Defense Kit
                               $43.95                               S 16.95                                   $35.95




                               Shave, Shower & Re5tore Kit
                               S25.95




                               THRIVE SKINCARE               EMPOWER YOUR SKIN+             SIGN UP TO GET THE LATEST ON SALES, NEW RELEASES.
                                                             REGENERATE THE PLANET          AND MORE,
                               Home
                               PrOducls
                               Skin Health
                               Blog
                               Contact Us
                               FAQs




                                                               • Bm l!I ..,.
                                                                                                                C 2021, Thrl\ie Nmurol C.aro Powwud by Shol)lfy




                                                                               Exhibit 19
https://thrivecare.co/collections/all?sort_by=best-selling
                                                                               Page 210
                                                                                                                                                                  212
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 231 of 264 Page ID
                                  #:1234




              Exhibit 20
           to the Declaration of
             Morgan E. Smith
012312423Case 2:21-cv-02022-DOC-KES
                          56789678 ÿÿÿÿ8Document
                                              ÿÿ22-3
                                                            66Filed
                                                                     ÿÿÿ203/22/21
                                                                             424ÿ9Page
                                                                                            ÿ5ÿ232
                                                                                                    ÿofÿ264
                                                                                                              6ÿ! ID
                                                                                                                       Page
                                                                                                  #:1235
   JDSUPR.A:                   News & Insights •   Trending [7] ...   Find Author ...   Subscribe ..   For Reporters                                                               Q.




                                                                                                   January 5. 2021


                                      Highlights Part I of the Trademark Modernization
                                      Act of 2020: Irreparable Harm and TTAB Inferior
                                                            Officers
                                                                      e11I+ +1eee
                                                                                                                             WRITTEN BY:
                                          TM        Legal Developments 1n the                                                             Dorsey & Whitney LLP

                                            A       World of TradeMarks
                                                    Copyrights Advert1s1ng and
                                                    beyond
                                                                                                                                          cm           (+ Follow)



                                                                                                                                  Case Co llard

                              After a fair amount of end-of-year legislative drama, the Trademark
                              Modernization Act of 2020 ("TMA") was signed into law on December 27,                               Lexie Ross
                              2020    as par1 of the Consolidated Appropriations Act for                2021,   which also
                              included needed funding for COVID-19 relief and support. The text of the Act
                                                                                                                             PUBLISHED IN:
                              from the House Report can be seen here.
                                                                                                                             AU                                  ( .. Follow)
                              The TMA amends the Lanham Act in several different unrelated ways, all of
                              which are important for trademark practitioners, whether litigating in federal                 Appointments Clause                 (+Follow)
                              court, prosecuting trademark applications in the USPTO or engaging in
                              proceedings before the Trademark Trial and Appeal Board. Some parts of the                     Consolidated                        ( .. Follow)
                                                                                                                             Appropriations Ac t
                              Tl\lIA, such as the provisions for ex pa rte reexamination, become effecti ve a                (CAA)

                              year from signing, on December 27, 2021. Other provisions, such as the
                              statutmy amendment concerning the presumption of irreparable harm and                          Injunctive Relief                   (+Follow)

                              the clarification of status ofTTAB judges do not specify an effective date and
                                                                                                                             Irreparable Harm                    ( .. Follow)
                              may be left to the courts to decide.
                                                                                                                             Lanham Act                          ( .. Follow)
                              Our first post on The TMCA will cover the presumption of irreparable harm
                              for obtaining injunctive relief under the Lanham Act and amendments to
                                                                                                                             Tradema rk                          ( .. Follow)
                              ensure that the independence of Trademark Trial and Appeal Board ("TTAB")                      Modern ization Act
                                                                                                                             (T MA)
                              judges cannot be challenged under the Appointments Clause of the
                              Constitution. In subsequent posts, we will address changes to Letter of                        Tradema rk Trial and                ( .. Follow)
                              Protest and office action response procedures during the application                           Appeal Board

                              examination process and new procedural mechanisms for challenging the
                                                                                                                             Trademarks                          (+Follow)
                              validity of registrations based on lack of commercial use of the registered
                              mark.                                                                                          USPTO                               (+Follow)

                              Cl a.-ificatio n o n Presumption of Irreparable Hm·m fo r Obtain in g                                                                     more ..,
                              Injunctive Relief
                                                                                                                             DORSEY & WHITNEY LLP ON:
                              The TMA clarifies that when seeking injunctive relief on a claim for
                              trademark infringe1nent, a rebuttable presumption of irreparable harm is
                              created upon a finding of trademark infringement at trial, or upon a showing
                              oflikelihood of success on the merits for preliminary injunctive relief or a
                              tempormy restraining order. The rebuttable presumption also applies to
                                                                                                                                      JOURNALISTS
                                                                                                                               Find a qualified source~ur s!.Q..ry...!
                              claims of unfair competition, false advertising, dilution or cyberpiracy under                          Comect Wllh leading experts tor
                              Section 43 of the Lanham Act.                                                                    quotes, background, in-depth perspecl1ve



                              An amendment to the Lanham Act was needed due to a Circuit split
                              regarding the standard for injunctive relief in trademark infringement cases
                              following the U.S. Supreme Court's ruling in eBay In c. v. Me1·cExcha11ge,
                              which eliminated a similar presumption of irreparable harm in patent cases.
                              In trademark cases decided since eBay, Circuit courts have ruled
                              inconsistently on whether the four equitable factors for obtaining an
                              injunction should be weighed in each case, or whether irreparable harm
                              should be presumed once there is a finding of infringement or a likelihood of
                              success is shown for purposes of obtaining expedited relief. This split
                              encouraged forum shopping and undermined the consumer protection
                              purposes of the Lanham Act. The TMA now codifies in the Lanham Act a
                              nationwide uniform standard that the presumption should be applied in
                              trademark cases. Thus, the Act reduces the evidentia1y burden on trademark
                              owners for obtaining injunctive relief to protect their trademark rights and
                              prevent consumer confusion.

                              Pro tectio n o f Administrative Law Judges Serving o n the
                              Tradem ark Trial a nd Appe al Board
                                                                                                              Exhibit 20
https://www.jdsupra.com/legalnews/highlights-part-i-of-the-trademark-4121318/
                                                                                                              Page 211
                                                                                                                                                                                        312
012312423Case 2:21-cv-02022-DOC-KES
                          56789678 ÿÿÿÿ8Document
                                              ÿÿ22-3
                                                            66Filed
                                                                     ÿÿÿ203/22/21
                                                                             424ÿ9Page
                                                                                            ÿ5ÿ233
                                                                                                    ÿofÿ264
                                                                                                              6ÿ! ID
                                                                                                                       Page
                                                                                                            #:1236
                              The TMA also contains a provision giving the Director of the U.S. Patent and
                              Trademark Office considerably more power over the administrative law
                              judges of the TTAB. The amendment to Section 18 of the TMA clarifies that
                              ··the authority of the Director under this section includes the authority to
                              reconsider, and modify or set aside, a decision of the Trademark Trial and
                              Appeal Board."' 111is provision should avoid the problem highlighted in the
                              2019 A rthrex  u. Smith & N ephew decision of the Federal Circuit. 111e court in
                              that case held that Patent Trial and Appeal Board judges were not subject to
                              sufficient oversight and supervision by the USPTO Director to be considered
                              inferior officers under the Appointments Clause, and thus were
                              unconstitutionally appointed since they had not been nominated by the
                              President and confirmed by the Senate. The TMA amendments confirm that
                              TTAB judges are inferior officers, which should immunize them from any
                              application of the Arthrex holding.

                              Stay tuned for furth er TMCA posts on other important changes to the
                              Lanham Act coming your way under the TMA.




                              RELATED POSTS
                                 Hig hlig hts Part Ill of the Tradem ark                  Hig hlig hts Part II of the Tradem ark
                                 M odernization Act of 2020: Letters of                   Modernization Act of 2020: Ex Pa rte
                                 Protest and Shortened Office Act ion                     Expungement, Ex Parte Reexa minat ion,
                                 Response Times                                           and Non•Use Cancellation of Federal
                                                                                          Trademark Regist ration s




                              LATEST POSTS
                              • ESG - Is the SEC Ready t o Lead?                          £-Commerce and Trademark
                                                                                          Infringement: OSU Wins a Battle at the
                                                                                          Sixth Circuit

                                 FTC Finalizes Deals with Six CBD
                                 Companies


                                                                                                                                          See more •




                              DISCLAIMER: Because of the generality of this update, the information provided herein may not be applicable in
                              all situations and should not be acted upon without specific legal advice based on particular situations.

                              C Dorsey & Whitney LLP 2021 I Attorney Advertising




                                                                                                               Back to Top



                                   Home      What Is JD Supra?         Subscribe       Leverage Your Thought Leadership             Privacy Policy     Terms & Conditions   Contact   Team

                                                                                              Explore 2020 Readers' Choice Awards


                                                                                                     Copyright Cl 2021 JD Supra, LLC




                                                                                                                          Exhibit 20
https://www.jdsupra.com/legalnews/highlights-part-i-of-the-trademark-4121318/
                                                                                                                          Page 212
                                                                                                                                                                                             212
Case 2:21-cv-02022-DOC-KES Document 22-3 Filed 03/22/21 Page 234 of 264 Page ID
                                  #:1237




              Exhibit 21
           to the Declaration of
             Morgan E. Smith
Case
  Case
     2:21-cv-02022-DOC-KES
        2:20-cv-09091-PA-AS Document 1
                                     22-3
                                        Filed
                                            Filed
                                               10/02/20
                                                  03/22/21
                                                         Page
                                                           Page
                                                              1 of235
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:1 ID
                                    #:1238



   1    Stephen McArthur (State Bar No. 277712)
        stephen@smcarthurlaw.com
   2    Thomas Dietrich (State Bar No. 254282)
        tom@smcarthurlaw.com
   3    THE MCARTHUR LAW FIRM, P.C.
        9465 Wilshire Blvd., Ste. 300
   4    Beverly Hills, CA 90212
        Telephone: (323) 639-4455
   5
        Attorneys for Plaintiff Thrive
   6    Natural Care, Inc.
   7

   8
                              UNITED STATES DISTRICT COURT
   9
                             CENTRAL DISTRICT OF CALIFORNIA
  10

  11
        THRIVE NATURAL CARE, INC.,                          Case No. 2:20-cv-9091
  12
                         Plaintiff,                         COMPLAINT FOR:
  13
               v.                                           1. FEDERAL TRADEMARK
  14                                                        INFRINGEMENT
        THRIVE CAUSEMETICS, INC.,
  15                                                        2. FEDERAL UNFAIR
                         Defendant.                         COMPETITION
  16
                                                            3. COMMON LAW
  17                                                        TRADEMARK
                                                            INFRINGEMENT
  18
                                                            4. COMMON LAW UNFAIR
  19                                                        COMPETITION
  20                                                        5. VIOLATION OF CAL. BUS.
                                                            & PROF. CODE § 17200
  21

  22                                                        Demand for Jury Trial
  23

  24

  25

  26

  27

  28
                                                                                           COMPLAINT
                                                      -i-                           Case No. 2:20-cv-9091
                                         Exhibit 21
                                         Page 213
Case
  Case
     2:21-cv-02022-DOC-KES
        2:20-cv-09091-PA-AS Document 1
                                     22-3
                                        Filed
                                            Filed
                                               10/02/20
                                                  03/22/21
                                                         Page
                                                           Page
                                                              2 of236
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:2 ID
                                    #:1239



   1            Plaintiff Thrive Natural Care, Inc. (“Thrive”), for its Complaint against
   2    Thrive Causemetics, Inc. (“TCI”), states as follows:
   3                                         Introduction
   4       1.      This case arises from both federal and state claims, including trademark
   5    infringement in the form of forward and reverse confusion and unfair competition,
   6    all willfully and intentionally committed by TCI against Thrive.
   7       2.      Thrive was founded in 2013 with the mission of making the best natural
   8    skincare products on the market using regenerative agriculture methods to produce
   9    unique botanical oil “hero ingredients” for its products, while also restoring
  10    degraded landscapes and improving livelihoods of rural farming communities.
  11    Thrive team of American and Costa Rican skincare experts, ethnobotanists,
  12    entrepreneurs and rural farmers create and sell native plant-based skincare products
  13    utilizing premium organic resources, without any synthetic colors, fragrances, or
  14    ingredients. Though Thrive took steps to protect its “THRIVE” brand name early
  15    in its existence, it has seen its brand and business eroded and damaged by TCI—
  16    with TCI’s full knowledge and intent.
  17       3.      TCI’s founder stated to Thrive in 2016 that TCI only sold “color
  18    cosmetics” (i.e., makeup) and would “always” use the full “Thrive Causemetics”
  19    name in relation to its products. TCI promised that it would never use “Thrive”
  20    alone. But neither proved true in the years to come. As TCI grew, it began
  21    referring to itself as “Thrive” alone, adopting taglines like “Thrive Tribe,” a tagline
  22    already used by Thrive. TCI also began using advertising and logos that refer to
  23    itself as “THRIVE” without “Causemetics” or with that word in much smaller, less
  24    visible font. Further, TCI knew Thrive had rights to the THRIVE registered
  25    trademark for skincare products, but TCI recently chose to expand into skincare,
  26    including products explicitly protected in Thrive’s registration, in direct
  27    competition with Thrive. TCI’s intentional disregard of Thrive’s trademark rights
  28    has caused actual confusion among consumers as well as retailers such as Amazon
                                                                                        COMPLAINT
                                                      -1-                        Case No. 2:20-cv-9091
                                         Exhibit 21
                                         Page 214
Case
  Case
     2:21-cv-02022-DOC-KES
        2:20-cv-09091-PA-AS Document 1
                                     22-3
                                        Filed
                                            Filed
                                               10/02/20
                                                  03/22/21
                                                         Page
                                                           Page
                                                              3 of237
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:3 ID
                                    #:1240



   1    and Walmart.
   2       4.     More recently, TCI has begun specifically targeting Thrive’s business by
   3    purchasing Google adwords and Amazon keywords for “Thrive skincare”, “Thrive
   4    lotion”, “Thrive moisturizer”, and, most blatantly, for Thrive’s full company name
   5    “Thrive Natural Care”, such that TCI’s products now appear at the top of online
   6    searches for Thrive’s products. TCI’s multi-million dollar per year growth has
   7    enabled it to flood the market with advertising for its own brand such that
   8    consumers have now come to believe that plaintiff Thrive is related to or affiliated
   9    with defendant TCI and that Thrive’s goods originate from TCI. TCI’s actions
  10    have created consumer and retailer confusion, have increased Thrive’s cost of
  11    customer acquisition, and severely damaged Thrive’s brand.
  12                                   Nature of the Action
  13       5.     This is an action at law and in equity for trademark infringement and
  14    unfair competition under the Trademark Act of 1946, 15 U.S.C. §§ 1051 et seq.
  15    (“Lanham Act”), common law trademark infringement and unfair competition, and
  16    violation of California Business and Professions Code § and 17200, et seq.
  17       6.     Thrive brings this action to obtain injunctive relief to stop TCI’s ongoing
  18    illegal trademark use, infringement, and unfair competition and to seek damages
  19    sustained by Thrive as a result of TCI’s unlawful actions, plus attorneys’ fees,
  20    costs, and other relief.
  21                                        The Parties
  22       7.     Plaintiff Thrive Natural Care, Inc. is a Delaware corporation with its
  23    principal place of business at 42 Darrell Place, San Francisco, CA 94133.
  24       8.     Defendant Thrive Causemetics, Inc. is a Delaware corporation. It has an
  25    executive office at 10900 NE 4th St., Suite 2300, Bellevue, WA 98004, and its
  26    principal business operations and headquarters are located in this District at 6100
  27    Center Dr., Suite 900, Los Angeles, CA 90045.
  28    ///
                                                                                      COMPLAINT
                                                                               Case No. 2:20-cv-9091
                                        Exhibit 21 - 2 -
                                        Page 215
Case
  Case
     2:21-cv-02022-DOC-KES
        2:20-cv-09091-PA-AS Document 1
                                     22-3
                                        Filed
                                            Filed
                                               10/02/20
                                                  03/22/21
                                                         Page
                                                           Page
                                                              4 of238
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:4 ID
                                    #:1241



   1                                   Jurisdiction and Venue
   2       9.       This Court has subject matter jurisdiction under section 39 of the Lanham
   3    Act, 15 U.S.C. § 1121, and under 28 U.S.C. §§ 1331 and 1338. Subject matter
   4    jurisdiction over Thrive’s related California statutory and common law claims is
   5    proper pursuant to 28 U.S.C. §§ 1338 and 1367.
   6       10.      This Court has personal jurisdiction over TCI, because TCI: (a) has
   7    headquarters in this State; (b) is qualified to do business in the State of California
   8    as per the California Secretary of State website; (c) regularly conducts and solicits
   9    business within this State and this District; (d) directly and through intermediaries
  10    ships, distributes, offers for sale, sells, and advertises its products and services to
  11    consumers and retailers in the State of California and this District; and (e) has
  12    committed acts of infringement and unfair competition in this State and this
  13    District.
  14       11.      Confirming TCI’s pattern of regularly conducting business in this State
  15    and this District, TCI maintains a Los Angeles headquarters and designs and tests
  16    its products its “Thrive Lab” located in Los Angeles. On information and belief,
  17    the majority of TCI’s employees are based at its Los Angeles headquarters. In
  18    addition, TCI operates the website, www.thrivecausemetics.com, which sells
  19    products—including infringing products—directly to consumers, many of whom
  20    are located in California and in this District. TCI advertises directly to customers
  21    located in California and this District. Further, TCI representatives have physically
  22    attended events in this District to advertise, promote, and sell TCI’s products.
  23       12.      Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c)
  24    because a substantial part of the events giving rise to the claims occurred in this
  25    District, and TCI is subject to personal jurisdiction in this District.
  26    ///
  27    ///
  28    ///
                                                                                         COMPLAINT
                                                                                  Case No. 2:20-cv-9091
                                         Exhibit 21 - 3 -
                                         Page 216
Case
  Case
     2:21-cv-02022-DOC-KES
        2:20-cv-09091-PA-AS Document 1
                                     22-3
                                        Filed
                                            Filed
                                               10/02/20
                                                  03/22/21
                                                         Page
                                                           Page
                                                              5 of239
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:5 ID
                                    #:1242



   1                          Facts Underlying the Causes of Action
   2             Thrive Was Founded in 2013 to Create Premium Skincare Products
                           Through Regenerative Agricultural Practices
   3

   4       13.     Thrive began selling skincare products to the public in late 2013. Today,
   5    Thrive sells a range of skincare and grooming products, including face washes and
   6    scrubs, lotions, moisturizers, sunscreens, face balms, shaving lotions, and
   7    grooming oils. Made especially for people with sensitive or active-lifestyle skin,
   8    the new-to-market plant oils found in Thrive products contain skin-protecting
   9    antioxidants and raw ingredients that reduce inflammation and irritation better than
  10    conventional synthetic ingredients.
  11       14.     Key to Thrive’s appeal with customers is an understanding of and affinity
  12    for the company’s mission and positive impact. Thrive sources natural ingredients
  13    for its line of skincare products from native plants grown by communities on the
  14    coasts of Costa Rica. Since 2014, Thrive has conducted extensive research and
  15    development in Costa Rican ecosystems to regeneratively cultivate and source
  16    premium botanical ingredients to provide its unique skincare benefits. Importantly,
  17    the company partners with women-led co-ops and smallholder farmers to cultivate
  18    native plants that improve soil and biodiversity on degraded lands, boost farmers’
  19    incomes and provide a high-quality supply of plant oils. Ultimately, Thrive hopes
  20    to serve as a commercially viable inspiration for regenerative practices in the
  21    agriculture, fisheries, and forestry sectors. This unique regenerative business model
  22    has positioned Thrive on the leading edge of healthy, natural, and sustainable.
  23       15.     Thrive skincare products are sold online at www.thrivecare.co and
  24    through retail partnerships with Amazon and Walmart.com, as well as at Whole
  25    Foods Markets on the West Coast.
  26       16.     Thrive’s business is built on the THRIVE marks, which appear on all of
  27    Thrive’s products. Thrive has used THRIVE marks on its products continuously
  28    since 2013. Examples of Thrive’s use of the THRIVE marks is below.
                                                                                      COMPLAINT
                                                                               Case No. 2:20-cv-9091
                                        Exhibit 21 - 4 -
                                        Page 217
Case
  Case
     2:21-cv-02022-DOC-KES
        2:20-cv-09091-PA-AS Document 1
                                     22-3
                                        Filed
                                            Filed
                                               10/02/20
                                                  03/22/21
                                                         Page
                                                           Page
                                                              6 of240
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:6 ID
                                    #:1243



   1

   2

   3

   4                                                        FACE WASH
                                                            ClEANS . RE STORE S &
                                                            COM&ATS I RRITATION


   5                                                           POWER.~ 1
   6                                                         Pl. rm:
                                                                  ,r ·-


   7

   8
                                                                                       110~[' ,,,, rt ,. ....
                                                                                       .. o ....... ~ ,'•••   '" '

   9

  10

  11

  12       17.   Thrive has devoted substantial money, time, and resources to developing
  13    the THRIVE brand. Thrive advertises its skincare products extensively on the
  14    Amazon and Walmart marketplaces. The company conducts branding and
  15    promotional partnerships with existing retailers such as Amazon (including an
  16    Amazon-produced video about Thrive which Amazon shared with its 600,000-plus
  17    employees and over 100 million customers), Whole Foods, and others. Thrive has
  18    also built over the past seven years a robust network of partners via its regenerative
  19    business model operating in Costa Rica. Thrive has communicated its unique
  20    brand via marketing agencies, public relations firms, social media such as
  21    Instagram and Facebook, and through the company’s website blog and online
  22    articles published on sites such as Medium.
  23       18.    Thrive has received significant unsolicited media coverage, with its
  24    products, mission, and business model featured in publications such as Esquire,
  25    Progressive Grocer, Travel + Leisure Magazine, and Natural Solutions Magazine.
  26    As the creator of the first regenerative supply chain in the personal care industry,
  27    Alex McIntosh, the co-founder and CEO of Thrive, has been featured in numerous
  28    podcasts and delivered the opening keynote speech at The Future of Sustainability
                                                                                           COMPLAINT
                                                                                    Case No. 2:20-cv-9091
                                        Exhibit 21 - 5 -
                                        Page 218
Case
  Case
     2:21-cv-02022-DOC-KES
        2:20-cv-09091-PA-AS Document 1
                                     22-3
                                        Filed
                                            Filed
                                               10/02/20
                                                  03/22/21
                                                         Page
                                                           Page
                                                              7 of241
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:7 ID
                                    #:1244



   1    2017 conference, hosted by the New York Society of Cosmetic Chemists. In
   2    recognition of Thrive’s innovative business model, the company was selected by
   3    Conservation International Ventures, the investment arm of one of the world’s
   4    leading environmental organizations, for a five-year partnership and investment.
   5       19.    Not later than December 2013, Thrive began referring to its customers
   6    and followers as the “Thrive Tribe.” Since then, Thrive has consistently used the
   7    “Thrive Tribe” term in emails to customers (such as welcoming new customers to
   8    the “Thrive Tribe”), throughout its website, including prominently on its
   9    homepage, and in marketing campaigns. For example, in 2018 Thrive ran an
  10    Instagram-based photograph contest and directed followers to use the hash tag
  11    #THRIVETRIBE on their photographs to identify that they were related to Thrive.
  12       20.    Thrive targets a unisex audience, selling items such as beard oil to men
  13    but also focusing on a female market for its products like sunscreen, cleansers, and
  14    moisturizers. As example of the company’s appeal to the female demographic,
  15    Thrive published an article on the site Medium in November 2019 titled: I’m a
  16    Woman and I Use Thrive Natural Care. Here’s Why.” As Thrive notes in that
  17    article, “an active lifestyle has no gender.”
  18             Thrive Registered THRIVE Trademarks Starting in January 2014
  19       21.    On September 11, 2012, Plaintiff Thrive applied for a United States
  20    federal trademark application for the word THRIVE in standard characters. In
  21    January 2014, Thrive was awarded U.S. Trademark Reg. No. 4,467,942 for
  22    THRIVE in International Class 003 for “Non-medicated skin care preparations,
  23    namely, facial lotions, cleansers and creams, creams and oils for cosmetic use, skin
  24    moisturizers; pre-shaving preparations; after shave lotions and creams” (the “’942
  25    Mark”). Thrive has used the ’942 Mark continuously in interstate commerce for
  26    more than five years. On March 7, 2020, the United States Patent and Trademark
  27    Office issued a notice that the ’942 Mark is “incontestable”.
  28       22.    In May 2016, Thrive filed for a second trademark application, U.S. Serial
                                                                                     COMPLAINT
                                                                              Case No. 2:20-cv-9091
                                         Exhibit 21 - 6 -
                                         Page 219
Case
  Case
     2:21-cv-02022-DOC-KES
        2:20-cv-09091-PA-AS Document 1
                                     22-3
                                        Filed
                                            Filed
                                               10/02/20
                                                  03/22/21
                                                         Page
                                                           Page
                                                              8 of242
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:8 ID
                                    #:1245



   1    No. 87/021,374 (the “’374 Application”) which issued in September 2020 as U.S.
   2    Trademark Reg. No. 6,164,303 for THRIVE in International Class 003 for the
   3    additional products of “Body and non-medicated soaps and skin cleansing gels;
   4    cosmetic sun care preparations and sunscreens; shaving creams and gels; pre-
   5    shaving preparations; after shave lotions and creams” (the “’303 Mark”) (the ’942
   6    and ’303 Marks are collectively referred to as the “THRIVE Marks”).
   7       23.    On September 22, 2020, Thrive filed for a third trademark application,
   8    U.S. Serial No. 90/198,496, to officially register other skincare products that it
   9    already sells or are within the natural zone of expansion of its current registered
  10    and common law trademark rights.
  11       24.    Thrive carefully secured its critical intellectual property early in its
  12    existence. Yet TCI knew of—and completely disregarded—Thrive’s senior rights.
  13                 TCI Experienced Rapid Growth After Founding in 2015
  14       25.    In 2015, more than one year after Plaintiff Thrive received its registered
  15    trademark for THRIVE, Defendant Thrive Causemetics, Inc. (“TCI”), was founded
  16    by Karissa Bodnar.
  17       26.    TCI’s original focus was selling faux eyelashes for women going through
  18    cancer treatment.
  19       27.    TCI later expanded into color cosmetics—a category of products
  20    narrowly consisting of makeup for face, eyes, lips, cheeks, and nails.
  21       28.    Within two years, TCI had grown into a sizable player in color
  22    cosmetics. TCI’s 2017 product lineup consisted of eyeliner, lipstick, blush,
  23    eyeshadow, mascara, foundation, foundation, and faux eyelashes.
  24       29.    Ms. Bodnar and TCI have been covered by publications including
  25    Forbes, Allure, Bloomberg News, People Magazine, Cosmopolitan, and many
  26    others. Today, TCI has about 470,000 followers on Instagram and nearly 600,000
  27    followers on Facebook.
  28    ///
                                                                                         COMPLAINT
                                                                                  Case No. 2:20-cv-9091
                                         Exhibit 21 - 7 -
                                         Page 220
Case
  Case
     2:21-cv-02022-DOC-KES
        2:20-cv-09091-PA-AS Document 1
                                     22-3
                                        Filed
                                            Filed
                                               10/02/20
                                                  03/22/21
                                                         Page
                                                           Page
                                                              9 of243
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:9 ID
                                    #:1246



   1             TCI’s First Trademark Application Blocked by Thrive Registration
   2       30.     In November 2015, the U.S. Patent & Trademark Office (“PTO”) issued
   3    an office action against TCI’s application to register THRIVE CAUSEMETICS,
   4    citing a likelihood of confusion with Thrive’s registered ’942 Mark for THRIVE
   5    on skincare products.
   6       31.     TCI eventually overcame the PTO’s objection by arguing that (1)
   7    THRIVE CAUSEMETICS was a unitary mark as the words were always used
   8    together, and (2) that the claimed goods—false eyelashes and eyeliner—were not
   9    related to Thrive’s claimed skincare products. TCI eventually abandoned this
  10    trademark application.
  11       32.     Soon after the PTO’s initial office action rejecting TCI’s application, in
  12    April 2016, Ms. Bodnar contacted Thrive directly. Via email, Ms. Bodnar stated
  13    she was “reaching out to speak with [Thrive’s] founder or someone on your team
  14    to discuss permission to use the word Thrive as part of our brand name.” She
  15    referred to her company, TCI, as “a color cosmetics brand with a mission to help
  16    women going through cancer treatment look and feel better during their time of
  17    need.” Ms. Bodnar then promised: “We will never use the word ‘Thrive’ without
  18    the word ‘Causemetics’ because the two words to use are our brand.”
  19       33.     Mr. McIntosh of Thrive responded to Ms. Bodnar, acknowledging Ms.
  20    Bodnar’s stated purpose of helping cancer patients was a good one but denying
  21    authorization to use the “Thrive” name. Mr. McIntosh noted that Plaintiff Thrive
  22    had invested substantial time and effort in building its brand since 2013.
  23    Nevertheless, Thrive chose not to pursue this further because of (1) TCI’s promise
  24    that “[TCI] will never use the word ‘Thrive’ without the word ‘Causemetics’”
  25    (emphasis added), and (2) TCI’s representation that it would stay in its narrow lane
  26    of women’s color cosmetics “to help women going through cancer treatment look
  27    and feel better during their time of need.”
  28       34.     In 2017, TCI broke its first promise by de-emphasizing, and sometimes
                                                                                       COMPLAINT
                                                                                Case No. 2:20-cv-9091
                                         Exhibit 21 - 8 -
                                         Page 221
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             10 of244
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:10ID
                                    #:1247



   1    removing, the word “Causemetics” from its branding. In 2019, TCI began moving
   2    into skincare products that directly overlapped with the goods listed in Thrive’s
   3    registered trademark, breaking the second promise as well.
   4               TCI Refuses to Change Name after Cease-and-Desist Letter
   5       35.    Despite having knowledge of Thrive and its preexisting skincare product
   6    line, knowledge of Thrive’s registered trademark for THRIVE in relation to
   7    skincare products, and TCI’s promise to Thrive to remain in its narrow lane of
   8    women’s color cosmetics, TCI later began to encroach upon Thrive’s marks and its
   9    skincare business.
  10       36.    In response to TCI beginning to de-emphasize the term “Causemetics” in
  11    its branding, on March 3, 2017, Thrive sent a cease-and-desist letter to TCI,
  12    demanding that TCI stop using the mark THRIVE on its products.
  13       37.    On April 12, 2017, TCI responded and refused Thrive’s request. TCI
  14    based its refusal to change its name on two points: (1) “[t]he inclusion of this
  15    unique term [CAUSEMETICS] within TCI’s trademark is significant, as it
  16    differentiates the appearance, sound and commercial impression of TCI’s
  17    trademark from your client’s THRIVE mark; and (2) the parties sold “different
  18    product lines.” TCI also threatened that any legal action by Thrive to fight TCI’s
  19    alleged infringement “is going to be time-consuming and expensive.” According to
  20    TCI, the parties “would be better served by focusing on growing their respective
  21    businesses with clear boundaries as to each other’s trademark.” TCI also stated in
  22    its response to Thrive’s cease-and-desist letter: “To the extent the same consumers
  23    would even encounter both the trademark of Thrive and that of TCI, those
  24    consumers would be able to discern between the two brands due to the inclusion of
  25    “causemetics” in TCI’s trademark, the overall branding of the different goods by
  26    our respective clients, which is quite distinct, and the different product lines.”
  27       38.    As time passed however, TCI chipped away at any separation between
  28    the companies’ products and brands. Ms. Bodnar’s and TCI’s assertions that TCI
                                                                                        COMPLAINT
                                                                                 Case No. 2:20-cv-9091
                                         Exhibit 21 - 9 -
                                         Page 222
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             11 of245
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:11ID
                                    #:1248



   1    was only a color cosmetics company and would only use “Thrive” in conjunction
   2    with “Causemetics” both proved untrue as TCI continued its growth.
   3               TCI Begins Emphasizing the “Thrive” Portion of Its Mark
   4       39.   From 2017 onwards, TCI began frequently identifying itself as “Thrive”
   5    alone, without the “Causemetics” portion of the name. In online advertising, TCI
   6    adopted the tagline “Try Thrive,” as shown on the screenshots below of 2018 and
   7    2020 advertisements. While some of TCI’s advertisements included a “Thrive
   8    Causemetics” logo, some did not.
   9                                       2018 TCI Ad

  10

  11

  12

  13

  14

  15

  16

  17
                                           Try Thrive
  18

  19
                                           2020 TCI Ad
  20
                                                                                             [I>

  21
                                                                Semi-Permanent
  22
                                                                   Eyeliner.
  23

  24                                                                 Try Thrive
  25

  26

  27       40.   In 2017, TCI also began calling its headquarters the “Thrive Lab” in
  28    marketing materials and advertising. TCI’s website at the time contained a “Thrive
                                                                                    COMPLAINT
                                                                             Case No. 2:20-cv-9091
                                      Exhibit 21 - 10 -
                                      Page 223
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             12 of246
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:12ID
                                    #:1249



   1    Lab” subpage, which stated its “[a]ll of our products are created at Thrive Lab in
   2    Seattle” and directed followers to use the hash tag #THRIVELAB to identify TCI-
   3    related subject matter. After TCI moved its headquarters to Los Angeles, it
   4    continued in its marketing materials to state its products were “developed at Thrive
   5    Lab in Los Angeles.” Ms. Bodnar, TCI’s founder, has frequently used the hash tag
   6    #THRIVELAB on her TCI-related Instagram posts.
   7       41.   In or about 2018, TCI and Ms. Bodnar began referring to TCI’s followers
   8    as the “Thrive Tribe”—exactly the same name Thrive had been using for its
   9    followers since 2013. TCI made no effort to include the “Causemetics” portion of
  10    its mark in that moniker. Ms. Bodnar has frequently used the hash tag
  11    #THRIVETRIBE on her TCI-related Instagram posts.
  12       42.   In media coverage of TCI, which increased significantly throughout 2018
  13    and 2019, the company was frequently referred to by authors and by Ms. Bodnar
  14    herself as “Thrive” alone, without the “Causemetics” portion of the name. For
  15    example, in a 2019 piece by Beauty Independent featuring an interview with Ms.
  16    Bodnar, she is referred to as the “29-year-old founder of Thrive.” Ms. Bodnar
  17    repeatedly calls her company “Thrive” and refers to TCI’s followers as the “Thrive
  18    Tribe” several times.
  19       43.   Similarly, in January 2020 coverage of TCI by Yahoo! Life, the author
  20    and Ms. Bodnar use the sole name “Thrive” to describe TCI. The article contains
  21    content such as: “Thrive’s loyal customers, called the Thrive Tribe, are completely
  22    involved in all aspects of the brand.” Ms. Bodnar is quoted referring to her
  23    company as “Thrive” and referring repeatedly to the “Thrive Tribe.”
  24       44.   Not all of the coverage of TCI that referred to it as “Thrive” was positive.
  25    For example, a 2018 article on the news and beauty website MirahMirah described
  26    the class action lawsuit filed against TCI for allegedly misleading customers about
  27    its charitable donations. The author refers to TCI as “Thrive” numerous times and
  28    questions the company’s motives and honesty. Similarly, online consumer reviews
                                                                                     COMPLAINT
                                                                              Case No. 2:20-cv-9091
                                       Exhibit 21 - 11 -
                                       Page 224
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             13 of247
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:13ID
                                    #:1250



   1    of TCI are often negative and frequently refer to TCI as “Thrive” alone. For
   2    example, TCI received a consumer rating of 2.7 out of five stars on
   3    https://bestcompany.com/makeup-stores/company/thrive-causemetics, with dozens
   4    of one-star reviews, including many from consumers who stated the products from
   5    “Thrive” and were “terrible,” “horrible,” and caused allergic reactions and eye
   6    infections.
   7       45.    In addition to TCI and Ms. Bodnar referring to TCI as “Thrive” alone,
   8    TCI changed its branding and logo in or about 2017 to make the “Thrive” portion
   9    of its mark far more prominent than “Causemetics.” TCI’s updated logo depicted
  10    “THRIVE” in much larger and bolder font than “Causemetics,” as shown in the
  11    below screenshots of TCI’s updated logo (the “Infringing TCI Logo”).
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25       46.    Clearly recognizing the value of the term “Thrive,” TCI reneged on Ms.
  26    Bodnar’s promise to only use “Thrive” together with “Causemetics” to describe
  27    the company. Both by reference and use of marks, TCI has begun broadly using
  28    “Thrive” to refer to itself and its products, with the word “Causemetics” either
                                                                                     COMPLAINT
                                                                              Case No. 2:20-cv-9091
                                       Exhibit 21 - 12 -
                                       Page 225
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             14 of248
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:14ID
                                    #:1251



   1    nonexistent or markedly deemphasized.
   2             PTO Rejects Second TCI Trademark Application Over Thrive Mark
   3       47.     In 2018, TCI tried again to register THRIVE CAUSEMETICS in relation
   4    to cosmetics and makeup, makeup brushes, and an online retail store featuring
   5    those products.
   6       48.     This time, the PTO found TCI’s mark created a likelihood of confusion
   7    with Thrive’s previously-filed ’374 Application for THRIVE in relation to
   8    skincare and suncare products.
   9       49.     The PTO rejected TCI’s argument that its products were not related to
  10    those claimed in Thrive’s application.
  11       50.     The trademark examiner supported the rejection with evidence showing
  12    “the goods and/or services listed [in Thrive’s ’374 Application], namely [Thrive’s]
  13    lotions, creams and after shave lotions, and [TCI’s] cosmetics, brushes and retail
  14    store services featuring these goods, are of a kind that may emanate from a single
  15    source under a single mark.”
  16       51.     In rejecting TCI’s 2018 trademark application, the PTO also required
  17    TCI to file a disclaimer of the term CAUSEMETICS, finding the term was a
  18    misspelling of “cosmetics” and “merely describes an ingredient, quality,
  19    characteristic, function, feature, purpose, or use of applicant’s goods and/or
  20    services, and thus is an unregistrable component of the mark.” The PTO rejected
  21    TCI’s subsequent argument that CAUSEMETICS is not merely descriptive.
  22       52.     TCI’s 2018 application for THRIVE CAUSEMETICS is currently
  23    suspended due to the PTO’s finding of a conflict with Thrive’s ’374 Application
  24    and the disclaimer requirement.
  25       53.     As the PTO found, the term CAUSEMETICS is merely descriptive of
  26    TCI’s goods and services. Thus, THRIVE is the only protectable portion of TCI’s
  27    mark, which is identical to the THRIVE Marks claimed and registered by Thrive.
  28    By emphasizing “Thrive” in advertising and on its products, TCI is creating
                                                                                      COMPLAINT
                                                                               Case No. 2:20-cv-9091
                                         Exhibit 21 - 13 -
                                         Page 226
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             15 of249
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:15ID
                                    #:1252



   1    confusion and damaging Thrive.
   2       54.   On June 27, 2019, TCI’s founder, Ms. Bodnar, called Thrive’s co-
   3    founder, Mr. McIntosh. On the phone call, Ms. Bodnar begged Mr. McIntosh to
   4    allow TCI to use the THRIVE mark. Mr. McIntosh refused her request and told
   5    Ms. Bodnar to cease using “Thrive” for any of TCI’s marketing, as it was
   6    confusing consumers and retailers. Mr. McIntosh reminded Ms. Bodnar about
   7    Thrive’s trademark registration and trademark application. Mr. McIntosh stated
   8    that, at minimum, TCI must (1) alter its logo to deemphasize the word “THRIVE”
   9    so it is once again equal and consistent to the word “CAUSEMETICS,” and (2)
  10    agree to compensate Plaintiff Thrive with a significant licensing fee for TCI’s past
  11    and future use of the THRIVE mark. Instead of complying or working towards a
  12    solution, TCI decided to increase its infringement of the THRIVE marks.
  13             TCI Expands Into Skincare, Directly Competing Against Thrive
  14       55.   Not content to copy Thrive’s name, TCI also decided to take Thrive’s
  15    market. In or about 2019, TCI expanded from color cosmetics into the skincare
  16    market, putting itself into direct competition with Thrive.
  17       56.   TCI’s website now even features a separate “skincare” section displaying
  18    various skincare products that TCI sells.
  19       57.   TCI now sells numerous products that are protected by Thrive’s
  20    registered trademarks, Thrive’s common law trademark rights, and their natural
  21    zone of expansion—including skincare products, face and body cleansers, lotions
  22    and moisturizers, sunscreen, hand sanitizer, and face oils (the “Infringing Skincare
  23    Products”).
  24       58.   The Infringing Skincare Products sold by TCI fall squarely within the
  25    description of goods covered by the THRIVE Marks.
  26       59.   TCI’s recent move into skincare is directly contrary to the statement by
  27    Ms. Bodnar that TCI was a “color cosmetics company” and contradicts the claim
  28    by TCI’s attorney in its 2017 cease-and-desist response that the parties’ product
                                                                                     COMPLAINT
                                                                              Case No. 2:20-cv-9091
                                        Exhibit 21 - 14 -
                                        Page 227
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             16 of250
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:16ID
                                    #:1253



   1    lines are different.
   2       60.          Not only has TCI expanded into direct competition with Thrive, but TCI
   3    has begun purchasing Google adwords and Amazon keywords to intentionally
   4    place ads for TCI’s skincare products at the top of search results seeking Thrive’s
   5    skincare products. For example, the screenshots below were taken of Google
   6    searches for “Thrive natural care”, “Thrive lotion”, “Thrive skincare”, and “Thrive
   7    moisturizer”. In every instance, TCI’s products were displayed in paid
   8    advertisements appearing at the top of the search list.
   9

  10          thrive natu ral care                                                                           X           I       Q.
  11
              Q   All    (;) Shopping      ~ Maps              @ News     ~ Images      : More              Settings         Tools
  12

  13          About 104,000,000 results (0.52 seconds)

  14          Ads • See     thrive natural care
  15

  16
                             e                                             thri~ir
                                                                                                                   thriv<r



                                               thrive-
  17

  18

  19
               Th rive Liquid
               Lash Eyelas h...
               $24.00
                                            ¥ff''t t"l'>lj-
                                              =
                                        Th rive Defying
                                        Gravity...
                                        $49.00
                                                                    Thrive Moisture
                                                                    Flash Active ...
                                                                    $36.00
                                                                                        Eo Unscented
                                                                                        Loti on 32 Oz ...
                                                                                        $9.97
                                                                                                                  -
                                                                                                            Thrive Bri ght
                                                                                                            Balance Facial...
                                                                                                            $32.00
  20
               Thrive Ca usem...        Thrive Causem ...           Thrive Causem ...   Thrive Ma rket      Thrive Causem ...
  21                      (9k+)                   (471)                       (648)     Spec ial offer                (330)

  22

  23    ///
  24    ///
  25    ///
  26    ///
  27    ///
  28    ///
                                                                                                                     COMPLAINT
                                                                                                              Case No. 2:20-cv-9091
                                                              Exhibit 21 - 15 -
                                                              Page 228
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             17 of251
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:17ID
                                    #:1254



   1
           thrive lotion                                                                                                    X
   2

   3       Q. All     (;) Shopping        ~ Images        @ News                   G   Videos      : More                  Settings          Tools


   4       About 2,000,000 results (0.41 seconds)

   5
           Ads .    See thrive lotion
   6

   7
                                                                                                        1111
                                                                                                          '"
   8
                    =
   9                                                                                                                                                   »
            Thrive Defying             Thrive Market           Thrive Moisture                    Thrive Liquid            Thrive Defying
  10        Gravity...                 Body Lotion, ...        Flash Active...                    Light Therapy ...        Gravity Eye ...
            $49.00                     $5.99                   $36.00                             $59.00                   $46.00
  11        Thri ve Causem.. .         Thri ve Market          Thri ve Causem.. .                 Thrive Causem...         Thrive Causem.. .
                       (473)           Specia l offer                     (649)                             (198)                    (383)
  12

  13
          Ad · www.thrivecausemetics.com/ ...
  14       Thrive Causemetics Moisturizer - Thrive Causemetics
           Changing The World Starts With A Single Ingredient. Shop Our Long-Lasting Vegan Formulas!
  15       Innovative Cream-to-Gel Formula Locks In Long-Lasting Hydration. See Your...
  16

  17       thrive skincare                                                                                                    X

  18
           Q. All       (;) Shopping       ~ Images          @I News               ~ Maps          : More                   Settings               Tools
  19
           About 3,670,000 results (0.48 seconds)
  20
            Ads•    See t hrive skincare
  21

  22
              "'"
                    111 1111
                                                                 .
                                                                            •
                                                                            -;:-
                                                                                       UI
                                                                                       ..,
                                                                                             r-
                                                                                             ~              thrive-


                                                                                                                                      Jb~~~,.
  23

                                                                -
                                                                                                           ...1!f':_!..&




                                                                                                         -
                                                                 •1•':"--
                                                                            1111                                                      ~..fji,.fO
                                                                                                                                       /l•Ht
  24                                                                                                                                  ~



                                                                                                                                                           »
  25        Thrive Skin                Thrive Skincare          Thrive Essential                   Thrive Bright            Thrive Moisture
            Reset& ...                 & Lip Care Set I...      Skin Regimen ...                   Balance Facial. ..       Flash Active...
  26        $186.00                    $97.00                   $232.00                            $32.00                   $36.00
            Thrive Causem...           Thrive Causem...         Thrive Causem...                   Thri ve Causem...        Thri ve Causem...
  27
            Free shipping              Free shipping            Free shipping                                 (332)                    (649)
  28
                                                                                                                                           COMPLAINT
                                                                                                                                    Case No. 2:20-cv-9091
                                                          Exhibit 21 - 16 -
                                                          Page 229
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             18 of252
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:18ID
                                    #:1255



   1
           thrive moisturizer                                                                                    X
   2

   3       Q. All       (;) Shopping      ~ Images         @ News       0    Videos       !   More              Settings         Tools

   4
           About 680,000 results (0.34 seconds)
   5
            Ads • See         thrive moisturizer
   6

   7
                                                               thriv£
                                                                                                IJI 1-
                                                                                                 l.hi!.~
                                                                                                                       thrh,~-


                                              !.~~1Y!.                                                                ~,.n,,,_
                    thrive·




                                                              -                                                       -
                                             ~..,ff<,.
                                                                              11r11'8"            i.,~
                                                                            •ii..;,~
   8             ~ ;·r;nlf                      /l•rl1
                                                                                                  11.tfl
                                                                                                 II<•"

   9
                    =
                                                                                                                                         »
            Thrive Defying             Thrive Moisture       Thrive Bright               Thrive Liquid          Thrive Bright
  10
            Gravity ...                Flash Active...       Balance ...                 Light Therapy...       Balance Facial ...
  11        $49.00                     $36.00                $73.00                      $59.00                 $32.00
            Thrive Ca usem ...         Thrive Causem ...     Thrive Causem .. .          Thri ve Ca usem .. .   Thrive Causem ...
  12                   (471)                     (648)       Free shipping                           (197)                (330)

  13
           Ad · www.thrivecausemetics.com/ ...
  14
           Thrive Causemetics Moisturizer - All New Moisturizer
  15       Visibly Renewed, Youthful-Looking, Radiant Skin. Shop the Holy Grail Moisturizer Today! Free Gift
           With Purchase. 100%Vegan & Cruelty-Free. Free Shipping.
  16

  17       61.       As shown, consumers searching online for Thrive’s products are likely to
  18    be confused and lured to Defendant TCI’s website as a result of TCI’s intentional
  19    purchase of search-based advertising relating to Thrive’s products.
  20                               TCI’s Actions Have Caused Actual Confusion
  21       62.       TCI knew of Thrive and the THRIVE Marks prior to TCI expanding
  22    from color cosmetics to selling Infringing Skincare Products.
  23       63.       TCI also knew of Thrive and the THRIVE Marks prior to TCI taking the
  24    following actions: (1) beginning to refer to itself as “Thrive” without the
  25    “Causemetics” portion of its name, or with “Causemetics” deemphasized in
  26    relation to “Thrive”; (2) referring to its followers as the “Thrive Tribe” and its
  27    headquarters as the “Thrive Lab”; (3) advertising and selling goods using the
  28    Infringing TCI Logo or the name “Thrive” alone without “Causemetics”; and (4)
                                                                                                                             COMPLAINT
                                                                                                                      Case No. 2:20-cv-9091
                                                         Exhibit 21 - 17 -
                                                         Page 230
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             19 of253
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:19ID
                                    #:1256



   1    purchasing and using advertising adwords and keywords containing the term
   2    “Thrive” without the term “Causemetics” (together, the “Infringing Thrive Mark
   3    Uses”).
   4         64.    TCI’s Infringing Thrive Mark Uses and advertising and selling Infringing
   5    Skincare Products have caused actual confusion between Thrive and TCI and the
   6    parties’ products. Consumers have posted comments on Amazon and social media
   7    indicating that they believed Thrive was part of or affiliated with TCI. This
   8    includes a 2019 customer comment on an Amazon page for Thrive’s moisturizer
   9    stating, “Thrive is an up and comer in the cosmetics field. Their mascara 1 is
  10    phenomenal.”
  11         65.    TCI’s actions have also created confusion among Thrive’s retail partners.
  12    For example, Walmart listed Thrive’s products on its online sales portal under the
  13    “Thrive Causemetics” label, such that all of Thrive’s products appeared together
  14    with Thrive Causemetics’ name, as shown in a screenshot below.
  15

  16

  17

  18

  19

  20                                           (      Thrive Causemetics
                                                      lNlW      tun I Mcn"s Skin Cern Set 3 Piece Grooming Gzft: ~l to W•s 1 Shove, and Moistvrin: Deity; Gm.
                                                                                                                            1


                                                      for MC/'I Madr in USA w· Organic & Unique Pr ·um Natural 1ng,-C-:::.cntJ for Hc.althtc-r Skin Care
                                                                     Write a nrde..,_,, Jhrbie Causemedu
  21
                                                      $14.99
  22                                                  Outof ,1:odc

                                                      Oty

  23                                                             V            Get in-stock alert



  24
                                                      Q     Pickup not •"ailable
                                                                                                                                                                r
  25
                                                      Sold & ,h;pped by p,al_.Sp;~   I   B         l<V


  26

  27
        1
  28        Thrive does not sell mascara, but TCI does.
                                                                                                                                  COMPLAINT
                                                                                                                           Case No. 2:20-cv-9091
                                         Exhibit 21 - 18 -
                                         Page 231
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             20 of254
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:20ID
                                    #:1257



   1       66.     TCI knew that Thrive would be damaged by TCI’s Infringing Thrive
   2    Mark Uses and by advertising and selling Infringing Skincare Products
   3       67.     Thrive has been damaged by TCI’s intentional actions described herein.
   4                                           Count 1
   5             Federal Trademark Infringement – Infringing Thrive Mark Uses
   6       68.     Thrive incorporates each paragraph above into this claim.
   7       69.     TCI’s Infringing Thrive Mark Uses are likely to cause confusion,
   8    deception, and mistake by creating the false and misleading impression that TCI’s
   9    goods are manufactured or distributed by Thrive, are associated or connected with
  10    Thrive, or have the sponsorship, endorsement, or approval of Thrive.
  11       70.     TCI’s Infringing Thrive Mark Uses, in conjunction with TCI’s
  12    significantly larger size and advertising scope and social media following, are
  13    likely to cause and have caused reverse confusion, deception, and mistake by
  14    creating the false and misleading impression that Thrive’s goods are manufactured
  15    or distributed by TCI or are associated, sponsored by, or connected with TCI.
  16       71.     Additionally, TCI’s infringement combined with its aggressive digital
  17    marketing targeting Thrive’s customers with keywords such as “Thrive Natural
  18    Care Amazon” or “Thrive skincare” harms Thrive’s business by increasing the
  19    company’s cost to acquire digital customers, and serves to siphon off Thrive’s
  20    existing and prospective customers with misleading links that lead not to Thrive
  21    but to TCI’s website.
  22       72.     TCI’s Infringing Thrive Mark Uses make use of marks that are
  23    confusingly similar to Thrive’s federally registered THRIVE Marks, in violation of
  24    15 U.S.C. § 1114. TCI’s activities are causing and, unless enjoined by this Court,
  25    will continue to cause a likelihood of confusion and deception of members of the
  26    trade and public, and, additionally, injury to Thrive’s goodwill and reputation, for
  27    which Thrive has no adequate remedy at law.
  28       73.     TCI’s actions demonstrate it has willfully adopted the “Thrive” name,
                                                                                      COMPLAINT
                                                                               Case No. 2:20-cv-9091
                                        Exhibit 21 - 19 -
                                        Page 232
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             21 of255
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:21ID
                                    #:1258



   1    without “Causemetics” or with “Causemetics” deemphasized, to describe its
   2    business and its products while knowing of one or more of Thrive’s registered
   3    THRIVE Marks and of the long-term use and significant goodwill Thrive had built
   4    in its THRIVE brand.
   5       74.     TCI has caused and is likely to continue causing substantial injury to the
   6    public and to Thrive, and Thrive is entitled to injunctive relief and to recover TCI’s
   7    profits attributable to the Infringing Thrive Mark Uses, actual damages, enhanced
   8    profits and damages, costs, and reasonable attorneys’ fees under 15 U.S.C. §§
   9    1114, 1116, and 1117.
  10                                            Count 2
  11             Federal Trademark Infringement – Infringing Skincare Products
  12       75.     Thrive incorporates each paragraph above into this claim.
  13       76.     TCI’s use of confusingly similar imitations of Thrive’s THRIVE Marks
  14    on the Infringing Skincare Products, including but not limited to the THRIVE
  15    CASEMETICS mark, is likely to cause confusion, deception, and mistake by
  16    creating the false and misleading impression that TCI’s Infringing Skincare
  17    Products are manufactured or distributed by Thrive, are associated or connected
  18    with Thrive, or have the sponsorship, endorsement, or approval of Thrive.
  19       77.     TCI’s use of confusingly similar imitations of Thrive’s Thrive Marks on
  20    the Infringing Skincare Products, in conjunction with significantly larger size and
  21    advertising scope and social media following, are likely to cause and have caused
  22    reverse confusion, deception, and mistake by creating the false and misleading
  23    impression that Thrive’s goods are manufactured or distributed by TCI or are
  24    associated, sponsored by, or connected with TCI.
  25       78.     Additionally, TCI’s infringement combined with its aggressive digital
  26    marketing targeting Thrive’s customers with keywords such as “Thrive Natural
  27    Care Amazon” or “Thrive skincare” harms Thrive’s business by increasing the
  28    company’s cost to acquire digital customers, and serves to siphon off Thrive’s
                                                                                       COMPLAINT
                                                                                Case No. 2:20-cv-9091
                                         Exhibit 21 - 20 -
                                         Page 233
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             22 of256
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:22ID
                                    #:1259



   1    existing and prospective customers with misleading links that lead not to Thrive
   2    but to TCI’s website.
   3       79.   TCI’s Infringing Skincare Products bear marks that are confusingly
   4    similar to Thrive’s federally registered THRIVE Marks, in violation of 15 U.S.C. §
   5    1114. TCI’s activities are causing and, unless enjoined by this Court, will continue
   6    to cause a likelihood of confusion and deception of members of the trade and
   7    public, and, additionally, injury to Thrive’s goodwill and reputation, for which
   8    Thrive has no adequate remedy at law.
   9       80.   TCI’s actions demonstrate it willfully adopted confusingly similar marks
  10    to describe its Infringing Skincare Products while knowing of Thrive’s registered
  11    THRIVE Marks and the long-term use and significant goodwill Thrive had built in
  12    its THRIVE brand in relation to skincare products.
  13       81.   TCI has caused and is likely to continue causing substantial injury to the
  14    public and to Thrive, and Thrive is entitled to injunctive relief and to recover TCI’s
  15    profits attributable to sales of Infringing Skincare Products, actual damages,
  16    enhanced profits and damages, costs, and reasonable attorneys’ fees under 15
  17    U.S.C. §§ 1114, 1116, and 1117.
  18                                           Count 3
  19              Federal Unfair Competition – Infringing Thrive Mark Uses
  20       82.   Thrive incorporates each paragraph above into this claim.
  21       83.   TCI’s Infringing Thrive Mark Uses has caused and is likely to cause
  22    confusion, deception, and mistake by creating the false and misleading impression
  23    that: (a) TCI’s goods are manufactured or distributed by Thrive, or are affiliated,
  24    connected, or associated with Thrive, or have the sponsorship, endorsement, or
  25    approval of Thrive; or (b) Thrive’s goods are manufactured or distributed by TCI
  26    or Thrive or its goods are affiliated, connected, or associated with TCI.
  27       84.   Additionally, TCI’s infringement combined with its aggressive digital
  28    marketing targeting Thrive’s customers with keywords such as “Thrive Natural
                                                                                      COMPLAINT
                                                                               Case No. 2:20-cv-9091
                                        Exhibit 21 - 21 -
                                        Page 234
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             23 of257
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:23ID
                                    #:1260



   1    Care Amazon” or “Thrive skincare” harms Thrive’s business by increasing the
   2    company’s cost to acquire digital customers, and serves to siphon off Thrive’s
   3    existing and prospective customers with misleading links that lead not to Thrive
   4    but to TCI’s website.
   5       85.    By making the Infringing Thrive Mark Uses, TCI has made false
   6    representations, false descriptions, and false designations of origin on or in
   7    connection with its goods in violation of 15 U.S.C. § 1125(a). TCI’s activities have
   8    caused and, unless enjoined by this Court, will continue to cause a likelihood of
   9    confusion and deception of members of the trade and public, and, additionally,
  10    injury to Thrive’s goodwill and reputation for which Thrive has no adequate
  11    remedy at law.
  12       86.    TCI’s actions demonstrate an intentional and willful intent to trade on the
  13    goodwill associated with Thrive’s THRIVE Marks to the great and irreparable
  14    injury of Thrive.
  15       87.    TCI’s unauthorized and tortious conduct also has deprived and will
  16    continue to deprive Thrive of the ability to control the consumer perception of its
  17    goods offered for sale and sold under its THRIVE Marks, placing the valuable
  18    reputation and goodwill of Thrive in the hands of TCI.
  19       88.    By engage in the referenced acts, TCI is unfairly competing with Thrive.
  20       89.    TCI’s conduct has caused, and is likely to continue causing, substantial
  21    injury to the public and to Thrive. Thrive is entitled to injunctive relief and to
  22    recover TCI’s profits attributable to the Infringing Thrive Mark Uses, actual
  23    damages, enhanced profits and damages, costs, and reasonable attorneys’ fees
  24    under 15 U.S.C. §§ 1125(a), 1116, and 1117.
  25                                            Count 4
  26              Federal Unfair Competition – Infringing Skincare Products
  27       90.    Thrive incorporates each paragraph above into this claim.
  28       91.    TCI’s use of a confusingly similar imitations of the THRIVE Marks on
                                                                                        COMPLAINT
                                                                                 Case No. 2:20-cv-9091
                                         Exhibit 21 - 22 -
                                         Page 235
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             24 of258
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:24ID
                                    #:1261



   1    the Infringing Skincare Products has caused and is likely to cause confusion,
   2    deception, and mistake by creating the false and misleading impression that: (a)
   3    TCI’s Infringing Skincare Products are manufactured or distributed by Thrive, or
   4    are affiliated, connected, or associated with Thrive, or have the sponsorship,
   5    endorsement, or approval of Thrive; or (b) Thrive’s goods are manufactured or
   6    distributed by TCI or Thrive or its goods are affiliated, connected, or associated
   7    with TCI.
   8       92.   Additionally, TCI’s infringement combined with its aggressive digital
   9    marketing targeting Thrive’s customers with keywords such as “Thrive Natural
  10    Care Amazon” or “Thrive skincare” harms Thrive’s business by increasing the
  11    company’s cost to acquire digital customers, and serves to siphon off Thrive’s
  12    existing and prospective customers with misleading links that lead not to Thrive
  13    but to TCI’s website.
  14       93.   TCI has made false representations, false descriptions, and false
  15    designations of origin on or in connection with its Infringing Skincare Products in
  16    violation of 15 U.S.C. § 1125(a). TCI’s activities have caused and, unless enjoined
  17    by this Court, will continue to cause a likelihood of confusion and deception of
  18    members of the trade and public, and, additionally, injury to Thrive’s goodwill and
  19    reputation for which Thrive has no adequate remedy at law.
  20       94.   TCI’s actions demonstrate an intentional and willful intent to trade on the
  21    goodwill associated with Thrive’s THRIVE Marks to the great and irreparable
  22    injury of Thrive.
  23       95.   TCI’s unauthorized and tortious conduct also has deprived and will
  24    continue to deprive Thrive of the ability to control the consumer perception of its
  25    goods offered for sale and sold under its THRIVE Marks, placing the valuable
  26    reputation and goodwill of Thrive in the hands of TCI.
  27       96.   By engage in the referenced acts, TCI is unfairly competing with Thrive.
  28       97.   TCI’s conduct has caused, and is likely to continue causing, substantial
                                                                                      COMPLAINT
                                                                               Case No. 2:20-cv-9091
                                        Exhibit 21 - 23 -
                                        Page 236
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             25 of259
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:25ID
                                    #:1262



   1    injury to the public and to Thrive. Thrive is entitled to injunctive relief and to
   2    recover TCI’s profits attributable to sales of Infringing Skincare Products, actual
   3    damages, enhanced profits and damages, costs, and reasonable attorneys’ fees
   4    under 15 U.S.C. §§ 1125(a), 1116, and 1117.
   5                                            Count 5
   6                         Common Law Trademark Infringement
   7       98.    Thrive incorporates each paragraph above into this claim.
   8       99.    As a result of Thrive’s continuous use and promotion of the THRIVE
   9    Marks, as well as the distinctiveness of the marks, consumers associate and
  10    recognize the mark as representing a single source or sponsor of goods, and
  11    therefore the trademarks are protectable at common law.
  12       100. Thrive owns and enjoys trademark rights in the THRIVE Marks, which
  13    rights are superior to any rights that TCI may claim in and to its marks with respect
  14    to TCI’s products. Thrive’s marks are strong and inherently distinctive.
  15       101. TCI’s actions described herein constitute common law trademark
  16    infringement and have created and will continue to create, unless restrained by this
  17    Court, a likelihood of confusion to the irreparable injury of Thrive. Thrive has no
  18    adequate remedy at law for this injury.
  19       102. TCI acted with full knowledge of Thrive’s use of, and statutory and
  20    common law rights to, the THRIVE Marks and without regard to the likelihood of
  21    confusion of the public created by TCI’s activities.
  22       103. TCI’s actions demonstrate an intentional and willful intent to trade on the
  23    goodwill associated with Thrive’s THRIVE Marks to the great and irreparable
  24    injury of Thrive.
  25       104. As a result of TCI’s acts, Thrive has been damaged in an amount not yet
  26    determined or ascertainable. At a minimum, however, Thrive is entitled to
  27    injunctive relief and an accounting of TCI’s profits, damages, and costs.
  28    ///
                                                                                        COMPLAINT
                                                                                 Case No. 2:20-cv-9091
                                         Exhibit 21 - 24 -
                                         Page 237
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             26 of260
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:26ID
                                    #:1263



   1                                            Count 6
   2                            Common Law Unfair Competition
   3       105. Thrive incorporates each paragraph above into this claim.
   4       106. TCI’s wrongful conduct, as described herein, is likely to create
   5    confusion, misrepresentation, mistake, or to deceive the public as to the affiliation,
   6    approval, sponsorship, or connection between TCI and Thrive, and constitute
   7    unfair competition at common law.
   8       107. As a result of the described wrongful conduct by TCI in connection with
   9    its advertising, offering to sell, and selling goods, Thrive has suffered, and will
  10    continue to suffer, irreparable injury to its rights, and has suffered, and will
  11    continue to suffer, substantial loss of goodwill and loss in value of its trademarks,
  12    unless and until TCI is enjoined from continuing its wrongful acts.
  13       108. TCI’s actions have caused and, unless permanently enjoined by the Court
  14    under the common law of unfair competition, will continue to cause irreparable
  15    harm to Thrive and to its goods, including those offered for sale under the
  16    THRIVE Marks. Thrive has no adequate remedy at law. TCI’s wrongful conduct,
  17    and the resulting damage to Thrive, is continuing and ongoing, since TCI is
  18    currently engaging in Infringing Thrive Mark Uses and advertising, selling, and
  19    offering to sell Infringing Skincare Products.
  20       109. As a result of TCI’s acts, Thrive has been damaged in an amount not yet
  21    determined or ascertainable. At a minimum, however, Thrive is entitled to
  22    injunctive relief and an accounting of TCI’s profits, damages, and costs.
  23                                            Count 7
  24                          Cal. Bus. & Prof. Code § 17200, et seq.
  25       110. Thrive incorporates each paragraph above into this claim.
  26       111. As described herein, TCI has engaged in unlawful or fraudulent business
  27    acts or practices, constituting unfair competition in violation of California Business
  28    and Professions Code § 17200, et seq.
                                                                                        COMPLAINT
                                                                                 Case No. 2:20-cv-9091
                                         Exhibit 21 - 25 -
                                         Page 238
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             27 of261
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:27ID
                                    #:1264



   1       112. By reason of the foregoing wrongful conduct, TCI has engaged in
   2    unlawful acts relating to its unauthorized adoption and use in U.S. commerce of
   3    marks that are confusingly to Thrive’s THRIVE Marks in connection with the
   4    distribution, marketing, promotion, offering for sale and sale of TCI’s goods,
   5    which have caused, and which will continue to cause, a likelihood of confusion or
   6    misunderstanding as to (a) the source and sponsorship of TCI’s or Thrive’s goods,
   7    or (b) the affiliation, connection or association, or certification by or between TCI
   8    and Thrive, in violation of California Business and Professions Code § 17200, et
   9    seq.
  10       113. TCI’s actions have caused and, unless permanently enjoined by the Court
  11    under California Business and Professions Code § 17200, et seq., will continue to
  12    cause irreparable harm to Thrive and to its goods, including those offered for sale
  13    under the THRIVE Marks. Thrive has no adequate remedy at law. TCI’s wrongful
  14    conduct, and the resulting damage to Thrive, is continuing and ongoing, since TCI
  15    is currently engaging in Infringing Thrive Mark Uses and advertising, selling, and
  16    offering to sell Infringing Skincare Products.
  17       114. Upon information and belief, TCI intentionally, willfully, and knowingly
  18    undertook these actions and adopted marks which are confusingly similar to the
  19    THRIVE Marks and did so with blatant disregard for Thrive’s trademark rights.
  20       115. Thrive is entitled to injunctive relief, restitution of TCI’s ill-gotten gains
  21    stemming from its violations of law in an amount to be determined at trial, and to
  22    recover Thrive’s attorneys’ fees and costs incurred in connection with TCI’s
  23    unlawful or fraudulent business acts or practices pursuant to California Business
  24    and Professions Code § 17200, et seq.
  25                                      Prayer for Relief
  26           WHEREFORE, Thrive prays that this Court enter judgment in its favor on
  27    each and every claim for relief set forth above and award Thrive relief including
  28    but not limited to an Order:
                                                                                       COMPLAINT
                                                                                Case No. 2:20-cv-9091
                                        Exhibit 21 - 26 -
                                        Page 239
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             28 of262
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:28ID
                                    #:1265



   1          1. Enjoining TCI and its agents, officers, employees, representatives,
   2    successors, assigns, attorneys, and all other persons acting for, with, by, through or
   3    under authority from TCI, or in concert or participation with TCI, and each of
   4    them, from:
   5          a. advertising, marketing, promoting, offering for sale, distributing, or
   6    selling the Infringing Skincare Products and any other products that are protected
   7    by Thrive’s registered and common law trademark rights or in their natural zone of
   8    expansion;
   9          b. advertising, marketing, promoting, offering for sale, distributing, or
  10    selling any goods using the Infringing TCI Logo;
  11          c. using the THRIVE Marks or any other copy, reproduction, colorable
  12    imitation, or simulation of the THRIVE Marks on or in connection with TCI’s
  13    goods and TCI’s advertising, promotion, and marketing thereof, with the exception
  14    that TCI may be permitted to continue to use the complete term THRIVE
  15    CAUSEMETICS—with CAUSEMETICS in equally-sized and equally visible font
  16    to THRIVE—solely on color cosmetics products;
  17          d. using any trademark, name, logo, design, or source designation of any
  18    kind on or in connection with TCI’s goods or services that is a copy, reproduction,
  19    colorable imitation, or simulation of, or confusingly similar to any of Thrive’s
  20    trademarks, names, or logos;
  21          e. using any trademark, name, logo, design, or source designation of any
  22    kind on or in connection with TCI’s goods that is likely to cause consumers to be
  23    confused, mistaken, or deceived into believing that goods or services originating
  24    from TCI are produced or provided by Thrive, or are sponsored or authorized by
  25    Thrive, or are in any way connected or related to Thrive, or in Thrive’s natural
  26    zone of expansion;
  27          f. using any trademark, name, logo, design, or source designation of any
  28    kind on or in connection with TCI’s goods that is likely to cause consumers to be
                                                                                       COMPLAINT
                                                                                Case No. 2:20-cv-9091
                                        Exhibit 21 - 27 -
                                        Page 240
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             29 of263
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:29ID
                                    #:1266



   1    confused, mistaken, or deceived into believing that the goods or services produced
   2    or provided by Thrive, or in Thrive’s natural zone of expansion, are produced or
   3    provided by, connected with, or related to TCI;
   4           g. passing off, palming off, or assisting in passing off or palming off TCI’s
   5    goods as those of Thrive, or otherwise continuing any and all acts of unfair
   6    competition as alleged in this Complaint; and
   7           2. Compelling TCI to account to Thrive for any and all profits derived by
   8    TCI from the Infringing Thrive Mark Uses and from the sale or distribution of the
   9    Infringing Skincare Products, and any other products that are protected by Thrive’s
  10    registered and common law trademark rights or in their natural zone of expansion.
  11           3. Awarding Thrive damages caused by the acts forming the basis of this
  12    Complaint in an amount to be ascertained at trial.
  13           4. Awarding Thrive damages for corrective advertising in an amount to be
  14    ascertained at trial.
  15           5. Awarding, based on TCI’s knowing and intentional use of confusingly
  16    similar imitations of Thrive’s THRIVE Marks, treble damages and enhancing the
  17    award of TCI’s profits as provided for by 15 U.S.C. § 1117(a).
  18           6. Requiring TCI to pay to Thrive the costs of suit and reasonable attorneys’
  19    fees incurred by Thrive in this action pursuant to any applicable statutes or
  20    caselaw, including 15 U.S.C. § 1117(a) and Cal. Bus. & Prof. Code § 17200, et
  21    seq.
  22           7. Awarding Thrive prejudgment and post-judgment interest on all
  23    monetary awards.
  24           8. Granting such other and further relief as the Court may deem just.
  25    ///
  26    ///
  27    ///
  28    ///
                                                                                      COMPLAINT
                                                                               Case No. 2:20-cv-9091
                                        Exhibit 21 - 28 -
                                        Page 241
Case
 Case2:21-cv-02022-DOC-KES
       2:20-cv-09091-PA-AS Document
                            Document1 22-3
                                       FiledFiled
                                             10/02/20
                                                  03/22/21
                                                        PagePage
                                                             30 of264
                                                                   30 ofPage
                                                                         264 IDPage
                                                                                #:30ID
                                    #:1267



   1                                     JURY DEMAND
   2      Pursuant to Federal Rule of Civil Procedure 38 and Central District of California
   3    L.R. 38-1, Thrive demands a trial by jury on all issues so triable.
   4

   5
         DATED: October 2, 2020                  THE MCARTHUR LAW FIRM, PC
   6

   7
                                                 By: /s/ Stephen C. McArthur
   8                                                 STEPHEN C. MCARTHUR
   9                                                  Stephen McArthur
                                                      stephen@smcarthurlaw.com
  10                                                  Thomas Dietrich
                                                      tom@smcarthurlaw.com
  11                                                  9465 Wilshire Blvd., Ste. 300
                                                      Beverly Hills, CA 90212
  12                                                  Telephone: (323) 639-4455
  13                                                  Attorneys for Plaintiff Thrive Natural
                                                         Care, Inc.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                                       COMPLAINT
                                                                                Case No. 2:20-cv-9091
                                        Exhibit 21 - 29 -
                                        Page 242
